Exhibit 10.21

 

 

MEZZANINE LOAN AGREEMENT

 

 

Dated as of December 23, 2003

 

 

Between

 

 

ROSE MEZZANINE SPE, LP,
as Borrower

 

 

and

 

 

FLEET NATIONAL BANK,
as Lender

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

 

 

 

SECTION 1.1.

DEFINITIONS

 

SECTION 1.2.

PRINCIPLES OF CONSTRUCTION

 

 

 

 

ARTICLE 2 GENERAL TERMS

 

 

 

 

SECTION 2.1.

LOAN COMMITMENT; DISBURSEMENT TO BORROWER

 

SECTION 2.2.

INTEREST RATE

 

SECTION 2.3.

LOAN PAYMENTS

 

SECTION 2.4.

PREPAYMENTS.

 

 

 

 

ARTICLE 3 CONDITIONS PRECEDENT

 

 

 

 

SECTION 3.1.

REPRESENTATIONS AND WARRANTIES; COMPLIANCE WITH CONDITIONS

 

SECTION 3.2.

DELIVERY OF LOAN DOCUMENTS; REPORTS; LEASES

 

SECTION 3.3.

RELATED DOCUMENTS

 

SECTION 3.4.

ORGANIZATIONAL DOCUMENTS

 

SECTION 3.5.

OPINIONS OF BORROWER’S COUNSEL

 

SECTION 3.6.

ANNUAL BUDGET

 

SECTION 3.7.

TAXES AND OTHER CHARGES

 

SECTION 3.8.

COMPLETION OF PROCEEDINGS

 

SECTION 3.9.

PAYMENTS

 

SECTION 3.10.

TRANSACTION COSTS

 

SECTION 3.11.

NO MATERIAL ADVERSE CHANGE

 

SECTION 3.12.

OPERATING LEASES

 

SECTION 3.13.

LEASES; RENT ROLLS

 

SECTION 3.14.

TENANT ESTOPPELS

 

SECTION 3.15.

REA ESTOPPELS

 

SECTION 3.16.

SUBORDINATION AND ATTORNMENT

 

SECTION 3.17.

TAX LOT

 

SECTION 3.18.

PHYSICAL CONDITIONS REPORT; PIP REPORT

 

SECTION 3.19.

MANAGEMENT AGREEMENT

 

SECTION 3.20.

APPRAISAL

 

SECTION 3.21. [a04-3883_1ex10d21.htm#Section3_21_]

FINANCIAL STATEMENTS [a04-3883_1ex10d21.htm#Section3_21_]

 

SECTION 3.22. [a04-3883_1ex10d21.htm#Section3_22_]

NET OPERATING INCOME [a04-3883_1ex10d21.htm#Section3_22_]

 

SECTION 3.23. [a04-3883_1ex10d21.htm#Section3_23_]

FRANCHISE AGREEMENTS [a04-3883_1ex10d21.htm#Section3_23_]

 

SECTION 3.24. [a04-3883_1ex10d21.htm#Section3_24_]

GROUND LEASE [a04-3883_1ex10d21.htm#Section3_24_]

 

SECTION 3.25. [a04-3883_1ex10d21.htm#Section3_25_]

FURTHER DOCUMENTS [a04-3883_1ex10d21.htm#Section3_25_]

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES [a04-3883_1ex10d21.htm#Article4]

 

 

 

 

SECTION 4.1. [a04-3883_1ex10d21.htm#Section4_1_]

ORGANIZATION [a04-3883_1ex10d21.htm#Section4_1_]

 

SECTION 4.2. [a04-3883_1ex10d21.htm#Section4_2_]

STATUS OF BORROWER; AFFILIATED LESSEE [a04-3883_1ex10d21.htm#Section4_2_]

 

SECTION 4.3. [a04-3883_1ex10d21.htm#Section4_3_]

VALIDITY OF DOCUMENTS [a04-3883_1ex10d21.htm#Section4_3_]

 

SECTION 4.4. [a04-3883_1ex10d21.htm#Section4_4_]

NO CONFLICTS [a04-3883_1ex10d21.htm#Section4_4_]

 

SECTION 4.5. [a04-3883_1ex10d21.htm#Section4_5_]

LITIGATION [a04-3883_1ex10d21.htm#Section4_5_]

 

SECTION 4.6. [a04-3883_1ex10d21.htm#Section4_6_]

AGREEMENTS [a04-3883_1ex10d21.htm#Section4_6_]

 

SECTION 4.7. [a04-3883_1ex10d21.htm#Section4_7_]

SOLVENCY [a04-3883_1ex10d21.htm#Section4_7_]

 

SECTION 4.8. [a04-3883_1ex10d21.htm#Section4_8_]

FULL AND ACCURATE DISCLOSURE [a04-3883_1ex10d21.htm#Section4_8_]

 

SECTION 4.9. [a04-3883_1ex10d21.htm#Section4_9_]

NO PLAN ASSETS [a04-3883_1ex10d21.htm#Section4_9_]

 

SECTION 4.10. [a04-3883_1ex10d21.htm#Section4_10_]

NOT A FOREIGN PERSON [a04-3883_1ex10d21.htm#Section4_10_]

 

SECTION 4.11. [a04-3883_1ex10d21.htm#Section4_11_]

ENFORCEABILITY [a04-3883_1ex10d21.htm#Section4_11_]

 

SECTION 4.12. [a04-3883_1ex10d21.htm#Section4_12_]

BUSINESS PURPOSES [a04-3883_1ex10d21.htm#Section4_12_]

 

 

i

--------------------------------------------------------------------------------


 

SECTION 4.13. [a04-3883_1ex10d21.htm#Section4_13_]

COMPLIANCE [a04-3883_1ex10d21.htm#Section4_13_]

 

SECTION 4.14. [a04-3883_1ex10d21.htm#Section4_14_]

FINANCIAL INFORMATION [a04-3883_1ex10d21.htm#Section4_14_]

 

SECTION 4.15. [a04-3883_1ex10d21.htm#Section4_15_]

ILLEGAL ACTIVITY [a04-3883_1ex10d21.htm#Section4_15_]

 

SECTION 4.16. [a04-3883_1ex10d21.htm#Section4_16_]

PERMITTED ENCUMBRANCES [a04-3883_1ex10d21.htm#Section4_16_]

 

SECTION 4.17. [a04-3883_1ex10d21.htm#Section4_17_]

FEDERAL RESERVE REGULATIONS [a04-3883_1ex10d21.htm#Section4_17_]

 

SECTION 4.18. [a04-3883_1ex10d21.htm#Section4_18_]

INVESTMENT COMPANY ACT [a04-3883_1ex10d21.htm#Section4_18_]

 

SECTION 4.19. [a04-3883_1ex10d21.htm#Section4_19_]

NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE
[a04-3883_1ex10d21.htm#Section4_19_]

 

SECTION 4.20. [a04-3883_1ex10d21.htm#Section4_20_]

SPECIAL PURPOSE ENTITY [a04-3883_1ex10d21.htm#Section4_20_]

 

SECTION 4.21. [a04-3883_1ex10d21.htm#Section4_21_]

INTELLECTUAL PROPERTY [a04-3883_1ex10d21.htm#Section4_21_]

 

SECTION 4.22. [a04-3883_1ex10d21.htm#Section4_22_]

EMBARGOED PERSON [a04-3883_1ex10d21.htm#Section4_22_]

 

SECTION 4.23. [a04-3883_1ex10d21.htm#Section4_23_]

PATRIOT ACT [a04-3883_1ex10d21.htm#Section4_23_]

 

SECTION 4.24. [a04-3883_1ex10d21.htm#Section4_24_]

MORTGAGE LOAN REPRESENTATIONS [a04-3883_1ex10d21.htm#Section4_24_]

 

SECTION 4.25. [a04-3883_1ex10d21.htm#Section4_25_]

NO CONTRACTUAL OBLIGATIONS [a04-3883_1ex10d21.htm#Section4_25_]

 

SECTION 4.26. [a04-3883_1ex10d21.htm#Section4_26_]

PLEDGED SECURITIES [a04-3883_1ex10d21.htm#Section4_26_]

 

SECTION 4.27. [a04-3883_1ex10d21.htm#Section4_27_]

TAXES [a04-3883_1ex10d21.htm#Section4_27_]

 

SECTION 4.28. [a04-3883_1ex10d21.htm#Section4_28_]

SURVIVAL; MISCELLANEOUS [a04-3883_1ex10d21.htm#Section4_28_]

 

 

 

 

ARTICLE 5 BORROWER COVENANTS [a04-3883_1ex10d21.htm#Article5]

 

 

 

 

SECTION 5.1. [a04-3883_1ex10d21.htm#Section5_1_]

EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS
[a04-3883_1ex10d21.htm#Section5_1_]

 

SECTION 5.2. [a04-3883_1ex10d21.htm#Section5_2_]

MAINTENANCE AND USE OF PROPERTY [a04-3883_1ex10d21.htm#Section5_2_]

 

SECTION 5.3. [a04-3883_1ex10d21.htm#Section5_3_]

WASTE [a04-3883_1ex10d21.htm#Section5_3_]

 

SECTION 5.4. [a04-3883_1ex10d21.htm#Section5_4_]

TAXES AND OTHER CHARGES [a04-3883_1ex10d21.htm#Section5_4_]

 

SECTION 5.5. [a04-3883_1ex10d21.htm#Section5_5_]

LITIGATION [a04-3883_1ex10d21.htm#Section5_5_]

 

SECTION 5.6. [a04-3883_1ex10d21.htm#Section5_6_]

ACCESS TO PROPERTY [a04-3883_1ex10d21.htm#Section5_6_]

 

SECTION 5.7. [a04-3883_1ex10d21.htm#Section5_7_]

NOTICE OF DEFAULT [a04-3883_1ex10d21.htm#Section5_7_]

 

SECTION 5.8. [a04-3883_1ex10d21.htm#Section5_8_]

COOPERATE IN LEGAL PROCEEDINGS [a04-3883_1ex10d21.htm#Section5_8_]

 

SECTION 5.9. [a04-3883_1ex10d21.htm#Section5_9_]

PERFORMANCE BY BORROWER [a04-3883_1ex10d21.htm#Section5_9_]

 

SECTION 5.10. [a04-3883_1ex10d21.htm#Section5_10_]

AWARDS; INSURANCE PROCEEDS [a04-3883_1ex10d21.htm#Section5_10_]

 

SECTION 5.11. [a04-3883_1ex10d21.htm#Section5_11_]

FINANCIAL REPORTING [a04-3883_1ex10d21.htm#Section5_11_]

 

SECTION 5.12. [a04-3883_1ex10d21.htm#Section5_12_]

ESTOPPEL STATEMENT [a04-3883_1ex10d21.htm#Section5_12_]

 

SECTION 5.13. [a04-3883_1ex10d21.htm#Section5_13_]

OPERATING LEASE; LEASING MATTERS [a04-3883_1ex10d21.htm#Section5_13_]

 

SECTION 5.14. [a04-3883_1ex10d21.htm#Section5_14_]

PROPERTY MANAGEMENT [a04-3883_1ex10d21.htm#Section5_14_]

 

SECTION 5.15. [a04-3883_1ex10d21.htm#Section5_15_]

LIENS [a04-3883_1ex10d21.htm#Section5_15_]

 

SECTION 5.16. [a04-3883_1ex10d21.htm#Section5_16_]

DEBT CANCELLATION [a04-3883_1ex10d21.htm#Section5_16_]

 

SECTION 5.17. [a04-3883_1ex10d21.htm#Section5_17_]

ZONING [a04-3883_1ex10d21.htm#Section5_17_]

 

SECTION 5.18. [a04-3883_1ex10d21.htm#Section5_18_]

ERISA [a04-3883_1ex10d21.htm#Section5_18_]

 

SECTION 5.19. [a04-3883_1ex10d21.htm#Section5_19_]

NO JOINT ASSESSMENT [a04-3883_1ex10d21.htm#Section5_19_]

 

SECTION 5.20. [a04-3883_1ex10d21.htm#Section5_20_]

RECIPROCAL EASEMENT AGREEMENTS [a04-3883_1ex10d21.htm#Section5_20_]

 

SECTION 5.21. [a04-3883_1ex10d21.htm#Section5_21_]

ALTERATIONS [a04-3883_1ex10d21.htm#Section5_21_]

 

SECTION 5.22. [a04-3883_1ex10d21.htm#Section5_22_]

FRANCHISE AGREEMENTS. [a04-3883_1ex10d21.htm#Section5_22_]

 

SECTION 5.23. [a04-3883_1ex10d21.htm#Section5_23_]

GROUND LEASE [a04-3883_1ex10d21.htm#Section5_23_]

 

SECTION 5.24. [a04-3883_1ex10d21.htm#Section5_24_]

INTEREST RATE CAP AGREEMENT [a04-3883_1ex10d21.htm#Section5_24_]

 

SECTION 5.25. [a04-3883_1ex10d21.htm#Section5_25_]

NOTICES [a04-3883_1ex10d21.htm#Section5_25_]

 

SECTION 5.26. [a04-3883_1ex10d21.htm#Section5_26_]

CURING [a04-3883_1ex10d21.htm#Section5_26_]

 

SECTION 5.27. [a04-3883_1ex10d21.htm#Section5_27_]

SPECIAL DISTRIBUTIONS [a04-3883_1ex10d21.htm#Section5_27_]

 

SECTION 5.28. [a04-3883_1ex10d21.htm#Section5_28_]

LIMITATION ON SECURITIES ISSUANCES [a04-3883_1ex10d21.htm#Section5_28_]

 

SECTION 5.29. [a04-3883_1ex10d21.htm#Section5_29_]

LIMITATIONS ON DISTRIBUTIONS [a04-3883_1ex10d21.htm#Section5_29_]

 

SECTION 5.30. [a04-3883_1ex10d21.htm#Section5_30_]

OTHER LIMITATIONS [a04-3883_1ex10d21.htm#Section5_30_]

 

SECTION 5.31. [a04-3883_1ex10d21.htm#Section5_31_]

CONTRACTUAL OBLIGATIONS [a04-3883_1ex10d21.htm#Section5_31_]

 

SECTION 5.32. [a04-3883_1ex10d21.htm#Section5_32_]

MANAGER OF FLINT PROPERTY [a04-3883_1ex10d21.htm#Section5_32_]

 

SECTION 5.33. [a04-3883_1ex10d21.htm#Section5_33_]

CONSOLIDATED TANGIBLE NET WORTH [a04-3883_1ex10d21.htm#Section5_33_]

 

SECTION 5.34. [a04-3883_1ex10d21.htm#Section5_34_]

REFINANCING [a04-3883_1ex10d21.htm#Section5_34_]

 

 

 

 

ARTICLE 6 ENTITY COVENANTS [a04-3883_1ex10d21.htm#Article6]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.1. [a04-3883_1ex10d21.htm#Section6_1_]

SINGLE PURPOSE ENTITY/SEPARATENESS [a04-3883_1ex10d21.htm#Section6_1_]

 

SECTION 6.2. [a04-3883_1ex10d21.htm#Section6_2_]

CHANGE OF NAME, IDENTITY OR STRUCTURE [a04-3883_1ex10d21.htm#Section6_2_]

 

SECTION 6.3. [a04-3883_1ex10d21.htm#Section6_3_]

BUSINESS AND OPERATIONS [a04-3883_1ex10d21.htm#Section6_3_]

 

SECTION 6.4. [a04-3883_1ex10d21.htm#Section6_4_]

INDEPENDENT DIRECTOR [a04-3883_1ex10d21.htm#Section6_4_]

 

 

 

 

ARTICLE 7 NO SALE OR ENCUMBRANCE [a04-3883_1ex10d21.htm#Article7]

 

 

 

 

SECTION 7.1. [a04-3883_1ex10d21.htm#Section7_1_]

TRANSFER DEFINITIONS [a04-3883_1ex10d21.htm#Section7_1_]

 

SECTION 7.2. [a04-3883_1ex10d21.htm#Section7_2_]

NO SALE/ENCUMBRANCE [a04-3883_1ex10d21.htm#Section7_2_]

 

SECTION 7.3. [a04-3883_1ex10d21.htm#Section7_3_]

PERMITTED TRANSFERS [a04-3883_1ex10d21.htm#Section7_3_]

 

SECTION 7.4. [a04-3883_1ex10d21.htm#Section7_4_]

LENDER’S RIGHTS [a04-3883_1ex10d21.htm#Section7_4_]

 

SECTION 7.5. [a04-3883_1ex10d21.htm#Section7_5_]

ASSUMPTION [a04-3883_1ex10d21.htm#Section7_5_]

 

 

 

 

ARTICLE 8 INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
[a04-3883_1ex10d21.htm#Article8]

 

 

 

 

SECTION 8.1. [a04-3883_1ex10d21.htm#Section8_1_]

INSURANCE [a04-3883_1ex10d21.htm#Section8_1_]

 

SECTION 8.2. [a04-3883_1ex10d21.htm#Section8_2_]

CASUALTY [a04-3883_1ex10d21.htm#Section8_2_]

 

SECTION 8.3. [a04-3883_1ex10d21.htm#Section8_3_]

CONDEMNATION [a04-3883_1ex10d21.htm#Section8_3_]

 

SECTION 8.4. [a04-3883_1ex10d21.htm#Section8_4_]

RESTORATION [a04-3883_1ex10d21.htm#Section8_4_]

 

 

 

 

ARTICLE 9 RESERVE FUNDS [a04-3883_1ex10d21.htm#Article9]

 

 

 

 

ARTICLE 10 CASH MANAGEMENT [a04-3883_1ex10d21.htm#Article10]

 

 

 

 

ARTICLE 11 EVENTS OF DEFAULT; REMEDIES [a04-3883_1ex10d21.htm#Article11]

 

 

 

 

SECTION 11.1. [a04-3883_1ex10d21.htm#Section11_1]

EVENT OF DEFAULT [a04-3883_1ex10d21.htm#Section11_1]

 

SECTION 11.2. [a04-3883_1ex10d21.htm#Section11_2]

REMEDIES [a04-3883_1ex10d21.htm#Section11_2]

 

 

 

 

ARTICLE 12 ENVIRONMENTAL PROVISIONS [a04-3883_1ex10d21.htm#Article12]

 

 

 

 

SECTION 12.1. [a04-3883_1ex10d21.htm#Section12_1]

ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES [a04-3883_1ex10d21.htm#Section12_1]

 

SECTION 12.2. [a04-3883_1ex10d21.htm#Section12_2]

ENVIRONMENTAL COVENANTS [a04-3883_1ex10d21.htm#Section12_2]

 

SECTION 12.3. [a04-3883_1ex10d21.htm#Section12_3]

LENDER’S RIGHTS [a04-3883_1ex10d21.htm#Section12_3]

 

SECTION 12.4. [a04-3883_1ex10d21.htm#Section12_4]

OPERATIONS AND MAINTENANCE PROGRAMS [a04-3883_1ex10d21.htm#Section12_4]

 

SECTION 12.5. [a04-3883_1ex10d21.htm#Section12_5]

ENVIRONMENTAL DEFINITIONS [a04-3883_1ex10d21.htm#Section12_5]

 

SECTION 12.6. [a04-3883_1ex10d21.htm#Section12_6]

INDEMNIFICATION [a04-3883_1ex10d21.htm#Section12_6]

 

 

 

 

ARTICLE 13 SECONDARY MARKET [a04-3883_1ex10d21.htm#Article13]

 

 

 

 

SECTION 13.1. [a04-3883_1ex10d21.htm#Section13_1]

TRANSFER OF LOAN [a04-3883_1ex10d21.htm#Section13_1]

 

SECTION 13.2. [a04-3883_1ex10d21.htm#Section13_2]

DELEGATION OF SERVICING [a04-3883_1ex10d21.htm#Section13_2]

 

SECTION 13.3. [a04-3883_1ex10d21.htm#Section13_3]

DISSEMINATION OF INFORMATION [a04-3883_1ex10d21.htm#Section13_3]

 

SECTION 13.4. [a04-3883_1ex10d21.htm#Section13_4]

COOPERATION [a04-3883_1ex10d21.htm#Section13_4]

 

SECTION 13.5. [a04-3883_1ex10d21.htm#Section13_5]

SECURITIZATION INDEMNIFICATION [a04-3883_1ex10d21.htm#Section13_5]

 

SECTION 13.6. [a04-3883_1ex10d21.htm#Section13_6]

INTENTIONALLY OMITTED. [a04-3883_1ex10d21.htm#Section13_6]

 

 

 

 

ARTICLE 14 INDEMNIFICATIONS [a04-3883_1ex10d21.htm#Article14]

 

 

 

 

SECTION 14.1. [a04-3883_1ex10d21.htm#Section14_1]

GENERAL INDEMNIFICATION [a04-3883_1ex10d21.htm#Section14_1]

 

SECTION 14.2. [a04-3883_1ex10d21.htm#Section14_2]

INTANGIBLE TAX INDEMNIFICATION [a04-3883_1ex10d21.htm#Section14_2]

 

SECTION 14.3. [a04-3883_1ex10d21.htm#Section14_3]

ERISA INDEMNIFICATION [a04-3883_1ex10d21.htm#Section14_3]

 

SECTION 14.4. [a04-3883_1ex10d21.htm#Section14_4]

SURVIVAL [a04-3883_1ex10d21.htm#Section14_4]

 

 

 

 

ARTICLE 15 EXCULPATION [a04-3883_1ex10d21.htm#Article15]

 

 

 

 

SECTION 15.1. [a04-3883_1ex10d21.htm#Section15_1]

EXCULPATION [a04-3883_1ex10d21.htm#Section15_1]

 

 

 

 

ARTICLE 16 NOTICES [a04-3883_1ex10d21.htm#Article16]

 

 

 

 

SECTION 16.1. [a04-3883_1ex10d21.htm#Section16_1]

NOTICES [a04-3883_1ex10d21.htm#Section16_1]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 17 FURTHER ASSURANCES [a04-3883_1ex10d21.htm#Article17]

 

 

 

 

SECTION 17.1. [a04-3883_1ex10d21.htm#Section17_1]

REPLACEMENT DOCUMENTS [a04-3883_1ex10d21.htm#Section17_1]

 

SECTION 17.2. [a04-3883_1ex10d21.htm#Section17_2]

INTENTIONALLY OMITTED [a04-3883_1ex10d21.htm#Section17_2]

 

SECTION 17.3. [a04-3883_1ex10d21.htm#Section17_3]

FURTHER ACTS, ETC. [a04-3883_1ex10d21.htm#Section17_3]

 

SECTION 17.4. [a04-3883_1ex10d21.htm#Section17_4]

CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS
[a04-3883_1ex10d21.htm#Section17_4]

 

SECTION 17.5. [a04-3883_1ex10d21.htm#Section17_5]

EXPENSES [a04-3883_1ex10d21.htm#Section17_5]

 

 

 

 

ARTICLE 18 WAIVERS [a04-3883_1ex10d21.htm#Article18]

 

 

 

 

SECTION 18.1. [a04-3883_1ex10d21.htm#Section18_1]

REMEDIES CUMULATIVE; WAIVERS [a04-3883_1ex10d21.htm#Section18_1]

 

SECTION 18.2. [a04-3883_1ex10d21.htm#Section18_2]

MODIFICATION, WAIVER IN WRITING [a04-3883_1ex10d21.htm#Section18_2]

 

SECTION 18.3. [a04-3883_1ex10d21.htm#Section18_3]

DELAY NOT A WAIVER [a04-3883_1ex10d21.htm#Section18_3]

 

SECTION 18.4. [a04-3883_1ex10d21.htm#Section18_4]

TRIAL BY JURY [a04-3883_1ex10d21.htm#Section18_4]

 

SECTION 18.5. [a04-3883_1ex10d21.htm#Section18_5]

WAIVER OF NOTICE [a04-3883_1ex10d21.htm#Section18_5]

 

SECTION 18.6. [a04-3883_1ex10d21.htm#Section18_6]

REMEDIES OF BORROWER [a04-3883_1ex10d21.htm#Section18_6]

 

SECTION 18.7. [a04-3883_1ex10d21.htm#Section18_7]

WAIVER OF MARSHALLING OF ASSETS [a04-3883_1ex10d21.htm#Section18_7]

 

SECTION 18.8. [a04-3883_1ex10d21.htm#Section18_8]

WAIVER OF STATUTE OF LIMITATIONS [a04-3883_1ex10d21.htm#Section18_8]

 

SECTION 18.9. [a04-3883_1ex10d21.htm#Section18_9]

WAIVER OF COUNTERCLAIM [a04-3883_1ex10d21.htm#Section18_9]

 

 

 

 

ARTICLE 19 GOVERNING LAW [a04-3883_1ex10d21.htm#Article19]

 

 

 

 

SECTION 19.1. [a04-3883_1ex10d21.htm#Section19_1]

CHOICE OF LAW [a04-3883_1ex10d21.htm#Section19_1]

 

SECTION 19.2. [a04-3883_1ex10d21.htm#Section19_2]

SEVERABILITY [a04-3883_1ex10d21.htm#Section19_2]

 

SECTION 19.3. [a04-3883_1ex10d21.htm#Section19_3]

PREFERENCES [a04-3883_1ex10d21.htm#Section19_3]

 

 

 

 

ARTICLE 20 MISCELLANEOUS [a04-3883_1ex10d21.htm#Article20]

 

 

 

 

SECTION 20.1. [a04-3883_1ex10d21.htm#Section20_1]

SURVIVAL [a04-3883_1ex10d21.htm#Section20_1]

 

SECTION 20.2. [a04-3883_1ex10d21.htm#Section20_2]

LENDER’S DISCRETION [a04-3883_1ex10d21.htm#Section20_2]

 

SECTION 20.3. [a04-3883_1ex10d21.htm#Section20_3]

HEADINGS [a04-3883_1ex10d21.htm#Section20_3]

 

SECTION 20.4. [a04-3883_1ex10d21.htm#Section20_4]

COST OF ENFORCEMENT [a04-3883_1ex10d21.htm#Section20_4]

 

SECTION 20.5. [a04-3883_1ex10d21.htm#Section20_5]

SCHEDULES INCORPORATED [a04-3883_1ex10d21.htm#Section20_5]

 

SECTION 20.6. [a04-3883_1ex10d21.htm#Section20_6]

OFFSETS, COUNTERCLAIMS AND DEFENSES [a04-3883_1ex10d21.htm#Section20_6]

 

SECTION 20.7. [a04-3883_1ex10d21.htm#Section20_7]

NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY BENEFICIARIES
[a04-3883_1ex10d21.htm#Section20_7]

 

SECTION 20.8. [a04-3883_1ex10d21.htm#Section20_8]

PUBLICITY [a04-3883_1ex10d21.htm#Section20_8]

 

SECTION 20.9. [a04-3883_1ex10d21.htm#Section20_9]

CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE
[a04-3883_1ex10d21.htm#Section20_9]

 

SECTION 20.10. [a04-3883_1ex10d21.htm#Section20_10]

ENTIRE AGREEMENT [a04-3883_1ex10d21.htm#Section20_10]

 

SECTION 20.11. [a04-3883_1ex10d21.htm#Section20_11]

TAX DISCLOSURE [a04-3883_1ex10d21.htm#Section20_11]

 

 

iv

--------------------------------------------------------------------------------


 

MEZZANINE LOAN AGREEMENT

 

THIS MEZZANINE LOAN AGREEMENT, dated as of December 23, 2003 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between FLEET NATIONAL BANK, a national banking association,
having an address at 100 Federal Street, MA DE 10009A, Boston, Massachusetts
02110 (together with its successors and/or assigns, “Lender”) and ROSE MEZZANINE
SPE, LP, a Delaware limited partnership having an address at 450 South Orange
Avenue, Orlando, Florida 32801-3336 (together with its successors and/or
assigns, “Borrower”).

 

RECITALS:

 

WHEREAS, Bank of America, N.A., a national banking association, as mortgage
lender (together with its successors and assigns, “Mortgage Lender”) is making a
loan in the principal amount of $130,000,000.00 (the “Mortgage Loan”) (a)
evidenced by (i) an Amended and Restated Promissory Note of even date herewith
(together with any and all extensions, renewals, substitutions, replacements,
amendments, modifications and/or restatements thereof, the “Mortgage Note”) made
by Rose SPE 1, LP, a Delaware limited partnership (“Mortgage Borrower”) and (ii)
an Amended and Restated Loan Agreement of even date herewith (as the same may be
amended, modified and in effect from time to time, the “Mortgage Loan
Agreement”), and (b) secured by, among other things, certain fee and/or
leasehold deeds of trust, mortgages, and deeds to secure debt  (individually and
collectively, as the case may be, together with any and all extensions,
renewals, substitutions, replacements, amendment, modifications and/or
restatements thereof, the “Mortgage”), which Mortgages grant Mortgage Lender a
first priority lien on, among other things, the properties more fully described
in each Mortgage (each a “Property” and collectively, the “Properties”).

 

WHEREAS, Borrower is the legal and beneficial owner of:  (i) 99.0% of the
limited partnership interests in Mortgage Borrower and (ii) 100% of the
membership interests of Rose SPE 1 GP, LLC, a Delaware limited liability company
(“Mortgage Borrower GP”), the general partner of Mortgage Borrower and the legal
and beneficial holder of the 1.0% general partnership interest in Mortgage
Borrower (said 99.0% limited partnership interest in Mortgage Borrower and 100%
membership interest in Mortgage Borrower GP, collectively, the “Pledged
Securities”).

 

WHEREAS Borrower is the legal and beneficial owner of all of the Pledged
Securities.

 

WHEREAS, Borrower has requested Lender to make a loan to it in the aggregate
principal amount of $35,000,000.00 (as the same may be reduced in accordance
with this Agreement, the “Loan”).

 

WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Borrower has entered into that certain Pledge and Security
Agreement, dated of even date herewith, in favor of Lender (as amended,
restated, replaced, supplemented or

 

--------------------------------------------------------------------------------


 

otherwise modified from time to time, “Pledge Agreement”), pursuant to which
Borrower has granted to Lender a first priority security interest in its
respective Collateral (as defined in the Pledge Agreement) as collateral
security for the Debt (as defined below).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 


ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION


 

Section 1.1.                                   DEFINITIONS

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Acceptable Accountant” shall mean a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender.

 

“Acceptable Counterparty” shall mean any counterparty to the Rate Cap that has
and shall maintain, until the expiration of the applicable Rate Cap, a credit
rating of not less than AA- from S&P and not less than Aa3 from Moody’s.

 

“Acquired Property” shall have the meaning set forth in Section 5.11(c)(i)(A)
hereof.

 

“Acquired Property Statements” shall have the meaning set forth in
Section 5.11(c)(i)(A) hereof.

 

“Act” shall have the meaning set forth in Section 6.1.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Affiliated Lessee” shall mean, individually or collectively, as the context may
require, any operating lessee under an Operating Lease, which is an Affiliate of
Borrower and which qualifies as a special purpose entity as defined from time to
time by the Rating Agencies, provided that such operating lessee shall be
selected in accordance with the terms hereof.  As of the date hereof, the term
Affiliated Lessee shall refer to CNL Rose SPE Tenant Corp., a Delaware
corporation, the current operating lessee of each Property other than the “Miami
Lakes Property” and the “Miami Airport West Property” (each as defined on
Schedule A attached hereto), and an Affiliate of Borrower.

 

“Affiliated Loans” shall mean a loan made by Lender to a parent, subsidiary or
other entity which is an Affiliate of Borrower or Borrower Principal.

 

“Affiliated Manager” shall have the meaning set forth in Section 7.1 hereof.

 

2

--------------------------------------------------------------------------------


 

“Allocated Loan Amount” shall mean as of the Closing Date a certain portion of
the original principal amount of the Note allocated, solely for the purposes of
performing certain calculations hereunder, to each Property based on the initial
Allocated Loan Percentages, as the same shall hereafter be reduced by (a)
ratable application of payments of principal made under and in accordance with
the terms of this Agreement and the Note, determined based on the Allocated Loan
Percentage and/or (b) deemed reductions attributable to any partial prepayment
made pursuant to the provisions of Section 2.4(c)(ii) hereof.  The Allocated
Loan Amounts shall at all times equal the then outstanding principal balance of
the Note.  The initial Allocated Loan Amounts are set forth on Schedule A
hereto.

 

“Allocated Loan Percentage” shall mean that proportion, expressed as a
percentage, which each Allocated Loan Amount, if any, bears to the outstanding
principal balance of the Note.  The sum of the Allocated Loan Percentages shall
at all times equal 100%.  The initial Allocated Loan Percentages are as set
forth on Schedule A hereto.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Threshold” means with respect to any particular Property five
percent (5%) of the then Allocated Loan Amount attributable to such Property.

 

“Annex” shall have the meaning set forth in Section 4.23 hereof.

 

“Annual Budget” shall mean, individually or collectively, as the context may
require, the operating budgets, including all planned capital expenditures, for
each Property approved by Lender in accordance with Section 5.11(a)(iv) hereof
for the applicable calendar year or other period.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Property.

 

“Borrower Partnership Agreement”  shall mean that certain Amended and Restated
Partnership Agreement of Rose Mezzanine SPE, LP, dated as of December 4, 2003,
by and between Rose Mezzanine SPE GP, LLC, a Delaware limited liability company,
as general partner, and RFS Partnership, L.P. and RFS Financing Partnership,
L.P., each a Tennessee limited partnership, as limited partners.

 

“Borrower Principal” shall mean RFS Partnership, L.P., a Tennessee limited
partnership.

 

“Breakage Costs” shall have the meaning set forth in Section 2.3(f)(v) hereof.

 

“Bridge Loan” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Business Day” shall mean any day other than (i) a Saturday or a Sunday or (ii)
a day on which federally insured depository institutions in the States of New
York or North Carolina or the state in which the offices of the Lender’s
servicer and the trustee in the Securitization are located are authorized or
obligated by law, governmental decree or executive order to be closed, except
that when used with respect to the determination of LIBOR, “Business Day” shall
be a

 

3

--------------------------------------------------------------------------------


 

day on which commercial banks are open for international business (including
dealings in U.S. Dollar deposits) in London, England.

 

“Cash Management Account” shall mean an Eligible Account established pursuant to
the Cash Management Agreement.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement by
and among Mortgage Borrower, Agent and Mortgage Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, relating to funds deposited in the Cash Management Account.

 

“Casualty” shall have the meaning set forth in Section 8.2.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Collateral” shall have the meaning set forth in the Pledge Agreement.

 

“Collateral Assignment of Interest Rate Cap” shall mean that certain Collateral
Assignment of Interest Rate Cap Agreement, dated as of the date hereof, executed
by Borrower in connection with the Loan for the benefit of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 8.4(b).

 

“Consequential Loss” shall have the meaning set forth in Section 2.3(f)(i)
hereof.

 

“Consolidated Tangible Net Worth” means, for Borrower Principal and its
Subsidiaries on a consolidated basis as of any date of determination, Partners’
Capital on that date minus Intangible Assets on that date.

 

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound, or
any provision of the foregoing.

 

“Control” shall have the meaning set forth in Section 7.1 hereof.

 

“Creditors Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

 

4

--------------------------------------------------------------------------------


 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note, without duplication, together with all interest
accrued and unpaid thereon and all other sums due to Lender in respect of the
Loan under the Note, this Agreement, the Pledge Agreement or any other Loan
Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Note.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law, or (b) four
percent (4%) above the Note Rate.

 

“Determination Date” shall mean (a) with respect to any Interest Period prior to
the Interest Period within which the Securitization Closing Date occurs, two (2)
Business Days prior to the start of the applicable Interest Period; (b) with
respect to the Interest Period within which the Securitization Closing Date
occurs, (i) for that portion of such Interest Period which ends on the day prior
to the Securitization Closing Date, the date that is two (2) Business Days prior
to the start of such Interest Period, and (ii) for the remaining portion of such
Interest Period which commences on the Securitization Closing Date, the date
that is two (2) Business Days prior to the Securitization Closing Date; and
(iii) with respect to each Interest Period thereafter, the date that is two (2)
Business Days prior to the beginning of such Interest Period.

 

“Disclosure Document” shall have the meaning set forth in Section 13.5 hereof.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean Bank of America, N.A. or a depository
institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long term unsecured debt obligations of which are rated at least “AA” by
Fitch and S&P and “Aa2” by Moody’s).

 

“Embargoed Person” shall have the meaning set forth in Section 4.22 hereof.

 

5

--------------------------------------------------------------------------------


 

“Environmental Law” shall have the meaning set forth in Section 12.5 hereof.

 

“Environmental Liens” shall have the meaning set forth in Section 12.5 hereof.

 

“Environmental Report” shall have the meaning set forth in Section 12.5 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.

 

“Event of Default” shall have the meaning set forth in Section 11.1 hereof.

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Exchange Act Filing” shall have the meaning set forth in Section 5.11(c)
hereof.

 

“Extended Maturity Date” shall have the meaning set forth in Section 2.3(b).

 

“Extension Fee” shall mean 0.250% of the original principal amount of the Note.

 

“Extension Option” shall have the meaning set forth in Section 2.3(b).

 

“FF&E” shall mean all furniture, fixtures, outfittings, apparatus, equipment and
all other items of personal property of the type customarily installed in, held
in storage for use in, used in or required for use in connection with any
Property as a hotel.

 

“First Payment Date” shall mean the Payment Date occurring in January, 2004.

 

“Fitch” shall mean Fitch, Inc.

 

“Flagstone” shall have the meaning set forth in Schedule B hereof.

 

“Flint Property” shall have the meaning set forth in Schedule B hereof.

 

“Foreign Taxes” shall have the meaning set forth in Section 2.3(f)(ii).

 

“Franchise Agreement” shall mean, individually or collectively, as the context
may require, each franchise or similar agreement entered into by and between the
applicable Operating Lessee and Franchisor pursuant to which the Operating
Lessee is permitted to operate the applicable Property under the “flag” or other
trade name that is the subject thereof, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance with the terms hereof
and of the Mortgage Loan Agreement; provided that, as long as the Non-Affiliated
Lessee leases the Miami Lakes Property or the Miami Airport West Property, as to
such Property, the term “Franchise Agreement” shall exclude any franchise or
similar agreement entered into by such Operating Lessee.

 

“Franchisor” shall mean, individually or collectively, as the context may
require, each franchisor under a Franchise Agreement.  As of the date hereof,
each Franchisor of each such

 

6

--------------------------------------------------------------------------------


 

Property is set forth on Schedule B attached hereto, selected in accordance with
the terms of this Agreement and the Mortgage Loan Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.

 

“Ground Lease” means, individually or collectively, as the context may require,
that certain (a) Ground Lease dated November 30, 1987 between Commonwealth Trust
Company, trustee for the Chopin Trust, as Lessor, and RFP Group, Inc., as
Lessee, the terms of which were amended and evidenced of record by that certain
Memorandum and Amendment to Ground Lease Agreement dated as of June 20, 1988 and
recorded in Book 730, Page 289 of the Office of the Recorder of Deeds for new
Castle County, Delaware, between Commonwealth Trust Company, trustee for the
Chopin Trust and RFP Group, Inc., as assigned under Assignment of Lease from RFP
Group, Inc. to RFS Partnership, L.P. dated October 14, 1994 and recorded in Deed
Book 1824, Page 196 and further assigned by that certain assignment by RFS
Partnership, L.P. to Mortgage Borrower, and as amended by that certain Ground
Lease Estoppel and Agreement by Northtowne, Inc., as successor trustee for
Chopin Trust, and Borrower and agreed and consented to by the National Life
Insurance Company of Vermont all with respect to the “Wilmington Newark
Property” (as defined on Schedule A) (such Ground Lease, the “Wilmington Ground
Lease”) and (b) Lease between Shively Masonic Lodge No. 951, F. & A.M. by and
through its Board of Trustees and its Building Committee, as Lessor, and West,
Inc. d/b/a Holiday Inn Southwest, as Lessee which was recorded at Book 5039,
Page 873 in the Office of the Clerk of the County Court of Jefferson County,
Kentucky being the same leasehold estate which was acquired by LVSW Partners,
LP, a Tennessee limited partnership, from West, Inc. by Assignment of Lease
dated November 27, 1984 and recorded in Deed Book 5463, page 861 in the
aforesaid clerk’s office, which was further assigned to RFS Partnership, L.P. by
Assignment of Lease dated August 5, 1993 and recorded in Book 6345, Page 085 in
the same clerk’s office and which was further assigned by RFS Partnership, L.P.
to Mortgage Borrower, under Assignment and Assumption of Ground Lease dated as
of and recorded promptly following the date hereof, all with respect to the
“Louisville Southwest Property” (as defined on Schedule A) (such Ground Lease,
the “Louisville Southwest Ground Lease”).

 

“Hazardous Materials” shall have the meaning set forth in Section 12.5 hereof.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Indemnified Parties” shall mean (a) Lender, (b) any prior owner or holder of
the Loan or Participations in the Loan, (c) any servicer or prior servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver  or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees,

 

7

--------------------------------------------------------------------------------


 

agents, servants, representatives, contractors, subcontractors, Affiliates or
subsidiaries of any and all of the foregoing, and (h) the heirs, legal
representatives, successors and assigns of any and all of the foregoing
(including, without limitation, any successors by merger, consolidation or
acquisition of all or a substantial portion of the Indemnified Parties’ assets
and business), in all cases whether during the term of the Loan or as part of or
following a foreclosure of any or all of the Mortgages.

 

“Indemnity” means that certain Indemnity Agreement of even date herewith from
Borrower Principal to Lender as amended, modified and in effect from time to
time.

 

“Independent Director” shall have the meaning set forth in Section 6.4 hereof.

 

“Insurance Premiums” shall have the meaning set forth in Section 8.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount, and capitalized research and development
costs.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated of even
date herewith, by and between Lender and Mortgage Lender.

 

“Interest Period” shall mean (a) with respect to the initial period for the
accrual of interest due under this Agreement, the Interim Interest Period, and
(b) with respect to the First Payment Date and each Payment Date thereafter, the
period from and including the Selected Day immediately preceding the applicable
Payment Date through but excluding the Selected Day next occurring after the
applicable Payment Date.  Notwithstanding the foregoing clause (b), if the
Lender so elects at any time, the “Interest Period” shall be the calendar month
preceding each Payment Date.

 

“Interim Interest Period” shall mean the period from and including the Closing
Date through but excluding the Selected Day first occurring after the Closing
Date, provided, however, there shall be no “Interim Interest Period” in the
event the Closing Date shall occur on a Selected Day.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.

 

“Investor” shall have the meaning set forth in Section 13.3 hereof.

 

“Issuer Group” shall have the meaning set forth in Section 13.5(b) hereof.

 

“Issuer Person” shall have the meaning set forth in Section 13.5(b) hereof.

 

8

--------------------------------------------------------------------------------


 

“Lease” shall have the meaning set forth in the Mortgages (and shall include,
but not be limited to, each Operating Lease).

 

“Legal Requirements” shall mean all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting Borrower, Mortgage Borrower, Mortgage Borrower GP, Borrower Principal,
any other SPE Component Entity, Affiliated Lessee, the Collateral, any Property
or any part thereof, or the construction, use, alteration or operation thereof,
whether now or hereafter enacted and in force, and all permits, licenses,
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower or Mortgage Borrower, at any time in force affecting Borrower,
Mortgage Borrower, Mortgage Borrower GP, any other SPE Component Entity,
Borrower Principal, Affiliated Lessee, the Collateral, any Property or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to any Property or any part thereof, or (b)
in any way materially limit the use and enjoyment thereof for hotel and related
uses.

 

“Letter of Credit”  shall mean an irrevocable, unconditional, transferable,
clean sight draft letter of credit acceptable to Lender and the Rating Agencies
(either an evergreen letter of credit or one which does not expire until the
applicable date in the event of a Letter of Credit delivered pursuant to the
provisions of Section 5.21) in favor of Lender and entitling Lender to draw
thereon in New York, New York issued by a domestic Eligible Institution or the
U.S. agency or branch of a foreign Eligible Institution.  If at any time the
bank issuing the Letter of Credit shall cease to be an Eligible Institution,
Lender shall have the right to immediately draw down the Letter of Credit in
full and apply the proceeds thereof in accordance with the terms hereof.

 

“LIBOR” shall mean, with respect to each Interest Period, a rate of interest per
annum obtained by dividing

 

(a)                                  the rate for deposits in U.S. Dollars, for
a period equal to one month, which appears on the Telerate Page 3750 as of 11:00
a.m., London time, on the related Determination Date; provided, however, if
Telerate is unavailable, the rate shall be as specified on Reuters Screen LIBOR
Page or, more than one rate is specified on Reuters Screen LIBOR Page, the LIBOR
Rate shall be the arithmetic mean of all rates.  Lender shall determine the
LIBOR Rate for each Interest Period and Selected Day and the determination of
the LIBOR Rate by Lender shall be binding upon Borrower absent manifest error,
by

 

(b)                                 a percentage equal to 100% minus the
applicable Reserve Percentage then in effect.

 

LIBOR may or may not be the lowest rate based upon the market for U.S. Dollar
deposits in the London Interbank Eurodollar Market at which the Lender prices
loans on the date which LIBOR is determined by Lender as set forth above.

 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at the
LIBOR Rate.

 

“LIBOR Margin” shall mean 4.65%.

 

9

--------------------------------------------------------------------------------


 

“LIBOR Rate” shall mean the sum of (i) LIBOR plus (ii) the LIBOR Margin,
provided that the LIBOR Rate shall at no time be less than 6.65%.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, Mortgage Borrower, Mortgage Borrower GP, any other SPE
Component Entity, the Collateral, any Property, any portion thereof or any
interest therein, including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances.

 

“Liquidation Event” shall have the meaning set forth in Section 2.4(g) hereof.

 

“LLC Agreement” shall have the meaning set forth in Section 6.1.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Indemnity, each Subordination of Management Agreement/Estoppel,
the Collateral Assignment of Interest Rate Cap, each Subordination,
Non-Disturbance and Attornment Agreement, each Subordination and Attornment
Agreement, and any and all other documents, agreements and certificates executed
and/or delivered in connection with the Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Lockout Period” shall mean the period commencing on the date hereof through and
including the Payment Date occurring in June, 2005.

 

“Lockout Yield Maintenance Premium” shall mean an amount equal to four percent
(4%) of the then principal amount of the Loan.

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including but not
limited to legal fees and other costs of defense).

 

“Louisville Property” shall have the meaning set forth on Schedule B attached
hereto.

 

“Major Lease” shall mean as to any Property (i) any Lease which, individually or
when aggregated with all other leases at such Property with the same Tenant or
its Affiliate, either (A) accounts for five percent (5%) or more of such
Property’s aggregate Net Operating Income, or (B) demises 5,000 square feet or
more of such Property’s gross leasable area, (ii) any Lease which contains any
option, offer, right of first refusal or other similar entitlement to acquire
all or any portion of any Property, or (iii) any instrument guaranteeing or
providing credit support for any Lease meeting the requirements of (i) or (ii)
above.  Without limiting any of the foregoing, each Operating Lease shall be
considered a Major Lease for all purposes hereunder.

 

10

--------------------------------------------------------------------------------


 

“Management Agreement” shall mean, individually or collectively, as the context
may require, each management agreement entered into by and between the Operating
Lessee and Manager, in form and substance reasonably acceptable to Lender and
Mortgage Lender in accordance with the terms of this Agreement and the Mortgage
Loan Agreement, pursuant to which each Manager is to provide management and
other services with respect to the applicable Property, as the same may be
amended, restated, replaced, supplemented or otherwise modified in accordance
with the terms hereof; provided that, as long as the Non-Affiliated Lessee
leases the Miami Lakes Property or the Miami Airport West Property, as to each
such Property, the term “Management Agreement” shall exclude any management
agreement entered into by such Operating Lessee.

 

“Manager” shall mean, individually or collectively, as the context may require,
each manager of a Property under the terms of a Management Agreement.  As of the
date hereof, each Manager of each Property is set forth on Schedule B attached
hereto, selected in accordance with the terms of this Agreement and the Mortgage
Loan Agreement.

 

“Maturity Date” shall mean the Payment Date occurring in December, 2006, as such
date may be extended pursuant to Section 2.3(b) hereof.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Member” shall have the meaning set forth in Section 6.1(c) hereof.

 

“Miami Airport West Property” shall have the meaning set forth on Schedule B
hereto.

 

“Miami Lakes Property” shall have the meaning set forth on Schedule B hereto.

 

“Monthly Payment Amount” shall mean the monthly payment of interest due on each
Payment Date equal to the interest that has or will accrue at the Note Rate
during the Interest Period in which the applicable Payment Date shall occur
based on the outstanding principal balance of the Note (a) as the same shall
exist on the Closing Date in the instance of the First Payment Date and (b)
thereafter as the same shall exist on the Selected Day immediately preceding the
applicable Payment Date.

 

“Moody’s” shall mean Moody’s Investor Services, Inc.

 

“Mortgage” shall have the meaning set forth in the Recitals hereof.

 

“Mortgage Borrower” shall have the meaning set forth in the Recitals hereof

 

“Mortgage Borrower GP” shall have the meaning set forth in the Recitals hereof.

 

11

--------------------------------------------------------------------------------


 

“Mortgage Borrower Partnership Agreement” shall mean that certain Amended and
Restated Limited Partnership Agreement of Rose SPE 1, LP dated as of December 4,
2003, by and between Borrower and Mortgage Borrower GP.

 

“Mortgage Lender” shall have the meaning set forth in the Recitals hereof.

 

“Mortgage Loan” shall have the meaning set forth in the Recitals hereof.

 

“Mortgage Loan Agreement” shall have the meaning set forth in the Recitals
hereof.

 

“Mortgage Loan Documents” shall mean the “Loan Documents” as defined in the
Mortgage Loan Agreement.

 

“Mortgage Loan Event of Default” shall mean an “Event of Default” under and as
defined in the Mortgage Loan Agreement.

 

“Mortgage Note” shall have the meaning set forth in the Recitals hereto.

 

“Mortgage Reserve Accounts” shall mean the “Reserve Accounts” as defined in the
Mortgage Loan Agreement.

 

“Net Liquidation Proceeds After Debt Service” with respect to any Liquidation
Event, all amounts paid or payable to or received by or on behalf of Mortgage
Borrower in connection with such Liquidation Event, less amounts required or
permitted to be deducted therefrom pursuant to the Mortgage Loan Documents and
amounts paid pursuant to the Mortgage Loan Documents to Mortgage Lender,
including, without limitation, proceeds of any sale, refinancing or other
disposition or liquidation, the amount of any award or payment incurred in
connection with any condemnation or taking by eminent domain, and the amount of
any insurance proceeds paid in connection with any casualty loss, as applicable,
other than, in the case of a casualty loss or condemnation award, amounts
required or permitted by the terms of the Mortgage Loan Documents to be applied
to the restoration or repair of the Mortgaged Property, less (i) in the case of
a foreclosure sale or transfer of the Property in connection with realization
thereon following an Event of Default under the Mortgage Loan or other
disposition, such reasonable and customary costs and expenses of sale or other
disposition (including reasonable attorneys’ fees and brokerage commissions),
(ii) in the case of a foreclosure sale, such costs and expenses incurred by
Mortgage Lender under the Mortgage Loan Documents as Mortgage Lender shall be
entitled to receive reimbursement for under the terms of the Mortgage Loan
Documents, (iii) in the case of a casualty loss or condemnation, such costs and
expenses of collection (including reasonable attorneys’ fees) of the related
insurance proceeds or condemnation award as shall be approved by Mortgage Lender
pursuant to the terms of the Mortgage Loan Documents, or if the Mortgage Loan
has been paid in full, by Lender, and (iv) in the case of a refinancing of the
Mortgage Loan or the Property, such costs and expenses (including reasonable
attorneys’ fees) of such refinancing as shall be reasonably approved by Lender.

 

“Net Operating Income” shall mean, with respect to any period of time, the
amount obtained by subtracting Operating Expenses from Operating Income, as such
amount may be adjusted by Lender in its good faith discretion based on Lender’s
current underwriting standards

 

12

--------------------------------------------------------------------------------


 

and any underwriting standards then in use by any of the Rating Agencies,
including without limitation, adjustments for vacancy allowance.

 

“Net Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 8.4(b)(vi)
hereof.

 

“Non-Affiliated Lessee” shall mean, individually or collectively, as the context
may require, each operating lessee under an Operating Lease, which is not an
Affiliate of Borrower, provided that such operating lessee shall be selected in
accordance with the terms hereof.  As of the date hereof, the term
Non-Affiliated Lessee shall refer to Landcom Hospitality Management, Inc., in
its capacity as the lessee of (a) the Miami Lakes Property and (b) the Miami
Airport West Property.

 

“Note” shall mean that certain Mezzanine Promissory Note of even date herewith
in the principal amount of $35,000,000, made by Borrower in favor of Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Note Rate” shall mean (a) with respect to the Interim Interest Period, an
interest rate per annum equal to 6.65%; and (b) with respect to each Interest
Period thereafter, through and including the Interest Period in which the
Maturity Date or Extended Maturity Date, as applicable, shall occur, an interest
rate per annum equal to (i) the LIBOR Rate (in all cases where clause (ii) below
does not apply), or (ii) the Static LIBOR Rate, to the extent provided in
accordance with the provisions of Section 2.2(b).

 

“OFAC” shall have the meaning set forth in Section 4.23 hereof.

 

“Offering Document Date” shall have the meaning set forth in
Section 5.11(c)(i)(D) hereof.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of the general partner of Borrower.

 

“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable, computed in accordance with GAAP, of
whatever kind relating to the operation, maintenance and management of each
Property, including without limitation, utilities, ordinary repairs and
maintenance, Insurance Premiums, Ground Rent (as defined in the Mortgage Loan
Agreement), license and franchise fees, Taxes and Other Charges, advertising
expenses, payroll and related taxes, computer processing charges, management
fees equal to the greater of four percent (4%) of the Operating Income of each
Property and the management fees actually paid under each Management Agreement,
operational equipment or other lease payments as approved by Lender, FF&E
expenditures equal to the greater of five percent (5%) per annum and the actual
FF&E expenditures per annum with respect to each Property, without duplication
of any other item identified above, all payments required to be made pursuant to
any Franchise Agreement and/or Management Agreement, but specifically excluding
depreciation and amortization, income taxes, Debt Service, any incentive fees
due under the Management Agreement, any item of expense that in accordance with
GAAP should be capitalized but only to the extent the same would qualify for
funding from the Mortgage

 

13

--------------------------------------------------------------------------------


 

Reserve Accounts, any item of expense that would otherwise be covered by the
provisions hereof but which is paid by any Tenant (other than any Affiliated
Lessee) under such Tenant’s Lease or other agreement, and deposits into the
Mortgage Reserve Accounts.

 

“Operating Income” shall mean, with respect to any period of time, all income,
computed in accordance with GAAP, derived from the ownership and operation of 
each Property from whatever source, including, but not limited to, Rents,
utility charges, escalations, forfeited security deposits, interest on credit
accounts, service fees or charges, license fees, parking fees, rent concessions
or credits, and other required pass-throughs but excluding sales, use and
occupancy or other taxes on receipts required to be accounted for by Borrower to
any Governmental Authority, refunds and uncollectible accounts, sales of
furniture, fixtures and equipment, interest income from any source other than
the escrow accounts, Mortgage Reserve Accounts or other accounts required
pursuant to the Loan Documents, Insurance Proceeds (other than business
interruption or other loss of income insurance), Awards, percentage rents,
unforfeited security deposits, utility and other similar deposits, income from
tenants not paying rent, income from tenants in bankruptcy, non-recurring or
extraordinary income, including, without limitation lease termination payments,
and any disbursements to Mortgage Borrower from the Mortgage Reserve Accounts.

 

“Operating Lease” shall mean, individually or collectively, as the context may
require, the operating lease or similar agreement entered into by and between
Mortgage Borrower and the applicable Operating Lessee, which governs the
operation of one of more of the Properties as the same may be amended, restated,
replaced, supplemented or modified from time to time, in accordance with the
terms hereof and of the Mortgage Loan Agreement.

 

“Operating Lessee” shall mean, individually or collectively, as the context may
require, Affiliated Lessee and Non-Affiliated Lessee, together with any
substitutes or replacements determined by Lender and Mortgage Lender in
accordance with the terms hereof and of the Mortgage Loan Agreement,
respectively.

 

“Organizational Documents” shall mean, as to any Person, the certificate of
incorporation and by-laws with respect to a corporation; the certificate of
organization and operating agreement with respect to a limited liability
company; the certificate of limited partnership and partnership agreement with
respect to a limited partnership, or any other organizational or governing
documents of such Person.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Property, now or hereafter levied or assessed or imposed against
any Property or any part thereof.

 

“Participations” shall have the meaning set forth in Section 13.1 hereof.

 

“Partners’ Capital” means, as of any date of determination, with respect to any
Person, consolidated partner’s capital of such Person as of that date determined
in accordance with GAAP.

 

“Patriot Act” shall have the meaning set forth in Section 4.23 hereof.

 

14

--------------------------------------------------------------------------------


 

“Payment Date” shall mean the day that is seven (7) Business Days prior to the
Selected Day.

 

“Permitted Encumbrances” shall mean collectively, (a) the Lien and security
interests created by the Mortgage Loan Documents, (b) all Liens, encumbrances
and other matters disclosed in the Title Insurance Policy, (c) Liens, if any,
for Taxes imposed by any Governmental Authority not yet due or delinquent, (d)
such other title and survey exceptions as Mortgage Lender has approved or may
approve in writing in Mortgage Lender’s reasonable discretion, and (e) such
other easements reasonably created by Mortgage Borrower in the ordinary course
of business which do not have (and are not anticipated to have) a material
adverse affect on the value, use, operation or enjoyment of the applicable
Property as a hotel of a similar type as the hotel situated on such Property as
of the Closing Date or on the ability of Borrower to perform its obligations
(including its payment obligations under this Agreement, the Note and the other
Loan Documents).

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgages.

 

“Physical Conditions Report” shall mean a report regarding the physical
condition of each Property, satisfactory in form and substance to Mortgage
Lender in accordance with the terms of the Mortgage Loan Agreement.

 

“PIP Report” shall mean any property improvement plan or other similar report
issued by any Franchisor or Manager (with respect to any Property which is not
subject to a Franchise Agreement), with respect to any repairs, replacements,
improvements or additions as may be required under the applicable Franchise
Agreement or Management Agreement.

 

“Pledge Agreement” shall have the meaning set forth in the Recitals hereto.

 

“Policies” shall have the meaning specified in Section 8.1(b) hereof.

 

“Policy” shall have the meaning specified in Section 8.1(b) hereof.

 

“Prohibited Transfer” shall have the meaning set forth in Section 7.2 hereof.

 

“Property” and “Properties” shall have the meanings set forth in the Recitals
hereto, provided that any real property released from the lien of any Mortgage
upon compliance with the partial prepayment provisions of Section 2.4(c)(ii) of
this Agreement and the Mortgage Loan Agreement shall no longer be included in
the definition of Property or Properties.

 

“Provided Information” shall have the meaning set forth in Section 13.4(a)
hereof.

 

15

--------------------------------------------------------------------------------


 

“Qualified Lessee” shall mean (a) CNL Rose SPE Tenant Corp.; (b) an entity which
is an Affiliate of Mortgage Borrower, including, any then existing Affiliated
Lessee, provided that (i) no Default or Event of Default shall exist hereunder,
(ii) in the instance of an entity which is then an Affiliated Lessee, such
entity is not then in default beyond any applicable notice or cure period under
any Operating Lease, Franchise Agreement or Management Agreement to which it is
a party, (iii) such entity shall be a “special purpose entity” containing (A)
the same special purpose entity covenants as set forth in CNL Rose SPE Tenant
Corp.’s organizational documents as the same shall exist as of the Closing Date,
and (B) such other special purpose entity covenants or provisions as may then be
required by the Rating Agencies, (iv) Mortgage Lender shall have first received
a substantive non-consolidation opinion with respect to the appointment of such
entity as successor lessee under any Operating Lease and (v) a Qualified Manager
shall be managing each related Property pursuant to a Management Agreement in
form acceptable to Lender and Mortgage Lender or (c) a hotel operating company
which at the time of its engagement as Operating Lessee (i) shall be (or when
considered together with any Affiliate thereof, shall be) operating and
controlling full-service hotels having an aggregate of at least 2,500 rooms and
20 hotel properties similar to the Properties, exclusive of rooms located on any
Property and the Properties, (ii) shall be approved by (A) Lender (such approval
not to be unreasonably withheld) and (B) Mortgage Lender in accordance with the
terms of the Mortgage Loan Agreement and (iii) for which Mortgage Lender shall
have received written confirmation from the Rating Agencies that the appointment
of such operating lessee shall not result in a downgrade, withdrawal or
qualification of the initial, or if higher, then current ratings issued in
connection with a Securitization, or if a Securitization has not occurred, any
ratings to be assigned in connection with a Securitization.

 

“Qualified Manager” shall mean a reputable and experienced professional
management organization (a) which manages, together with its Affiliates,
full-service hotels, having in aggregate at least 2,500 rooms and 20 hotel
properties similar to the Properties, exclusive of rooms located on any Property
and the Properties, (b) approved by (i) Lender (which approval by Lender shall
not be unreasonably withheld)  and (ii) Mortgage Lender in accordance with the
terms of the Mortgage Loan Agreement and (c) for which Mortgage Lender shall
have received (i) written confirmation from the Rating Agencies that the
employment of such manager will not result in a downgrade, withdrawal or
qualification of the initial, or if higher, then current ratings issued in
connection with a Securitization, or if a Securitization has not occurred, any
ratings to be assigned in connection with a Securitization, and (ii) with
respect to any Affiliated Manager, a substantive non-consolidation opinion.

 

“Rate Cap” shall mean an interest rate cap with a termination date no earlier
than the end of the Interest Period in which the initial Maturity Date occurs,
entered into with Bank of America, N.A. or an Acceptable Counterparty with a
notional amount equal to the Loan for the term of the Loan and a LIBOR strike
price not greater than seven percent (7.0%); provided, however, if the provider
of any Rate Cap (including, but not limited to, Bank of America, N.A.) ceases to
be an Acceptable Counterparty, Borrower shall obtain a replacement Rate Cap from
an Acceptable Counterparty within ten (10) Business Days of receipt of notice
from Lender or Borrower’s obtaining knowledge that the then current counterparty
under such Rate Cap is no longer an Acceptable Counterparty; until such time as
a replacement provider is obtained in accordance with the above provisions, the
current provider will continue to perform its obligations under the Rate Cap;
and provided, further, any replacement Rate Cap shall be

 

16

--------------------------------------------------------------------------------


 

accompanied by legal opinions regarding the Rate Cap, in form and substance
acceptable to Lender, including, without limitation opinions with respect to (i)
enforceability, (ii) payment priority, (iii) choice of law and (iv) enforcement
of judgments.  Furthermore, each Rate Cap shall provide for (i) the calculation
of interest, (ii) the determination of the interest rate, (iii) the modification
of the Interest Period and (iv) the distribution of payments thereunder to be
identical to the definition of Interest Period set forth herein.

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally-recognized statistical rating agency which has been approved by
Lender, provided that from and after the Securitization Date, such term shall
only refer to the nationally-recognized statistical rating agency(ies) rating
the securities offered in connection with the Securitization.

 

“REA” shall mean, collectively or individually, as the context may require, any
“construction, operation and reciprocal easement agreement” or similar agreement
(including any “separate agreement” or other agreement between Mortgage Borrower
and one or more other parties to an REA with respect to such REA) affecting any
Property or portion thereof.

 

“Release” shall have the meaning set forth in Section 12.5 hereof.

 

“Release Price” shall mean 120% times the then Allocated Loan Amount of the
Property(ies) being released.

 

“Rent Roll” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Rents” shall have the meaning set forth in the Mortgage.

 

“Replacement Rate Cap” shall mean an interest rate cap from an Acceptable
Counterparty with terms identical to the Rate Cap.

 

“Reserve Percentage” shall mean, with respect to any day of any Interest Period,
that percentage (expressed as a decimal) which is in effect on such day, as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor), for determining the maximum reserve requirement (including basic,
supplemental, emergency, special and marginal reserves) generally applicable to
financial institutions regulated by the Federal Reserve Board comparable in size
and type to Lender in respect of “Eurocurrency liabilities” (or in respect of
any other category of liabilities which includes deposits by reference to which
the interest rate on the Loan is determined), whether or not Lender has any
Eurocurrency liabilities or such requirement otherwise in fact applies to
Lender.  The LIBOR Rate shall be adjusted automatically as of the effective date
of each change in the Reserve Percentage.  As of the date hereof, the Reserve
Percentage is zero, however, there can be no assurance as to what such amount
may be in the future.

 

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of any Property, the
completion of the repair and restoration of such Property as nearly as possible
to the condition such Property was in immediately prior to such Casualty or
Condemnation, with such alterations as may be reasonably approved by Lender.

 

17

--------------------------------------------------------------------------------


 

“Restoration Consultant” shall have the meaning set forth in Section 8.4(b)(iii)
hereof.

 

“Restoration Retainage” shall have the meaning set forth in Section 8.4(b)(iv)
hereof.

 

“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.

 

“Sale or Pledge” shall have the meaning set forth in Section 7.1 hereof.

 

“Securities” shall have the meaning set forth in Section 13.1 hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Liabilities” shall have the meaning set forth in Section 13.5
hereof.

 

“Securitization” shall have the meaning set forth in Section 13.1 hereof.

 

“Securitization Closing Date” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“Selected Day” means the fifteenth (15th) day of each calendar month or such
other date as determined by the Lender pursuant to Section 2.2(d) hereof.

 

“SPE Component Entity” shall have the meaning set forth in Section 6.1(b)
hereof.

 

“Special Member” shall have the meaning set forth in Section 6.1(c).

 

“Standard Statements” shall have the meaning set forth in Section 5.11(c)(i)(A)
hereof.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“State” shall mean the state or states in which any Property or any part thereof
is located.

 

“Static LIBOR Rate” shall have the meaning set forth in Section 2.2(b) hereof.

 

“Static LIBOR Rate Loan” shall have the meaning set forth in Section 2.3(f)(iii)
hereof.

 

“Subordination and Attornment Agreement” shall mean for each Operating Lease
with an Affiliated Lessee, a Subordination and Attornment Agreement between
Lender and the Affiliated Lessee, acceptable to Lender in accordance with the
terms of this Agreement as the same may be amended, modified and in effect from
time to time.

 

“Subordination, Non-Disturbance and Attornment Agreement” shall mean with
respect to the Operating Leases between Borrower and any Non-Affiliated Lessee,
a Subordination, Non-Disturbance and Attornment Agreement, between Lender and
the applicable Non-Affiliated Lessee, acceptable to Lender in accordance with
the terms of this Agreement as the same may be amended, modified and in effect
from time to time.

 

18

--------------------------------------------------------------------------------


 

“Subordination of Management Agreement/Estoppel” shall mean, individually or
collectively, as the context may require, (i) for the Interstate Properties and
Hilton Properties (each as defined in the Mortgage Loan Agreement), each
Subordination and Attornment Agreement executed in connection with each
Management Agreement, by and among Lender, Borrower, Mortgage Borrower, the
Affiliated Lessee and the applicable Manager and (ii) for the Marriott
Properties (as defined in the Mortgage Loan Agreement), each Manager Estoppel by
the applicable Manager for the benefit of Lender, in each case as the same may
be amended, restated, replaced, supplemented or otherwise modified in accordance
with the terms hereof.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Syndication” shall have the meaning set forth in Section 13.1 hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Property (or any part thereof) or the Collateral (or any part
thereof).

 

“Tenant” shall mean any Person (including, but not limited to, any Operating
Lessee) leasing, subleasing or otherwise occupying any portion of a Property
under a Lease or other occupancy agreement with Mortgage Borrower or Operating
Lessee.

 

“Title Insurance Policy” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Tribunal” shall mean any state, commonwealth, federal, foreign, territorial or
other court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York.

 

“Underwriter Group” shall have the meaning set forth in Section 13.5(b) hereof.

 

Section 1.2.                                   PRINCIPLES OF CONSTRUCTION

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

19

--------------------------------------------------------------------------------


 


ARTICLE 2
GENERAL TERMS


 

Section 2.1.                                   LOAN COMMITMENT; DISBURSEMENT TO
BORROWER

 


(A)                                  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS SET FORTH HEREIN, LENDER HEREBY AGREES TO MAKE AND BORROWER HEREBY
AGREES TO ACCEPT THE LOAN ON THE CLOSING DATE.


 


(B)                                 BORROWER MAY REQUEST AND RECEIVE ONLY ONE
BORROWING IN RESPECT OF THE LOAN AND ANY AMOUNT BORROWED AND REPAID IN RESPECT
OF THE LOAN MAY NOT BE REBORROWED.


 


(C)                                  THE LOAN SHALL BE EVIDENCED BY THE NOTE AND
SECURED BY THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


(D)                                 BORROWER SHALL USE THE PROCEEDS OF THE LOAN
TO (I) MAKE AN EQUITY CONTRIBUTION TO THE MORTGAGE BORROWER IN ORDER TO CAUSE
THE MORTGAGE BORROWER TO USE SUCH AMOUNTS FOR ANY USE PERMITTED PURSUANT TO
SECTION 2.1(D) OF THE MORTGAGE LOAN AGREEMENT, (II) PAY COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE CLOSING OF THE LOAN, AS APPROVED BY LENDER, AND
(III) DISTRIBUTE THE BALANCE, IF ANY, TO ITS PARTNERS.


 

Section 2.2.                                   INTEREST RATE

 


(A)                                  NOTE RATE.  THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN SHALL BEAR INTEREST AT THE NOTE RATE.  EXCEPT AS OTHERWISE
SET FORTH IN THIS AGREEMENT, INTEREST SHALL BE PAID IN ARREARS.


 


(B)                                 UNAVAILABILITY OF LIBOR RATE.  IN THE EVENT
THAT LENDER SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE CONCLUSIVE AND
BINDING UPON BORROWER ABSENT MANIFEST ERROR) THAT BY REASON OF CIRCUMSTANCES
AFFECTING THE INTERBANK EURODOLLAR MARKET, ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE LIBOR RATE, THEN LENDER SHALL FORTHWITH GIVE NOTICE
BY TELEPHONE OF SUCH DETERMINATION, CONFIRMED IN WRITING, TO BORROWER AT LEAST
ONE (1) BUSINESS DAY PRIOR TO THE LAST DAY OF THE RELATED INTEREST PERIOD. IF
SUCH NOTICE IS GIVEN, THE NOTE RATE, COMMENCING WITH THE FIRST (1ST) DAY OF THE
NEXT SUCCEEDING INTEREST PERIOD, SHALL BE THE LIBOR RATE IN EFFECT FOR THE MOST
RECENT INTEREST PERIOD (THE “STATIC LIBOR RATE”).


 

If, pursuant to the terms of this Agreement, the Loan has been converted to the
Static LIBOR Rate and Lender shall determine (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice thereof to Borrower, and the Static LIBOR Rate shall
convert to the LIBOR Rate effective on the first day of the next succeeding
Interest Period. Notwithstanding any provision of this Agreement to the
contrary, in no event shall Borrower have the right to elect to convert from the
LIBOR Rate to the Static LIBOR Rate.

 


(C)                                  COMPUTATIONS AND DETERMINATIONS.  ALL
INTEREST SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND PAID FOR THE
ACTUAL NUMBER OF DAYS ELAPSED DURING AN INTEREST PERIOD.  LENDER SHALL DETERMINE
EACH INTEREST RATE APPLICABLE TO THE DEBT IN ACCORDANCE WITH THIS AGREEMENT AND
ITS DETERMINATION THEREOF SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR. 
THE BOOKS AND RECORDS OF LENDER SHALL BE PRIMA FACIE EVIDENCE OF ALL SUMS OWING
TO LENDER FROM

 

20

--------------------------------------------------------------------------------


 


TIME TO TIME UNDER THIS AGREEMENT, BUT THE FAILURE TO RECORD ANY SUCH
INFORMATION SHALL NOT LIMIT OR AFFECT THE OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS.


 


(D)                                 SELECTED DAY.  PRIOR TO A SECURITIZATION,
LENDER MAY IN ITS SOLE DISCRETION CHANGE THE DAY OF THE MONTH THAT WILL
CONSTITUTE THE SELECTED DAY.


 


(E)                                  DEFAULT RATE.  ANY PRINCIPAL OF, AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY INTEREST ON THE NOTE, AND ANY OTHER SUM
PAYABLE HEREUNDER, WHICH IS NOT PAID WHEN DUE SHALL BEAR INTEREST FROM THE DATE
DUE AND PAYABLE UNTIL PAID, PAYABLE ON DEMAND, AT A RATE PER ANNUM (THE “DEFAULT
RATE”) EQUAL TO THE NOTE RATE PLUS FOUR PERCENT (4%).


 


(F)                                    USURY SAVINGS.  THIS AGREEMENT AND THE
NOTE ARE SUBJECT TO THE EXPRESS CONDITION THAT AT NO TIME SHALL BORROWER BE
OBLIGATED OR REQUIRED TO PAY INTEREST ON THE PRINCIPAL BALANCE OF THE LOAN AT A
RATE WHICH COULD SUBJECT LENDER TO EITHER CIVIL OR CRIMINAL LIABILITY AS A
RESULT OF BEING IN EXCESS OF THE MAXIMUM LEGAL RATE.  IF, BY THE TERMS OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, BORROWER IS AT ANY TIME REQUIRED OR
OBLIGATED TO PAY INTEREST ON THE PRINCIPAL BALANCE DUE HEREUNDER AT A RATE IN
EXCESS OF THE MAXIMUM LEGAL RATE, THE LIBOR RATE, THE STATIC LIBOR RATE OR THE
DEFAULT RATE, AS THE CASE MAY BE, SHALL BE DEEMED TO BE IMMEDIATELY REDUCED TO
THE MAXIMUM LEGAL RATE AND ALL PREVIOUS PAYMENTS IN EXCESS OF THE MAXIMUM LEGAL
RATE SHALL BE DEEMED TO HAVE BEEN PAYMENTS IN REDUCTION OF PRINCIPAL AND NOT ON
ACCOUNT OF THE INTEREST DUE HEREUNDER.  ALL SUMS PAID OR AGREED TO BE PAID TO
LENDER FOR THE USE, FORBEARANCE, OR DETENTION OF THE SUMS DUE UNDER THE LOAN,
SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED,
ALLOCATED, AND SPREAD THROUGHOUT THE FULL STATED TERM OF THE LOAN UNTIL PAYMENT
IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON ACCOUNT OF THE LOAN DOES NOT
EXCEED THE MAXIMUM LEGAL RATE OF INTEREST FROM TIME TO TIME IN EFFECT AND
APPLICABLE TO THE LOAN FOR SO LONG AS THE LOAN IS OUTSTANDING.


 

Section 2.3.                                   LOAN PAYMENTS

 


(A)                                  PAYMENTS.  BORROWER AGREES TO PAY SUMS
UNDER THE NOTE IN INSTALLMENTS AS FOLLOWS:


 

(I)                                     A PAYMENT ON THE CLOSING DATE OF ALL
INTEREST THAT WILL ACCRUE ON THE PRINCIPAL AMOUNT OF THE NOTE DURING THE INTERIM
INTEREST PERIOD;

 

(II)                                  A PAYMENT ON EACH PAYMENT DATE OF INTEREST
EQUAL TO THE MONTHLY PAYMENT AMOUNT AND ANY OTHER INTEREST THAT HAS OR WILL
ACCRUE HEREUNDER DURING THE INTEREST PERIOD IN WHICH SUCH PAYMENT DATE OCCURS;
AND

 

(III)                               THE OUTSTANDING PRINCIPAL AMOUNT AND ALL
INTEREST THEREON (INCLUDING INTEREST THROUGH THE END OF THE INTEREST PERIOD IN
WHICH THE MATURITY DATE OCCURS) SHALL BE DUE AND PAYABLE ON THE PAYMENT DATE
OCCURRING IN DECEMBER, 2006 (THE “MATURITY DATE”), UNLESS THE MATURITY DATE IS
EXTENDED PURSUANT TO SECTION 2.3(B) BELOW.

 


(B)                                 EXTENSION OF THE MATURITY DATE.  BORROWER
SHALL HAVE THE OPTION TO EXTEND THE TERM OF THE LOAN BEYOND THE INITIAL MATURITY
DATE FOR TWO (2) SUCCESSIVE TERMS (EACH, AN “EXTENSION OPTION”) OF ONE (1) YEAR
EACH TO (X) THE PAYMENT DATE OCCURRING IN DECEMBER, 2007 AND (Y) THE PAYMENT
DATE OCCURRING IN DECEMBER, 2008 (EACH SUCH DATE, THE “EXTENDED

 

21

--------------------------------------------------------------------------------


 


MATURITY DATE”), RESPECTIVELY, AND, AS TO EACH EXTENSION OPTION, UPON
SATISFACTION OF THE FOLLOWING TERMS AND CONDITIONS:


 

(I)                                     NO EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AT THE TIME THE APPLICABLE EXTENSION OPTION IS EXERCISED AND
ON THE DATE THAT THE APPLICABLE EXTENSION TERM IS COMMENCED;

 

(II)                                  BORROWER SHALL NOTIFY LENDER OF ITS
IRREVOCABLE ELECTION TO EXTEND THE MATURITY DATE AS AFORESAID NOT EARLIER THAN
THREE (3) MONTHS, AND NO LATER THAN ONE (1) MONTH, PRIOR TO THE THEN APPLICABLE
MATURITY DATE;

 

(III)                               BORROWER SHALL OBTAIN AND DELIVER TO LENDER
PRIOR TO EXERCISE OF SUCH EXTENSION OPTION, ONE OR MORE REPLACEMENT RATE CAPS,
WHICH REPLACEMENT RATE CAPS SHALL BE EFFECTIVE COMMENCING ON THE FIRST DAY OF
SUCH EXTENSION OPTION AND SHALL HAVE A MATURITY DATE NOT EARLIER THAN THE END OF
THE INTEREST PERIOD IN WHICH THE APPLICABLE EXTENDED MATURITY DATE SHALL OCCUR;

 

(IV)                              IN CONNECTION WITH EACH EXTENSION OPTION,
BORROWER SHALL HAVE DELIVERED TO LENDER TOGETHER WITH ITS NOTICE PURSUANT TO
SUBSECTION (B) OF THIS SECTION 2.3 AND AS OF THE COMMENCEMENT OF THE APPLICABLE
EXTENSION OPTION, AN OFFICER’S CERTIFICATE IN FORM ACCEPTABLE TO THE LENDER (A)
CERTIFYING THAT EACH OF THE REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED
IN THE LOAN DOCUMENTS IS TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE DATE OF SUCH OFFICER’S CERTIFICATE TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES ARE NOT MATTERS WHICH BY THEIR NATURE CAN NO LONGER BE TRUE AND
CORRECT AS A RESULT OF THE PASSAGE OF TIME OR (B) SPECIFYING ANY EXCEPTIONS TO
SUCH REPRESENTATIONS AND WARRANTIES AS MAY BE ACCEPTABLE TO LENDER IN ITS
DISCRETION.

 

(V)                                 IN CONNECTION WITH THE EXERCISE OF EACH
EXTENSION OPTION, BORROWER SHALL HAVE PAID TO LENDER THE EXTENSION FEE; AND

 

(VI)                              MORTGAGE BORROWER SHALL HAVE EXERCISED ITS
RIGHT TO EXTEND THE TERM OF THE MORTGAGE LOAN PURSUANT TO SECTION 2.3(B) OF THE
MORTGAGE LOAN AGREEMENT AND THE MORTGAGE LOAN SHALL HAVE BEEN EXTENDED BY THE
MORTGAGE LENDER.

 

All references in this Agreement and in the other Loan Documents to the Maturity
Date shall mean the applicable Extended Maturity Date in the event the
applicable Extension Option is exercised.

 


(C)                                  PAYMENTS AFTER DEFAULT.  (I) UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, INTEREST ON THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AND, TO THE EXTENT PERMITTED BY LAW,
OVERDUE INTEREST AND OTHER AMOUNTS DUE IN RESPECT OF THE LOAN SHALL ACCRUE AT
THE DEFAULT RATE, AND (II) SUBJECT TO THE RIGHTS OF MORTGAGE LENDER AND THE
TERMS OF THE CASH MANAGEMENT AGREEMENT, UPON (A) THE OCCURRENCE AND DURING THE
CONTINUANCE OF A MONETARY EVENT OF DEFAULT OR AN EVENT OF DEFAULT UNDER
SECTION 11.1(F) HEREOF OR (B) THE OCCURRENCE OF NAY OTHER EVENT OF DEFAULT WITH
RESPECT TO WHICH LENDER HAS ACCELERATED THE LOAN, LENDER SHALL BE ENTITLED TO
RECEIVE AND BORROWER SHALL PAY TO LENDER ALL CASH FLOW FROM THE PROPERTIES, SUCH
AMOUNT TO BE APPLIED BY LENDER TO THE PAYMENT OF THE DEBT IN SUCH ORDER AS
LENDER SHALL DETERMINE IN ITS SOLE DISCRETION, INCLUDING, WITHOUT LIMITATION,
ALTERNATING APPLICATIONS THEREOF

 

22

--------------------------------------------------------------------------------


 


BETWEEN INTEREST AND PRINCIPAL.  INTEREST AT THE DEFAULT RATE SHALL BE COMPUTED
FROM THE OCCURRENCE OF THE EVENT OF DEFAULT UNTIL THE EARLIER OF (X) THE ACTUAL
RECEIPT AND COLLECTION OF THE DEBT (OR THAT PORTION THEREOF THAT IS THEN DUE)
AND (Y) THE CURE OF SUCH EVENT OF DEFAULT.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, INTEREST AT THE DEFAULT RATE SHALL BE ADDED TO THE DEBT, SHALL
ITSELF ACCRUE INTEREST AT THE SAME RATE AS THE LOAN AND SHALL BE SECURED BY THE
PLEDGE AGREEMENT.  THIS PARAGRAPH SHALL NOT BE CONSTRUED AS AN AGREEMENT OR
PRIVILEGE TO EXTEND THE DATE OF THE PAYMENT OF THE DEBT, NOR AS A WAIVER OF ANY
OTHER RIGHT OR REMEDY ACCRUING TO LENDER BY REASON OF THE OCCURRENCE OF ANY
EVENT OF DEFAULT; THE ACCEPTANCE OF ANY PAYMENT FROM BORROWER SHALL NOT BE
DEEMED TO CURE OR CONSTITUTE A WAIVER OF ANY EVENT OF DEFAULT; AND LENDER
RETAINS ITS RIGHTS UNDER THIS AGREEMENT TO ACCELERATE AND TO CONTINUE TO DEMAND
PAYMENT OF THE DEBT UPON THE HAPPENING OF AND DURING THE CONTINUANCE ANY EVENT
OF DEFAULT, DESPITE ANY PAYMENT BY BORROWER TO LENDER.


 


(D)                                 LATE PAYMENT CHARGE.  IF ANY PRINCIPAL OR
INTEREST PAYMENT IS NOT PAID BY BORROWER ON OR BEFORE THREE (3) BUSINESS DAYS
AFTER THE DATE ON WHICH IT IS DUE, BORROWER SHALL PAY TO LENDER UPON DEMAND AN
AMOUNT EQUAL TO THE LESSER OF FIVE PERCENT (5%) OF SUCH UNPAID SUM OR THE
MAXIMUM AMOUNT PERMITTED BY APPLICABLE LAW IN ORDER TO DEFRAY THE EXPENSE
INCURRED BY LENDER IN HANDLING AND PROCESSING SUCH DELINQUENT PAYMENT AND TO
COMPENSATE LENDER FOR THE LOSS OF THE USE OF SUCH DELINQUENT PAYMENT.  ANY SUCH
AMOUNT SHALL BE SECURED BY THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
THE EXTENT PERMITTED BY APPLICABLE LAW.


 


(E)                                  METHOD AND PLACE OF PAYMENT.  EACH PAYMENT
BY BORROWER HEREUNDER OR UNDER THE NOTE SHALL BE PAYABLE AT P.O. BOX 515228, LOS
ANGELES, CALIFORNIA 90051-6528, ATTN:  COMMERCIAL MORTGAGE LOAN SERVICING #1777,
OR AT SUCH OTHER PLACE AS THE LENDER MAY DESIGNATE FROM TIME TO TIME IN WRITING,
ON THE DATE SUCH PAYMENT IS DUE, TO LENDER BY DEPOSIT TO SUCH ACCOUNT AS LENDER
MAY DESIGNATE BY WRITTEN NOTICE TO BORROWER.  EACH PAYMENT BY BORROWER HEREUNDER
OR UNDER THE NOTE SHALL BE MADE IN FUNDS SETTLED THROUGH THE NEW YORK CLEARING
HOUSE INTERBANK PAYMENTS SYSTEM OR OTHER FUNDS IMMEDIATELY AVAILABLE TO LENDER
BY 2:00 P.M., NEW YORK CITY TIME, ON THE DATE SUCH PAYMENT IS DUE, TO LENDER BY
DEPOSIT TO SUCH ACCOUNT AS LENDER MAY DESIGNATE BY WRITTEN NOTICE TO BORROWER. 
WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE NOTE SHALL BE STATED TO BE DUE ON A
DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE FIRST
BUSINESS DAY PRECEDING SUCH SCHEDULED DUE DATE. NOTWITHSTANDING THE FOREGOING,
AMOUNTS DUE UNDER THE LOAN DOCUMENTS SHALL BE DEEMED PAID SO LONG AS THERE IS
SUFFICIENT MONEY IN THE CASH MANAGEMENT ACCOUNT FOR PAYMENT OF SUCH AMOUNTS
PURSUANT TO THE CASH MANAGEMENT AGREEMENT AND LENDER’S ACCESS TO SUCH MONEY HAS
NOT BEEN CONSTRAINED OR CONSTRICTED IN ANY MANNER.


 


(F)                                    ADDITIONAL PAYMENT PROVISIONS.


 

(I)                                     IF AT ANY TIME AFTER THE DATE HEREOF,
LENDER (WHICH SHALL INCLUDE, FOR PURPOSES OF THIS SECTION, ANY CORPORATION
CONTROLLING LENDER) REASONABLY DETERMINES THAT DUE TO THE ADOPTION OR
MODIFICATION OF ANY LEGAL REQUIREMENT REGARDING TAXATION, LENDER’S REQUIRED
LEVELS OF RESERVES, DEPOSITS, FEDERAL DEPOSIT INSURANCE CORPORATION INSURANCE OR
CAPITAL (INCLUDING ANY ALLOCATION OF CAPITAL REQUIREMENTS OR CONDITIONS), OR
SIMILAR REQUIREMENTS, OR ANY INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
TRIBUNAL OR COMPLIANCE OF LENDER WITH ANY OF SUCH REQUIREMENTS, HAS OR WOULD
HAVE THE EFFECT OF (A) INCREASING LENDER’S COSTS RELATING TO THE LOAN, OR (B)
REDUCING THE YIELD OR RATE OF RETURN

 

23

--------------------------------------------------------------------------------


 

OF LENDER ON THE LOAN, TO A LEVEL BELOW THAT WHICH LENDER COULD HAVE ACHIEVED
BUT FOR THE ADOPTION OR MODIFICATION OF ANY SUCH LEGAL REQUIREMENTS, BORROWER
SHALL, WITHIN FIFTEEN (15) DAYS OF ANY REQUEST BY LENDER, PAY TO LENDER SUCH
ADDITIONAL AMOUNTS AS (IN LENDER’S SOLE JUDGMENT, AFTER GOOD FAITH AND
REASONABLE COMPUTATION) WILL COMPENSATE LENDER FOR SUCH INCREASE IN COSTS OR
REDUCTION IN YIELD OR RATE OF RETURN OF LENDER (A “CONSEQUENTIAL LOSS”).  NO
FAILURE BY LENDER TO IMMEDIATELY DEMAND PAYMENT OF ANY ADDITIONAL AMOUNTS
PAYABLE HEREUNDER SHALL CONSTITUTE A WAIVER OF LENDER’S RIGHT TO DEMAND PAYMENT
OF SUCH AMOUNTS AT ANY SUBSEQUENT TIME.  NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED OR SO OPERATE AS TO REQUIRE BORROWER TO PAY ANY INTEREST, FEES, COSTS
OR CHARGES GREATER THAN IS PERMITTED BY APPLICABLE LAW.

 

(II)                                  ALL PAYMENTS MADE BY BORROWER HEREUNDER
SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT REDUCTION FOR OR ON ACCOUNT OF,
INCOME, STAMP OR OTHER TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES,
DEDUCTIONS, RESERVES OR WITHHOLDINGS IMPOSED, LEVIED, COLLECTED, WITHHELD OR
ASSESSED BY ANY GOVERNMENTAL AUTHORITIES, WHICH ARE IMPOSED, ENACTED OR BECOME
EFFECTIVE ON OR AFTER THE DATE HEREOF (SUCH NON-EXCLUDED TAXES BEING REFERRED TO
COLLECTIVELY AS “FOREIGN TAXES”), EXCLUDING INCOME AND FRANCHISE TAXES OF THE
UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY
THEREOF OR THEREIN.  IF ANY FOREIGN TAXES ARE REQUIRED TO BE WITHHELD FROM ANY
AMOUNTS PAYABLE TO LENDER HEREUNDER AND SUCH FOREIGN TAXES ARE NOT A RESULT OF
ACTIVITIES OF LENDER UNRELATED TO THE LOAN OR BORROWER, THE AMOUNTS SO PAYABLE
TO LENDER SHALL BE INCREASED TO THE EXTENT NECESSARY TO YIELD TO LENDER (AFTER
PAYMENT OF ALL FOREIGN TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE
HEREUNDER AT THE RATE OR IN THE AMOUNTS SPECIFIED HEREUNDER. WHENEVER ANY
FOREIGN TAX IS PAYABLE PURSUANT TO APPLICABLE LAW BY BORROWER, AS PROMPTLY AS
POSSIBLE THEREAFTER, BORROWER SHALL SEND TO LENDER AN ORIGINAL OFFICIAL RECEIPT,
IF AVAILABLE, OR CERTIFIED COPY THEREOF SHOWING PAYMENT OF SUCH FOREIGN TAX.
BORROWER HEREBY INDEMNIFIES LENDER FOR ANY INCREMENTAL TAXES, INTEREST OR
PENALTIES THAT MAY BECOME PAYABLE BY LENDER WHICH MAY RESULT FROM ANY FAILURE BY
BORROWER TO PAY ANY SUCH FOREIGN TAX WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OF WHICH LENDER SHALL HAVE PROVIDED BORROWER WITH PRIOR WRITTEN
NOTICE, IF POSSIBLE, OR ANY FAILURE BY BORROWER TO REMIT TO LENDER THE REQUIRED
RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE. LENDER’S INABILITY TO NOTIFY
BORROWER OF ANY SUCH FOREIGN TAX IN ACCORDANCE WITH THE IMMEDIATELY PRECEDING
SENTENCE SHALL IN NO WAY RELIEVE BORROWER OF ITS OBLIGATIONS UNDER THIS
SECTION 2.3(F)(II).

 

(III)                               IF ANY REQUIREMENT OF LAW OR ANY CHANGE
THEREIN OR IN THE INTERPRETATION OR APPLICATION THEREOF, SHALL HEREAFTER MAKE IT
UNLAWFUL FOR LENDER TO MAKE OR MAINTAIN A LOAN WITH THE NOTE RATE BEING BASED ON
LIBOR AS CONTEMPLATED HEREUNDER, (I) THE OBLIGATION OF LENDER HEREUNDER TO MAKE
SUCH LOAN BASED ON LIBOR OR TO CONVERT THE LOAN FROM THE STATIC LIBOR RATE TO
THE LIBOR RATE SHALL BE CANCELED FORTHWITH AND (II) ANY OUTSTANDING LIBOR LOAN
SHALL BE CONVERTED AUTOMATICALLY TO A LOAN BEARING INTEREST AT THE STATIC LIBOR
RATE (THE “STATIC LIBOR RATE LOAN”) ON THE NEXT SUCCEEDING PAYMENT DATE OR
WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW.  BORROWER HEREBY AGREES PROMPTLY
TO PAY LENDER, UPON DEMAND, ANY ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE
LENDER FOR ANY COSTS INCURRED BY LENDER IN MAKING ANY CONVERSION IN ACCORDANCE
WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY INTEREST OR FEES PAYABLE
BY LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAKE OR MAINTAIN THE
LIBOR LOAN HEREUNDER.

 

24

--------------------------------------------------------------------------------


 

IF LENDER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION 2.3(F)(III), LENDER SHALL PROVIDE BORROWER WITH NOT LESS THAN NINETY
(90) DAYS WRITTEN NOTICE SPECIFYING IN REASONABLE DETAIL THE EVENT BY REASON OF
WHICH IT HAS BECOME SO ENTITLED AND THE ADDITIONAL AMOUNT REQUIRED TO FULLY
COMPENSATE LENDER FOR SUCH ADDITIONAL COSTS.  LENDER’S NOTICE OF SUCH COSTS, AS
CERTIFIED TO BORROWER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(IV)                              IN THE EVENT THAT ANY CHANGE IN ANY
REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF, OR
COMPLIANCE BY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE
FORCE OF LAW) HEREAFTER ISSUED FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY:

 

(A)                              SHALL HEREAFTER IMPOSE, MODIFY OR HOLD
APPLICABLE ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT
AGAINST ASSETS HELD BY, OR DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT
OF, ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, OR ANY OTHER ACQUISITION
OF FUNDS BY, ANY OFFICE OF LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE
DETERMINATION OF THE LIBOR RATE HEREUNDER;

 

(B)                                SHALL HEREAFTER HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON LENDER’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER TO A LEVEL BELOW THAT WHICH LENDER COULD HAVE ACHIEVED BUT FOR SUCH
ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION LENDER’S POLICIES WITH
RESPECT TO CAPITAL ADEQUACY) BY ANY AMOUNT DEEMED BY LENDER TO BE MATERIAL; OR

 

(C)                                SHALL HEREAFTER IMPOSE ON LENDER ANY OTHER
CONDITION AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO
LENDER OF MAKING, RENEWING OR MAINTAINING LOANS OR EXTENSIONS OF CREDIT OR TO
REDUCE ANY AMOUNT RECEIVABLE HEREUNDER;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender. If Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.3(f)(iv), Lender shall provide Borrower with not less than ninety
(90) days written notice specifying in reasonable detail the event by reason of
which it has become so entitled and the additional amount required to fully
compensate Lender for such additional cost or reduced amount. A certificate as
to any additional costs or amounts payable pursuant to the foregoing sentence
submitted by Lender to Borrower shall be conclusive in the absence of manifest
error. This provision shall survive payment of the Note and the satisfaction of
all other obligations of Borrower under this Agreement and the Loan Documents.

 

(V)                                 BORROWER AGREES TO INDEMNIFY LENDER AND TO
HOLD LENDER HARMLESS FROM ANY LOSS OR EXPENSE WHICH LENDER SUSTAINS OR INCURS AS
A CONSEQUENCE OF (I) ANY DEFAULT BY BORROWER IN PAYMENT OF THE PRINCIPAL OF OR
INTEREST ON A LIBOR LOAN, INCLUDING, WITHOUT LIMITATION, ANY SUCH LOSS OR
EXPENSE ARISING FROM INTEREST OR FEES PAYABLE BY LENDER TO LENDERS OF FUNDS
OBTAINED BY IT IN ORDER TO MAINTAIN A LIBOR LOAN HEREUNDER,

 

25

--------------------------------------------------------------------------------


 

(II) ANY PREPAYMENT (WHETHER VOLUNTARY OR MANDATORY) OF THE LIBOR LOAN THAT DID
NOT INCLUDE ALL INTEREST WHICH HAD ACCRUED (OR WOULD HAVE ACCRUED) AT THE NOTE
RATE THROUGH THE END OF THE RELATED INTEREST PERIOD, INCLUDING, WITHOUT
LIMITATION, SUCH LOSS OR EXPENSE ARISING FROM INTEREST OR FEES PAYABLE BY LENDER
TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN THE LIBOR LOAN
HEREUNDER, AND (III) THE CONVERSION (FOR ANY REASON WHATSOEVER, WHETHER
VOLUNTARY OR INVOLUNTARY) OF THE NOTE RATE FROM THE LIBOR RATE TO THE STATIC
LIBOR RATE WITH RESPECT TO ANY PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF
THE LOAN THEN BEARING INTEREST AT THE LIBOR RATE ON A DATE OTHER THAN THE
PAYMENT DATE IMMEDIATELY FOLLOWING THE LAST DAY OF AN INTEREST PERIOD,
INCLUDING, WITHOUT LIMITATION, SUCH LOSS OR EXPENSES ARISING FROM INTEREST OR
FEES PAYABLE BY LENDER TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN A
LIBOR LOAN HEREUNDER (THE AMOUNTS REFERRED TO IN CLAUSES (I), (II) AND (III) ARE
HEREIN REFERRED TO COLLECTIVELY AS THE “BREAKAGE COSTS”).  THIS PROVISION SHALL
SURVIVE PAYMENT OF THE NOTE IN FULL AND THE SATISFACTION OF ALL OTHER
OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(VI)                              LENDER SHALL NOT BE ENTITLED TO CLAIM
COMPENSATION PURSUANT TO THIS SECTION 2.3(F) FOR ANY FOREIGN TAXES, INCREASED
COST OR REDUCTION IN AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER, OR ANY REDUCED
RATE OF RETURN, WHICH WAS INCURRED OR WHICH ACCRUED MORE THAN ONE HUNDRED EIGHTY
(180) DAYS BEFORE THE DATE LENDER NOTIFIED BORROWER OF THE CHANGE IN LAW OR
OTHER CIRCUMSTANCE ON WHICH SUCH CLAIM OF COMPENSATION IS BASED AND DELIVERED TO
BORROWER A WRITTEN STATEMENT SETTING FORTH IN REASONABLE DETAIL THE BASIS FOR
CALCULATING THE ADDITIONAL AMOUNTS OWED TO LENDER UNDER THIS SECTION 2.3(F),
WHICH STATEMENT SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO ABSENT
MANIFEST ERROR.

 

(VII)                           WITHIN FIFTEEN (15) DAYS AFTER REQUEST BY LENDER
(OR AT THE TIME OF ANY PREPAYMENT), BORROWER SHALL PAY TO LENDER SUCH AMOUNT OR
AMOUNTS AS WILL COMPENSATE LENDER FOR ANY LOSS, COST, EXPENSE, PENALTY, CLAIM OR
LIABILITY, INCLUDING ANY LOSS INCURRED IN OBTAINING, PREPAYING, LIQUIDATING OR
EMPLOYING DEPOSITS OR OTHER FUNDS FROM THIRD PARTIES AND ANY LOSS OF YIELD, AS
DETERMINED BY LENDER IN ITS JUDGMENT REASONABLY EXERCISED, INCURRED BY IT WITH
RESPECT TO THE LOAN AS A RESULT OF THE PAYMENT OR PREPAYMENT OF ANY AMOUNT ON A
DATE OTHER THAN THE DATE SUCH AMOUNT IS REQUIRED OR PERMITTED TO BE PAID OR
PREPAID; PROVIDED THAT LENDER DELIVERS TO BORROWER A CERTIFICATE AS TO THE
AMOUNTS OF SUCH COSTS DESCRIBED HEREIN, WHICH CERTIFICATE SHALL BE CONCLUSIVE IN
THE ABSENCE OF MANIFEST ERROR.  LENDER SHALL HAVE NO OBLIGATION TO PURCHASE,
SELL AND/OR MATCH FUNDS IN CONNECTION WITH THE FUNDING OR MAINTAINING OF THE
LOAN OR ANY PORTION THEREOF.  THE OBLIGATIONS OF BORROWER UNDER THIS
SECTION SHALL SURVIVE ANY TERMINATION OF THE LOAN DOCUMENTS AND PAYMENT OF THE
NOTE AND SHALL NOT BE WAIVED BY ANY DELAY BY LENDER IN SEEKING SUCH
COMPENSATION.

 

(VIII)                        ALL PAYMENTS MADE BY BORROWER  HEREUNDER OR UNDER
THE OTHER LOAN DOCUMENTS SHALL BE MADE IRRESPECTIVE OF, AND WITHOUT ANY
DEDUCTION FOR, ANY SETOFF, DEFENSE OR COUNTERCLAIMS.

 

(IX)                                REMITTANCES IN PAYMENT OF ANY PART OF THE
LOAN IN LESS THAN THE REQUIRED AMOUNT IN IMMEDIATELY AVAILABLE U.S. FUNDS SHALL
NOT, REGARDLESS OF ANY RECEIPT OR CREDIT ISSUED THEREFOR, CONSTITUTE PAYMENT
UNTIL THE REQUIRED AMOUNT IS ACTUALLY RECEIVED BY THE HOLDER HEREOF IN
IMMEDIATELY AVAILABLE U.S. FUNDS AND SHALL BE MADE AND ACCEPTED SUBJECT

 

26

--------------------------------------------------------------------------------


 

TO THE CONDITION THAT ANY CHECK OR DRAFT MAY BE HANDLED FOR COLLECTION IN
ACCORDANCE WITH THE PRACTICES OF THE COLLECTING BANK OR BANKS.

 

Section 2.4.                                   PREPAYMENTS.

 


(A)                                  VOLUNTARY PREPAYMENTS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN AND IN SECTION 2.4(C) HEREOF, BORROWER SHALL NOT HAVE
THE RIGHT TO PREPAY THE LOAN IN WHOLE OR IN PART PRIOR TO THE INITIAL MATURITY
DATE. ANY PARTIAL PREPAYMENT SHALL BE APPLIED TO THE LAST PAYMENTS OF PRINCIPAL
DUE UNDER THE LOAN AND SHALL REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF THE
LOAN FOR PURPOSES OF COMPUTING THE MONTHLY PAYMENT AMOUNT.


 


(B)                                 LOCKOUT.  THE LOAN SHALL ONLY BE PREPAYABLE
AFTER THE EXPIRATION OF THE LOCKOUT PERIOD.


 


(C)                                  PAYMENTS AFTER THE LOCKOUT PERIOD.


 

(I)                                     FULL PREPAYMENT.

 

(A)                              AT ANY TIME AFTER THE EXPIRATION OF THE LOCKOUT
PERIOD OTHER THAN DURING THE TIME PERIOD IN ANY MONTH FROM AND INCLUDING THE DAY
AFTER THE PAYMENT DATE THROUGH AND INCLUDING THE DAY PRIOR TO THE DETERMINATION
DATE, BORROWER MAY PREPAY THE LOAN IN WHOLE BUT NOT IN PART AT ANY TIME UPON NOT
LESS THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO LENDER.  ANY SUCH PREPAYMENT
SHALL INCLUDE (A) IN THE EVENT THE PREPAYMENT OCCURS AT ANY TIME DURING THE
PERIOD AFTER THE PAYMENT DATE OCCURRING IN JUNE, 2005 THROUGH AND INCLUDING THE
PAYMENT DATE OCCURRING IN DECEMBER, 2005, A PREPAYMENT PREMIUM IN THE AMOUNT OF
1.75% OF THE THEN PRINCIPAL AMOUNT OF THE LOAN, (B) ALL AMOUNTS REQUIRED TO BE
PAID BY BORROWER UNDER SECTION 2.4(C)(III) HEREOF AND (C) ALL OTHER AMOUNTS
OWING BY BORROWER TO LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY BREAKAGE COSTS INCURRED BY LENDER.

 

(B)                                IN ADDITION TO THE FOREGOING REQUIREMENTS FOR
A FULL PREPAYMENT OF THE LOAN, PRIOR TO LENDER’S OBLIGATION TO ACCEPT A
PREPAYMENT PURSUANT TO THE FOREGOING SECTION 2.4(C)(I)(A) BORROWER SHALL HAVE
PAID (OR CAUSE TO BE PAID) ANY AMOUNTS REQUIRED TO BE PAID UNDER
SECTION 2.4(C)(I) OF THE MORTGAGE LOAN AGREEMENT TO MORTGAGE LENDER IN
CONNECTION WITH THE FULL PREPAYMENT OF THE MORTGAGE LOAN, PROVIDED THAT, THE
REQUIREMENTS SET FORTH IN THIS SECTION 2.4(C)(I)(B) SHALL NOT APPLY IN THE EVENT
(1) (X) SUCH PREPAYMENT IS SOURCED SOLELY FROM THE FUNDS OF MEZZANINE BORROWER
OR ANY OF ITS AFFILIATES (OTHER THAN MORTGAGE BORROWER OR ANY SPE COMPONENT
ENTITY (AS DEFINED IN THE MORTGAGE LOAN AGREEMENT)) AND SUCH FUNDS ARE NOT
DERIVED FROM ANY OF THE PROPERTIES OR ANY OTHER COLLATERAL FOR THE MORTGAGE LOAN
(IT BEING UNDERSTOOD AND AGREED THAT THE MEZZANINE BORROWER SHALL IN ANY EVENT
BE ENTITLED TO APPLY TO ANY SUCH PREPAYMENT OF THE MEZZANINE LOAN FUNDS SOURCED
OR DERIVED FROM ANY OF THE PROPERTIES OR ANY OTHER COLLATERAL FOR THE MORTGAGE 
LOAN TO THE EXTENT THE SAME HAVE PREVIOUSLY BEEN DISTRIBUTED TO THE MEZZANINE
BORROWER PROVIDED SUCH DISTRIBUTION WAS NOT IN VIOLATION OF THE MORTGAGE LOAN
DOCUMENTS) (PROVIDED THAT

 

27

--------------------------------------------------------------------------------


 

THE FOREGOING IS SUBJECT TO SECTIONS 544 AND 548 OF TITLE 11 OF THE UNITED
STATES CODE) AND (Y) NO DEFAULT OR EVENT OF DEFAULT SHALL THEN EXIST UNDER THE
MORTGAGE LOAN DOCUMENTS OR (2) MORTGAGE LENDER SHALL AGREE IN A WRITING
ADDRESSED TO LENDER TO SUCH PREPAYMENT IN FULL OF THE MEZZANINE LOAN.

 

(II)                                  PARTIAL PREPAYMENT.  PROVIDED NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND IS THEN CONTINUING, COMMENCING ON THE DAY AFTER
THE EXPIRATION OF THE LOCKOUT PERIOD, AND UPON GIVING LENDER AT LEAST THIRTY
(30) DAYS (BUT NOT MORE THAN NINETY (90) DAYS) PRIOR WRITTEN NOTICE, WHICH SAID
NOTICE CAN BE GIVEN PRIOR TO THE EXPIRATION OF THE LOCKOUT PERIOD IN CONNECTION
WITH THE PREPAYMENT TO OCCUR FOLLOWING THE LOCKOUT PERIOD, BORROWER MAY
VOLUNTARILY PREPAY A PORTION OF THE LOAN ON A PAYMENT DATE PROVIDED SUCH
PREPAYMENT IS BEING MADE IN CONNECTION WITH A PARTIAL PREPAYMENT OF THE MORTGAGE
LOAN AND THE RELEASE OF A PROPERTY PURSUANT TO SECTION 2.4(C)(II) OF THE
MORTGAGE LOAN AGREEMENT AND THE MORTGAGE LOAN BORROWER HAS COMPLIED WITH ALL OF
THE TERMS AND CONDITIONS OF SECTION 2.4(C)(II) OF THE MORTGAGE LOAN AGREEMENT,
AND PROVIDED BORROWER SATISFIES THE FOLLOWING RELEASE CONDITIONS:

 

(A)                              BORROWER SHALL PROVIDE LENDER WITH PRIOR
WRITTEN NOTICE SPECIFYING (1) THE PAYMENT DATE ON WHICH BORROWER INTENDS TO MAKE
THE PARTIAL PREPAYMENT (“RELEASE DATE”) AND (2) THE PROPERTY PROPOSED TO BE
RELEASED FROM THE LIEN OF THE RELATED MORTGAGE (THE “RELEASE PROPERTY”)

 

(B)                                BORROWER SHALL PAY TO LENDER (I) THE
APPLICABLE RELEASE PRICE, (II) ALL AMOUNTS PAYABLE UNDER SECTION 2.4(C)(III)
BELOW IN CONNECTION WITH THE ACCOMPANYING PREPAYMENT OF THE LOAN, AND (III) ANY
AND ALL EXPENSES INCURRED BY LENDER IN CONNECTION WITH ANY SUCH RELEASE,
INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEY’S FEES AND EXPENSES, AS
REQUIRED UNDER CLAUSE (F) BELOW;

 

(C)                                BORROWER SHALL PAY IN THE EVENT THE
PREPAYMENT OCCURS AT ANY TIME DURING THE PERIOD AFTER THE LOCKOUT PERIOD THROUGH
AND INCLUDING THE PAYMENT DATE OCCURRING IN DECEMBER, 2005, A PREPAYMENT PREMIUM
IN THE AMOUNT OF 1.75% OF THE APPLICABLE RELEASE PRICE;

 

(D)                               BORROWER SHALL HAVE DELIVERED TO LENDER
WRITTEN CONFIRMATION THAT RATE CAP IN THE AGGREGATE NOTIONAL AMOUNT OF NO LESS
THAN THE PRINCIPAL BALANCE OF THE LOAN AS PREPAID SHALL REMAIN IN FULL FORCE AND
EFFECT AFTER THE PROPOSED PREPAYMENT;

 

(E)                                 BORROWER SHALL DELIVER TO LENDER SUCH OTHER
DOCUMENTS, INSTRUMENTS, OPINIONS AND CERTIFICATES AS LENDER MAY REASONABLY
REQUEST;

 

(F)                                 BORROWER SHALL PAY ALL OUT-OF-POCKET COSTS
AND EXPENSES OF LENDER INCURRED IN CONNECTION WITH THE PROPOSED PREPAYMENT,
INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES AND EXPENSES; AND

 

(G)                                WITHOUT LIMITING THE GENERALITY OF ANY OF THE
PROVISIONS CONTAINED HEREIN, BORROWER SHALL HAVE PAID ANY AMOUNTS REQUIRED TO BE
PAID TO MORTGAGE LENDER IN CONNECTION WITH THE RELEASE OF THE RELEASE PROPERTY.

 

28

--------------------------------------------------------------------------------


 

(III)                               PREPAYMENTS IN GENERAL.  ALL PAYMENTS AND
PREPAYMENTS OF THE LOAN, WHETHER VOLUNTARY, INVOLUNTARY, AT THE MATURITY DATE OR
OTHERWISE (BUT EXCLUSIVE OF PREPAYMENTS MADE PURSUANT TO SECTION 2.4(D) HEREOF)
SHALL INCLUDE IN THE EVENT THAT ANY SUCH REPAYMENT OR PREPAYMENT IS MADE ON A
DAY OTHER THAN A PAYMENT DATE, A SUM EQUAL TO THE AMOUNT OF INTEREST WHICH WOULD
HAVE ACCRUED UNDER THIS AGREEMENT THROUGH THE END OF THE INTEREST PERIOD IN
WHICH THE NEXT PAYMENT DATE OCCURS.  FOR PURPOSES OF THIS AGREEMENT, AN
INVOLUNTARY PREPAYMENT SHALL BE DEEMED TO INCLUDE, BUT NOT BE LIMITED TO, A
PREPAYMENT OF THE LOAN IN CONNECTION WITH OR FOLLOWING THE LENDER’S ACCELERATION
OF THE OUTSTANDING BALANCE OF THE LOAN.

 


(D)                                 INSURANCE AND CONDEMNATION PROCEEDS; EXCESS
INTEREST.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN TO THE CONTRARY, AND
PROVIDED NO DEFAULT EXISTS, BORROWER SHALL NOT BE REQUIRED TO PAY ANY PREPAYMENT
PREMIUM IN CONNECTION WITH ANY PREPAYMENT OCCURRING SOLELY AS A RESULT OF (I)
THE APPLICATION OF INSURANCE PROCEEDS OR CONDEMNATION PROCEEDS PURSUANT TO THE
TERMS OF THE LOAN DOCUMENTS, OR (II) THE APPLICATION OF ANY INTEREST IN EXCESS
OF THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW TO THE REDUCTION OF THE LOAN.


 


(E)                                  PREPAYMENTS PRIOR TO THE LOCKOUT PERIOD. 
IF, DURING THE LOCKOUT PERIOD, PAYMENT OF ALL OR ANY PART OF THE DEBT IS
TENDERED BY BORROWER OR OTHERWISE RECOVERED BY LENDER, SUCH TENDER OR RECOVERY
SHALL BE (A) MADE ON THE NEXT OCCURRING PAYMENT DATE TOGETHER WITH THE DEBT
SERVICE THEN DUE AND (B) DEEMED A VOLUNTARY PREPAYMENT BY BORROWER IN VIOLATION
OF THE PROHIBITION AGAINST PREPAYMENT SET FORTH IN THIS SECTION 2.4 AND BORROWER
SHALL PAY, IN ADDITION TO THE DEBT BEING REPAID AND THE ACCOMPANYING DEBT
SERVICE PAYMENT, (X) AN AMOUNT EQUAL TO THE LOCKOUT YIELD MAINTENANCE PREMIUM
AND (Y) THE ACCRUED AND UNPAID INTEREST CALCULATED FOR THE FULL INTEREST PERIOD
IN WHICH SUCH VOLUNTARY PREPAYMENT OCCURS.


 


(F)                                    APPLICATION OF PAYMENTS.  ALL VOLUNTARY
AND INVOLUNTARY PREPAYMENTS ON THE NOTE SHALL BE APPLIED, TO THE EXTENT THEREOF,
TO ACCRUED BUT UNPAID INTEREST ON THE AMOUNT PREPAID, TO THE REMAINING PRINCIPAL
AMOUNT, AND ANY OTHER SUMS DUE AND UNPAID TO LENDER IN CONNECTION WITH THE LOAN,
IN SUCH MANNER AND ORDER AS LENDER MAY ELECT IN ITS SOLE AND ABSOLUTE
DISCRETION, INCLUDING, BUT NOT LIMITED TO, APPLICATION TO PRINCIPAL INSTALLMENTS
IN INVERSE ORDER OF MATURITY.  FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT,
ANY PAYMENT MADE ON THE NOTE SHALL BE APPLIED TO ACCRUED BUT UNPAID INTEREST,
LATE CHARGES, ACCRUED FEES, THE UNPAID PRINCIPAL AMOUNT OF THE NOTE, AND ANY
OTHER SUMS DUE AND UNPAID TO LENDER IN CONNECTION WITH THE LOAN, IN SUCH MANNER
AND ORDER AS LENDER MAY ELECT IN ITS SOLE AND ABSOLUTE DISCRETION.


 


(G)                                 LIQUIDATION EVENTS.


 

(I)                                     IN THE EVENT OF (A) ANY CASUALTY TO ANY
PROPERTY OR ANY MATERIAL PORTION THEREOF, (B) ANY CONDEMNATION OF ANY PROPERTY
OR ANY MATERIAL PORTION THEREOF, (C) ANY TRANSFER OF ANY PROPERTY IN CONNECTION
WITH A REALIZATION THEREON FOLLOWING A MORTGAGE EVENT OF DEFAULT, INCLUDING,
WITHOUT LIMITATION, A FORECLOSURE SALE, OR (D) ANY REFINANCING OF ANY PROPERTY
OR THE MORTGAGE LOAN (EACH, A “LIQUIDATION EVENT”), BORROWER SHALL CAUSE THE
RELATED NET LIQUIDATION PROCEEDS AFTER DEBT SERVICE TO BE DEPOSITED DIRECTLY
INTO AN ELIGIBLE ACCOUNT WITH LENDER (THE “MEZZANINE DEBT SERVICE ACCOUNT”).  ON
EACH DATE ON WHICH LENDER ACTUALLY RECEIVES A DISTRIBUTION OF NET LIQUIDATION
PROCEEDS AFTER DEBT SERVICE, BORROWER SHALL PREPAY THE OUTSTANDING PRINCIPAL
BALANCE OF THE NOTE IN AN

 

29

--------------------------------------------------------------------------------


 

AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF SUCH NET LIQUIDATION PROCEEDS
AFTER DEBT SERVICE, TOGETHER WITH INTEREST WHICH ACTUALLY ACCRUED ON SUCH AMOUNT
THROUGH THE NEXT PAYMENT DATE, BUT WITHOUT THE PAYMENT OF  A PREPAYMENT FEE OR
PENALTY.  ANY AMOUNTS OF NET LIQUIDATION PROCEEDS AFTER DEBT SERVICE IN EXCESS
OF THE DEBT SHALL BE PAID TO BORROWER.  ANY PREPAYMENT RECEIVED BY LENDER
PURSUANT TO THIS SECTION 2.4(G)(I) ON A DATE OTHER THAN A PAYMENT DATE SHALL BE
HELD BY LENDER AS COLLATERAL SECURITY FOR THE LOAN IN AN INTEREST BEARING
ACCOUNT, WITH SUCH INTEREST ACCRUING TO THE BENEFIT OF BORROWER, AND SHALL BE
APPLIED BY LENDER ON THE NEXT PAYMENT DATE.

 

(II)                                  BORROWER SHALL NOTIFY LENDER OF ANY
LIQUIDATION EVENT NO LATER THAN ONE (1) BUSINESS DAY FOLLOWING THE FIRST DATE ON
WHICH BORROWER HAS KNOWLEDGE OF SUCH EVENT.  BORROWER SHALL BE DEEMED TO HAVE
KNOWLEDGE OF (I) A SALE (OTHER THAN A FORECLOSURE SALE) OF ANY PROPERTY ON THE
DATE ON WHICH A CONTRACT OF SALE FOR SUCH SALE IS ENTERED INTO, AND ALL OTHER
CONTINGENCIES, IF ANY, CONTAINED THEREIN HAVE BEEN SATISFIED AND/OR WAIVED, AND
A FORECLOSURE SALE, ON THE DATE NOTICE OF SUCH FORECLOSURE SALE IS GIVEN, AND
(II) A REFINANCING OF ANY PROPERTY, ON THE DATE ON WHICH A COMMITMENT FOR SUCH
REFINANCING HAS BEEN ENTERED INTO, AND ALL OTHER CONTINGENCIES, IF ANY,
CONTAINED THEREIN HAVE BEEN SATISFIED AND/OR WAIVED.  THE PROVISIONS OF THIS
SECTION 2.4(G)(II) SHALL NOT BE CONSTRUED TO CONTRAVENE IN ANY MANNER THE
RESTRICTIONS AND OTHER PROVISIONS REGARDING REFINANCING OF THE MORTGAGE LOAN OR
THE SALE OR PLEDGE OF ANY PROPERTY SET FORTH IN THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 


(H)                                 PREPAYMENT OF THE MORTGAGE LOAN.  SUBJECT TO
THE PROVISIONS OF SECTION 5.33 HEREOF, IN THE EVENT THAT THE MORTGAGE LOAN IS
PAID IN FULL AT ANY TIME PRIOR TO THE THEN MATURITY DATE OF THE LOAN, THE DEBT
SHALL THEN BE IMMEDIATELY DUE AND PAYABLE REGARDLESS OF THE MATURITY DATE OF THE
LOAN.


 


ARTICLE 3
CONDITIONS PRECEDENT


 

The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of the following conditions
precedent no later than the Closing Date.

 

Section 3.1.                                   REPRESENTATIONS AND WARRANTIES;
COMPLIANCE WITH CONDITIONS

 

The representations and warranties of Borrower and Affiliated Lessee contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the Closing Date with the same effect as if made
on and as of such date, and Lender shall have determined that no Default or an
Event of Default shall have occurred and be continuing nor will any Default or
Event of Default occur immediately following the Closing Date; and Borrower
shall be in compliance in all material respects with all terms and conditions
set forth in this Agreement and in each other Loan Document on its part to be
observed or performed.

 

30

--------------------------------------------------------------------------------


 

Section 3.2.                                   DELIVERY OF LOAN DOCUMENTS;
REPORTS; LEASES

 


(A)                                  PLEDGE AGREEMENT, LOAN AGREEMENT AND NOTE. 
LENDER SHALL HAVE RECEIVED FROM BORROWER A FULLY EXECUTED AND ACKNOWLEDGED
COUNTERPARTS OF THE PLEDGE AGREEMENT AND EVIDENCE THAT THE UNIFORM COMMERCIAL
CODE FINANCING STATEMENTS HAVE BEEN DELIVERED TO THE TITLE COMPANY FOR RECORDING
AND/OR FILING, IN THE REASONABLE JUDGMENT OF LENDER, SO AS TO EFFECTIVELY CREATE
UPON SUCH RECORDING AND/OR FILING VALID AND ENFORCEABLE LIENS UPON THE
COLLATERAL, OF FIRST PRIORITY, IN FAVOR OF LENDER (OR SUCH OTHER TRUSTEE AS MAY
BE REQUIRED OR DESIRED UNDER LOCAL LAW).  LENDER SHALL HAVE ALSO RECEIVED FROM
BORROWER AND BORROWER PRINCIPAL, THE APPLICABLE OPERATING LESSEE AND MANAGER, AS
APPLICABLE, FULLY EXECUTED COUNTERPARTS OF THIS AGREEMENT, THE NOTE, EACH
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT, EACH SUBORDINATION AND
ATTORNMENT AGREEMENT, AND EACH SUBORDINATION OF MANAGEMENT AGREEMENT/ESTOPPEL
AND ALL OTHER LOAN DOCUMENTS.


 


(B)                                 INTENTIONALLY DELETED.


 


(C)                                  INTENTIONALLY DELETED.


 


(D)                                 INSURANCE.  LENDER SHALL HAVE RECEIVED
COPIES OF THE POLICIES REQUIRED HEREUNDER OR OTHER EVIDENCE OF INSURANCE,
SATISFACTORY TO LENDER IN ITS SOLE DISCRETION, AND EVIDENCE OF THE PAYMENT OF
ALL INSURANCE PREMIUMS PAYABLE FOR THE EXISTING POLICY PERIOD.


 


(E)                                  ENVIRONMENTAL REPORTS.  LENDER SHALL HAVE
RECEIVED AN ENVIRONMENTAL REPORT IN RESPECT OF EACH PROPERTY SATISFACTORY TO
LENDER (OR AN ACCEPTABLE UPDATE AND RELIANCE LETTER RELATING TO THE APPLICABLE
ENVIRONMENTAL REPORT DELIVERED TO BRIDGE LENDER IN CONNECTION WITH THE BRIDGE
LOAN).


 


(F)                                    INTENTIONALLY DELETED.


 


(G)                                 ENCUMBRANCES.  BORROWER SHALL HAVE TAKEN OR
CAUSED TO BE TAKEN SUCH ACTIONS IN SUCH A MANNER SO THAT LENDER HAS A VALID AND
PERFECTED FIRST LIEN AS OF THE CLOSING DATE ON THE COLLATERAL, AND LENDER SHALL
HAVE RECEIVED SATISFACTORY EVIDENCE THEREOF.


 


(H)                                 LIEN SEARCHES.  BORROWER SHALL HAVE
DELIVERED TO LENDER CERTIFIED SEARCH RESULTS PERTAINING TO THE BORROWER,
BORROWER PRINCIPAL, MORTGAGE BORROWER, MORTGAGE BORROWER GP, AFFILIATED LESSEE
AND SUCH OTHER PERSONS OR ANY SPE COMPONENT ENTITY AS REASONABLY REQUIRED BY
LENDER FOR STATE AND FEDERAL TAX LIENS, BANKRUPTCY, JUDGMENT, LITIGATION AND
STATE AND LOCAL UCC FILINGS.


 

Section 3.3.                                   RELATED DOCUMENTS

 

Each additional document not specifically referenced herein, but relating to the
transactions contemplated herein, shall have been duly authorized, executed and
delivered by all parties thereto and at Lender’s written request, Lender shall
have received and approved certified copies thereof.

 

31

--------------------------------------------------------------------------------


 

Section 3.4.                                   ORGANIZATIONAL DOCUMENTS

 

On or before the Closing Date, Borrower shall deliver or cause to be delivered
to Lender (a) copies certified by Borrower of all organizational documentation
related to Borrower, Borrower Principal, Mortgage Borrower, Mortgage Borrower GP
and each SPE Component Entity which must be acceptable to Lender in its sole
discretion, and (b) such other evidence of the formation, structure, existence,
good standing and/or qualification to do business of the Borrower, Borrower
Principal and each SPE Component Entity, as Lender may request in its sole
discretion, including, without limitation, good standing or existence
certificates, qualifications to do business in the appropriate jurisdictions,
resolutions authorizing the entering into of the Loan and incumbency
certificates as may be requested by Lender.

 

Section 3.5.                                   OPINIONS OF BORROWER’S COUNSEL

 

Lender shall have received opinions of Borrower’s counsel (a) with respect to
non-consolidation issues, (b) with respect to due execution, authority,
enforceability of the Loan Documents and such other matters as Lender may
require, and (c) with respect to the perfection of Lender’s security interest in
the Collateral, all such opinions in form, scope and substance satisfactory to
Lender and Lender’s counsel in their sole discretion.  In addition, Borrower
shall deliver to Lender on the Closing Date an opinion letter from Borrower’s
counsel relating to Lender’s security interest in the Collateral being perfected
by delivery of certificates evidencing the equity interests or by the filing of
the UCC-1 Financing Statement with the Secretary of State of Delaware.

 

Section 3.6.                                   ANNUAL BUDGET

 

Borrower shall have delivered, and Lender shall have approved, the Annual Budget
with respect to the Properties for the current fiscal year, a copy of which is
attached as Exhibit A hereto.

 

Section 3.7.                                   TAXES AND OTHER CHARGES

 

Mortgage Borrower shall have paid all Taxes and Other Charges which are due and
payable (including any in arrears) relating to each Property, which amounts may
be funded with proceeds of the Mortgage Loan and the Loan.

 

Section 3.8.                                   COMPLETION OF PROCEEDINGS

 

All corporate and other proceedings taken or to be taken in connection with the
transactions contemplated by this Agreement and other Loan Documents and all
documents incidental thereto shall be satisfactory in form and substance to
Lender, and Lender shall have received all such counterpart originals or
certified copies of such documents as Lender may reasonably request.

 

32

--------------------------------------------------------------------------------


 

Section 3.9.                                   PAYMENTS

 

All payments, deposits or escrows required to be made or established by Borrower
under this Agreement, the Note and the other Loan Documents on or before the
Closing Date shall have been paid.

 

Section 3.10.                             TRANSACTION COSTS

 

Except as otherwise expressly provided herein, Borrower shall have paid or
reimbursed Lender for all out of pocket expenses in connection with the
underwriting, negotiation, and closing of the Loan, including title insurance
premiums and other title company charges; recording, registration, filing and
similar fees, taxes and charges; transfer, mortgage, deed, stamp or documentary
taxes or similar fees or charges; costs of third-party reports, including
without limitation, environmental studies, credit reports, seismic reports,
engineer’s reports, appraisals and surveys; underwriting and origination
expenses; Securitization expenses; and all actual, reasonable legal fees and
expenses charged by counsel to Lender.

 

Section 3.11.                             NO MATERIAL ADVERSE CHANGE

 

There shall have been no material adverse change in the financial condition or
business condition of any Property, Mortgage Borrower, Mortgage Borrower GP,
Borrower, Borrower Principal, Operating Lessee, any SPE Component Entity, any
Manager or any other person or party contributing to the operating income and
operations of any Property since the date of the most recent financial
statements and/or other information delivered to Lender.  The income and
expenses of each Property, the occupancy and leases thereof, and all other
features of the transaction shall be as represented to Lender without material
adverse change.  Neither Mortgage Borrower, Mortgage Borrower GP, Borrower,
Borrower Principal, any Operating Lessee, any SPE Component Entity nor any
Manager shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.

 

Section 3.12.                             OPERATING LEASES

 

Lender shall have received (i) a certified copy of each Operating Lease, (ii)
copies of the fully executed estoppels from the applicable Operating Lessee of
each Property delivered to Mortgage Lender pursuant to the Mortgage Loan
Agreement, and (iii) fully executed counterparts signed by Mortgage Borrower,
Borrower and the applicable Operating Lessee of a Subordination, Non-Disturbance
and Attornment Agreement, with respect to the Operating Leases of the Miami
Lakes Property and the Miami Airport West Property, and a Subordination and
Attornment Agreement, with respect to each of the remaining Operating Leases.

 

Section 3.13.                             LEASES; RENT ROLLS

 

Lender shall have received a Rent Roll or summary of all Leases affecting any
Property (other than Operating Leases, which are addressed in Section 3.12),
which shall be satisfactory in form and substance to Lender.

 

33

--------------------------------------------------------------------------------


 

Section 3.14.                             TENANT ESTOPPELS

 

Lender shall have received copies of each executed tenant estoppel letter
delivered to Mortgage Lender pursuant to the Mortgage Loan Agreement.

 

Section 3.15.                             REA ESTOPPELS

 

Borrower shall have delivered to Lender copies of each executed REA estoppel
letter delivered to Mortgage Lender, from each party to any REA with respect to
any Property, as required by Mortgage Lender pursuant to the Mortgage Loan
Agreement.

 

Section 3.16.                             SUBORDINATION AND ATTORNMENT

 

Borrower shall have delivered to Lender copies of any and all executed
instruments delivered to Mortgage Lender subordinating to the applicable
Mortgage certain of the Leases (other than the Operating Leases, which are
addressed in Section 3.12) affecting each Property, to the extent required by
Mortgage Lender pursuant to the Mortgage Loan Agreement.

 

Section 3.17.                             TAX LOT

 

Lender shall have received evidence that each Property constitutes one (1) or
more separate tax lots, which evidence shall be reasonably satisfactory in form
and substance to Lender.

 

Section 3.18.                             PHYSICAL CONDITIONS REPORT; PIP REPORT

 

Lender shall have received copies of (a) the Physical Conditions Report with
respect to each Property, delivered to Lender pursuant to the Mortgage Loan
Documents, and (b) any PIP Reports issued with respect to any Property,
delivered to Mortgage Lender pursuant to the Mortgage Loan Agreement.

 

Section 3.19.                             MANAGEMENT AGREEMENT

 

Lender shall have received a certified copy of each Management Agreement with
respect to each Property subject to a Management Agreement, each of which shall
be satisfactory in form and substance to Lender.

 

Section 3.20.                             APPRAISAL

 

Lender shall have received an appraisal of each Property, which shall be
satisfactory in form and substance to Lender.  Lender hereby acknowledges (a)
receipt of appraisals with respect to each Property, as delivered to Bank of
America, N.A. in connection with the  Bridge Loan and (b) that each such
appraisal together with any reliance letter which Lender may require in its
reasonable discretion shall be deemed acceptable for all purpose under this
Section 3.20 absent any material adverse change to the applicable Property from
and after the date of such appraisal.

 

34

--------------------------------------------------------------------------------

 

Section 3.21.          FINANCIAL STATEMENTS

 

Lender shall have received financial statements and related information in form
and substance satisfactory to Lender and in compliance with any Legal
Requirements promulgated by the Securities and Exchange Commission, including,
without limitation, (a) operating statement as of September 30, 2003 with
respect to each Property, for the year-to-date 2003, and (b) audited financial
statements by an Acceptable Accountant with respect to RFS Partnership, L.P.
(the prior direct/indirect owner of each Property) for the years 2002, 2001,
2000 and 1999, in all instances the same shall be accompanied by an unqualified
opinion of such Acceptable Accountant that such statements have been prepared in
accordance with GAAP applied on a consistent basis.

 

Section 3.22.          NET OPERATING INCOME

 

The annual Net Operating Income for all the Properties shall not be less than
$20,000,000.00 as determined by Lender in its sole discretion pursuant to its
standard underwriting procedures for loans which are consummated by Lender for
the purpose of any Securitization.

 

Section 3.23.          FRANCHISE AGREEMENTS

 

Lender shall have received (i) a certified copy of each Franchise Agreement with
respect to each Property (other than those previously disclosed to Lender for
which there is no Franchise Agreement, only a Management Agreement), and (ii) a
franchisor estoppel/comfort letter executed by each Franchisor under each
Franchise Agreement, in form and substance reasonably satisfactory to Lender.

 

Section 3.24.          GROUND LEASE

 

Lender shall have received (a) a certified copy of each Ground Lease and (b)
copies of the fully executed ground lessor estoppel from the ground lessor under
the Wilmington Ground Lease and the fully executed ground lessor estoppel from
the Borrower with respect to the Louisville Southwest Agreement.

 

Section 3.25.          FURTHER DOCUMENTS

 

Lender or its counsel shall have received such other and further approvals,
opinions, documents and information as Lender or its counsel may have reasonably
requested including the Loan Documents in form and substance satisfactory to
Lender and its counsel.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

Borrower and, where specifically indicated, each Borrower Principal, represents
and warrants to Lender as of the Closing Date that:

 

35

--------------------------------------------------------------------------------


 

Section 4.1.            ORGANIZATION

 

Each of Borrower, Borrower Principal (when not an individual), Mortgage
Borrower, Mortgage Borrower GP and Affiliated Lessee (a) has been duly organized
and is validly existing and in good standing with requisite power and authority
to own its properties and to transact the businesses in which it is now engaged,
(b) is duly qualified to do business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations, (c) possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged,
and the sole business of Borrower is the ownership, and management of the
Mortgage Borrower, and (d) in the case of Borrower, has full power, authority
and legal right to grant, bargain, sell, pledge, assign, warrant, transfer and
convey the Collateral pursuant to the terms of the Loan Documents, and in the
case of Borrower, Mortgage Borrower, each Borrower Principal and Affiliated
Lessee, has full power, authority and legal right to keep and observe all of the
terms of the Loan Documents and/or Mortgage Loan Documents  to which it is a
party.  Borrower and  Borrower Principal represent and warrant that the chart
attached hereto as Exhibit B sets forth an accurate ownership structure of
Borrower.

 

Section 4.2.            STATUS OF BORROWER; AFFILIATED LESSEE

 

Borrower’s exact legal name is correctly set forth on the first page of this
Agreement, on the Pledge Agreement and on any UCC-1 Financing Statements filed
in connection with the Loan.  Borrower is an organization of the type specified
on the first page of this Agreement.  Borrower is incorporated in or organized
under the laws of the state of Delaware.  Borrower’s principal place of business
and chief executive office, and the place where each of Borrower  keeps its
books and records, including recorded data of any kind or nature, regardless of
the medium of recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) the address of Borrower set forth on the
first page of this Agreement.  The organizational identification number, if any,
assigned by the state of incorporation or organization of  Borrower is 3721072.

 

Section 4.3.            VALIDITY OF DOCUMENTS

 

Borrower, Mortgage Borrower, Affiliated Lessee, and Borrower Principal have
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, the other Loan Documents and the Mortgage Loan Documents to
which they are parties.  This Agreement, the other Loan Documents and the
Mortgage Loan Documents have been duly executed and delivered by or on behalf of
Borrower, Mortgage Borrower, Affiliated Lessee and  Borrower Principal, as
applicable, and constitute the legal, valid and binding obligations of Borrower,
Mortgage Borrower, Affiliated Lessee and Borrower Principal, as applicable,
enforceable against each, as applicable, in accordance with their respective
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

36

--------------------------------------------------------------------------------


 

Section 4.4.            NO CONFLICTS

 

The execution, delivery and performance of this Agreement, the other Loan
Documents and the Mortgage Loan Documents to be executed by Borrower, Mortgage
Borrower, Affiliated Lessee and Borrower Principal, as applicable,  will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance (other than pursuant to the Loan Documents or Mortgage
Loan Documents) upon any of the property or assets of Borrower, Mortgage
Borrower, Affiliated Lessee or Borrower Principal pursuant to the terms of any
agreement or instrument to which Borrower, Mortgage Borrower, Affiliated Lessee
or Borrower Principal s a party or by which any of Borrower’s, Mortgage
Borrower’s, Affiliated Lessee’s or Borrower Principal’s property or assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over Borrower, Mortgage Borrower, Affiliated Lessee or Borrower
Principal or any of Borrower’s, Mortgage Borrower’s, Affiliated Lessee’s or
Borrower Principal’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Borrower,
Mortgage Borrower, Affiliated Lessee or Borrower Principal of this Agreement,
any of the other Loan Documents or any of the Mortgage Loan Documents has been
obtained and is in full force and effect.

 

Section 4.5.            LITIGATION

 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s or Borrower
Principal’s knowledge, threatened against or affecting Borrower, Mortgage
Borrower, Borrower Principal, any Operating Lessee, any Manager, the Collateral
or any Property, which actions, suits or proceedings, if determined against
Borrower, Mortgage Borrower, Borrower Principal, any Operating Lessee, any
Manager, the Collateral or any Property, would materially adversely affect the
condition (financial or otherwise) or business of Borrower, Mortgage Borrower,
Borrower Principal or Affiliated Lessee or the condition or ownership of the
Collateral or any Property (as applicable).

 

Section 4.6.            AGREEMENTS

 

None of Borrower, Mortgage Borrower, Borrower Principal nor any Affiliated
Lessee is a party to any agreement or instrument or subject to any restriction
which would materially and adversely affect Borrower, Mortgage Borrower,
Borrower Principal, Affiliated Lessee, the Collateral or any Property, or
Borrower’s, Mortgage Borrower’s, Borrower Principal’s or Affiliated Lessee’s
business, properties or assets, operations or condition, financial or
otherwise.  None of Borrower, Mortgage Borrower, Borrower Principal nor
Affiliated Lessee is in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower, Mortgage Borrower, Borrower Principal, Affiliated Lessee or the
Collateral is bound.  None of Borrower, Mortgage Borrower, Borrower Principal or
Affiliated Lessee has any material financial obligation under any agreement or
instrument to which Borrower, Mortgage Borrower, Borrower Principal or
Affiliated Lessee is a party or by which Borrower, Mortgage

 

37

--------------------------------------------------------------------------------


 

Borrower, Borrower Principal, Affiliated Lessee or the Collateral is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Collateral and (b) its applicable obligations under the Loan
Documents or the Mortgage Loan Documents.

 

Section 4.7.            SOLVENCY

 

Neither Borrower nor Borrower Principal has (a) entered into the transaction or
executed the Note (if applicable), this Agreement or any other Loan Documents to
which any such Person is a party, with the actual intent to hinder, delay or
defraud any creditor and (b) received reasonably equivalent value in exchange
for their respective obligations under such Loan Documents.  Giving effect to
the Loan, the fair saleable value of the assets of each of Borrower, and
Borrower Principal exceeds and will, immediately following the making of the
Loan, exceed the total liabilities of each of Borrower and Borrower Principal,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities.  No petition in bankruptcy has been filed against
Borrower, Mortgage Borrower, Borrower Principal, Affiliated Lessee or any SPE
Component Entity (if any) in the last ten (10) years, and neither Borrower,
Mortgage Borrower, Borrower Principal, Affiliated Lessee nor any SPE Component
Entity in the last ten (10) years has made an assignment for the benefit of
creditors or taken advantage of any Creditors Rights Laws.  Neither Borrower,
Mortgage Borrower, Borrower Principal, Affiliated Lessee nor any SPE Component
Entity (if any) is contemplating either the filing of a petition by it under any
Creditors Rights Laws or the liquidation of all or a major portion of
Borrower’s, Mortgage Borrower’s, Borrower Principal’s, SPE Component Entity’s or
Affiliated Lessee’s assets or property, and  Borrower has no knowledge of any
Person contemplating the filing of any such petition against Borrower, Mortgage
Borrower, Borrower Principal, Affiliated Lessee or any SPE Component Entity (if
any).

 

Section 4.8.            FULL AND ACCURATE DISCLOSURE

 

No statement of fact made by or on behalf of Borrower, Mortgage Borrower, any
SPE Component Entity (as defined herein and in the Mortgage Loan Agreement),
Borrower Principal or Affiliated Lessee in this Agreement or in any of the other
Loan Documents or in any other document or certificate delivered by or on behalf
of Borrower, Borrower Principal or Affiliated Lessee contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading.  There is no
material fact presently known to Borrower, Mortgage Borrower, any SPE Component
Entity (as defined herein and in the Mortgage Loan Agreement), Borrower
Principal or Affiliated Lessee which has not been disclosed to Lender which
adversely affects, nor as far as Borrower, Borrower Principal or Affiliated
Lessee can reasonably foresee, might adversely affect, the Collateral or the
business, operations or condition (financial or otherwise) of Borrower, Borrower
Principal or Affiliated Lessee.

 

Section 4.9.            NO PLAN ASSETS

 

Neither Borrower nor Borrower Principal is an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the
assets of Borrower or Borrower Principal constitutes or will constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101.  Neither Borrower nor Borrower Principal is a

 

38

--------------------------------------------------------------------------------


 

“governmental plan” within the meaning of Section 3(32) of ERISA, subject to
state statutes regulating investment of, and fiduciary obligations with respect
to, governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Agreement.

 

Section 4.10.          NOT A FOREIGN PERSON

 

Neither Borrower nor Borrower Principal is a “foreign person” within the meaning
of §1445(f)(3) of the Internal Revenue Code.

 

Section 4.11.          ENFORCEABILITY

 

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower or Borrower Principal, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and neither Borrower nor Borrower Principal has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.  No Default
or Event of Default exists under or with respect to any Loan Document.

 

Section 4.12.          BUSINESS PURPOSES

 

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

Section 4.13.          COMPLIANCE

 

Borrower, Mortgage Borrower, Affiliated Lessee and each Property, and the use
and operation thereof, comply in all material respects with all Legal
Requirements, including, without limitation, building and zoning ordinances and
codes and the Americans with Disabilities Act.  Borrower has no knowledge that
any of such entities is in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority and Borrower has not received any
written notice of any such default or violation.  There has not been committed
by Borrower or, to Borrower’s knowledge, any other Person in occupancy of or
involved with the operation or use of any Property, any act or omission
affording any Governmental Authority the right of forfeiture as against any
Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents.

 

Section 4.14.          FINANCIAL INFORMATION

 

All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower, Borrower
Principal, Mortgage Borrower, Mortgage Borrower GP, Affiliated Lessee and/or the
Properties (a) are true, complete and correct in all material respects, (b)
accurately represent the financial condition of Borrower, Borrower Principal,
Mortgage Borrower, Mortgage Borrower GP, Affiliated Lessee or the Properties, as
applicable, as of the date of such reports, and (c) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein.  Neither Borrower, Mortgage Borrower, Mortgage

 

39

--------------------------------------------------------------------------------


 

 Borrower GP nor Affiliated Lessee has any contingent liabilities, liabilities
for taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a material adverse effect on any Property or the
current and/or intended operation thereof, except as referred to or reflected in
said financial statements.  Since the date of such financial statements, there
has been no materially adverse change in the financial condition, operations or
business of Borrower, Mortgage Borrower, Mortgage Borrower GP, Borrower
Principal or Affiliated Lessee from that set forth in said financial statements.

 

Section 4.15.          ILLEGAL ACTIVITY

 

No portion of the Collateral or any Property has been or will be purchased with
proceeds of any illegal activity, and no part of the proceeds of the Loan will
be used in connection with any illegal activity.

 

Section 4.16.          PERMITTED ENCUMBRANCES

 

None of the Permitted Encumbrances, individually or in the aggregate, materially
interferes with the benefits of the security intended to be provided by the
Mortgage Loan Documents or Loan Documents, materially and adversely affects the
value of any Property, impairs the use or the operation of any Property or
impairs Mortgage Borrower’s or Borrower’s ability to pay its obligations in a
timely manner.

 

Section 4.17.          FEDERAL RESERVE REGULATIONS

 

Borrower will use the proceeds of the Loan for the purposes set forth in
Section 2.1(d) hereof and not for any illegal activity.  No part of the proceeds
of the Loan will be used for the purpose of purchasing or acquiring any “margin
stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or for any other purpose which would be inconsistent with
such Regulation U or any other Regulations of such Board of Governors, or for
any purposes prohibited by Legal Requirements or prohibited by the terms and
conditions of this Agreement or the other Loan Documents.

 

Section 4.18.          INVESTMENT COMPANY ACT

 

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

 

Section 4.19.          NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE

 

All information submitted by Borrower, Mortgage Borrower or its agents to Lender
and in all financial statements, rent rolls, reports, certificates and other
documents submitted in connection with the Loan or in satisfaction of the terms
thereof and all statements of fact made by Borrower, Mortgage Borrower,
Affiliated Lessee or Borrower Principal  in this Agreement, in

 

40

--------------------------------------------------------------------------------


 

any other Loan Document or in any Mortgage Loan Document, are accurate, complete
and correct in all material respects.  There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the Collateral, any Property or the business operations or
the financial condition of Borrower, Mortgage Borrower, Affiliated Lessee or
Borrower Principal.  Borrower has disclosed to Lender all material facts and has
not failed to disclose any material fact that could cause any representation or
warranty made herein to be materially misleading.

 

Section 4.20.          SPECIAL PURPOSE ENTITY

 

Borrower, Mortgage Borrower, and SPE Component Entity (as defined herein and in
the Mortgage Loan Agreement) (if any) meet all of the requirements of Article 6
hereof as of the Closing Date in all material respects.

 

Section 4.21.          INTELLECTUAL PROPERTY

 

All trademarks, trade names and service marks necessary to the business of
Borrower as presently conducted or as Borrower contemplates conducting its
business are in good standing and, to the extent of Borrower’s actual knowledge
are uncontested.  Borrower has not knowingly infringed, is not knowingly
infringing, and has not received notice of infringement with respect to asserted
trademarks, trade names and service marks of others.  To Borrower’s knowledge,
there is no infringement by others of trademarks, trade names and service marks
of Borrower.

 

Section 4.22.          EMBARGOED PERSON

 

As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any transfers of interests permitted pursuant
to the Loan Documents, (a) none of the funds or other assets of Borrower or
Borrower Principal constitute property of, or are beneficially owned, directly
or indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that the investment in Borrower or Borrower
Principal, as applicable (whether directly or indirectly), is prohibited by law
or the Loan made by Lender is in violation of law (“Embargoed Person”); (b) no
Embargoed Person has any interest of any nature whatsoever in Borrower or
Borrower Principal, as applicable, with the result that the investment in
Borrower or Borrower Principal, as applicable (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law; and (c) none of the
funds of Borrower or Borrower Principal, as applicable, have been derived from
any unlawful activity with the result that the investment in Borrower or
Borrower Principal, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.

 

Section 4.23.          PATRIOT ACT

 

All capitalized words and phrases and all defined terms used in the USA Patriot
Act of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes and all
orders, rules and

 

41

--------------------------------------------------------------------------------


 

regulations of the United States government and its various executive
departments, agencies and offices related to the subject matter of the Patriot
Act, including Executive Order 13224 effective September 24, 2001 (collectively
referred to in this Section only as the “Patriot Act”) and are incorporated into
this Section.  Each of Borrower and Borrower Principal hereby represents and
warrants that Borrower and Borrower Principal and each and every Person
Affiliated with Borrower and Borrower Principal or that to Borrower’s knowledge
has an economic interest in Borrower or Borrower Principal, or, to Borrower’s or
Borrower Principal’s knowledge, that has or will have an interest in the
transaction contemplated by this Agreement or in the Collateral or any Property
or will participate, in any manner whatsoever, in the Loan (excluding any
holders of publicly traded shares in CNL Hospitality Properties, Inc., a
publicly traded real estate investment trust), is:  (i) not a “blocked” person
listed in the Annex to Executive Order Nos. 12947, 13099 and 13224 and all
modifications thereto or thereof (as used in this Section only, the “Annex”);
(ii) in full compliance with the requirements of the Patriot Act and all other
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (as used in this Section only,
“OFAC”); (iii) operated under policies, procedures and practices, if any, that
are in compliance with the Patriot Act and available to Lender for Lender’s
review and inspection during normal business hours and upon reasonable prior
notice; (iv) not in receipt of any notice from the Secretary of State or the
Attorney General of the United States or any other department, agency or office
of the United States claiming a violation or possible violation of the Patriot
Act; (v) not listed as a Specially Designated Terrorist or as a “blocked” person
on any lists maintained by the OFAC pursuant to the Patriot Act or any other
list of terrorists or terrorist organizations maintained pursuant to any of the
rules and regulations of the OFAC issued pursuant to the Patriot Act or on any
other list of terrorists or terrorist organizations maintained pursuant to the
Patriot Act; (vi) not a person who has been determined by competent authority to
be subject to any of the prohibitions contained in the Patriot Act; and (vii)
not owned or controlled by or now acting and or will in the future act for or on
behalf of any person named in the Annex or any other list promulgated under the
Patriot Act or any other person who has been determined to be subject to the
prohibitions contained in the Patriot Act.  Borrower covenants and agrees that
in the event Borrower receives any notice that Borrower Principal or Borrower
(or any of their respective beneficial owners or Affiliates or participants)
become listed on the Annex or any other list promulgated under the Patriot Act
or is indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Borrower shall immediately
notify Lender.  It shall be an Event of Default hereunder if Borrower, Borrower
Principal, or any other party to any Loan Document becomes listed on any list
promulgated under the Patriot Act or is indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering.

 

Section 4.24.          MORTGAGE LOAN REPRESENTATIONS

 

All of the representations and warranties contained in the Mortgage Loan
Documents are hereby incorporated into this Agreement and deemed made by
Borrower hereunder and are true and correct as of the Closing Date and shall
remain incorporated as they may have been waived, amended or otherwise modified
by the Mortgage Lender but without regard to whether the related Mortgage Loan
Document has been repaid, defeased or otherwise terminated, unless otherwise
consented to in writing by Lender.

 

42

--------------------------------------------------------------------------------


 

Section 4.25.          NO CONTRACTUAL OBLIGATIONS

 

Other than the Loan Documents, the Borrower Partnership Agreement and the
Mortgage Borrower Partnership Agreement, as of the date of this Agreement,
Borrower is not subject to any Contractual Obligations and has not entered into
any agreement, instrument or undertaking by which it or its assets are bound, or
has incurred any indebtedness (other than the Loan), and prior to the date of
this Agreement, neither Borrower nor any of its Subsidiaries has entered into
any Contractual Obligation, or any agreement, instrument or undertaking by which
it or its assets are bound or incurred any indebtedness (other than the Loan or
the Mortgage Loan (as applicable)) except for such liabilities, which are
immaterial in the aggregate, that are incident to Borrower’s activities as a
member of the Mortgage Borrower or that are being satisfied in connection with
the funding of the Loan.

 

Section 4.26.          PLEDGED SECURITIES

 

There are no Liens on the Pledged Securities (other than the Liens created by
the Loan Documents).

 

Section 4.27.          TAXES

 

Mortgage Borrower, Borrower, Borrower Principal and Affiliated Lessee have filed
all federal, state, county, municipal, and city income, personal property and
other tax returns required to have been filed by them and paid all taxes and
related liabilities which have become due pursuant to such returns or pursuant
to any assessments received by them.  Neither Borrower, Mortgage Borrower,
Borrower Principal nor Affiliated Lessee knows of any basis for any additional
assessment in respect of any such taxes and related liabilities for prior years.

 

Section 4.28.          SURVIVAL; MISCELLANEOUS

 

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower and of Borrower Principal set forth
in this Agreement and in the other Loan Documents shall survive for so long as
any portion of the Debt remains owing to Lender.  All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

ARTICLE 5
BORROWER COVENANTS

 

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Lien of the Pledge Agreement (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower Principal (as to Sections 5.11 and 5.33 only) and Borrower each hereby
covenants and agrees with Lender that:

 

43

--------------------------------------------------------------------------------


 

Section 5.1.            EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS

 


(A)           BORROWER AND MORTGAGE BORROWER SHALL DO OR CAUSE TO BE DONE ALL
THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS
EXISTENCE, RIGHTS, LICENSES, PERMITS AND FRANCHISES AND COMPLY WITH ALL LEGAL
REQUIREMENTS APPLICABLE TO IT, AND EACH PROPERTY.  BORROWER HEREBY COVENANTS AND
AGREES NOT TO COMMIT, PERMIT OR SUFFER TO EXIST ANY ACT OR OMISSION AFFORDING
ANY GOVERNMENTAL AUTHORITY THE RIGHT OF FORFEITURE AS AGAINST THE COLLATERAL,
ANY PROPERTY OR ANY PART THEREOF OR ANY MONIES PAID IN PERFORMANCE OF BORROWER’S
OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS.  BORROWER SHALL AT ALL TIMES CAUSE
MORTGAGE BORROWER TO MAINTAIN, PRESERVE AND PROTECT ALL FRANCHISES AND TRADE
NAMES USED BY IT, AFFILIATED LESSEE AND ANY AFFILIATED MANAGER IN CONNECTION
WITH THE OPERATION OF EACH PROPERTY.  TO THE EXTENT ANYTHING THIS ARTICLE 5 OR
ANY OTHER SECTION OF THIS AGREEMENT REQUIRES BORROWER TO CAUSE MORTGAGE BORROWER
TO TAKE ANY ACTION, SUCH REQUIREMENT SHALL REQUIRE BORROWER TO ACT SOLELY IN ITS
CAPACITY AS AN EQUITY OWNER OF MORTGAGE BORROWER AND MORTGAGE BORROWER SPE.

 


(B)           AFTER PRIOR WRITTEN NOTICE TO LENDER, BORROWER, AT ITS OWN
EXPENSE, MAY CAUSE MORTGAGE BORROWER TO CONTEST BY APPROPRIATE LEGAL PROCEEDING,
PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE LEGAL
REQUIREMENTS AFFECTING ANY PROPERTY, PROVIDED THAT (I) NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING; (II) SUCH PROCEEDING SHALL BE PERMITTED
UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY OTHER INSTRUMENT
TO WHICH BORROWER, MORTGAGE BORROWER OR THE APPLICABLE PROPERTY IS SUBJECT AND
SHALL NOT CONSTITUTE A DEFAULT THEREUNDER; (III) NEITHER SUCH PROPERTY, ANY PART
THEREOF OR INTEREST THEREIN, ANY OF THE TENANTS OR OCCUPANTS THEREOF, INCLUDING,
BUT NOT LIMITED TO THE APPLICABLE OPERATING LESSEE AND MANAGER, NOR MORTGAGE
BORROWER, NOR BORROWER SHALL BE AFFECTED IN ANY MATERIAL ADVERSE WAY AS A RESULT
OF SUCH PROCEEDING; (IV) NON-COMPLIANCE WITH THE LEGAL REQUIREMENTS SHALL NOT
IMPOSE CIVIL OR CRIMINAL LIABILITY ON BORROWER, MORTGAGE BORROWER OR LENDER; (V)
BORROWER SHALL HAVE FURNISHED, OR SHALL HAVE CAUSED MORTGAGE BORROWER TO
FURNISH, THE SECURITY AS MAY BE REQUIRED IN THE PROCEEDING OR BY LENDER TO
ENSURE COMPLIANCE BY BORROWER AND MORTGAGE BORROWER WITH THE LEGAL REQUIREMENTS;
AND (VI) BORROWER SHALL HAVE FURNISHED, OR SHALL HAVE CAUSED MORTGAGE BORROWER
TO FURNISH, TO LENDER ALL OTHER ITEMS REASONABLY REQUESTED BY LENDER.

 

Section 5.2.            MAINTENANCE AND USE OF PROPERTY

 

Borrower shall cause Mortgage Borrower to maintain each Property in a good and
safe condition and repair. The Improvements and the Personal Property shall not
be removed, demolished or other than in accordance with the provisions of
Section 5.21, materially altered (except for normal replacement of the Personal
Property) without the prior written consent of Lender.  If under applicable
zoning provisions the use of all or any portion of any Property is or shall
become a nonconforming use, Borrower will not cause or permit the nonconforming
use to be discontinued or the nonconforming Improvement to be abandoned without
the express written consent of Lender, such consent not to be unreasonably
withheld.

 

Section 5.3.            WASTE

 

Borrower shall not commit or suffer, and shall not cause Mortgage Borrower to
commit or suffer, any waste of any Property or make any change in the use of any
Property which will in

 

44

--------------------------------------------------------------------------------


 

any way materially increase the risk of fire or other hazard arising out of the
operation of such Property, or take any action that might invalidate or give
cause for cancellation of any Policy, or do or permit to be done thereon
anything that may in any way impair the value of any Property or the security
for the Loan.  Borrower will not, without the prior written consent of Lender,
permit any drilling or exploration for or extraction, removal, or production of
any minerals from the surface or the subsurface of any Property, regardless of
the depth thereof or the method of mining or extraction thereof.

 

Section 5.4.            TAXES AND OTHER CHARGES

 


(A)           BORROWER SHALL CAUSE MORTGAGE BORROWER TO PAY ALL TAXES AND OTHER
CHARGES NOW OR HEREAFTER LEVIED OR ASSESSED OR IMPOSED AGAINST ANY PROPERTY OR
ANY PART THEREOF AS THE SAME BECOME DUE AND PAYABLE; PROVIDED, HOWEVER,
BORROWER’S OBLIGATION TO CAUSE MORTGAGE BORROWER TO DIRECTLY PAY (OR CAUSE TO BE
PAID) TAXES SHALL BE SUSPENDED FOR SO LONG AS MORTGAGE BORROWER COMPLIES WITH
THE TERMS AND PROVISIONS OF SECTION 9.6 OF THE MORTGAGE LOAN AGREEMENT. 
BORROWER SHALL CAUSE MORTGAGE BORROWER TO FURNISH TO LENDER RECEIPTS FOR THE
PAYMENT OF THE TAXES AND THE OTHER CHARGES PRIOR TO THE DATE THE SAME SHALL
BECOME DELINQUENT (PROVIDED, HOWEVER, THAT BORROWER IS NOT REQUIRED TO CAUSE
MORTGAGE BORROWER TO FURNISH SUCH RECEIPTS FOR PAYMENT OF TAXES IN THE EVENT
THAT SUCH TAXES HAVE BEEN PAID BY MORTGAGE LENDER PURSUANT TO SECTION 9.6 OF THE
MORTGAGE LOAN AGREEMENT).  BORROWER SHALL CAUSE MORTGAGE BORROWER TO NOT SUFFER
AND SHALL PROMPTLY CAUSE MORTGAGE BORROWER TO PAY OR TRANSFER TO BOND AND IN
EITHER INSTANCE DISCHARGE (OR FULLY AND UNCONDITIONALLY RELEASE) ANY LIEN OR
CHARGE WHATSOEVER WHICH MAY BE OR BECOME A LIEN OR CHARGE AGAINST ANY PROPERTY,
AND SHALL CAUSE MORTGAGE BORROWER TO PROMPTLY PAY FOR (OR CAUSE TO BE PAID FOR)
ALL UTILITY SERVICES PROVIDED TO ANY PROPERTY.

 


(B)           AFTER PRIOR WRITTEN NOTICE TO LENDER, BORROWER, AT ITS OWN
EXPENSE, MAY PERMIT MORTGAGE BORROWER TO CONTEST BY APPROPRIATE LEGAL
PROCEEDING, PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE
DILIGENCE, THE AMOUNT OR VALIDITY OR APPLICATION IN WHOLE OR IN PART OF ANY
TAXES OR OTHER CHARGES, OR ANY INVOLUNTARY LIEN OR OTHER CHARGE, PROVIDED THAT
(I) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED; (II) SUCH
PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE
PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH BORROWER OR MORTGAGE BORROWER IS
SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER AND SUCH PROCEEDING SHALL
BE CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS; (III) NEITHER
THE APPLICABLE PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE IN
DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELED OR LOST; (IV) BORROWER
SHALL CAUSE MORTGAGE BORROWER TO PROMPTLY UPON FINAL DETERMINATION THEREOF PAY
THE AMOUNT OF ANY SUCH TAXES OR OTHER CHARGES, TOGETHER WITH ALL COSTS, INTEREST
AND PENALTIES WHICH MAY BE PAYABLE IN CONNECTION THEREWITH; (V) SUCH PROCEEDING
SHALL SUSPEND THE COLLECTION OF SUCH CONTESTED TAXES OR OTHER CHARGES FROM THE
APPLICABLE PROPERTY; AND (VI) MORTGAGE BORROWER SHALL HAVE FURNISHED MORTGAGE
LENDER WITH SUCH SECURITY AS MAY BE REQUIRED IN THE PROCEEDING, OR SHALL HAVE
DELIVERED TO MORTGAGE LENDER SUCH RESERVE DEPOSITS OR INDEMNIFICATION IN LIEU
THEREOF AS MAY BE REASONABLY REQUESTED BY MORTGAGE LENDER, TO INSURE THE PAYMENT
OF ANY SUCH TAXES OR OTHER CHARGES, TOGETHER WITH ALL INTEREST AND PENALTIES
THEREON (UNLESS MORTGAGE BORROWER HAS PAID ALL OF THE TAXES OR OTHER CHARGES
UNDER PROTEST).

 

45

--------------------------------------------------------------------------------


 

Section 5.5.            LITIGATION

 

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against Borrower,
Borrower Principal, Mortgage Borrower or Affiliated Lessee which might
materially adversely affect Borrower’s, Mortgage Borrower’s, Borrower
Principal’s or Affiliated Lessee’s condition (financial or otherwise) or
business or any Property or the Collateral.

 

Section 5.6.            ACCESS TO PROPERTY

 

Borrower shall cause Mortgage Borrower to permit agents, representatives and
employees of Lender to inspect any Property or any part thereof at reasonable
hours upon reasonable advance notice.

 

Section 5.7.            NOTICE OF DEFAULT

 

Borrower shall promptly advise Lender of any material adverse change in the
condition (financial or otherwise) of Borrower, Mortgage Borrower, Borrower
Principal, Affiliated Lessee or any Property or of the occurrence of any Default
or Event of Default of which Borrower has knowledge.

 

Section 5.8.            COOPERATE IN LEGAL PROCEEDINGS

 

Borrower shall at Borrower’s expense cooperate fully with Lender with respect to
any proceedings before any court, board or other Governmental Authority which
may in any way affect the rights of Lender hereunder or any rights obtained by
Lender under any of the other Loan Documents and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings.

 

Section 5.9.            PERFORMANCE BY BORROWER

 

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement and the other Loan Documents and any other agreement or instrument
affecting or pertaining to the Collateral and any amendments, modifications or
changes thereto.

 

Section 5.10.          AWARDS; INSURANCE PROCEEDS

 

Borrower shall, and shall cause Mortgage Borrower and Affiliated Lessee to,
cooperate with Lender in obtaining for Lender the benefits of any Awards or
Insurance Proceeds lawfully or equitably payable in connection with any
Property, and Lender shall be reimbursed for any reasonable out-of-pocket
expenses incurred in connection therewith (including reasonable, actual
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of a Casualty or Condemnation
materially affecting any Property or any material part thereof) out of such
Awards or Insurance Proceeds.

 

46

--------------------------------------------------------------------------------


 

Section 5.11.          FINANCIAL REPORTING

 


(A)           BORROWER AND BORROWER PRINCIPAL SHALL, AND SHALL CAUSE MORTGAGE
BORROWER TO, KEEP ADEQUATE BOOKS AND RECORDS OF ACCOUNT IN ACCORDANCE WITH GAAP,
OR IN ACCORDANCE WITH OTHER METHODS ACCEPTABLE TO LENDER IN ITS SOLE DISCRETION,
CONSISTENTLY APPLIED AND SHALL FURNISH OR CAUSE TO BE FURNISHED TO LENDER:

 

(I)            QUARTERLY AND ANNUAL CERTIFIED RENT ROLLS SIGNED AND DATED BY
BORROWER AND MORTGAGE BORROWER, DETAILING THE NAMES OF ALL TENANTS UNDER MAJOR
LEASES, THE PORTION OF THE IMPROVEMENTS (IN TERMS OF SQUARE FOOTAGE) OCCUPIED BY
EACH SUCH TENANT, THE BASE RENT, ADDITIONAL RENT AND ANY OTHER CHARGES PAYABLE
UNDER EACH SUCH MAJOR LEASE (INCLUDING ANNUAL STORE SALES REQUIRED TO BE
REPORTED BY TENANT UNDER ANY LEASE), AND THE TERM OF EACH SUCH MAJOR LEASE,
INCLUDING THE COMMENCEMENT AND EXPIRATION DATES AND ANY TENANT EXTENSION,
EXPANSION OR RENEWAL OPTIONS, THE EXTENT TO WHICH ANY TENANT IS IN DEFAULT UNDER
ANY SUCH MAJOR LEASE, AND ANY OTHER INFORMATION AS IS REASONABLY REQUIRED BY
LENDER, WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER OR
NINETY (90) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF BORROWER, AS APPLICABLE;

 

(II)           QUARTERLY AND ANNUAL OPERATING STATEMENTS OF EACH PROPERTY,
PREPARED BY BORROWER OR, IF APPLICABLE, BY MANAGER IN FORM REASONABLY ACCEPTABLE
TO LENDER AND CERTIFIED BY BORROWER AND MORTGAGE BORROWER IN THE FORM REQUIRED
BY LENDER, DETAILING THE REVENUES RECEIVED, THE EXPENSES INCURRED AND THE NET
OPERATING INCOME BEFORE AND AFTER DEBT SERVICE (PRINCIPAL AND INTEREST) AND
MAJOR CAPITAL IMPROVEMENTS FOR THE PERIOD OF CALCULATION AND CONTAINING
APPROPRIATE YEAR-TO-DATE INFORMATION, WITHIN FORTY-FIVE (45) DAYS AFTER THE END
OF EACH FISCAL QUARTER OR NINETY (90) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR
OF BORROWER, AS APPLICABLE;

 

(III)          QUARTERLY AND ANNUAL BALANCE SHEETS, PROFIT AND LOSS STATEMENTS,
STATEMENTS OF CASH FLOWS, AND STATEMENTS OF CHANGE IN FINANCIAL POSITION OF
BORROWER AND BORROWER PRINCIPAL IN THE FORM REQUIRED BY LENDER (WITH THE ANNUAL
FINANCIAL STATEMENTS PREPARED AND AUDITED BY AN ACCEPTABLE ACCOUNTANT), TOGETHER
WITH A CERTIFICATE BY AN AUTHORIZED OFFICER OF THE GENERAL PARTNER OF BORROWER
PRINCIPAL CERTIFYING AS TO BORROWER PRINCIPAL’S THEN CONSOLIDATED TANGIBLE NET
WORTH (WHICH CERTIFICATE SHALL BE ACCOMPANIED BY A DESCRIPTION OF THE
COMPUTATION OF SUCH CONSOLIDATED TANGIBLE NET WORTH REASONABLY ACCEPTABLE TO
LENDER), ALL WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER OR
NINETY (90) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF BORROWER AND BORROWER
PRINCIPAL, AS APPLICABLE, AS THE CASE MAY BE; AND

 

(IV)          AN ANNUAL BUDGET IN FORM REASONABLY ACCEPTABLE TO LENDER WITH
RESPECT TO THE OPERATIONS OF EACH PROPERTY, NOT LATER THAN THE LATER OF (I) (5)
BUSINESS DAYS AFTER BORROWER’S OR ANY AFFILIATE’S RECEIPT THEREOF AND
(II) THIRTY (30) DAYS OR IN THE INSTANCE OF EACH MARRIOTT MANAGED PROPERTY (AS
DEFINED IN THE MORTGAGE LOAN AGREEMENT) FIFTEEN (15) DAYS PRIOR TO THE
COMMENCEMENT OF EACH FISCAL YEAR OF BORROWER, BUT IN NO EVENT LATER THAN
FEBRUARY 15TH OF ANY CALENDAR YEAR.  IN THE EVENT THAT LENDER REASONABLY OBJECTS
TO A PROPOSED ANNUAL BUDGET SUBMITTED BY BORROWER, LENDER SHALL ADVISE BORROWER
OF SUCH OBJECTIONS WITHIN FIFTEEN (15) DAYS AFTER RECEIPT THEREOF (AND DELIVER
TO BORROWER A REASONABLY DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND BORROWER
SHALL PROMPTLY REVISE

 

47

--------------------------------------------------------------------------------


 

SUCH ANNUAL BUDGET AND RESUBMIT THE SAME TO LENDER.  LENDER SHALL ADVISE
BORROWER OF ANY REASONABLE OBJECTIONS TO SUCH REVISED ANNUAL BUDGET WITHIN TEN
(10) DAYS AFTER RECEIPT THEREOF (AND DELIVER TO BORROWER A REASONABLY DETAILED
DESCRIPTION OF SUCH OBJECTIONS) AND BORROWER SHALL PROMPTLY REVISE THE SAME IN
ACCORDANCE WITH THE PROCESS DESCRIBED IN THIS SUBSECTION UNTIL LENDER APPROVES
SUCH ANNUAL BUDGET.  IN THE EVENT LENDER SHALL FAIL TO RESPOND IN WRITING TO ANY
PROPOSED ANNUAL BUDGET OR REVISED ANNUAL BUDGET WITHIN THE ABOVE-STATED TIME
PERIOD, LENDER SHALL BE DEEMED TO HAVE APPROVED THE SAME, PROVIDED THAT ANY
PROPOSED OR REVISED ANNUAL BUDGET SUBMITTED TO LENDER PURSUANT TO THE TERMS
HEREOF SHALL STATE IN BOLD FACE TYPE, 16” FONT AND ALL CAPITAL LETTERS ON THE
COVER LETTER ACCOMPANYING EACH SUCH (A) PROPOSED ANNUAL BUDGET “ATTACHED IS A
PROPOSED ANNUAL BUDGET FOR THE BELOW REFERENCED PROPERTY(IES), YOUR FAILURE TO
RESPOND IN WRITING TO THE UNDERSIGNED REGARDING THE SAME WITHIN FIFTEEN (15)
DAYS OF THE DATE OF YOUR RECEIPT OF SAID PROPOSED ANNUAL BUDGET, SHALL BE DEEMED
TO CONSTITUTE YOUR APPROVAL OF THE SAME” AND (B) REVISED ANNUAL BUDGET “ATTACHED
IS A REVISED ANNUAL BUDGET FOR THE BELOW REFERENCED PROPERTY(IES), YOUR FAILURE
TO RESPOND IN WRITING TO THE UNDERSIGNED REGARDING THE SAME WITHIN FIFTEEN (15)
DAYS OF THE DATE OF YOUR RECEIPT OF SAID REVISED ANNUAL BUDGET SHALL BE DEEMED
TO CONSTITUTE YOUR APPROVAL OF THE SAME”.  UNTIL SUCH TIME THAT LENDER APPROVES
A PROPOSED OR REVISED ANNUAL BUDGET, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED, OR IS DEEMED TO HAVE APPROVED THE SAME, THE
MOST RECENT ANNUAL BUDGET WITH RESPECT TO SUCH PROPERTY SHALL APPLY; PROVIDED
THAT, SUCH APPROVED ANNUAL BUDGET SHALL BE ADJUSTED TO REFLECT ACTUAL INCREASES
IN TAXES, INSURANCE PREMIUMS, UTILITIES EXPENSES AND OTHER EXPENSES UNDER THE
APPLICABLE MANAGEMENT AGREEMENT, IF ANY.

 

(b)           Upon request from Lender, Borrower shall promptly furnish to
Lender:

 

(I)            A PROPERTY MANAGEMENT REPORT REGARDING OPERATING AND FINANCIAL
PERFORMANCE FOR ANY PROPERTY, IN REASONABLE DETAIL AND CERTIFIED BY BORROWER
UNDER PENALTY OF PERJURY TO BE TRUE AND COMPLETE, BUT NO MORE FREQUENTLY THAN
QUARTERLY;

 

(II)           TO THE EXTENT APPLICABLE, AN ACCOUNTING OF ALL SECURITY DEPOSITS
HELD IN CONNECTION WITH ANY LEASE OF ANY PART OF ANY PROPERTY, INCLUDING THE
NAME AND IDENTIFICATION NUMBER OF THE ACCOUNTS IN WHICH SUCH SECURITY DEPOSITS
ARE HELD, THE NAME AND ADDRESS OF THE FINANCIAL INSTITUTIONS IN WHICH SUCH
SECURITY DEPOSITS ARE HELD AND THE NAME OF THE PERSON TO CONTACT AT SUCH
FINANCIAL INSTITUTION, ALONG WITH ANY AUTHORITY OR RELEASE NECESSARY FOR LENDER
TO OBTAIN INFORMATION REGARDING SUCH ACCOUNTS DIRECTLY FROM SUCH FINANCIAL
INSTITUTIONS; AND

 

(III)          TO THE EXTENT APPLICABLE, A REPORT OF ALL LETTERS OF CREDIT
PROVIDED BY ANY TENANT IN CONNECTION WITH ANY LEASE OF ANY PART OF ANY PROPERTY,
INCLUDING THE ACCOUNT NUMBERS OF SUCH LETTERS OF CREDIT, THE NAMES AND ADDRESSES
OF THE FINANCIAL INSTITUTIONS THAT ISSUED SUCH LETTERS OF CREDIT AND THE NAMES
OF THE PERSONS TO CONTACT AT SUCH FINANCIAL INSTITUTIONS, ALONG WITH ANY
AUTHORITY OR RELEASE NECESSARY FOR LENDER TO OBTAIN INFORMATION REGARDING SUCH
LETTERS OF CREDIT DIRECTLY FROM SUCH FINANCIAL INSTITUTIONS.

 

48

--------------------------------------------------------------------------------


 


(C)           INTENTIONALLY OMITTED.

 


(D)           BORROWER AND BORROWER PRINCIPAL SHALL FURNISH LENDER (OR CAUSE
MORTGAGE BORROWER TO FURNISH LENDER) WITH SUCH OTHER ADDITIONAL FINANCIAL OR
MANAGEMENT INFORMATION (INCLUDING STATE AND FEDERAL TAX RETURNS) AS MAY, FROM
TIME TO TIME, BE REASONABLY REQUIRED BY LENDER IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER (INCLUDING, WITHOUT LIMITATION, ANY FINANCIAL REPORTS
REQUIRED TO BE DELIVERED BY ANY TENANT OR ANY GUARANTOR OF ANY LEASE PURSUANT TO
THE TERMS OF SUCH LEASE), AND SHALL FURNISH TO LENDER AND ITS AGENTS CONVENIENT
FACILITIES FOR THE EXAMINATION AND AUDIT OF ANY SUCH BOOKS AND RECORDS.

 


(E)           ALL ITEMS REQUIRING THE CERTIFICATION OF BORROWER OR MORTGAGE
BORROWER SHALL, EXCEPT WHERE BORROWER IS AN INDIVIDUAL, REQUIRE A CERTIFICATE
EXECUTED BY THE GENERAL PARTNER, MANAGING MEMBER OR CHIEF EXECUTIVE OFFICER OF
BORROWER OR MORTGAGE BORROWER, AS APPLICABLE (AND THE SAME RULES SHALL APPLY TO
ANY SOLE SHAREHOLDER, GENERAL PARTNER OR MANAGING MEMBER WHICH IS NOT AN
INDIVIDUAL).

 

Section 5.12.          ESTOPPEL STATEMENT

 


(A)           AFTER REQUEST BY LENDER, BORROWER SHALL WITHIN TEN (10) BUSINESS
DAYS FURNISH LENDER WITH A STATEMENT, DULY ACKNOWLEDGED AND CERTIFIED, SETTING
FORTH (I) THE AMOUNT OF THE ORIGINAL PRINCIPAL AMOUNT OF THE NOTE, (II) THE RATE
OF INTEREST ON THE NOTE, (III) THE UNPAID PRINCIPAL AMOUNT OF THE NOTE, (IV) THE
DATE INSTALLMENTS OF INTEREST AND/OR PRINCIPAL WERE LAST PAID, (V) ANY OFFSETS
OR DEFENSES TO THE PAYMENT OF THE DEBT, IF ANY, AND (VI) THAT THE NOTE, THIS
AGREEMENT, THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE VALID, LEGAL
AND BINDING OBLIGATIONS AND HAVE NOT BEEN MODIFIED OR IF MODIFIED, GIVING
PARTICULARS OF SUCH MODIFICATION.

 


(B)           BORROWER SHALL USE ITS BEST EFFORTS TO DELIVER TO LENDER, PROMPTLY
UPON REQUEST, DULY EXECUTED ESTOPPEL CERTIFICATES FROM (I) THE APPLICABLE LESSOR
UNDER EITHER GROUND LEASE PURSUANT TO THE APPLICABLE TERMS AND CONDITIONS OF THE
APPLICABLE GROUND LEASE ESTOPPEL AND AGREEMENT EXECUTED IN CONNECTION HEREWITH,
AND (II) ANY ONE OR MORE TENANTS AS REQUIRED BY LENDER ATTESTING TO SUCH FACTS
REGARDING THE RELATED LEASE AS LENDER MAY REQUIRE, INCLUDING, BUT NOT LIMITED TO
ATTESTATIONS THAT EACH LEASE COVERED THEREBY IS IN FULL FORCE AND EFFECT WITH NO
DEFAULTS THEREUNDER ON THE PART OF ANY PARTY, THAT NONE OF THE RENTS HAVE BEEN
PAID MORE THAN ONE MONTH IN ADVANCE, EXCEPT AS SECURITY, AND THAT THE TENANT
CLAIMS NO DEFENSE OR OFFSET AGAINST THE FULL AND TIMELY PERFORMANCE OF ITS
OBLIGATIONS UNDER THE LEASE.

 

Section 5.13.          OPERATING LEASE; LEASING MATTERS

 


(A)           BORROWER SHALL (OR SHALL CAUSE MORTGAGE BORROWER TO) (I) PROMPTLY
PERFORM AND OBSERVE ALL OF THE COVENANTS REQUIRED TO BE PERFORMED AND OBSERVED
BY IT UNDER THE OPERATING LEASES AND DO ALL THINGS NECESSARY TO PRESERVE AND TO
KEEP UNIMPAIRED ITS MATERIAL RIGHTS THEREUNDER; (II) PROMPTLY NOTIFY LENDER OF
ANY MATERIAL DEFAULT UNDER ANY OPERATING LEASE OF WHICH IT IS AWARE; (III)
PROMPTLY DELIVER TO LENDER A COPY OF ANY NOTICE OF DEFAULT OR OTHER MATERIAL
NOTICE UNDER ANY OPERATING LEASE DELIVERED TO ANY OPERATING LESSEE BY MORTGAGE
BORROWER; (IV) PROMPTLY GIVE NOTICE TO LENDER OF ANY NOTICE OR INFORMATION THAT
MORTGAGE BORROWER RECEIVES WHICH INDICATES THAT AN OPERATING LESSEE IS
TERMINATING ITS OPERATING LEASE OR THAT ANY OPERATING LESSEE IS OTHERWISE
DISCONTINUING ITS OPERATION OF THE APPLICABLE  PROPERTY;

 

49

--------------------------------------------------------------------------------


 


AND (V) PROMPTLY ENFORCE THE PERFORMANCE AND OBSERVANCE OF ALL OF THE MATERIAL
COVENANTS REQUIRED TO BE PERFORMED AND OBSERVED BY THE OPERATING LESSEE UNDER
THE APPLICABLE OPERATING LEASE.

 


(B)           IF AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT LENDER REALIZES ON THE COLLATERAL, BORROWER SHALL (A) IN THE
INSTANCE OF AN OPERATING LEASE BETWEEN MORTGAGE BORROWER AND AN AFFILIATED
LESSEE, CAUSE MORTGAGE BORROWER TO COOPERATE AND NOT IN ANY WAY HINDER, DELAY 
OR OTHERWISE INTERFERE WITH THE TERMINATION OF THE APPLICABLE OPERATING LEASE IN
ACCORDANCE WITH THE TERMS OF THE APPLICABLE SUBORDINATION AND ATTORNMENT
AGREEMENT OR (B) IN THE INSTANCE OF AN OPERATING LEASE WITH A NON-AFFILIATED
LESSEE, CAUSE MORTGAGE BORROWER TO TERMINATE SUCH OPERATING LEASE TO THE EXTENT
PERMITTED UNDER THE TERMS OF SUCH OPERATING LEASE UNDER AND IN ACCORDANCE WITH
TERMS OF THE APPLICABLE SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT.

 


(C)           BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED)
PERMIT OR CAUSE MORTGAGE BORROWER TO: (I) SURRENDER, TERMINATE OR CANCEL ANY
OPERATING LEASE OR OTHERWISE REPLACE ANY OPERATING LESSEE OR ENTER INTO ANY
OTHER OPERATING LEASE WITH RESPECT TO ANY PROPERTY; (II) REDUCE OR CONSENT TO
THE REDUCTION OF THE TERM OF ANY OPERATING LEASE; OR (III) ENTER INTO, RENEW,
AMEND, MODIFY, WAIVE ANY PROVISIONS OF , REDUCE RENTS UNDER, OR SHORTEN THE TERM
OF ANY OPERATING LEASE.

 


(D)           BORROWER SHALL (OR SHALL CAUSE MORTGAGE BORROWER TO) ENSURE THAT
ANY REPLACEMENT OPERATING LESSEE SHALL IN ALL EVENTS BE A QUALIFIED LESSEE, AND
SHALL BE A PARTY TO AN OPERATING LEASE APPROVED IN WRITING BY LENDER, IN ITS
REASONABLE DISCRETION AND SHALL BE APPROVED BY MORTGAGE LENDER IN ACCORDANCE
WITH THE MORTGAGE LOAN DOCUMENTS. IN ADDITION, ANY NEW OR REPLACEMENT OPERATING
LESSEE (I) AFFILIATED WITH BORROWER, SHALL EXECUTE A FORM OF SUBORDINATION AND
ATTORNMENT AGREEMENT IN FORM SUBSTANTIALLY SIMILAR TO THE FORM DELIVERED IN
CONNECTION WITH THE CLOSING OF THE LOAN AND (II) NOT AFFILIATED WITH BORROWER,
SHALL EXECUTE A OF SUBORDINATION AND ATTORNMENT AGREEMENT IN FORM REASONABLY
ACCEPTABLE TO LENDER.

 


(E)           OTHER THAN ANY NEW OR REPLACEMENT OPERATING LEASE, BORROWER MAY
PERMIT MORTGAGE BORROWER TO ENTER INTO A PROPOSED LEASE (INCLUDING THE RENEWAL
OR EXTENSION OF AN EXISTING LEASE (A “RENEWAL LEASE”)) (OR CAUSE OR PERMIT ANY
OPERATING LESSEE TO ENTER INTO A PROPOSED LEASE OR RENEWAL LEASE) WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER, PROVIDED SUCH PROPOSED LEASE OR RENEWAL LEASE
(I) PROVIDES FOR RENTAL RATES AND TERMS COMPARABLE TO EXISTING LOCAL MARKET
RATES AND TERMS (TAKING INTO ACCOUNT THE TYPE AND QUALITY OF THE TENANT) AS OF
THE DATE SUCH LEASE IS EXECUTED BY MORTGAGE BORROWER OR OPERATING LESSEE, AS THE
CASE MAY BE (UNLESS, IN THE CASE OF A RENEWAL LEASE, THE RENT PAYABLE DURING
SUCH RENEWAL, OR A FORMULA OR OTHER METHOD TO COMPUTE SUCH RENT, IS PROVIDED FOR
OR CONTEMPLATED IN THE ORIGINAL LEASE), (II) IS AN ARM’S-LENGTH TRANSACTION WITH
A BONA FIDE, INDEPENDENT THIRD PARTY TENANT, (III) DOES NOT HAVE A MATERIALLY
ADVERSE EFFECT ON THE VALUE OF THE APPLICABLE PROPERTY TAKEN AS A WHOLE,
(IV) DOES NOT CONTAIN ANY OPTION, OFFER, RIGHT OF FIRST REFUSAL, OR OTHER
SIMILAR RIGHT TO ACQUIRE ALL OR ANY PORTION OF THE APPLICABLE PROPERTY, (V) HAS
A BASE TERM OF LESS THAN FIFTEEN (15) YEARS INCLUDING OPTIONS TO RENEW, (VI) AS
TO MAJOR LEASES, HAS NO RENT, CREDITS, FREE RENTS OR CONCESSIONS GRANTED
THEREUNDER, AND (VII) AS TO MAJOR LEASES, IS WRITTEN ON CUSTOMARY FORM OF LEASE
REASONABLY ACCEPTABLE TO LENDER.  ALL PROPOSED LEASES WHICH DO NOT SATISFY THE
REQUIREMENTS SET FORTH IN THIS SUBSECTION SHALL BE SUBJECT TO THE PRIOR APPROVAL
OF LENDER AND ITS COUNSEL, AT BORROWER’S EXPENSE.

 

50

--------------------------------------------------------------------------------


 


BORROWER SHALL PROMPTLY DELIVER TO LENDER COPIES OF ALL MAJOR LEASES AND TO THE
EXTENT REQUESTED BY LENDER OTHER LEASES WHICH ARE ENTERED INTO PURSUANT TO THIS
SUBSECTION TOGETHER WITH BORROWER’S CERTIFICATION THAT SUCH LEASES SATISFY ALL
OF THE CONDITIONS OF THIS SECTION.

 


(F)            WITHOUT LIMITING ANY OTHER PROVISION CONTAINED HEREIN, BORROWER
(I) SHALL (OR SHALL CAUSE MORTGAGE BORROWER OR THE APPLICABLE OPERATING LESSEE
TO) OBSERVE AND PERFORM ALL THE OBLIGATIONS IMPOSED UPON THE LANDLORD UNDER THE
LEASES AND SHALL NOT DO OR PERMIT TO BE DONE ANYTHING TO IMPAIR THE VALUE OF ANY
OF THE LEASES AS SECURITY FOR THE DEBT; (II) SHALL CAUSE MORTGAGE BORROWER TO
PROMPTLY SEND COPIES TO LENDER OF ALL NOTICES OF DEFAULT WHICH MORTGAGE BORROWER
SHALL SEND OR RECEIVE UNDER ANY MAJOR LEASE (AND ANY OTHER LEASE TO PURSUANT TO
ANY REQUEST MADE BY LENDER); (III) SHALL ENFORCE (OR CAUSE OR PERMIT MORTGAGE
BORROWER OR THE APPLICABLE OPERATING LESSEE TO ENFORCE) ALL OF THE MATERIAL
TERMS, COVENANTS AND CONDITIONS CONTAINED IN THE LEASES UPON THE PART OF THE
TENANT THEREUNDER TO BE OBSERVED OR PERFORMED; (IV) SHALL NOT COLLECT (OR CAUSE
OR PERMIT MORTGAGE BORROWER OR ANY OPERATING LESSEE TO COLLECT) ANY OF THE RENTS
MORE THAN ONE (1) MONTH IN ADVANCE (EXCEPT SECURITY DEPOSITS SHALL NOT BE DEEMED
RENTS COLLECTED IN ADVANCE); (V) SHALL NOT EXECUTE (OR CAUSE OR PERMIT MORTGAGE
BORROWER OR ANY OPERATING LESSEE TO EXECUTE) ANY OTHER ASSIGNMENT OF THE
LANDLORD’S INTEREST IN ANY OF THE LEASES OR THE RENTS; AND (VI) SHALL NOT
CONSENT (OR CAUSE OR PERMIT MORTGAGE BORROWER OR ANY OPERATING LESSEE TO
CONSENT) TO ANY ASSIGNMENT OF OR SUBLETTING UNDER ANY LEASES NOT IN ACCORDANCE
WITH THEIR TERMS, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.

 


(G)           NOTWITHSTANDING ANY OTHER PROVISION CONTAINED HEREIN, OTHER THAN
WITH RESPECT TO A MAJOR LEASE (INCLUDING, BUT NOT LIMITED TO, ANY OPERATING
LEASE) BORROWER MAY, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, PERMIT
MORTGAGE BORROWER TO AMEND, MODIFY OR WAIVE THE PROVISIONS OF ANY LEASE OR
TERMINATE, REDUCE RENTS UNDER, ACCEPT A SURRENDER OF SPACE UNDER, OR SHORTEN THE
TERM OF, ANY LEASE (INCLUDING ANY GUARANTY, LETTER OF CREDIT OR OTHER CREDIT
SUPPORT WITH RESPECT THERETO) (OR CAUSE OR PERMIT MORTGAGE BORROWER OR ANY
OPERATING LESSEE TO DO ANY OF THE FOREGOING) PROVIDED THAT SUCH ACTION (TAKING
INTO ACCOUNT, IN THE CASE OF A TERMINATION, REDUCTION IN RENT, SURRENDER OF
SPACE OR SHORTENING OF TERM, THE PLANNED ALTERNATIVE USE OF THE AFFECTED SPACE)
DOES NOT HAVE A MATERIALLY ADVERSE EFFECT ON THE VALUE OF THE APPLICABLE
PROPERTY TAKEN AS A WHOLE, AND PROVIDED THAT SUCH LEASE, AS AMENDED, MODIFIED OR
WAIVED, IS OTHERWISE IN COMPLIANCE WITH THE REQUIREMENTS OF THIS AGREEMENT AND
ANY SUBORDINATION AGREEMENT BINDING UPON LENDER WITH RESPECT TO SUCH LEASE.  A
TERMINATION OF A LEASE (OTHER THAN AN OPERATING LEASE) WITH A TENANT WHO IS IN
DEFAULT BEYOND APPLICABLE NOTICE AND GRACE PERIODS SHALL NOT BE CONSIDERED AN
ACTION WHICH HAS A MATERIALLY ADVERSE EFFECT ON THE VALUE OF THE APPLICABLE
PROPERTY TAKEN AS A WHOLE.  ANY AMENDMENT, MODIFICATION, WAIVER, TERMINATION,
RENT REDUCTION, SPACE SURRENDER OR TERM SHORTENING WHICH DOES NOT SATISFY THE
REQUIREMENTS SET FORTH IN THIS SUBSECTION SHALL BE SUBJECT TO THE PRIOR APPROVAL
OF LENDER AND ITS COUNSEL (NOT TO BE UNREASONABLY WITHHELD), AT BORROWER’S
EXPENSE.  BORROWER SHALL PROMPTLY DELIVER TO LENDER COPIES OF AMENDMENTS,
MODIFICATIONS AND WAIVERS FOR MAJOR LEASES (AND ANY OTHER LEASE PURSUANT TO ANY
REQUEST MADE BY LENDER) WHICH ARE ENTERED INTO PURSUANT TO THIS SUBSECTION
TOGETHER WITH BORROWER’S CERTIFICATION THAT ALL CONDITIONS OF THIS SUBSECTION
HAVE BEEN SATISFIED.

 


(H)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
BORROWER SHALL NOT PERMIT MORTGAGE BORROWER, WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER TO ENTER INTO, RENEW, EXTEND, AMEND, MODIFY, WAIVE ANY PROVISIONS OF,
TERMINATE, REDUCE RENTS UNDER, ACCEPT A SURRENDER OF SPACE UNDER, OR SHORTEN THE
TERM OF ANY MAJOR LEASE (OR IN THE INSTANCE OF A MAJOR

 

51

--------------------------------------------------------------------------------


 


LEASE OTHER THAN AN OPERATING LEASE, CAUSE OR PERMIT THE APPLICABLE OPERATING
LESSEE TO DO ANY OF THE FOREGOING).

 


(I)            NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, CAUSE MORTGAGE
BORROWER TO ENTER INTO, RENEW, EXTEND, AMEND, MODIFY, WAIVE ANY PROVISIONS OF,
TERMINATE, REDUCE RENTS UNDER, ACCEPT A SURRENDER OF SPACE UNDER, OR SHORTEN THE
TERM OF ANY LEASE DURING A EXCESS CASH FLOW SWEEP PERIOD (AS DEFINED IN THE
MORTGAGE LOAN AGREEMENT) (OR CAUSE OR PERMIT THE MORTGAGE BORROWER TO CAUSE OR
PERMIT THE APPLICABLE OPERATING LESSEE TO DO ANY OF THE FOREGOING).

 

Section 5.14.          PROPERTY MANAGEMENT

 


(A)           BORROWER SHALL CAUSE MORTGAGE BORROWER OR THE APPLICABLE OPERATING
LESSEE TO (I) PROMPTLY PERFORM AND OBSERVE ALL OF THE COVENANTS REQUIRED TO BE
PERFORMED AND OBSERVED BY IT UNDER THE MANAGEMENT AGREEMENT AND DO ALL THINGS
NECESSARY TO PRESERVE AND TO KEEP UNIMPAIRED ITS MATERIAL RIGHTS THEREUNDER;
(II) PROMPTLY NOTIFY LENDER OF ANY DEFAULT UNDER THE MANAGEMENT AGREEMENT OF
WHICH IT IS AWARE; (III) PROMPTLY DELIVER TO LENDER A COPY OF ANY NOTICE OF
DEFAULT OR OTHER MATERIAL NOTICE RECEIVED BY MORTGAGE BORROWER UNDER THE
MANAGEMENT AGREEMENT; (IV) PROMPTLY GIVE NOTICE TO LENDER OF ANY NOTICE OR
INFORMATION THAT MORTGAGE BORROWER RECEIVES WHICH INDICATES THAT MANAGER IS
TERMINATING THE MANAGEMENT AGREEMENT OR THAT MANAGER IS OTHERWISE DISCONTINUING
ITS MANAGEMENT OF THE APPLICABLE PROPERTY; AND (V) PROMPTLY ENFORCE THE
PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS REQUIRED TO BE PERFORMED AND
OBSERVED BY MANAGER UNDER THE MANAGEMENT AGREEMENT.

 


(B)           SUBJECT TO THE RIGHTS OF THE MORTGAGE LENDER AND THE APPLICABLE
PROVISIONS OF THE MORTGAGE LOAN DOCUMENTS, IF AT ANY TIME, AN EVENT SHALL OCCUR
(I) UNDER ANY MANAGEMENT AGREEMENT WHICH CONSTITUTES A MATERIAL MONETARY DEFAULT
BY MANAGER AS DETERMINED BY LENDER OR A MATERIAL NON-MONETARY DEFAULT BY MANAGER
AS DETERMINED BY LENDER WHICH DEFAULT MATERIALLY AND ADVERSELY AFFECTS THE
VALUE, USE OR OPERATION OF THE PROPERTY OR THE BORROWER’S OBLIGATION TO PAY THE
DEBT AND PERMITS MORTGAGE BORROWER OR OPERATING LESSEE TO TERMINATE THE
APPLICABLE MANAGER OR (II) UNDER ANY SUBORDINATION OF MANAGEMENT
AGREEMENT/ESTOPPEL PERMITS LENDER, MORTGAGE BORROWER OR OPERATING LESSEE TO
TERMINATE THE APPLICABLE MANAGER, BORROWER SHALL, AT THE REQUEST OF LENDER,
CAUSE MORTGAGE BORROWER TO PROMPTLY TERMINATE (OR CAUSE OPERATING LESSEE TO
TERMINATE) THE APPLICABLE MANAGEMENT AGREEMENT IN ACCORDANCE WITH THE TERMS
(INCLUDING THE MINIMUM TIME PERIODS FOR TERMINATION) OF SUCH MANAGEMENT
AGREEMENT AND/OR SUBORDINATION OF MANAGEMENT AGREEMENT/ESTOPPEL, AND REPLACE
MANAGER WITH A QUALIFIED MANAGER APPROVED BY LENDER ON TERMS AND CONDITIONS
SATISFACTORY TO LENDER, IT BEING UNDERSTOOD AND AGREED THAT THE MANAGEMENT FEE
FOR SUCH REPLACEMENT MANAGER SHALL NOT EXCEED THEN PREVAILING MARKET RATES. 
WITHOUT LIMITING THE FOREGOING, IN THE EVENT ANY SUBORDINATION OF MANAGEMENT
AGREEMENT/ESTOPPEL SHALL PERMIT LENDER TO TERMINATE THE MANAGEMENT AGREEMENT
DIRECTLY, UPON LENDER’S ELECTION TO SO TERMINATE ANY SUCH MANAGEMENT AGREEMENT,
BORROWER SHALL REASONABLY COOPERATE AND NOT IN ANY WAY INTERFERE WITH ANY ACT BY
LENDER’S TO SO TERMINATE SUCH MANAGEMENT AGREEMENT.

 


(C)           BORROWER SHALL NOT CAUSE OR PERMIT MORTGAGE BORROWER TO, WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED): (I) SURRENDER, TERMINATE OR CANCEL THE
MANAGEMENT AGREEMENT OR OTHERWISE REPLACE ANY

 

52

--------------------------------------------------------------------------------


 


MANAGER OR ENTER INTO ANY OTHER MANAGEMENT AGREEMENT WITH RESPECT TO ANY
PROPERTY (OR CAUSE OR PERMIT THE APPLICABLE OPERATING LESSEE TO DO ANY OF THE
FOREGOING); (II) REDUCE OR CONSENT TO THE REDUCTION OF THE TERM OF ANY
MANAGEMENT AGREEMENT (OR CAUSE OR PERMIT THE APPLICABLE OPERATING LESSEE TO DO
ANY OF THE FOREGOING); (III) INCREASE OR CONSENT TO THE INCREASE OF THE AMOUNT
OF ANY CHARGES UNDER ANY MANAGEMENT AGREEMENT (OR CAUSE OR PERMIT THE APPLICABLE
OPERATING LESSEE TO DO ANY OF THE FOREGOING); OR (IV) OTHERWISE MODIFY, CHANGE,
SUPPLEMENT, ALTER OR AMEND, OR WAIVE OR RELEASE ANY OF ITS RIGHTS AND REMEDIES
UNDER, ANY MANAGEMENT AGREEMENT IN ANY MATERIAL RESPECT (OR CAUSE OR PERMIT THE
APPLICABLE OPERATING LESSEE TO DO ANY OF THE FOREGOING).

 


(D)           BORROWER SHALL (OR SHALL CAUSE MORTGAGE BORROWER TO) ENSURE THAT
ANY REPLACEMENT MANAGER SHALL IN ALL EVENTS BE A QUALIFIED MANAGER, AND SHALL BE
A PARTY TO A MANAGEMENT AGREEMENT APPROVED IN WRITING BY LENDER, IN ITS
REASONABLE DISCRETION.  ANY NEW OR REPLACEMENT MANAGER SHALL EXECUTE A FORM OF
SUBORDINATION OF MANAGEMENT AGREEMENT/ESTOPPEL AS MAY BE APPROVED BY LENDER IN
ITS REASONABLE DISCRETION.

 

Section 5.15.          LIENS

 

Borrower shall not permit Mortgage Borrower, without the prior written consent
of Lender, to create, incur, assume or suffer to exist any Lien on any portion
of any Property or permit any such action to be taken, except Permitted
Encumbrances.  Borrower shall not incur, assume or suffer to exist any Lien on
any portion of the Collateral or permit any such action to be taken.

 

Section 5.16.          DEBT CANCELLATION

 

Borrower shall not cancel or otherwise forgive or release any claim or debt owed
to Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business.  Borrower shall not permit Mortgage Borrower to
cancel or otherwise forgive or release any claim or debt (other than termination
of Leases in accordance hereunder) owed to Mortgage Borrower by any person,
except for adequate consideration and in the ordinary course of Mortgage
Borrower’s business.

 

Section 5.17.          ZONING

 

Borrower shall not permit Mortgage Borrower to initiate or consent to any zoning
reclassification of any portion of any Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of any
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior written consent of Lender.

 

Section 5.18.          ERISA

 


(A)           BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION WHICH WOULD CAUSE ANY
OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE BY LENDER
OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS)
TO BE A NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS EXEMPTION)
PROHIBITED TRANSACTION UNDER ERISA.

 

53

--------------------------------------------------------------------------------


 


(B)           BORROWER FURTHER COVENANTS AND AGREES TO DELIVER TO LENDER SUCH
CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM OF THE
LOAN, AS REQUESTED BY LENDER IN ITS SOLE DISCRETION, THAT (I) BORROWER IS NOT
AND DOES NOT MAINTAIN AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
ERISA, WHICH IS SUBJECT TO TITLE I OF ERISA, OR A “GOVERNMENTAL PLAN” WITHIN THE
MEANING OF SECTION 3(3) OF ERISA; (II) BORROWER IS NOT SUBJECT TO STATE STATUTES
REGULATING INVESTMENTS AND FIDUCIARY OBLIGATIONS WITH RESPECT TO GOVERNMENTAL
PLANS; AND (III) ONE OR MORE OF THE FOLLOWING CIRCUMSTANCES IS TRUE:

 

(A)          EQUITY INTERESTS IN BORROWER ARE PUBLICLY OFFERED SECURITIES,
WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(B)(2);

 

(B)           LESS THAN TWENTY-FIVE PERCENT (25%) OF EACH OUTSTANDING CLASS OF
EQUITY INTERESTS IN BORROWER ARE HELD BY “BENEFIT PLAN INVESTORS” WITHIN THE
MEANING OF 29 C.F.R. §2510.3-101(F)(2); OR

 

(C)           BORROWER QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL ESTATE
OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C) OR (E).

 

Section 5.19.          NO JOINT ASSESSMENT

 

Borrower shall not permit Mortgage Borrower to suffer, permit or initiate the
joint assessment of any Property with (a) any other real property constituting a
tax lot separate from such Property, or (b) any portion of such Property which
may be deemed to constitute personal property, or any other procedure whereby
the Lien of any taxes which may be levied against such personal property shall
be assessed or levied or charged to such Property.

 

Section 5.20.          RECIPROCAL EASEMENT AGREEMENTS

 

Borrower shall not permit Mortgage Borrower to enter into, terminate or modify
any REA without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  Borrower shall cause Mortgage
Borrower to enforce, comply with, and cause each of the parties to each REA to
comply with all of the material economic terms and conditions contained in each
REA.

 

Section 5.21.          ALTERATIONS

 

Lender’s prior approval (which shall not be unreasonably withheld) shall be
required in connection with any alterations to any Improvements, exclusive of
alterations to tenant spaces required under any Lease, (a) that may have a
material adverse effect on any Property, (b) that are structural in nature or
(c) that, together with any other alterations undertaken at the same time
(including any related alterations, improvements or replacements), are
reasonably anticipated to have a cost in excess of the Alteration Threshold.  If
the total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements shall at any time exceed the Alteration
Threshold, Borrower shall promptly deliver to Lender as security for the payment
of such amounts and as additional security for Borrower’s obligations under the
Loan Documents any of the following: (i) cash, (ii) direct non-callable
obligations of the United States of America or other obligations which are
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, to the extent acceptable to the applicable Rating Agencies,

 

54

--------------------------------------------------------------------------------


 

(iii) other securities acceptable to Lender and the Rating Agencies, (iv) Letter
of Credit acceptable to Lender and the Rating Agencies or (v) a completion bond,
provided that such completion bond is acceptable to the Lender and the Rating
Agencies.  Such security shall be in an amount equal to the excess of the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Improvements over the Alteration Threshold.

 

 

Section 5.22.          FRANCHISE AGREEMENTS.

 

(a)           Borrower shall ensure that each Property (other than any Property
for which with Lender’s consent there is no Franchise Agreement in place) shall
be operated under the terms and conditions of the applicable Franchise
Agreement.  Borrower shall cause Mortgage Borrower or the applicable Operating
Lessee to (i) pay all sums required to be paid by the franchisee under each
Franchise Agreement, (ii) diligently perform, observe and enforce all of the
terms, covenants and conditions of each Franchise Agreement on the part of the
franchisee thereunder to be performed, observed and enforced to the end that all
things shall be done which are necessary to keep unimpaired the rights of said
franchisee under each Franchise Agreement, (iii) promptly notify Lender of the
giving of any notice to Mortgage Borrower and/or Operating Lessee of any default
by the franchisee in the performance or observance of any of the terms,
covenants or conditions of any Franchise Agreement on the part of the franchisee
thereunder to be performed and observed and deliver to Lender a true copy of
each such notice, and (iv) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditure plan, notice of default under the
Franchise Agreement, report regarding operations of the related Property,
estimates of any monetary nature and any other items reasonably requested by
Lender, in each case received by Borrower, Mortgage Borrower or Affiliated
Lessee under any Franchise Agreement.

 


(B)           SUBJECT TO THE RIGHTS OF THE MORTGAGE LENDER, BORROWER SHALL NOT
CAUSE OR PERMIT MORTGAGE BORROWER OR ANY OPERATING LESSEE TO, WITHOUT THE PRIOR
CONSENT OF THE LENDER, SURRENDER ANY FRANCHISE AGREEMENT OR TERMINATE OR CANCEL
ANY FRANCHISE AGREEMENT OR MODIFY, CHANGE, SUPPLEMENT, ALTER OR AMEND ANY
FRANCHISE AGREEMENT, IN ANY RESPECT, EITHER ORALLY OR IN WRITING.

 


(C)           IF ANY FRANCHISEE SHALL DEFAULT IN THE PERFORMANCE OR OBSERVANCE
OF ANY MATERIAL TERM, COVENANT OR CONDITION OF ANY FRANCHISE AGREEMENT ON THE
PART OF THE FRANCHISEE THEREUNDER TO BE PERFORMED OR OBSERVED, THEN, WITHOUT
LIMITING THE GENERALITY OF THE OTHER PROVISIONS OF THIS AGREEMENT, AND WITHOUT
WAIVING OR RELEASING BORROWER FROM ANY OF ITS OBLIGATIONS HEREUNDER AND SUBJECT
TO THE RIGHTS OF THE MORTGAGE LENDER, LENDER SHALL HAVE THE RIGHT, BUT SHALL BE
UNDER NO OBLIGATION, TO PAY ANY SUMS AND TO PERFORM ANY ACT OR TAKE ANY ACTION
AS MAY BE APPROPRIATE TO CAUSE ALL THE TERMS, COVENANTS AND CONDITIONS OF SUCH
FRANCHISE AGREEMENT ON THE PART OF THE FRANCHISEE TO BE PERFORMED OR OBSERVED TO
BE PROMPTLY PERFORMED OR OBSERVED ON BEHALF OF MORTGAGE BORROWER, TO THE END
THAT THE RIGHTS OF SAID FRANCHISEE (AND/OR MORTGAGE BORROWER AND/OR OPERATING
LESSEE) IN, TO AND UNDER SUCH FRANCHISE AGREEMENT SHALL BE KEPT UNIMPAIRED AND
FREE FROM DEFAULT.  ANY SUCH AMOUNTS SO ADVANCED BY LENDER TOGETHER WITH
INTEREST THEREON FROM THE DATE EXPENDED BY LENDER AT THE DEFAULT RATE SHALL BE
PART OF THE DEBT, AND BORROWER SHALL IMMEDIATELY REPAY SUCH AMOUNTS TO LENDER
UPON DEMAND.  PURSUANT TO THE TERMS OF THE APPLICABLE SUBORDINATION
NON-DISTURBANCE ATTORNMENT AGREEMENT, SUBORDINATION AND ATTORNMENT AGREEMENT
AND/OR SUBORDINATION OF MANAGEMENT AGREEMENT/ESTOPPEL, LENDER AND

 

55

--------------------------------------------------------------------------------


 


ANY PERSON DESIGNATED BY LENDER SHALL HAVE, AND ARE HEREBY GRANTED, THE RIGHT TO
ENTER UPON THE APPLICABLE PROPERTY AT ANY TIME AND FROM TIME TO TIME FOR THE
PURPOSE OF TAKING ANY SUCH ACTION.  IF ANY FRANCHISOR SHALL DELIVER TO LENDER A
COPY OF ANY NOTICE SENT TO MORTGAGE BORROWER, BORROWER AND/OR OPERATING LESSEE
OF ANY DEFAULT UNDER ANY FRANCHISE AGREEMENT, SUCH NOTICE SHALL CONSTITUTE FULL
PROTECTION TO LENDER FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY LENDER IN
GOOD FAITH, IN RELIANCE THEREON.

 


(D)           SUBJECT TO THE RIGHTS OF THE MORTGAGE LENDER, BORROWER SHALL CAUSE
THE MORTGAGE BORROWER OR THE APPLICABLE OPERATING LESSEE TO EXERCISE EACH
INDIVIDUAL OPTION, IF ANY, TO EXTEND OR RENEW THE TERM OF EACH FRANCHISE
AGREEMENT UPON DEMAND BY LENDER MADE AT ANY TIME WITHIN NINETY (90) DAYS PRIOR
TO THE LAST DAY UPON WHICH ANY SUCH OPTION MAY BE EXERCISED, AND BORROWER HEREBY
EXPRESSLY AUTHORIZES AND APPOINTS LENDER AS ITS ATTORNEY-IN-FACT TO EXERCISE (OR
CAUSE THE APPLICABLE OPERATING LESSEE TO EXERCISE) ANY SUCH OPTION IN THE NAME
OF AND UPON BEHALF OF MORTGAGE BORROWER SHOULD BORROWER FAIL TO CAUSE THE
MORTGAGE BORROWER TO DO SO, WHICH POWER OF ATTORNEY SHALL BE IRREVOCABLE AND
SHALL BE DEEMED TO BE COUPLED WITH AN INTEREST.

 


(E)           ANY SUMS EXPENDED BY LENDER PURSUANT TO THIS SECTION SHALL BEAR
INTEREST AT THE DEFAULT RATE FROM THE DATE SUCH COST IS INCURRED TO THE DATE OF
PAYMENT TO LENDER, SHALL BE DEEMED TO CONSTITUTE A PORTION OF THE DEBT , SHALL
BE SECURED BY THE LIEN OF THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
SHALL BE IMMEDIATELY DUE AND PAYABLE UPON DEMAND BY LENDER THEREFOR.

 


(F)            BORROWER SHALL (OR SHALL CAUSE MORTGAGE BORROWER TO), PROMPTLY
UPON REQUEST OF LENDER, USE ITS DILIGENT BEST EFFORTS TO OBTAIN AND DELIVER (OR
CAUSE TO BE DELIVERED) AN ESTOPPEL CERTIFICATE FROM EACH FRANCHISOR STATING THAT
(I) EACH APPLICABLE FRANCHISE AGREEMENT IS IN FULL FORCE AND EFFECT AND HAS NOT
BEEN MODIFIED, AMENDED OR ASSIGNED, (II) NEITHER SUCH FRANCHISOR NOR THE
FRANCHISEE NAMED THEREUNDER IS IN DEFAULT UNDER ANY OF THE TERMS, COVENANTS OR
PROVISIONS OF EACH APPLICABLE FRANCHISE AGREEMENT AND SUCH FRANCHISOR KNOWS OF
NO EVENT WHICH, BUT FOR THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH,
WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER EACH APPLICABLE FRANCHISE AGREEMENT,
(III) NEITHER SUCH FRANCHISOR NOR THE FRANCHISEE THEREUNDER HAS COMMENCED ANY
ACTION OR GIVEN OR RECEIVED ANY NOTICE FOR THE PURPOSE OF TERMINATING ANY
APPLICABLE FRANCHISE AGREEMENT AND (IV) ALL SUMS DUE AND PAYABLE TO SUCH
FRANCHISOR UNDER EACH APPLICABLE FRANCHISE AGREEMENT HAVE BEEN PAID IN FULL.

 


(G)           UPON THE TERMINATION OF ANY FRANCHISE AGREEMENT, BORROWER SHALL
(OR SHALL CAUSE MORTGAGE BORROWER OR OPERATING LESSEE TO) PROMPTLY ENTER INTO A
NEW FRANCHISE AGREEMENT WITH A REPLACEMENT FRANCHISOR, WHICH SHALL DELIVER A
COMFORT OR SIMILAR LETTER TO AND IN FAVOR OF LENDER, ALL UPON TERMS AND
CONDITIONS ACCEPTABLE TO LENDER IN ITS DISCRETION.

 

Section 5.23.          GROUND LEASE

 


(A)           WITH RESPECT TO EACH GROUND LEASE, BORROWER SHALL CAUSE MORTGAGE
BORROWER TO (I) SUBJECT TO SECTION 9.10, PAY ALL RENTS, ADDITIONAL RENTS AND
OTHER SUMS REQUIRED TO BE PAID BY MORTGAGE BORROWER, AS TENANT UNDER AND
PURSUANT TO THE PROVISIONS OF THE GROUND LEASE, (II) DILIGENTLY PERFORM AND
OBSERVE ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THE GROUND LEASE ON THE
PART OF MORTGAGE BORROWER, AS TENANT THEREUNDER, (III) PROMPTLY NOTIFY LENDER OF
THE GIVING OF ANY NOTICE BY THE LANDLORD UNDER THE GROUND LEASE TO MORTGAGE
BORROWER OF ANY DEFAULT BY

 

56

--------------------------------------------------------------------------------


 


MORTGAGE BORROWER, AS TENANT THEREUNDER, AND DELIVER TO LENDER A TRUE COPY OF
EACH SUCH NOTICE WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT AND (IV) PROMPTLY
NOTIFY LENDER OF ANY BANKRUPTCY, REORGANIZATION OR INSOLVENCY OF THE LANDLORD
UNDER THE GROUND LEASE OR OF ANY NOTICE THEREOF, AND DELIVER TO LENDER A TRUE
COPY OF SUCH NOTICE WITHIN FIVE (5) BUSINESS DAYS OF MORTGAGE BORROWER’S
RECEIPT.  MORTGAGE BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, SURRENDER THE LEASEHOLD ESTATE CREATED BY THE GROUND LEASE OR TERMINATE
OR CANCEL THE GROUND LEASE OR MODIFY, CHANGE, SUPPLEMENT, ALTER OR AMEND THE
GROUND LEASE, EITHER ORALLY OR IN WRITING, AND IF MORTGAGE BORROWER SHALL
DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT OR CONDITION OF
THE GROUND LEASE ON THE PART OF MORTGAGE BORROWER, AS TENANT THEREUNDER, AND
SHALL FAIL TO CURE THE SAME PRIOR TO THE EXPIRATION OF ANY APPLICABLE CURE
PERIOD PROVIDED THEREUNDER, LENDER (SUBJECT TO THE RIGHTS OF MORTGAGE LENDER)
SHALL HAVE THE RIGHT, BUT SHALL BE UNDER NO OBLIGATION, TO PAY ANY SUMS AND TO
PERFORM ANY ACT OR TAKE ANY ACTION AS MAY BE APPROPRIATE TO CAUSE ALL OF THE
TERMS, COVENANTS AND CONDITIONS OF THE GROUND LEASE ON THE PART OF MORTGAGE
BORROWER TO BE PERFORMED OR OBSERVED ON BEHALF OF MORTGAGE BORROWER, TO THE END
THAT THE RIGHTS OF MORTGAGE BORROWER IN, TO AND UNDER THE GROUND LEASE SHALL BE
KEPT UNIMPAIRED AND FREE FROM DEFAULT.  IF THE LANDLORD UNDER THE GROUND LEASE
SHALL DELIVER TO LENDER A COPY OF ANY NOTICE OF DEFAULT UNDER THE GROUND LEASE,
SUCH NOTICE SHALL CONSTITUTE FULL PROTECTION TO LENDER FOR ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY LENDER, IN GOOD FAITH, IN RELIANCE THEREON.  MORTGAGE
BORROWER SHALL EXERCISE EACH INDIVIDUAL OPTION, IF ANY, TO EXTEND OR RENEW THE
TERM OF THE GROUND LEASE UPON DEMAND BY LENDER MADE AT ANY TIME WITHIN NINETY
(90) DAYS PRIOR TO THE LAST DAY UPON WHICH ANY SUCH OPTION MAY BE EXERCISED, AND
MORTGAGE BORROWER HEREBY EXPRESSLY AUTHORIZES AND APPOINTS LENDER ITS
ATTORNEY-IN-FACT TO EXERCISE ANY SUCH OPTION IN THE NAME OF AND UPON BEHALF OF
MORTGAGE BORROWER SHOULD MORTGAGE BORROWER FAIL TO DO SO, WHICH POWER OF
ATTORNEY SHALL BE IRREVOCABLE AND SHALL BE DEEMED TO BE COUPLED WITH AN
INTEREST.

 


(B)           OTHER THAN AS PERMITTED BY THIS AGREEMENT, NOTWITHSTANDING
ANYTHING CONTAINED IN EITHER GROUND LEASE TO THE CONTRARY, BORROWER SHALL NOT
CAUSE OR PERMIT MORTGAGE BORROWER TO FURTHER SUBLET ANY PORTION OF APPLICABLE
PROPERTY SUBJECT TO SUCH GROUND LEASE (OTHER THAN AS PERMITTED PURSUANT TO THE
APPLICABLE TERMS AND CONDITIONS HEREOF) WITHOUT PRIOR WRITTEN CONSENT OF
LENDER.  IN ADDITION, (I) ANY SUCH SUBLEASE SHALL NOT TERMINATE OR BE TERMINABLE
BY THE LESSEE THEREUNDER, INCLUDING, BUT NOT LIMITED TO, IN THE EVENT OF ANY
ACTION FOR THE FORECLOSURE OF THE SECURITY INSTRUMENT (UNLESS A JUDGMENT IS
OBTAINED THEREIN AGAINST SUCH SUBLESSEE); AND (II) IN THE EVENT THAT THE GROUND
LEASE IS TERMINATED AS AFORESAID, THE SUBLESSEE UNDER THE SUBLEASE SHALL ATTORN
TO THE LESSOR UNDER THE GROUND LEASE OR TO THE PURCHASER AT THE SALE OF THE
APPLICABLE PROPERTY ON SUCH FORECLOSURE, AS THE CASE MAY BE.  IN THE EVENT THAT
ANY PORTION OF THE APPLICABLE PROPERTY SHALL BE SUBLET PURSUANT TO THE TERMS OF
THIS SUBSECTION, SUCH SUBLEASE SHALL BE DEEMED TO BE INCLUDED IN THE APPLICABLE
PROPERTY.

 

Section 5.24.          INTEREST RATE CAP AGREEMENT

 


(A)           PRIOR TO OR CONTEMPORANEOUSLY WITH THE CLOSING DATE, BORROWER
SHALL HAVE OBTAINED THE RATE CAP, WHICH SHALL CONTINUE UNTIL THE END OF THE
INTEREST PERIOD IN WHICH THE MATURITY DATE OF THE LOAN SHALL OCCUR AND HAVE A
NOTIONAL AMOUNT WHICH SHALL NOT AT ANY TIME BE LESS THAN THE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN.  THE RATE CAP SHALL BE MAINTAINED THROUGHOUT THE
TERM OF THE LOAN WITH AN ACCEPTABLE COUNTERPARTY.  IF THE PROVIDER OF THE RATE
CAP OR ANY REPLACEMENT RATE CAP CEASES TO BE AN ACCEPTABLE COUNTERPARTY,
BORROWER SHALL

 

57

--------------------------------------------------------------------------------


 


OBTAIN A REPLACEMENT RATE CAP AT BORROWER’S SOLE COST AND EXPENSE WITHIN TEN
(10) DAYS OF RECEIPT OF NOTICE FROM LENDER OR BORROWER’S OBTAINING KNOWLEDGE
THAT THE PROVIDER IS NO LONGER AN ACCEPTABLE COUNTERPARTY.

 


(B)           BORROWER SHALL COLLATERALLY ASSIGN TO LENDER PURSUANT TO THE
COLLATERAL ASSIGNMENT OF INTEREST RATE CAP AGREEMENT ALL OF ITS RIGHT, TITLE AND
INTEREST TO RECEIVE ANY AND ALL PAYMENTS UNDER THE RATE CAP OR ANY REPLACEMENT
RATE CAP (AND ANY RELATED GUARANTEE, IF ANY) AND SHALL DELIVER TO LENDER
COUNTERPARTS OF SUCH COLLATERAL ASSIGNMENT OF INTEREST RATE CAP AGREEMENT
EXECUTED BY THE BORROWER AND BY THE ACCEPTABLE COUNTERPARTY AND NOTIFY THE
ACCEPTABLE COUNTERPARTY OF SUCH COLLATERAL ASSIGNMENT (EITHER IN SUCH RATE CAP
OR BY SEPARATE INSTRUMENT).  AT SUCH TIME AS THE LOAN IS REPAID IN FULL, ALL OF
LENDER’S RIGHT, TITLE AND INTEREST IN THE RATE CAP AND ANY REPLACEMENT RATE CAP
SHALL TERMINATE AND LENDER SHALL EXECUTE AND DELIVER AT BORROWER’S SOLE COST AND
EXPENSE, SUCH DOCUMENTS AS MAY BE REQUIRED TO EVIDENCE LENDER’S RELEASE OF THE
RATE CAP AND ANY REPLACEMENT RATE CAP AND TO NOTIFY THE ACCEPTABLE COUNTERPARTY
OF SUCH RELEASE.

 


(C)           BORROWER SHALL COMPLY WITH ALL OF ITS OBLIGATIONS UNDER THE TERMS
AND PROVISIONS OF THE RATE CAP AND ANY REPLACEMENT RATE CAP.  ALL AMOUNTS PAID
BY THE ACCEPTABLE COUNTERPARTY UNDER THE RATE CAP TO BORROWER OR LENDER SHALL BE
DEPOSITED IMMEDIATELY INTO AN ACCOUNT DESIGNATED BY LENDER.  PROVIDED NO EVENT
OF DEFAULT SHALL THEN EXIST, TO THE EXTENT ANY FUNDS ACTUALLY RECEIVED IN SUCH
ACCOUNT WHEN COMBINED WITH FUNDS ACTUALLY RECEIVED BY AND DUE MEZZANINE LENDER
UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE INTERCREDITOR AGREEMENT,
EXCEED AMOUNTS THEN DUE LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, SUCH EXCESS SHALL BE DISTRIBUTED TO BORROWER.  BORROWER SHALL TAKE
ALL ACTIONS REASONABLY REQUESTED BY LENDER TO ENFORCE LENDER’S RIGHTS UNDER THE
RATE CAP AND ANY REPLACEMENT RATE CAP IN THE EVENT OF A DEFAULT BY THE
ACCEPTABLE COUNTERPARTY AND SHALL NOT WAIVE, AMEND OR OTHERWISE MODIFY ANY OF
ITS RIGHTS THEREUNDER.

 


(D)           IN THE EVENT THAT BORROWER FAILS TO PURCHASE AND DELIVER TO LENDER
THE RATE CAP OR ANY REPLACEMENT RATE CAP AS AND WHEN REQUIRED HEREUNDER, OR
FAILS TO MAINTAIN SUCH AGREEMENT IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF
THIS AGREEMENT, LENDER MAY PURCHASE THE RATE CAP OR ANY REPLACEMENT RATE CAP, AS
APPLICABLE, AND THE COST INCURRED BY LENDER IN PURCHASING THE RATE CAP OR ANY
REPLACEMENT RATE CAP, AS APPLICABLE, SHALL BE PAID BY BORROWER TO LENDER WITH
INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE SUCH COST WAS INCURRED BY
LENDER UNTIL SUCH COST IS REIMBURSED BY BORROWER TO LENDER.

 


(E)           IN CONNECTION WITH THE RATE CAP AND ANY REPLACEMENT RATE CAP,
BORROWER SHALL OBTAIN AND DELIVER TO LENDER AN OPINION FROM COUNSEL (WHICH
COUNSEL MAY BE IN HOUSE COUNSEL FOR THE ACCEPTABLE COUNTERPARTY) FOR THE
ACCEPTABLE COUNTERPARTY (UPON WHICH LENDER AND ITS SUCCESSORS AND ASSIGNS MAY
RELY) WHICH SHALL PROVIDE, IN RELEVANT PART, THAT:

 

(I)            THE ACCEPTABLE COUNTERPARTY IS DULY ORGANIZED, VALIDLY EXISTING,
AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION AND HAS
THE ORGANIZATIONAL POWER AND AUTHORITY TO EXECUTE AND DELIVER, AND TO PERFORM
ITS OBLIGATIONS UNDER, THE RATE CAP OR THE REPLACEMENT RATE CAP, AS APPLICABLE;

 

58

--------------------------------------------------------------------------------


 

(II)           THE EXECUTION AND DELIVERY OF THE RATE CAP OR THE REPLACEMENT
RATE CAP, AS APPLICABLE, BY THE ACCEPTABLE COUNTERPARTY, AND ANY OTHER AGREEMENT
WHICH THE ACCEPTABLE COUNTERPARTY HAS EXECUTED AND DELIVERED PURSUANT THERETO,
AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN AND REMAIN DULY
AUTHORIZED BY ALL NECESSARY ACTION AND DO NOT CONTRAVENE ANY PROVISION OF ITS
CERTIFICATE OF INCORPORATION OR BY LAWS (OR EQUIVALENT ORGANIZATIONAL DOCUMENTS)
OR ANY LAW, REGULATION OR CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING IT OR
ITS PROPERTY;

 

(III)          ALL CONSENTS, AUTHORIZATIONS AND APPROVALS REQUIRED FOR THE
EXECUTION AND DELIVERY BY THE ACCEPTABLE COUNTERPARTY OF THE RATE CAP OR THE
REPLACEMENT RATE CAP, AS APPLICABLE, AND ANY OTHER AGREEMENT WHICH THE
ACCEPTABLE COUNTERPARTY HAS EXECUTED AND DELIVERED PURSUANT THERETO, AND THE
PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN OBTAINED AND REMAIN IN FULL
FORCE AND EFFECT, ALL CONDITIONS THEREOF HAVE BEEN DULY COMPLIED WITH, AND NO
OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY IS REQUIRED FOR SUCH EXECUTION, DELIVERY OR PERFORMANCE; AND

 

(IV)          THE RATE CAP OR THE REPLACEMENT CAP, AS APPLICABLE, AND ANY OTHER
AGREEMENT WHICH THE ACCEPTABLE COUNTERPARTY HAS EXECUTED AND DELIVERED PURSUANT
THERETO, HAS BEEN DULY EXECUTED AND DELIVERED BY THE ACCEPTABLE COUNTERPARTY AND
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE ACCEPTABLE
COUNTERPARTY, ENFORCEABLE AGAINST THE ACCEPTABLE COUNTERPARTY IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY, AND SUBJECT, AS TO ENFORCEABILITY, TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW).

 

Section 5.25.          NOTICES

 

Borrower shall give notice, or cause notice to be given, to Lender promptly upon
the occurrence of:

 


(A)           ANY EVENT OF DEFAULT, OR A DEFAULT OR EVENT OF DEFAULT UNDER THE
MORTGAGE LOAN DOCUMENTS;

 


(B)           ANY MATERIAL DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL
OBLIGATION OF BORROWER, OR, TO THE KNOWLEDGE OF BORROWER, MORTGAGE BORROWER, OR
BORROWER PRINCIPAL THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT ON BORROWER, THE ABILITY OF BORROWER TO PERFORM UNDER THE LOAN DOCUMENTS
OR THE RIGHTS AND REMEDIES OF LENDER UNDER THE LOAN DOCUMENTS;

 


(C)           ANY LITIGATION OR PROCEEDING AFFECTING BORROWER, OR, TO THE
KNOWLEDGE OF BORROWER, AFFECTING ANY OF MORTGAGE BORROWER OR BORROWER PRINCIPAL,
IN WHICH THE AMOUNT INVOLVED IN EACH CASE IS $100,000.00 OR MORE AND NOT FULLY
COVERED BY INSURANCE, OR IN WHICH INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT; OR

 


(D)           A CHANGE IN THE BUSINESS, OPERATIONS, PROPERTY OR FINANCIAL OR
OTHER CONDITION OR PROSPECTS OF BORROWER, OR, TO THE KNOWLEDGE OF BORROWER,
MORTGAGE BORROWER OR BORROWER PRINCIPAL WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON BORROWER,

 

59

--------------------------------------------------------------------------------


 


THE ABILITY OF BORROWER TO PERFORM UNDER THE LOAN DOCUMENTS OR THE RIGHTS AND
REMEDIES OF LENDER UNDER THE LOAN DOCUMENTS.

 

Section 5.26.          CURING

 

Lender shall have the right, but shall not have the obligation, to exercise
Borrower’s rights under the Mortgage Borrower Partnership Agreement (a) to cure
a Default or Event of Default under the Mortgage Loan, and (b) to satisfy any
Liens, claims or judgments against any Property (except for Liens permitted by
the Mortgage Loan Documents), in the case of either (a) or (b), unless Borrower
or Mortgage Borrower shall be diligently pursuing remedies to cure to Lender’s
sole satisfaction.  Borrower shall reimburse Lender on demand for any and all
costs incurred by Lender in connection with curing any such Default or Event of
Default under the Mortgage Loan or satisfying any Liens, claims or judgments
against any Property.

 

Section 5.27.          SPECIAL DISTRIBUTIONS

 

On each date on which amounts are required to be paid to Lender under any of the
Loan Documents, Borrower shall exercise its rights under the Mortgage Borrower
Partnership Agreement to cause Mortgage Borrower (to the extent of any and all
available cash after payment of all amounts due under or required to be paid
pursuant to the Mortgage Loan Documents) to make to Borrower a distribution in
an aggregate amount such that Lender shall receive the amount required to be
paid to Lender on such date, after consideration of all amounts  (a) to be paid
to Lender under the Cash Management Agreement on such date (and actually
received by Lender on such date) and (b) any other amounts actually received by
Lender (and due Lender under the Intercreditor Agreement) as of such date. 
Nothing contained herein shall in any way modify (or be deemed to modify) any
other obligation of Borrower hereunder, including, but not limited to any other
payment obligations of Borrower hereunder.

 

Section 5.28.          LIMITATION ON SECURITIES ISSUANCES

 

None of Borrower or any of its subsidiaries shall issue any membership interests
or other securities, other than those that have been issued as of the Closing
Date.

 

Section 5.29.          LIMITATIONS ON DISTRIBUTIONS

 

Following (a) the occurrence and during the continuance of a monetary Event of
Default, (b) the occurrence and during the continuance of an Event of Default
under Section 11.1(f) hereof or (c) the occurrence of any other Event of Default
with respect to which Lender has accelerated the Loan, Borrower shall not make
any distributions to its members.

 

Section 5.30.          OTHER LIMITATIONS

 

Prior to the payment in full of the Debt, neither Borrower nor any of its
Subsidiaries shall, nor permit Mortgage Borrower to, without the prior written
consent of Lender (which may be furnished or withheld at its sole and absolute
discretion, except as otherwise provided herein), give its consent or approval
to any of the following actions or items:

 


(A)           EXCEPT AS EXPRESSLY PERMITTED PURSUANT TO AND IN ACCORDANCE WITH
THE TERMS HEREOF (INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF SECTION 5.34
HEREOF, WITH RESPECT TO A REFINANCE

 

60

--------------------------------------------------------------------------------


 


OF THE MORTGAGE LOAN, AND THE PROVISIONS OF SECTION 2.4(C)(II) HEREOF, WITH
RESPECT TO THE RELEASE OF A PROPERTY) (I) ANY REFINANCE OF THE MORTGAGE LOAN,
(II) ANY PREPAYMENT IN FULL OF THE MORTGAGE LOAN, (III) ANY TRANSFER OR RELEASE
OF A PROPERTY OR ANY PORTION THEREOF, OR (IV) ANY ACTION IN CONNECTION WITH OR
IN FURTHERANCE OF THE FOREGOING;

 


(B)           EXCEPT AS EXPRESSLY PERMITTED PURSUANT TO AND IN ACCORDANCE WITH
THE TERMS HEREOF, CREATING, INCURRING, ASSUMING OR SUFFERING TO EXIST ANY
ADDITIONAL LIENS ON ANY PORTION OF THE PROPERTIES EXCEPT FOR PERMITTED
ENCUMBRANCES;

 


(C)           ANY MODIFICATION, AMENDMENT, CONSOLIDATION, SPREAD, RESTATEMENT,
WAIVER OR TERMINATION OF ANY OF THE MORTGAGE LOAN DOCUMENTS;

 


(D)           APPROVE THE TERMS OF ANY ANNUAL BUDGET (UNLESS PURSUANT TO AND IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5.11(A)(IV));

 


(E)           THE DISTRIBUTION TO THE PARTNERS, MEMBERS OR SHAREHOLDERS OF
MORTGAGE BORROWER OF PROPERTY OTHER THAN CASH;

 


(F)            EXCEPT AS SET FORTH IN AN APPROVED ANNUAL BUDGET OR AS PERMITTED
UNDER THE MORTGAGE LOAN DOCUMENTS, ANY (I) IMPROVEMENT, RENOVATION OR
REFURBISHMENT OF ALL OR ANY PART OF A PROPERTY TO A MATERIALLY HIGHER STANDARD
OR LEVEL THAN THAT OF COMPARABLE PROPERTIES IN THE SAME MARKET SEGMENT AND IN
THE SAME GEOGRAPHICAL AREA AS SUCH PROPERTY, (II) REMOVAL, DEMOLITION OR
MATERIAL ALTERATION OF THE IMPROVEMENTS OR EQUIPMENT ON A PROPERTY OR (III)
MATERIAL INCREASE IN THE SQUARE FOOTAGE OR GROSS LEASABLE AREA OF THE
IMPROVEMENTS ON A PROPERTY IF A MATERIAL PORTION OF ANY OF THE EXPENSES IN
CONNECTION THEREWITH ARE PAID OR INCURRED BY MORTGAGE BORROWER; PROVIDED THAT
MEZZANINE LENDER WILL NOT UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS CONSENT
TO ANY SUCH ACTIONS TO THE EXTENT THE SAME ARE TO BE FUNDED IN FULL BY AN
ADDITIONAL CAPITAL CONTRIBUTION TO BORROWER;

 


(G)           ANY MATERIAL CHANGE IN THE METHOD OF CONDUCT OF THE BUSINESS OF
MORTGAGE BORROWER OR BORROWER OR ANY OF ITS SUBSIDIARIES, SUCH CONSENT TO BE
GIVEN IN THE REASONABLE DISCRETION OF THE LENDER;

 


(H)           THE SETTLEMENT OF ANY CLAIM AGAINST MORTGAGE BORROWER OR BORROWER
OR ANY OF ITS SUBSIDIARIES, OTHER THAN (I) ANY SETTLEMENT PROVIDED FOR IN AN
APPROVED ANNUAL BUDGET OR (II) A FULLY INSURED THIRD PARTY CLAIM, IN ANY AMOUNT
GREATER THAN $100,000 (IN THE CASE OF BORROWER OR MORTGAGE BORROWER), SUCH
CONSENT TO BE GIVEN IN THE SOLE DISCRETION OF THE LENDER; OR

 


(I)            EXCEPT AS REQUIRED BY THE LOAN DOCUMENTS OR THE MORTGAGE LOAN
DOCUMENTS, ANY DETERMINATION TO RESTORE A PROPERTY AFTER A CASUALTY OR
CONDEMNATION, EXCEPT TO THE EXTENT FUNDED SOLELY FROM ADDITIONAL CAPITAL
CONTRIBUTIONS TO BORROWER.

 

Section 5.31.          CONTRACTUAL OBLIGATIONS

 

Other than the Loan Documents, the Borrower Partnership Agreement (and the
initial membership interests in Borrower issued pursuant thereto), the Mortgage
Loan Documents and the Mortgage Borrower Partnership Agreement, neither Borrower
nor any of its assets shall be subject to any Contractual Obligations, and
Borrower shall not enter into any agreement,

 

61

--------------------------------------------------------------------------------


 

instrument or undertaking by which it or its assets are bound, except for such
liabilities, not material in the aggregate, that are incidental to its
activities as a limited partner or regular member, as applicable, of Mortgage
Borrower.

 

Section 5.32.          MANAGER OF FLINT PROPERTY

 

The initial Manager of the Flint Property as of the Closing Date is Flagstone. 
Borrower anticipates entering into with Interstate a new Management Agreement
(“Flint Interstate Management Agreement”) in the exact same form as the form in
place on the Closing Date with Interstate on the other Interstate Properties. 
On or before February 15, 2004, Borrower shall provide Lender with a copy of the
executed Flint Interstate Management Agreement as well as the Subordination of
Management Agreement/Estoppel in the form delivered on the Closing Date and
executed by Interstate for the other Interstate Managed Properties.

 

Section 5.33.          CONSOLIDATED TANGIBLE NET WORTH

 

Borrower Principal shall not permit the Consolidated Tangible Net Worth of
Borrower Principal and its Subsidiaries on a consolidated basis at any time to
be less than the sum of $150,000,000.00 plus the cost basis of the Properties
subject to the Lien of the Mortgage at such time as set forth on Schedule I
hereto minus the aggregate then outstanding principal balance of the Loan and
Mortgage Loan.

 

Section 5.34.          REFINANCING

 

Borrower shall not consent to or permit a refinancing of the Mortgage Loan
unless it obtains the prior written consent of Lender, which consent may be
withheld in the event (a) Lender shall determine in its sole and absolute
discretion that the terms of such new mortgage loan are not at least equivalent
to the terms of the Mortgage Loan, (b) without limiting the foregoing, (i) the
principal balance of the new mortgage loan shall in no event exceed the
principal balance of the Mortgage Loan on the date of the refinancing, (ii) the
new mortgage loan shall have an interest rate that is no higher than the then
current interest rate for the Mortgage Loan, as determined by Lender in its sole
discretion (and shall provide for an interest rate cap agreement substantially
identical to the Rate Cap), (iii) the new mortgage loan shall have an
amortization schedule that provides for repayment in monthly installments each
of which is no greater than the monthly principal payments due under the
Mortgage Note , (iv) the new mortgage loan shall have a maturity date that is no
earlier than that provided for under the Mortgage Loan at the time of the
closing thereof, as such maturity date may be extended pursuant to the Mortgage
Loan Agreement, and (v) the terms of the new mortgage loan shall permit the
Loan, (c) the new mortgage lender shall refuse to enter into an intercreditor
agreement with Lender no less favorable to Lender (as determined in Lender’s
sole and absolute discretion) than the Intercreditor Agreement, (d) Borrower
shall fail to execute and deliver such amendments to this Agreement and the
other Loan Documents as Lender may determine necessary to preserve all rights
granted Lender under this Agreement and the other Loan Documents, (e) Borrower
shall fail to deliver to Lender such settlement statements, pay-off letters,
opinions and other documentation as Lender shall request in connection with such
refinancing, or (f) Borrower shall fail to pay all costs and expenses incurred
by Lender (including, but not limited to, attorneys’ fees) in connection with
such refinancing.

 

62

--------------------------------------------------------------------------------


 

ARTICLE 6
ENTITY COVENANTS

 

Section 6.1.            SINGLE PURPOSE ENTITY/SEPARATENESS

 

Until the Debt has been paid in full, Borrower represents, warrants and
covenants as follows (provided, however, any Borrower covenant that it will
cause Mortgage Borrower to take any action shall be deemed to mean that the
Borrower shall act in Borrower’s capacity as an equity owner of Mortgage
Borrower and Mortgage Borrower GP):

 


(A)           BORROWER HAS NOT AND WILL NOT AND WILL NOT PERMIT MORTGAGE
BORROWER OR SPE COMPONENT ENTITY THEREOF TO:

 

(I)            WITH RESPECT TO (X) BORROWER, ENGAGE IN ANY BUSINESS OR ACTIVITY
OTHER THAN THE OWNERSHIP OF THE PLEDGED SECURITIES AND THE COLLATERAL AND ANY
ACTIVITIES INCIDENTAL THERETO AND (Y) MORTGAGE BORROWER, ENGAGE IN ANY BUSINESS
OR ACTIVITY OTHER THAN THE OWNERSHIP, OPERATION AND MAINTENANCE OF THE
PROPERTIES, AND ACTIVITIES INCIDENTAL THERETO;

 

(II)           WITH RESPECT TO (X) BORROWER ACQUIRE ANY ASSETS OTHER THAN (A)
THE PLEDGED SECURITIES AND THE COLLATERAL AND (B) SUCH INCIDENTAL PERSONAL
PROPERTY AS MAY BE NECESSARY FOR THE OPERATION OF THE PLEDGED SECURITIES AND THE
COLLATERAL (Y) MORTGAGE BORROWER ACQUIRE OR OWN ANY ASSETS OTHER THAN (A) THE
PROPERTIES, AND (B) SUCH INCIDENTAL PERSONAL PROPERTY AS MAY BE NECESSARY FOR
THE OPERATION OF EACH PROPERTY;

 

(III)          MERGE INTO OR CONSOLIDATE WITH ANY PERSON, OR DISSOLVE,
TERMINATE, LIQUIDATE IN WHOLE OR IN PART, TRANSFER OR OTHERWISE DISPOSE OF ALL
OR SUBSTANTIALLY ALL OF ITS ASSETS OR CHANGE ITS LEGAL STRUCTURE, WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER AND AFTER A SECURITIZATION WRITTEN CONFIRMATION
FROM EACH OF THE APPLICABLE RATING AGENCIES THAT THE SAME SHALL NOT RESULT IN
THE QUALIFICATION, WITHDRAWAL OR DOWNGRADE OF THE INITIAL, OR IF HIGHER, THEN
CURRENT RATINGS ISSUED IN CONNECTION WITH A SECURITIZATION;

 

(IV)          FAIL TO OBSERVE ALL ORGANIZATIONAL FORMALITIES, OR FAIL TO
PRESERVE ITS EXISTENCE AS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING (IF APPLICABLE) UNDER THE APPLICABLE LEGAL REQUIREMENTS OF THE
JURISDICTION OF ITS ORGANIZATION OR FORMATION, OR AMEND, MODIFY, TERMINATE OR
FAIL TO COMPLY WITH THE PROVISIONS OF ITS ORGANIZATIONAL DOCUMENTS;

 

(V)           OWN ANY SUBSIDIARY, OR MAKE ANY INVESTMENT IN, ANY PERSON, WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER AND AFTER A SECURITIZATION WRITTEN
CONFIRMATION FROM EACH OF THE APPLICABLE RATING AGENCIES THAT SAID OWNERSHIP OR
INVESTMENT SHALL NOT RESULT IN THE QUALIFICATION, WITHDRAWAL OR DOWNGRADE OF THE
INITIAL, OR IF HIGHER, THEN CURRENT RATINGS ISSUED IN CONNECTION WITH A
SECURITIZATION;

 

(VI)          COMMINGLE ITS ASSETS WITH THE ASSETS OF ANY OTHER PERSON;

 

(VII)         WITH RESPECT TO (X) BORROWER , INCUR ANY DEBT, SECURED OR
UNSECURED, DIRECT OR CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATION), OTHER
THAN (A) THE DEBT, (B) TRADE

 

63

--------------------------------------------------------------------------------


 

AND OPERATIONAL INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS WITH
TRADE CREDITORS (INCLUDING OBLIGATIONS IN RESPECT OF ALTERATIONS, REPLACEMENTS
AND CAPITAL IMPROVEMENTS PERMITTED UNDER THE LOAN DOCUMENTS), PROVIDED SUCH
INDEBTEDNESS IS (1) UNSECURED, (2) NOT EVIDENCED BY A NOTE, (3) ON COMMERCIALLY
REASONABLE TERMS AND CONDITIONS, AND (4) DUE NOT MORE THAN SIXTY (60) DAYS PAST
THE DATE INCURRED AND PAID ON OR PRIOR TO SUCH DATE, AND/OR (C) FINANCING LEASES
AND PURCHASE MONEY INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS
RELATING TO PERSONAL PROPERTY ON COMMERCIALLY REASONABLE TERMS AND CONDITIONS;
PROVIDED HOWEVER, THE AGGREGATE AMOUNT OF THE INDEBTEDNESS DESCRIBED IN (B) AND
(C) SHALL , WHEN COMBINED WITH ANY SIMILAR INDEBTEDNESS THEN HELD BY THE
AFFILIATED LESSEE, NOT EXCEED AT ANY TIME FIVE PERCENT (5%) OF THE OUTSTANDING
PRINCIPAL AMOUNT OF THE NOTE; AND (Y) MORTGAGE BORROWER OR ANY SPE COMPONENT
ENTITY THEREOF, INCUR ANY DEBT, SECURED OR UNSECURED, DIRECT OR CONTINGENT
(INCLUDING GUARANTEEING ANY OBLIGATION), OTHER THAN AS PERMITTED UNDER THE
MORTGAGE LOAN DOCUMENTS;

 

(VIII)        FAIL TO MAINTAIN ITS RECORDS, BOOKS OF ACCOUNT, BANK ACCOUNTS,
FINANCIAL STATEMENTS, ACCOUNTING RECORDS AND OTHER ENTITY DOCUMENTS SEPARATE AND
APART FROM THOSE OF ANY OTHER PERSON; EXCEPT THAT BORROWER’S AND MORTGAGE
BORROWER’S FINANCIAL POSITION, ASSETS, LIABILITIES, NET WORTH AND OPERATING
RESULTS MAY BE INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS OF AN
AFFILIATE, PROVIDED THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS CLEARLY AND
CONSPICUOUSLY IDENTIFY THE BORROWER AS A SEPARATE LEGAL ENTITY;

 

(IX)           ENTER INTO ANY CONTRACT OR AGREEMENT WITH ANY GENERAL PARTNER,
MEMBER, SHAREHOLDER, PRINCIPAL, GUARANTOR OF THE OBLIGATIONS OF BORROWER OR OF
MORTGAGE BORROWER, OR ANY AFFILIATE OF THE FOREGOING, EXCEPT UPON TERMS AND
CONDITIONS THAT ARE INTRINSICALLY FAIR, COMMERCIALLY REASONABLE AND
SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD BE AVAILABLE ON AN ARM’S-LENGTH BASIS
WITH UNAFFILIATED THIRD PARTIES;

 

(X)            MAINTAIN ITS ASSETS IN SUCH A MANNER THAT IT WILL BE COSTLY OR
DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS INDIVIDUAL ASSETS FROM THOSE
OF ANY OTHER PERSON;

 

(XI)           EXCEPT AS OTHERWISE EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS,
ASSUME OR GUARANTY THE DEBTS OF ANY OTHER PERSON (OTHER THAN ANY COMMERCIALLY
REASONABLE GUARANTY OF ANY AFFILIATED LESSEE’S OBLIGATIONS UNDER ANY FRANCHISE
AGREEMENT OR MANAGEMENT AGREEMENT CONSENTED TO BY LENDER), HOLD ITSELF OUT TO BE
RESPONSIBLE FOR THE DEBTS OF ANY OTHER PERSON, OR OTHERWISE PLEDGE ITS ASSETS
FOR THE BENEFIT OF ANY OTHER PERSON OR HOLD OUT ITS CREDIT AS BEING AVAILABLE TO
SATISFY THE OBLIGATIONS OF ANY OTHER PERSON;

 

(XII)          MAKE ANY LOANS OR ADVANCES TO ANY PERSON, WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER AND AFTER A SECURITIZATION WRITTEN CONFIRMATION FROM
EACH OF THE APPLICABLE RATING AGENCIES THAT THE SAME SHALL NOT RESULT IN THE
QUALIFICATION, WITHDRAWAL OR DOWNGRADE OF THE INITIAL, OR IF HIGHER, THEN
CURRENT RATINGS ISSUED IN CONNECTION WITH A SECURITIZATION;

 

(XIII)         FAIL TO FILE ITS OWN TAX RETURNS OR FAIL TO FILE A CONSOLIDATED
TAX RETURN ON WHICH BORROWER (AND AS APPLICABLE, MORTGAGE BORROWER AND ANY SPE
COMPONENT ENTITY

 

64

--------------------------------------------------------------------------------


 

THEREOF) IS IDENTIFIED AS A SEPARATE ENTITY FROM ALL OTHER PERSONS, OR WHICH
OTHERWISE COMPLIES WITH OR IF NECESSARY IS PROMPTLY AMENDED TO COMPLY WITH ALL
APPLICABLE RATING AGENCY REQUIREMENTS;

 

(XIV)        FAIL EITHER TO HOLD ITSELF OUT TO THE PUBLIC AS A LEGAL ENTITY
SEPARATE AND DISTINCT FROM ANY OTHER PERSON OR TO CONDUCT ITS BUSINESS SOLELY IN
ITS OWN NAME OR FAIL TO CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS
SEPARATE IDENTITY;

 

(XV)         FAIL TO MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS
REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF
ITS CONTEMPLATED BUSINESS OPERATIONS;

 

(XVI)        IF IT IS A PARTNERSHIP OR LIMITED LIABILITY COMPANY, WITHOUT THE
UNANIMOUS WRITTEN CONSENT OF ALL OF ITS PARTNERS OR MEMBERS, AS APPLICABLE, AND
THE WRITTEN CONSENT OF 100% OF THE DIRECTORS OR MANAGERS AS APPLICABLE, OF EACH
SPE COMPONENT ENTITY (IF ANY), INCLUDING, WITHOUT LIMITATION, EACH INDEPENDENT
DIRECTOR, (A) FILE OR CONSENT TO THE FILING OF ANY PETITION, EITHER VOLUNTARY OR
INVOLUNTARY, TO TAKE ADVANTAGE OF ANY CREDITORS RIGHTS LAWS, (B) SEEK OR CONSENT
TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR OR ANY SIMILAR OFFICIAL, (C) TAKE
ANY ACTION THAT MIGHT CAUSE SUCH ENTITY TO BECOME INSOLVENT, OR (D) MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS;

 

(XVII)       FAIL TO ALLOCATE SHARED EXPENSES (INCLUDING, WITHOUT LIMITATION,
SHARED OFFICE SPACE AND SERVICES PERFORMED BY AN EMPLOYEE OF AN AFFILIATE) AMONG
THE PERSONS SHARING SUCH EXPENSES AND TO USE SEPARATE STATIONERY, INVOICES AND
CHECKS;

 

(XVIII)      (A) FAIL TO REMAIN SOLVENT OR (B) FAIL TO PAY ITS OWN LIABILITIES
(INCLUDING, WITHOUT LIMITATION, SALARIES OF ITS OWN EMPLOYEES) ONLY FROM ITS OWN
FUNDS;

 

(XIX)         ACQUIRE OBLIGATIONS OR SECURITIES OF ITS PARTNERS, MEMBERS,
SHAREHOLDERS OR OTHER AFFILIATES, AS APPLICABLE;

 

(XX)          VIOLATE OR CAUSE TO BE VIOLATED THE ASSUMPTIONS MADE WITH RESPECT
TO BORROWER AND ITS PRINCIPALS IN ANY OPINION LETTER PERTAINING TO SUBSTANTIVE
CONSOLIDATION DELIVERED TO LENDER IN CONNECTION WITH THE LOAN;

 

(XXI)         FAIL TO MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS; OR

 

(XXII)        FORM, ACQUIRE, OR HOLD ANY SUBSIDIARY (OTHER THAN MORTGAGE
BORROWER AND MORTGAGE BORROWER GP).

 


(B)           IF BORROWER IS A PARTNERSHIP OR LIMITED LIABILITY COMPANY WHICH IS
NOT A SINGLE MEMBER LIMITED LIABILITY COMPANY, EACH GENERAL PARTNER IN THE CASE
OF A GENERAL PARTNERSHIP, EACH GENERAL PARTNER IN THE CASE OF A LIMITED
PARTNERSHIP, OR THE MANAGING MEMBER IN THE CASE OF A LIMITED LIABILITY COMPANY
(EACH AN “SPE COMPONENT ENTITY”) OF BORROWER, AS APPLICABLE, SHALL BE A
CORPORATION OR A SINGLE MEMBER DELAWARE LIMITED LIABILITY COMPANY (WHICH SHALL
COMPLY WITH ALL ADDITIONAL PROVISIONS CONTAINED HEREIN WITH RESPECT TO DELAWARE
LIMITED LIABILITY COMPANIES) WHOSE SOLE ASSET IS ITS INTEREST IN BORROWER.  EACH
SPE COMPONENT ENTITY (I) WILL AT ALL TIMES

 

65

--------------------------------------------------------------------------------


 


COMPLY WITH EACH OF THE COVENANTS, TERMS AND PROVISIONS CONTAINED IN
SECTION 6.1(A)(III) - (VI) AND (VIII) - (XXI), AS IF SUCH REPRESENTATION,
WARRANTY OR COVENANT WAS MADE DIRECTLY BY SUCH SPE COMPONENT ENTITY; (II) WILL
NOT ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN OWNING AN INTEREST IN
BORROWER; (III) WILL NOT ACQUIRE OR OWN ANY ASSETS OTHER THAN ITS PARTNERSHIP,
MEMBERSHIP, OR OTHER EQUITY INTEREST IN BORROWER; (IV) WILL NOT INCUR ANY DEBT,
SECURED OR UNSECURED, DIRECT OR CONTINGENT (INCLUDING GUARANTEEING ANY
OBLIGATION); AND (V) WILL CAUSE BORROWER TO COMPLY WITH THE PROVISIONS OF THIS
SECTION 6.1 AND SECTION 6.4.  PRIOR TO THE WITHDRAWAL OR THE DISASSOCIATION OF
ANY SPE COMPONENT ENTITY FROM BORROWER, BORROWER SHALL IMMEDIATELY APPOINT A NEW
GENERAL PARTNER OR MANAGING MEMBER WHOSE ARTICLES OF INCORPORATION (OR OTHER
APPLICABLE FORMATION AND ENTITY DOCUMENTATION) ARE SUBSTANTIALLY SIMILAR TO
THOSE OF SUCH SPE COMPONENT ENTITY AND, IF AN OPINION LETTER PERTAINING TO
SUBSTANTIVE CONSOLIDATION WAS REQUIRED AT CLOSING, DELIVER A NEW OPINION LETTER
ACCEPTABLE TO LENDER AND THE RATING AGENCIES WITH RESPECT TO THE NEW SPE
COMPONENT ENTITY AND ITS EQUITY OWNERS.  NOTWITHSTANDING THE FOREGOING, TO THE
EXTENT BORROWER IS A SINGLE MEMBER DELAWARE LIMITED LIABILITY COMPANY, SO LONG
AS BORROWER MAINTAINS SUCH FORMATION STATUS, NO SPE COMPONENT ENTITY SHALL BE
REQUIRED.

 


(C)           IN THE EVENT BORROWER IS A SINGLE MEMBER DELAWARE LIMITED
LIABILITY COMPANY, THE LIMITED LIABILITY COMPANY AGREEMENT OF BORROWER (THE “LLC
AGREEMENT”) SHALL PROVIDE THAT (I) UPON THE OCCURRENCE OF ANY EVENT THAT CAUSES
THE SOLE MEMBER OF BORROWER (“MEMBER”) TO CEASE TO BE THE MEMBER OF BORROWER
(OTHER THAN (A) UPON AN ASSIGNMENT BY MEMBER OF ALL OF ITS LIMITED LIABILITY
COMPANY INTEREST IN BORROWER AND THE ADMISSION OF THE TRANSFEREE IN ACCORDANCE
WITH THE LOAN DOCUMENTS AND THE LLC AGREEMENT, OR (B) THE RESIGNATION OF MEMBER
AND THE ADMISSION OF AN ADDITIONAL MEMBER OF BORROWER IN ACCORDANCE WITH THE
TERMS OF THE LOAN DOCUMENTS AND THE LLC AGREEMENT), ANY PERSON ACTING AS
INDEPENDENT DIRECTOR OF BORROWER SHALL, WITHOUT ANY ACTION OF ANY OTHER PERSON
AND SIMULTANEOUSLY WITH THE MEMBER CEASING TO BE THE MEMBER OF BORROWER,
AUTOMATICALLY BE ADMITTED TO BORROWER AS A MEMBER THEREOF (“SPECIAL MEMBER”) AND
SHALL CONTINUE BORROWER WITHOUT DISSOLUTION AND (II) SPECIAL MEMBER MAY NOT
RESIGN FROM BORROWER OR TRANSFER ITS RIGHTS AS SPECIAL MEMBER UNLESS (A) A
SUCCESSOR SPECIAL MEMBER HAS BEEN ADMITTED TO BORROWER AS SPECIAL MEMBER IN
ACCORDANCE WITH REQUIREMENTS OF DELAWARE LAW AND (B) SUCH SUCCESSOR SPECIAL
MEMBER HAS ALSO ACCEPTED ITS APPOINTMENT AS AN INDEPENDENT DIRECTOR.  THE LLC
AGREEMENT SHALL FURTHER PROVIDE THAT (I) SPECIAL MEMBER SHALL AUTOMATICALLY
CEASE TO BE A MEMBER OF BORROWER UPON THE ADMISSION TO BORROWER OF A SUBSTITUTE
MEMBER, (II) SPECIAL MEMBER SHALL BE A MEMBER OF BORROWER THAT HAS NO INTEREST
IN THE PROFITS, LOSSES AND CAPITAL OF BORROWER AND HAS NO RIGHT TO RECEIVE ANY
DISTRIBUTIONS OF BORROWER ASSETS, (III) PURSUANT TO SECTION 18-301 OF THE
DELAWARE LIMITED LIABILITY COMPANY ACT (THE “ACT”), SPECIAL MEMBER SHALL NOT BE
REQUIRED TO MAKE ANY CAPITAL CONTRIBUTIONS TO BORROWER AND SHALL NOT RECEIVE A
LIMITED LIABILITY COMPANY INTEREST IN BORROWER, (IV) SPECIAL MEMBER, IN ITS
CAPACITY AS SPECIAL MEMBER, MAY NOT BIND BORROWER AND (V) EXCEPT AS REQUIRED BY
ANY MANDATORY PROVISION OF THE ACT, SPECIAL MEMBER, IN ITS CAPACITY AS SPECIAL
MEMBER, SHALL HAVE NO RIGHT TO VOTE ON, APPROVE OR OTHERWISE CONSENT TO ANY
ACTION BY, OR MATTER RELATING TO, BORROWER, INCLUDING, WITHOUT LIMITATION, THE
MERGER, CONSOLIDATION OR CONVERSION OF BORROWER; PROVIDED, HOWEVER, SUCH
PROHIBITION SHALL NOT LIMIT THE OBLIGATIONS OF SPECIAL MEMBER, IN ITS CAPACITY
AS INDEPENDENT DIRECTOR, TO VOTE ON SUCH MATTERS REQUIRED BY THE LOAN DOCUMENTS
OR THE LLC AGREEMENT.  IN ORDER TO IMPLEMENT THE ADMISSION TO BORROWER OF
SPECIAL MEMBER, SPECIAL MEMBER SHALL EXECUTE A COUNTERPART TO THE LLC
AGREEMENT.  PRIOR TO ITS ADMISSION TO BORROWER AS SPECIAL MEMBER, SPECIAL MEMBER
SHALL NOT BE A MEMBER OF BORROWER.

 

66

--------------------------------------------------------------------------------


 

Upon the occurrence of any event that causes the Member to cease to be a member
of Borrower, to the fullest extent permitted by law, the personal representative
of Member shall, within ninety (90) days after the occurrence of the event that
terminated the continued membership of Member in Borrower, agree in writing (i)
to continue Borrower and (ii) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of Borrower,
effective as of the occurrence of the event that terminated the continued
membership of Member of Borrower in Borrower.  Any action initiated by or
brought against Member or Special Member under any Creditors Rights Laws shall
not cause Member or Special Member to cease to be a member of Borrower and upon
the occurrence of such an event, the business of Borrower shall continue without
dissolution.  The LLC Agreement shall provide that each of Member and Special
Member waives any right it might have to agree in writing to dissolve Borrower
upon the occurrence of any action initiated by or brought against Member or
Special Member under any Creditors Rights Laws, or the occurrence of an event
that causes Member or Special Member to cease to be a member of Borrower.

 

Section 6.2.            CHANGE OF NAME, IDENTITY OR STRUCTURE

 

Borrower shall not change or permit to be changed (a) Borrower’s name, (b)
Borrower’s identity (including its trade name or names), (c) Borrower’s
principal place of business set forth on the first page of this Agreement, (d)
the corporate, partnership or other organizational structure of Borrower,
Borrower Principal, Mortgage Borrower or SPE Component Entity (if any), (e)
Borrower’s state of organization, or (f) Borrower’s organizational
identification number, without in each case notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in Borrower’s structure, without first obtaining
the prior written consent of Lender.  In addition, Borrower shall not change or
permit to be changed any organizational documents of Borrower or any SPE
Component Entity (if any) if such change would adversely impact the covenants
set forth in Section 6.1 and Section 6.4 hereof.  Borrower authorizes Lender to
file any financing statement or financing statement amendment required by Lender
to establish or maintain the validity, perfection and priority of the security
interest granted herein.  At the request of Lender, Borrower shall execute a
certificate in form satisfactory to Lender listing the trade names under which
Borrower intends to operate each Property, and representing and warranting that
Borrower does business under no other trade name with respect to such Property. 
If Borrower does not now have an organizational identification number and later
obtains one, or if the organizational identification number assigned to Borrower
subsequently changes, Borrower shall promptly notify Lender of such
organizational identification number or change.

 

Section 6.3.            BUSINESS AND OPERATIONS

 


(A)           BORROWER WILL QUALIFY TO DO BUSINESS AND WILL REMAIN IN GOOD
STANDING UNDER THE LAWS OF THE APPLICABLE STATE AS AND TO THE EXTENT THE SAME
ARE REQUIRED FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE
PLEDGED SECURITIES AND THE COLLATERAL.  BORROWER SHALL NOT ENTER INTO ANY LINE
OF BUSINESS OTHER THAN THE OWNERSHIP OF THE PLEDGED SECURITIES AND THE
COLLATERAL, OR MAKE ANY MATERIAL CHANGE IN THE SCOPE OR NATURE OF ITS BUSINESS
OBJECTIVES, PURPOSES OR OPERATIONS, OR UNDERTAKE OR PARTICIPATE IN ACTIVITIES
OTHER THAN THE CONTINUANCE OF ITS PRESENT BUSINESS.

 

67

--------------------------------------------------------------------------------


 


(B)           BORROWER WILL CAUSE MORTGAGE BORROWER TO QUALIFY TO DO BUSINESS
AND TO REMAIN IN GOOD STANDING UNDER THE LAWS OF EACH STATE AS AND TO THE EXTENT
THE SAME ARE REQUIRED FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION
OF THE PROPERTY.  BORROWER SHALL NOT PERMIT MORTGAGE BORROWER TO ENTER INTO ANY
LINE OF BUSINESS OTHER THAN THE OWNERSHIP OF THE PROPERTY, OR MAKE ANY MATERIAL
CHANGE IN THE SCOPE OR NATURE OF ITS BUSINESS OBJECTIVES, PURPOSES OR
OPERATIONS, OR UNDERTAKE OR PARTICIPATE IN ACTIVITIES OTHER THAN THE CONTINUANCE
OF ITS PRESENT BUSINESS.

 

Section 6.4.            INDEPENDENT DIRECTOR

 


(A)           THE ORGANIZATIONAL DOCUMENTS OF EACH SPE COMPONENT ENTITY (IF ANY)
SHALL PROVIDE THAT AT ALL TIMES THERE SHALL BE, AND BORROWER SHALL CAUSE THERE
TO BE, AT LEAST TWO DULY APPOINTED MEMBERS OF THE BOARD OF DIRECTORS, BOARD OF
MANAGERS OR EQUIVALENT GOVERNING BOARD (EACH AN “INDEPENDENT DIRECTOR”) OF SUCH
SPE COMPONENT ENTITY REASONABLY SATISFACTORY TO LENDER EACH OF WHOM ARE NOT AT
THE TIME OF SUCH INDIVIDUAL’S INITIAL APPOINTMENT, AND SHALL NOT HAVE BEEN AT
ANY TIME DURING THE PRECEDING FIVE (5) YEARS, AND SHALL NOT BE AT ANY TIME WHILE
SERVING AS AN INDEPENDENT DIRECTOR OF SUCH SPE COMPONENT ENTITY, EITHER (I) A
SHAREHOLDER (OR OTHER EQUITY OWNER) OF, OR AN OFFICER, DIRECTOR, PARTNER,
MANAGER, MEMBER (OTHER THAN AS A SPECIAL MEMBER IN THE CASE OF A SINGLE MEMBER
DELAWARE LIMITED LIABILITY COMPANY, OR IN THE INSTANCE IN WHICH SUCH INDEPENDENT
DIRECTOR IS AN EMPLOYEE, REPRESENTATIVE OR OFFICER OF A CORPORATE SERVICE
COMPANY WHICH IN THE ORDINARY COURSE OF BUSINESS SERVES AS INDEPENDENT DIRECTOR
FOR AN AFFILIATE OF BORROWER OTHER THAN ANY AFFILIATE WHICH HAS A DIRECT
INTEREST IN BORROWER, AFFILIATED LESSEE OR ANY OF BORROWER’S CONSTITUENT
ENTITIES), EMPLOYEE, ATTORNEY OR COUNSEL OF, BORROWER, SUCH SPE COMPONENT ENTITY
OR ANY OF  THEIR RESPECTIVE SHAREHOLDERS, PARTNERS, MEMBERS, SUBSIDIARIES OR
AFFILIATES; (II) A CUSTOMER OR CREDITOR OF, OR SUPPLIER TO, BORROWER OR ANY OF
ITS RESPECTIVE SHAREHOLDERS, PARTNERS, MEMBERS, SUBSIDIARIES OR AFFILIATES WHO
DERIVES ANY OF ITS PURCHASES OR REVENUE FROM ITS ACTIVITIES WITH BORROWER OR
SUCH SPE COMPONENT ENTITY OR ANY AFFILIATE OF ANY OF THEM; (III) A PERSON WHO
CONTROLS OR IS UNDER COMMON CONTROL WITH ANY SUCH SHAREHOLDER, OFFICER,
DIRECTOR, PARTNER, MANAGER, MEMBER, EMPLOYEE, SUPPLIER, CREDITOR OR CUSTOMER; OR
(IV) A MEMBER OF THE IMMEDIATE FAMILY OF ANY SUCH SHAREHOLDER, OFFICER,
DIRECTOR, PARTNER, MANAGER, MEMBER, EMPLOYEE, SUPPLIER, CREDITOR OR CUSTOMER.

 


(B)           THE ORGANIZATIONAL DOCUMENTS OF EACH SPE COMPONENT ENTITY (IF ANY)
SHALL PROVIDE THAT THE BOARD OF DIRECTORS, BOARD OF MANAGERS OR EQUIVALENT
GOVERNING BOARD OF SUCH SPE COMPONENT ENTITY SHALL NOT TAKE ANY ACTION WHICH,
UNDER THE TERMS OF ANY CERTIFICATE OF INCORPORATION, CERTIFICATE OF FORMATION,
LIMITED LIABILITY COMPANY AGREEMENT, BY-LAWS, SIMILAR ENTITY GOVERNANCE DOCUMENT
OR ANY VOTING TRUST AGREEMENT WITH RESPECT TO ANY COMMON STOCK, REQUIRES AN
UNANIMOUS VOTE OF THE BOARD OF DIRECTORS OF SUCH SPE COMPONENT ENTITY OF
BORROWER UNLESS AT THE TIME OF SUCH ACTION THERE SHALL BE AT LEAST TWO MEMBERS
OF THE BOARD OF DIRECTORS WHO ARE INDEPENDENT DIRECTORS.  SUCH SPE COMPONENT
ENTITY WILL NOT, WITHOUT THE UNANIMOUS WRITTEN CONSENT OF ITS BOARD OF
DIRECTORS, BOARD OF MANAGERS OR OTHER EQUIVALENT GOVERNING BOARD INCLUDING EACH
INDEPENDENT DIRECTOR, ON BEHALF OF ITSELF OR BORROWER, (I) FILE OR CONSENT TO
THE FILING OF ANY PETITION, EITHER VOLUNTARY OR INVOLUNTARY, TO TAKE ADVANTAGE
OF ANY APPLICABLE CREDITORS RIGHTS LAWS; (II) SEEK OR CONSENT TO THE APPOINTMENT
OF A RECEIVER, LIQUIDATOR OR ANY SIMILAR OFFICIAL; (III) TAKE ANY ACTION THAT
MIGHT CAUSE SUCH ENTITY TO BECOME INSOLVENT; OR (IV) MAKE AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS.

 

68

--------------------------------------------------------------------------------


 

ARTICLE 7
NO SALE OR ENCUMBRANCE

 

Section 7.1.            TRANSFER DEFINITIONS

 

For purposes of this Article 7 an “Affiliated Manager” shall mean any managing
agent in which Borrower, Mortgage Borrower, Affiliated Lessee, Borrower
Principal, any SPE Component Entity (if any) or any Affiliate of such entities
has, directly or indirectly, any legal, beneficial or economic interest;
“Control” shall mean the power to direct the management and policies of a
Restricted Party, directly or indirectly, whether through the ownership of
voting securities or other beneficial interests, by contract or otherwise;
“Restricted Party” shall mean Borrower, Mortgage Borrower, Affiliated Lessee,
Borrower Principal, any SPE Component Entity (if any), any Affiliated Manager,
or any shareholder, partner, member or non-member manager, or any direct or
indirect legal or beneficial owner of Borrower, Mortgage Borrower, Affiliated
Lessee, Borrower Principal, any SPE Component Entity (if any), any Affiliated
Manager or any non-member manager; and a “Sale or Pledge” shall mean a voluntary
or involuntary sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, grant of any options with respect to, or any other transfer or
disposition of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) of a legal or beneficial interest.

 

Section 7.2.            NO SALE/ENCUMBRANCE

 


(A)           BORROWER SHALL NOT CAUSE OR PERMIT A SALE OR PLEDGE OF THE
COLLATERAL OR ANY PROPERTY OR ANY PART THEREOF OR ANY LEGAL OR BENEFICIAL
INTEREST THEREIN HELD BY BORROWER NOR PERMIT A SALE OR PLEDGE OF AN INTEREST IN
ANY RESTRICTED PARTY (IN EACH CASE, A “PROHIBITED TRANSFER”), OTHER THAN
PURSUANT TO LEASES OF SPACE IN THE IMPROVEMENTS TO TENANTS IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 5.13, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER. 
NOTHING SET FORTH HEREIN SHALL OR SHALL BE DEEMED TO PROHIBIT THE SALE OF
PUBLICLY TRADED SHARES IN CNL HOSPITALITY PROPERTIES, INC.

 


(B)           A PROHIBITED TRANSFER SHALL INCLUDE, BUT NOT BE LIMITED TO, (I) AN
INSTALLMENT SALES AGREEMENT WHEREIN MORTGAGE BORROWER AGREES TO SELL ANY
PROPERTY OR ANY PART THEREOF FOR A PRICE TO BE PAID IN INSTALLMENTS; (II) OTHER
THAN AN OPERATING LEASE, AN AGREEMENT BY MORTGAGE BORROWER LEASING ALL OR A
SUBSTANTIAL PART OF ANY PROPERTY FOR OTHER THAN ACTUAL OCCUPANCY BY A TENANT
THEREUNDER OR A SALE, ASSIGNMENT OR OTHER TRANSFER OF, OR THE GRANT OF A
SECURITY INTEREST IN, MORTGAGE BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO
ANY LEASES OR ANY RENTS; (III) IF A RESTRICTED PARTY IS A CORPORATION, ANY
MERGER, CONSOLIDATION OR SALE OR PLEDGE OF SUCH CORPORATION’S STOCK OR THE
CREATION OR ISSUANCE OF NEW STOCK IN ONE OR A SERIES OF TRANSACTIONS; (IV) IF A
RESTRICTED PARTY IS A LIMITED OR GENERAL PARTNERSHIP OR JOINT VENTURE, ANY
MERGER OR CONSOLIDATION OR THE CHANGE, REMOVAL, RESIGNATION OR ADDITION OF A
GENERAL PARTNER OR THE SALE OR PLEDGE OF THE PARTNERSHIP INTEREST OF ANY GENERAL
OR LIMITED PARTNER OR ANY PROFITS OR PROCEEDS RELATING TO SUCH PARTNERSHIP
INTERESTS OR THE CREATION OR ISSUANCE OF NEW PARTNERSHIP INTERESTS; (V) IF A
RESTRICTED PARTY IS A LIMITED LIABILITY COMPANY, ANY MERGER OR CONSOLIDATION OR
THE CHANGE, REMOVAL, RESIGNATION OR ADDITION OF A MANAGING MEMBER OR NON-MEMBER
MANAGER (OR IF NO MANAGING MEMBER, ANY MEMBER) OR THE SALE OR PLEDGE OF THE
MEMBERSHIP INTEREST OF ANY MEMBER OR ANY PROFITS OR PROCEEDS RELATING TO SUCH
MEMBERSHIP INTEREST; (VI) IF A RESTRICTED PARTY

 

69

--------------------------------------------------------------------------------


 


IS A TRUST OR NOMINEE TRUST, ANY MERGER, CONSOLIDATION OR THE SALE OR PLEDGE OF
THE LEGAL OR BENEFICIAL INTEREST IN A RESTRICTED PARTY OR THE CREATION OR
ISSUANCE OF NEW LEGAL OR BENEFICIAL INTERESTS; OR (VII) THE REMOVAL OF MANAGER,
THE ACCEPTANCE BY BORROWER OF THE RESIGNATION OF MANAGER WHEN SUCH MANAGER WAS
NOT ENTITLED UNDER THE APPLICABLE MANAGEMENT AGREEMENT TO RESIGN OR THE
RESIGNATION OF THE MANAGER IN COLLUSION WITH THE BORROWER, IN EACH CASE OTHER
THAN IN ACCORDANCE WITH SECTION 5.14.

 

Section 7.3.            PERMITTED TRANSFERS

 

Notwithstanding the provisions of Section 7.2, the following transfers shall not
be deemed to be a Prohibited Transfer:  (a) a transfer by devise or descent or
by operation of law upon the death of a member, partner or shareholder of a
Restricted Party; (b) the transfer, in one or a series of transactions, of not
more than forty-nine percent (49%) of the stock, limited partnership interests
or non-managing membership interests (as the case may be) in a Restricted Party
(other than a transfer or issuance of any interests in the Mortgage Borrower or
the Mortgage Borrower GP which shall be a Prohibited Transfer); provided,
however, no such transfers shall result in a change in Control in the Restricted
Party or change in control of any Property, and as a condition to each such
transfer, Lender shall receive not less than thirty (30) days prior written
notice of such proposed transfer; (c) the pledge by Borrower of its interest in
Mortgage Borrower and Borrower its interest in Mortgage Borrower GP pursuant to
the Pledge Agreement; (d) a transfer permitted under the Intercreditor
Agreement; (e) a transfer in a transaction (including, without limitation, a
merger or consolidation) whereby CNL Rose Acquisition Corp., CNL Rose GP Corp.
or CNL Hospitality Properties, Inc. transfer their interests in Borrower
Principal provided that following such transaction a majority of the interests
in Borrower Principal continue to be owned, directly or indirectly, by CNL
Hospitality Properties, Inc. and CNL Hospitality Properties, Inc. shall continue
to Control Borrower Principal; or (f) other than as to Borrower Principal or any
of Borrower Principal’s Subsidiaries any transaction, including, without
limitation, a merger or consolidation involving a Restricted Party, whereby,
immediately following such transaction (i) a majority of the ownership interests
in such Restricted Party are owned, directly or indirectly, by Persons who
owned, directly or indirectly, a majority of the ownership interests of such
Restricted Party immediately prior to such transaction, and (ii) as to any
entity other than CNL Hospitality Properties, Inc., there is no resulting change
in Control. Notwithstanding the foregoing, any transfer that results in any
Person owning in excess of forty-nine percent (49%) of the ownership interest in
a Restricted Party other than a transfer permitted under the Intercreditor
Agreement or a transfer permitted under items (e) or (f) above, shall comply
with the requirements of Section 7.4 hereof.

 

Section 7.4.            LENDER’S RIGHTS

 

All expenses incurred by Lender shall be payable by Borrower whether or not
Lender consents to the Prohibited Transfer.  Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
a Prohibited Transfer made without Lender’s consent. This provision shall apply
to each and every Prohibited Transfer, whether or not Lender has consented to
any previous Prohibited Transfer.  Notwithstanding anything to the contrary
contained in this Section 7.4, in the event a substantive non-consolidation
opinion was delivered to Lender and the Rating Agencies in connection with the
closing of the Loan, and if any Sale or Pledge permitted

 

70

--------------------------------------------------------------------------------


 

under this Article 7 results in any Person and its Affiliates owning in excess
of forty-nine percent (49%) of the ownership interests in a Restricted Party,
Borrower shall, prior to such transfer, and in addition to any other requirement
for Lender consent contained herein, deliver a revised substantive
non-consolidation opinion to Lender reflecting such Prohibited Transfer, which
opinion shall be in form, scope and substance acceptable in all respects to
Lender and the Rating Agencies.

 

Section 7.5.            ASSUMPTION

 

Borrower and Lender acknowledge and agree that no transfer of all of the
Collateral or of all the Properties to, and the related assumption of the Loan
or Mortgage Loan, respectively, by, any Person shall be permitted under this
Agreement.

 

ARTICLE 8
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

Section 8.1.            INSURANCE

 


(A)           BORROWER SHALL CAUSE MORTGAGE BORROWER TO OBTAIN AND MAINTAIN, AT
ALL TIMES INSURANCE FOR MORTGAGE BORROWER AND FOR EACH PROPERTY REQUIRED BY THE
MORTGAGE LENDER, AND IF FOR ANY REASON NOT BEING PROVIDED, BORROWER SHALL CAUSE
MORTGAGE BORROWER TO PROVIDE AT LEAST THE FOLLOWING COVERAGES FOR EACH PROPERTY:

 

(I)            COMPREHENSIVE “ALL RISK” INSURANCE ON THE IMPROVEMENTS AND THE
PERSONAL PROPERTY, IN EACH CASE (A) IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT
(100%) OF THE “FULL REPLACEMENT COST,” WHICH FOR PURPOSES OF THIS AGREEMENT
SHALL MEAN ACTUAL REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF EXCAVATIONS,
FOUNDATIONS, UNDERGROUND UTILITIES AND FOOTINGS) WITH A WAIVER OF DEPRECIATION;
(B) CONTAINING AN AGREED AMOUNT ENDORSEMENT WITH RESPECT TO THE IMPROVEMENTS AND
PERSONAL PROPERTY WAIVING ALL CO-INSURANCE PROVISIONS; (C) PROVIDING FOR NO
DEDUCTIBLE IN EXCESS OF $50,000 FOR ALL SUCH INSURANCE COVERAGE; AND (D)  IF ANY
OF THE IMPROVEMENTS OR THE USE OF SUCH PROPERTY SHALL AT ANY TIME CONSTITUTE
LEGAL NON-CONFORMING STRUCTURES OR USES, PROVIDING COVERAGE FOR CONTINGENT
LIABILITY FROM OPERATION OF BUILDING LAWS, DEMOLITION COSTS AND INCREASED COST
OF CONSTRUCTION ENDORSEMENTS AND CONTAINING AN “ORDINANCE OR LAW COVERAGE” OR
“ENFORCEMENT” ENDORSEMENT.  IN ADDITION, BORROWER SHALL OBTAIN: (Y) IF ANY
PORTION OF THE IMPROVEMENTS IS CURRENTLY OR AT ANY TIME IN THE FUTURE LOCATED IN
A  “SPECIAL FLOOD HAZARD AREA” DESIGNATED BY THE FEDERAL EMERGENCY MANAGEMENT
AGENCY, FLOOD HAZARD INSURANCE IN AN AMOUNT EQUAL TO THE MAXIMUM AMOUNT OF SUCH
INSURANCE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968, THE FLOOD
DISASTER PROTECTION ACT OF 1973 OR THE NATIONAL FLOOD INSURANCE REFORM ACT OF
1994, AS EACH MAY BE AMENDED; AND (Z) EARTHQUAKE INSURANCE IN AMOUNTS AND IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER IN THE EVENT SUCH PROPERTY
IS LOCATED IN AN AREA WITH A HIGH DEGREE OF SEISMIC RISK, PROVIDED THAT THE
INSURANCE PURSUANT TO CLAUSES (Y) AND (Z) HEREOF SHALL BE ON TERMS CONSISTENT
WITH THE COMPREHENSIVE ALL RISK INSURANCE POLICY REQUIRED UNDER THIS SUBSECTION
(I);

 

(II)           COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR
PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING UPON, IN OR
ABOUT SUCH

 

71

--------------------------------------------------------------------------------


 

PROPERTY, INCLUDING “DRAM SHOP” OR OTHER LIQUOR LIABILITY COVERAGE IF ALCOHOLIC
BEVERAGES ARE SOLD FROM OR MAY BE CONSUMED AT SUCH PROPERTY, WITH SUCH INSURANCE
(A) TO BE ON THE SO-CALLED “OCCURRENCE” FORM WITH A GENERAL AGGREGATE LIMIT OF
NOT LESS THAN $2,000,000 AND A PER OCCURRENCE LIMIT OF NOT LESS THAN $1,000,000;
(B) TO CONTINUE AT NOT LESS THAN THE AFORESAID LIMIT UNTIL REQUIRED TO BE
CHANGED BY LENDER IN WRITING BY REASON OF CHANGED ECONOMIC CONDITIONS MAKING
SUCH PROTECTION INADEQUATE; AND (C) TO COVER AT LEAST THE FOLLOWING HAZARDS: (1)
PREMISES AND OPERATIONS; (2) PRODUCTS AND COMPLETED OPERATIONS; (3) INDEPENDENT
CONTRACTORS; (4) BLANKET CONTRACTUAL LIABILITY; AND (5) CONTRACTUAL LIABILITY
COVERING THE INDEMNITIES CONTAINED IN CLAUSES (A) THROUGH (E) AND (F) IN
SECTION 14.01 HEREOF TO THE EXTENT THE SAME IS AVAILABLE;

 

(III)          LOSS OF RENTS INSURANCE OR BUSINESS INCOME INSURANCE, AS
APPLICABLE, (A) WITH LOSS PAYABLE TO LENDER; (B) COVERING ALL RISKS REQUIRED TO
BE COVERED BY THE INSURANCE PROVIDED FOR IN SUBSECTION (I) ABOVE; AND (C) WHICH
PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE IMPROVEMENTS AND PERSONAL PROPERTY
OCCURS, THE LOSS OF RENTS OR INCOME, AS APPLICABLE, WILL BE INSURED UNTIL
COMPLETION OF RESTORATION OR THE EXPIRATION OF EIGHTEEN (18) MONTHS, WHICHEVER
FIRST OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF
SUCH PERIOD; AND (D) WHICH CONTAINS AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT
WHICH PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE IMPROVEMENTS AND PERSONAL
PROPERTY HAS BEEN REPAIRED, THE CONTINUED LOSS OF INCOME WILL BE INSURED UNTIL
SUCH INCOME EITHER RETURNS TO THE SAME LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE
EXPIRATION OF SIX (6) MONTHS FROM THE DATE THAT SUCH PROPERTY IS REPAIRED OR
REPLACED AND OPERATIONS ARE RESUMED, WHICHEVER FIRST OCCURS, AND NOTWITHSTANDING
THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF SUCH PERIOD.  THE AMOUNT OF SUCH
LOSS OF RENTS OR BUSINESS INCOME INSURANCE, AS APPLICABLE, SHALL BE DETERMINED
PRIOR TO THE DATE HEREOF AND AT LEAST ONCE EACH YEAR THEREAFTER BASED ON
BORROWER’S REASONABLE ESTIMATE OF THE GROSS INCOME FROM SUCH PROPERTY FOR THE
SUCCEEDING PERIOD OF COVERAGE REQUIRED ABOVE.  SUBJECT TO THE RIGHTS OF THE
MORTGAGE LENDER UNDER THE MORTGAGE LOAN AGREEMENT, ALL PROCEEDS PAYABLE TO
LENDER PURSUANT TO THIS SUBSECTION SHALL BE HELD BY LENDER AND SHALL BE APPLIED
TO THE OBLIGATIONS SECURED BY THE LOAN DOCUMENTS FROM TIME TO TIME DUE AND
PAYABLE HEREUNDER AND UNDER THE NOTE; PROVIDED, HOWEVER, THAT NOTHING HEREIN
CONTAINED SHALL BE DEEMED TO RELIEVE BORROWER OF ITS OBLIGATIONS TO PAY THE
OBLIGATIONS SECURED BY THE LOAN DOCUMENTS ON THE RESPECTIVE DATES OF PAYMENT
PROVIDED FOR IN THE NOTE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXCEPT TO
THE EXTENT SUCH AMOUNTS ARE ACTUALLY PAID OUT OF THE PROCEEDS OF SUCH LOSS OF
RENTS OR BUSINESS INCOME INSURANCE, AS APPLICABLE;

 

(IV)          AT ALL TIMES DURING WHICH STRUCTURAL CONSTRUCTION, REPAIRS OR
ALTERATIONS ARE BEING MADE WITH RESPECT TO THE IMPROVEMENTS, AND ONLY IF SUCH
PROPERTY COVERAGE FORM DOES NOT OTHERWISE APPLY, (A) OWNER’S CONTINGENT OR
PROTECTIVE LIABILITY INSURANCE COVERING CLAIMS NOT COVERED BY OR UNDER THE TERMS
OR PROVISIONS OF THE ABOVE MENTIONED COMMERCIAL GENERAL LIABILITY INSURANCE
POLICY; AND (B) THE INSURANCE PROVIDED FOR IN SUBSECTION (I) ABOVE WRITTEN IN A
SO-CALLED BUILDER’S RISK COMPLETED VALUE FORM (1) ON A NON-REPORTING BASIS, (2)
AGAINST “ALL RISKS” INSURED AGAINST PURSUANT TO SUBSECTION (I) ABOVE, (3)
INCLUDING PERMISSION TO OCCUPY SUCH PROPERTY, AND (4) WITH AN AGREED AMOUNT
ENDORSEMENT WAIVING CO-INSURANCE PROVISIONS;

 

72

--------------------------------------------------------------------------------


 

(V)           WORKERS’ COMPENSATION, SUBJECT TO THE STATUTORY LIMITS OF THE
STATE, AND EMPLOYER’S LIABILITY INSURANCE IN RESPECT OF ANY WORK OR OPERATIONS
ON OR ABOUT SUCH PROPERTY, OR IN CONNECTION WITH SUCH PROPERTY OR ITS OPERATION
(IF APPLICABLE);

 

(VI)          COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN
AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER ON TERMS CONSISTENT WITH THE
COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER SUBSECTION (I) ABOVE;

 

(VII)         EXCESS LIABILITY INSURANCE IN AN AMOUNT NOT LESS THAN $50,000,000
PER OCCURRENCE ON TERMS CONSISTENT WITH THE COMMERCIAL GENERAL LIABILITY
INSURANCE REQUIRED UNDER SUBSECTION (II) ABOVE OR AS OTHERWISE APPROVED BY
LENDER;

 

(VIII)        SINKHOLE AND MINE SUBSIDENCE INSURANCE, IF REQUIRED, AND IF SUCH
PROPERTY IS LOCATED IN AN “EARTHQUAKE PRONE ZONE” AS DETERMINED BY THE U.S.
GEOLOGICAL SURVEY, EARTHQUAKE INSURANCE IN AN AMOUNT NOT LESS THAN THE PROBABLE
MAXIMUM LOSS, ALL AS DETERMINED BY A RECOGNIZED ENGINEERING FIRM ACCEPTABLE TO
AND APPROVED BY LENDER, LESS ANY APPLICABLE DEDUCTIBLES, INCLUDING BUSINESS
INTERRUPTION COVERAGE IN AN AMOUNT NOT LESS THAN THAT SET FORTH IN CLAUSE (III)
ABOVE;

 

(IX)           A BLANKET FIDELITY BOND AND ERRORS AND OMISSIONS INSURANCE
COVERAGE INSURING AGAINST LOSSES RESULTING FROM DISHONEST OR FRAUDULENT ACTS
COMMITTED BY (A) BORROWER’S PERSONNEL; (B) ANY EMPLOYEES OF OUTSIDE FIRMS THAT
PROVIDE APPRAISAL, LEGAL, DATA PROCESSING OR OTHER SERVICES FOR BORROWER OR (C)
TEMPORARY CONTRACT EMPLOYEES OR STUDENT INTERNS;

 

(X)            MOTOR VEHICLE LIABILITY COVERAGE FOR ALL OWNED AND NON-OWNED
VEHICLES, INCLUDING RENTED AND LEASED VEHICLES CONTAINING MINIMUM LIMITS PER
OCCURRENCE, INCLUDING UMBRELLA COVERAGE, OF ONE MILLION AND NO/100 DOLLARS
($1,000,000)

 

(XI)           ENVIRONMENTAL INSURANCE FOR THE LOUISVILLE PROPERTY IN FORM
ACCEPTABLE TO LENDER FOR AN INITIAL TERM OF TWO YEARS PAST THE INITIAL MATURITY
DATE AND, IF BORROWER EXTENDS THE MATURITY DATE IN ACCORDANCE WITH
SECTION 2.3(B) HEREOF, FOR EACH EXTENDED MATURITY DATE, FOR TWO YEARS FROM EACH
SUCH EXTENDED MATURITY DATE; AND

 

(XII)          UPON SIXTY (60) DAYS’ WRITTEN NOTICE, SUCH OTHER REASONABLE
INSURANCE AND IN SUCH REASONABLE AMOUNTS AS LENDER FROM TIME TO TIME MAY
REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE TIME ARE
COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO SUCH PROPERTY LOCATED IN OR
AROUND THE REGION IN WHICH SUCH PROPERTY IS LOCATED.

 

With respect to the Policies required to be maintained pursuant to clauses (i),
(iii) and (iv) above, Borrower shall maintain insurance coverage against Losses
resulting from acts of terrorism.

 


(B)           ALL INSURANCE PROVIDED FOR IN SECTION 8.1(A) SHALL BE OBTAINED
UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE “POLICIES” OR IN THE
SINGULAR, THE “POLICY”), AND SHALL BE SUBJECT TO THE APPROVAL OF LENDER AS TO
INSURANCE COMPANIES, AMOUNTS, DEDUCTIBLES, LOSS PAYEES AND INSUREDS.  THE
POLICIES SHALL BE ISSUED BY FINANCIALLY SOUND AND RESPONSIBLE INSURANCE
COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE AND HAVING A CLAIMS PAYING
ABILITY RATING OF “A”

 

73

--------------------------------------------------------------------------------


 


OR BETTER BY S&P (OR SUCH OTHER RATINGS APPROVED BY LENDER) AND A GENERAL POLICY
RATING OF “A” OR BETTER AND A FINANCIAL CLASS OF VIII OR BETTER BY A.M. BEST
COMPANY, INC.  TO THE EXTENT SUCH POLICIES ARE NOT AVAILABLE AS OF THE CLOSING
DATE, BORROWER SHALL DELIVER TO LENDER CERTIFIED COPIES OF ALL POLICIES OR OTHER
EVIDENCE OF INSURANCE REASONABLY ACCEPTABLE TO LENDER NOT LATER THAN THIRTY (30)
DAYS AFTER THE CLOSING DATE.  NOT LESS THAN TEN (10) DAYS PRIOR TO THE
EXPIRATION DATES OF THE POLICIES THERETOFORE FURNISHED TO LENDER, RENEWAL
POLICIES OR OTHER EVIDENCE OF INSURANCE REASONABLY ACCEPTABLE TO LENDER
ACCOMPANIED BY EVIDENCE SATISFACTORY TO LENDER OF PAYMENT OF THE PREMIUMS DUE
THEREUNDER (THE “INSURANCE PREMIUMS”) SHALL BE DELIVERED BY BORROWER TO LENDER.

 


(C)           ANY BLANKET INSURANCE POLICY SHALL SPECIFICALLY ALLOCATE TO EACH
PROPERTY THE AMOUNT OF COVERAGE FROM TIME TO TIME REQUIRED HEREUNDER AND SHALL
OTHERWISE PROVIDE THE SAME PROTECTION AS WOULD A SEPARATE POLICY INSURING ONLY
THE APPLICABLE PROPERTY IN COMPLIANCE WITH THE PROVISIONS OF SECTION 8.1(A).

 


(D)           ALL POLICIES PROVIDED FOR OR CONTEMPLATED BY SECTION 8.1(A),
EXCEPT FOR THE POLICY REFERENCED IN SECTION 8.1(A)(V), SHALL NAME MORTGAGE
BORROWER AS THE INSURED, LENDER AS A “NAMED INSURED” AND MORTGAGE LENDER AS AN
ADDITIONAL INSURED, AS THEIR INTERESTS MAY APPEAR, AND IN THE CASE OF PROPERTY
DAMAGE, BOILER AND MACHINERY, FLOOD AND EARTHQUAKE INSURANCE, SHALL CONTAIN A
SO-CALLED NEW YORK STANDARD NON-CONTRIBUTING MORTGAGEE CLAUSE IN FAVOR OF
MORTGAGE LENDER AND LENDER PROVIDING THAT THE LOSS THEREUNDER SHALL BE PAYABLE
TO MORTGAGE LENDER, AS MORTGAGEE AND LOSS PAYEE.

 


(E)           ALL POLICIES PROVIDED FOR IN SECTION 8.1(A) SHALL CONTAIN CLAUSES
OR ENDORSEMENTS TO THE EFFECT THAT:

 

(I)            EXCEPT AS MAY OTHERWISE PROHIBITED BY APPLICABLE LAW, NO ACT OR
NEGLIGENCE OF MORTGAGE BORROWER, OR ANYONE ACTING FOR MORTGAGE BORROWER, OR OF
ANY TENANT OR OTHER OCCUPANT, OR FAILURE TO COMPLY WITH THE PROVISIONS OF ANY
POLICY, WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE INSURANCE OR ANY
PART THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
INSURANCE INSOFAR AS LENDER IS CONCERNED;

 

(II)           THE POLICIES SHALL NOT BE MATERIALLY CHANGED (OTHER THAN TO
INCREASE THE COVERAGE PROVIDED THEREBY) OR CANCELED WITHOUT AT LEAST THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE TO LENDER AND ANY OTHER PARTY NAMED THEREIN AS AN
ADDITIONAL INSURED;

 

(III)          THE ISSUERS THEREOF SHALL GIVE WRITTEN NOTICE TO LENDER IF THE
POLICIES HAVE NOT BEEN RENEWED THIRTY (30) DAYS PRIOR TO ITS EXPIRATION;

 

(IV)          LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS THEREON OR
SUBJECT TO ANY ASSESSMENTS THEREUNDER; AND

 

(V)           THE POLICIES DESCRIBED IN CLAUSES (I), (III) AND (VI) ABOVE DO NOT
CONTAIN AN EXCLUSION FOR ACTS OF TERROR OR SIMILAR ACTS OF SABOTAGE.

 


(F)            IF AT ANY TIME LENDER IS NOT IN RECEIPT OF WRITTEN EVIDENCE THAT
ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND EFFECT, LENDER SHALL HAVE
THE RIGHT, WITHOUT NOTICE TO BORROWER, TO TAKE SUCH ACTION AS LENDER DEEMS
NECESSARY TO PROTECT ITS INTEREST IN THE APPLICABLE

 

74

--------------------------------------------------------------------------------


 


PROPERTY, INCLUDING, WITHOUT LIMITATION, OBTAINING SUCH INSURANCE COVERAGE AS
LENDER IN ITS SOLE DISCRETION DEEMS APPROPRIATE.  ALL PREMIUMS INCURRED BY
LENDER IN CONNECTION WITH SUCH ACTION OR IN OBTAINING SUCH INSURANCE AND KEEPING
IT IN EFFECT SHALL BE PAID BY BORROWER TO LENDER UPON DEMAND AND, UNTIL PAID,
SHALL BE SECURED BY THE MORTGAGE AND SHALL BEAR INTEREST AT THE DEFAULT RATE.

 


(G)           SUBJECT TO THE PRIOR RIGHT OF THE MORTGAGE LENDER UNDER THE
MORTGAGE LOAN AGREEMENT TO RECEIVE ANY PAYMENTS PAID UNDER THE POLICY DESCRIBED
IN SECTION 8.1(A)(XI), BORROWER SHALL CAUSE SUCH PAYMENTS TO BE PAID TO LENDER.

 

Section 8.2.            CASUALTY

 

If any Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), Borrower shall give prompt notice of such damage
to Lender to the extent required hereunder and shall cause Mortgage Borrower to
promptly commence and diligently prosecute the Restoration of such Property in
accordance with Section 8.4 hereof and Section 8.4 of the Mortgage Loan
Agreement, whether or not Mortgage Lender or Lender makes any Net Proceeds
available pursuant to said Section 8.4.  Borrower shall cause Mortgage Borrower
to pay all costs of such Restoration whether or not such costs are covered by
insurance.

 

Section 8.3.            CONDEMNATION

 

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Property of which
Borrower has knowledge and shall cause Mortgage Borrower to deliver to Lender
copies of any and all papers served in connection with such proceedings. 
Subject to the rights of Mortgage Lender under the Mortgage Loan Agreement,
Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all instruments requested by it to permit such
participation.  Borrower shall cause Mortgage Borrower to, at its expense,
diligently prosecute any such proceedings, and shall consult with Lender, its
attorneys and experts, and cooperate with them in the carrying on or defense of
any such proceedings.  Notwithstanding any taking by any public or quasi-public
authority through Condemnation or otherwise (including but not limited to any
transfer made in lieu of or in anticipation of the exercise of such taking),
Borrower shall continue to pay the Debt at the time and in the manner provided
for its payment in the Note and in this Agreement and the Debt shall not be
reduced until any Award shall have been actually received and applied by Lender,
after the deduction of expenses of collection, to the reduction or discharge of
the Debt.  Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note.  If any Property or any
portion thereof is taken by a condemning authority, Borrower shall promptly
commence and diligently prosecute the Restoration of such Property and otherwise
comply with the provisions of Section 8.4 hereof and Section 8.4 of the Mortgage
Loan Agreement, whether or not Lender or Mortgage Lender makes any Net Proceeds
available pursuant to Section 8.4 hereof or Section 8.4 of the Mortgage Loan
Agreement (as applicable).  Subject to the terms and provisions of the Mortgage
Loan Documents, to the extent Lender is entitled to receive any Award as Net
Liquidation Proceeds after Debt Service pursuant to the terms hereof, if the
Collateral is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the

 

75

--------------------------------------------------------------------------------


 

Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt.

 

Section 8.4.            RESTORATION

 

Subject to the rights of Mortgage Lender and the obligations of Mortgage
Borrower and the Mortgage Loan Documents and only to the extent the Mortgage
Loan is not outstanding and has been paid in full, the following provisions
shall apply in connection with any Restoration of a Property:

 


(A)           IF THE COSTS OF COMPLETING THE RESTORATION SHALL BE LESS THAN FIVE
PERCENT (5%) OF THE ALLOCATED LOAN AMOUNT WITH RESPECT TO THE AFFECTED PROPERTY,
THE NET PROCEEDS WILL BE DISBURSED BY LENDER TO BORROWER OR MORTGAGE BORROWER
UPON RECEIPT, PROVIDED THAT ALL OF THE CONDITIONS SET FORTH IN SECTION 8.4(B)(I)
BELOW ARE EACH MET AND BORROWER DELIVERS TO LENDER A WRITTEN UNDERTAKING TO
EXPEDITIOUSLY COMMENCE AND TO SATISFACTORILY COMPLETE WITH DUE DILIGENCE THE
RESTORATION IN ACCORDANCE WITH THE TERMS OF THE MORTGAGE LOAN AGREEMENT.

 


(B)           IF THE COSTS OF COMPLETING THE RESTORATION ARE EQUAL TO OR GREATER
THAN FIVE PERCENT (5%) OF THE ALLOCATED LOAN AMOUNT WITH RESPECT TO THE AFFECTED
PROPERTY, LENDER SHALL MAKE THE NET PROCEEDS AVAILABLE FOR THE RESTORATION IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8.4.  THE TERM “NET PROCEEDS” FOR
PURPOSES OF THIS SECTION 8.4 SHALL MEAN: (1) THE NET AMOUNT OF ALL INSURANCE
PROCEEDS RECEIVED BY LENDER PURSUANT TO SECTION 8.1(A)(I), (IV), (VI) AND (VII)
AS A RESULT OF A CASUALTY, AFTER DEDUCTION OF ITS REASONABLE COSTS AND EXPENSES
(INCLUDING, BUT NOT LIMITED TO, REASONABLE COUNSEL FEES), IF ANY, IN COLLECTING
THE SAME (“INSURANCE PROCEEDS”), OR (2) THE NET AMOUNT OF THE AWARD AS A RESULT
OF A CONDEMNATION, AFTER DEDUCTION OF ITS REASONABLE COSTS AND EXPENSES
(INCLUDING, BUT NOT LIMITED TO, REASONABLE COUNSEL FEES), IF ANY, IN COLLECTING
THE SAME (“CONDEMNATION PROCEEDS”), WHICHEVER THE CASE MAY BE.

 

(I)            THE NET PROCEEDS SHALL BE MADE AVAILABLE TO BORROWER OR MORTGAGE
BORROWER FOR RESTORATION PROVIDED THAT EACH OF THE FOLLOWING CONDITIONS ARE MET:

 

(A)          NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(B)           (1) IN THE EVENT THE NET PROCEEDS ARE INSURANCE PROCEEDS, LESS
THAN TEN PERCENT (10%) OF THE AGGREGATE FAIR MARKET VALUE OF THE IMPROVEMENTS AT
ALL THE PROPERTIES (IMMEDIATELY PRIOR TO THE APPLICABLE CASUALTY) HAS BEEN
DAMAGED, DESTROYED OR RENDERED UNUSABLE AS A RESULT OF A CASUALTY OR (2) IN THE
EVENT THE NET PROCEEDS ARE CONDEMNATION PROCEEDS, LESS THAN TEN PERCENT (10%) OF
THE LAND CONSTITUTING THE AFFECTED PROPERTY IS TAKEN, SUCH LAND IS LOCATED ALONG
THE PERIMETER OR PERIPHERY OF THE AFFECTED PROPERTY, AND NO PORTION OF THE
IMPROVEMENTS IS LOCATED ON SUCH LAND;

 

(C)           THE OPERATING LEASES OF THE AFFECTED PROPERTY IN EFFECT AS OF THE
DATE OF THE OCCURRENCE OF SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY
BE, AND EACH OTHER MAJOR LEASE, IF ANY, IN EFFECT AS OF SUCH DATE SHALL REMAIN
IN FULL FORCE AND EFFECT DURING AND AFTER THE COMPLETION OF THE RESTORATION
WITHOUT ABATEMENT OF RENT BEYOND THE TIME REQUIRED FOR RESTORATION;

 

76

--------------------------------------------------------------------------------


 

(D)          BORROWER SHALL COMMENCE OR CAUSE MORTGAGE BORROWER TO COMMENCE THE
RESTORATION AS SOON AS REASONABLY PRACTICABLE (BUT IN NO EVENT LATER THAN NINETY
(90) DAYS AFTER SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE,
OCCURS) AND SHALL DILIGENTLY PURSUE THE SAME TO SATISFACTORY COMPLETION;

 

(E)           LENDER SHALL BE SATISFIED THAT ANY OPERATING DEFICITS, INCLUDING
ALL SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTE, WHICH WILL BE
INCURRED WITH RESPECT TO THE AFFECTED PROPERTY AS A RESULT OF THE OCCURRENCE OF
ANY SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE, WILL BE COVERED
OUT OF THE INSURANCE COVERAGE REFERRED TO IN SECTION 8.1(A)(III) ABOVE;

 

(F)           LENDER SHALL BE SATISFIED THAT THE RESTORATION WILL BE COMPLETED
ON OR BEFORE THE EARLIEST TO OCCUR OF (1) SIX (6) MONTHS PRIOR TO THE MATURITY
DATE, (2) THE EARLIEST DATE REQUIRED FOR SUCH COMPLETION UNDER THE TERMS OF ANY
LEASES (INCLUDING, WITHOUT LIMITATION, ANY GROUND LEASE) OR MATERIAL AGREEMENTS
AFFECTING THE AFFECTED PROPERTY, (3) SUCH TIME AS MAY BE REQUIRED UNDER
APPLICABLE ZONING LAW, ORDINANCE, RULE OR REGULATION, OR (4) THE EXPIRATION OF
THE INSURANCE COVERAGE REFERRED TO IN SECTION 8.1(A)(III);

 

(G)           THE AFFECTED PROPERTY AND THE USE THEREOF AFTER THE RESTORATION
WILL BE IN COMPLIANCE WITH AND PERMITTED UNDER ALL LEGAL REQUIREMENTS;

 

(H)          THE RESTORATION SHALL BE DONE AND COMPLETED BY BORROWER OR MORTGAGE
BORROWER IN AN EXPEDITIOUS AND DILIGENT FASHION AND IN COMPLIANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS;

 

(I)            SUCH CASUALTY OR CONDEMNATION, AS APPLICABLE, DOES NOT RESULT IN
THE LOSS OF ACCESS TO THE AFFECTED PROPERTY OR THE IMPROVEMENTS;

 

(J)            BORROWER SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO LENDER A
SIGNED DETAILED BUDGET APPROVED IN WRITING BY MORTGAGE BORROWER’S ARCHITECT OR
ENGINEER STATING THE ENTIRE COST OF COMPLETING THE RESTORATION, WHICH BUDGET
SHALL BE ACCEPTABLE TO LENDER; AND

 

(K)          THE NET PROCEEDS TOGETHER WITH ANY CASH OR CASH EQUIVALENT
DEPOSITED BY BORROWER OR MORTGAGE BORROWER WITH LENDER ARE SUFFICIENT IN
LENDER’S REASONABLE JUDGMENT TO COVER THE COST OF THE RESTORATION.

 

(II)           THE NET PROCEEDS SHALL BE HELD BY LENDER UNTIL DISBURSEMENTS
COMMENCE, AND, UNTIL DISBURSED IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 8.4, SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS.  THE NET PROCEEDS SHALL BE DISBURSED BY
LENDER TO, OR AS DIRECTED BY, BORROWER OR MORTGAGE BORROWER FROM TIME TO TIME
DURING THE COURSE OF THE RESTORATION, UPON RECEIPT OF EVIDENCE SATISFACTORY TO
LENDER THAT (A) ALL THE CONDITIONS PRECEDENT TO SUCH ADVANCE, INCLUDING THOSE
SET FORTH IN SECTION 8.4(B)(I), HAVE BEEN SATISFIED, (B) ALL MATERIALS INSTALLED
AND WORK AND LABOR PERFORMED (EXCEPT TO THE EXTENT THAT THEY ARE TO BE PAID FOR
OUT OF THE REQUESTED DISBURSEMENT) IN CONNECTION WITH THE RELATED RESTORATION
ITEM HAVE BEEN PAID FOR IN FULL, AND (C) THERE EXIST NO NOTICES OF PENDENCY,
STOP ORDERS, MECHANIC’S

 

77

--------------------------------------------------------------------------------


 

OR MATERIALMAN’S LIENS OR NOTICES OF INTENTION TO FILE SAME, OR ANY OTHER LIENS
OR ENCUMBRANCES OF ANY NATURE WHATSOEVER ON THE AFFECTED PROPERTY WHICH HAVE NOT
EITHER BEEN FULLY BONDED TO THE SATISFACTION OF LENDER AND DISCHARGED OF RECORD
OR IN THE ALTERNATIVE FULLY INSURED TO THE SATISFACTION OF LENDER BY THE TITLE
COMPANY ISSUING THE TITLE INSURANCE POLICY.  NOTWITHSTANDING THE FOREGOING,
INSURANCE PROCEEDS FROM THE POLICIES REQUIRED TO BE MAINTAINED BY BORROWER OR
MORTGAGE BORROWER PURSUANT TO SECTION 8.1(A)(III) SHALL BE CONTROLLED BY LENDER
AT ALL TIMES, SHALL NOT BE SUBJECT TO THE PROVISIONS OF THIS SECTION 8.4 AND
SHALL BE USED SOLELY FOR THE PAYMENT OF THE OBLIGATIONS UNDER THE LOAN DOCUMENTS
AND OPERATING EXPENSES.

 

(III)          ALL PLANS AND SPECIFICATIONS REQUIRED IN CONNECTION WITH THE
RESTORATION SHALL BE SUBJECT TO PRIOR REVIEW AND ACCEPTANCE IN ALL RESPECTS BY
LENDER AND BY AN INDEPENDENT CONSULTING ENGINEER SELECTED BY LENDER (THE
“RESTORATION CONSULTANT”).  LENDER SHALL HAVE THE USE OF THE PLANS AND
SPECIFICATIONS AND ALL PERMITS, LICENSES AND APPROVALS REQUIRED OR OBTAINED IN
CONNECTION WITH THE RESTORATION.  THE IDENTITY OF THE CONTRACTORS,
SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE RESTORATION, AS WELL AS THE
CONTRACTS IN EXCESS OF $100,000 UNDER WHICH THEY HAVE BEEN ENGAGED, SHALL BE
SUBJECT TO PRIOR REVIEW AND ACCEPTANCE BY LENDER AND THE RESTORATION
CONSULTANT.  ALL COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH MAKING
THE NET PROCEEDS AVAILABLE FOR THE RESTORATION, INCLUDING, WITHOUT LIMITATION,
REASONABLE COUNSEL FEES AND DISBURSEMENTS AND THE RESTORATION CONSULTANT’S FEES,
SHALL BE PAID BY BORROWER OR MORTGAGE BORROWER.

 

(IV)          IN NO EVENT SHALL LENDER BE OBLIGATED TO MAKE DISBURSEMENTS OF THE
NET PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS ACTUALLY INCURRED FROM
TIME TO TIME FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE
RESTORATION CONSULTANT, MINUS THE RESTORATION RETAINAGE.  THE TERM “RESTORATION
RETAINAGE” SHALL MEAN AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE COSTS ACTUALLY
INCURRED FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE
RESTORATION CONSULTANT, UNTIL THE RESTORATION HAS BEEN COMPLETED.  THE
RESTORATION RETAINAGE SHALL BE REDUCED TO FIVE PERCENT (5%) OF THE COSTS
INCURRED UPON RECEIPT BY LENDER OF SATISFACTORY EVIDENCE THAT FIFTY PERCENT
(50%) OF THE RESTORATION HAS BEEN COMPLETED.  THE RESTORATION RETAINAGE SHALL IN
NO EVENT, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH ABOVE IN THIS
SECTION 8.4(B), BE LESS THAN THE AMOUNT ACTUALLY HELD BACK BY BORROWER OR
MORTGAGE BORROWER FROM CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN
THE RESTORATION.  THE RESTORATION RETAINAGE SHALL NOT BE RELEASED UNTIL THE
RESTORATION CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN
COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8.4(B) AND THAT ALL
APPROVALS NECESSARY FOR THE RE-OCCUPANCY AND USE OF THE AFFECTED PROPERTY HAVE
BEEN OBTAINED FROM ALL APPROPRIATE GOVERNMENTAL AUTHORITIES, AND LENDER RECEIVES
EVIDENCE SATISFACTORY TO LENDER THAT THE COSTS OF THE RESTORATION HAVE BEEN PAID
IN FULL OR WILL BE PAID IN FULL OUT OF THE RESTORATION RETAINAGE; PROVIDED,
HOWEVER, THAT LENDER WILL RELEASE THE PORTION OF THE RESTORATION RETAINAGE BEING
HELD WITH RESPECT TO ANY CONTRACTOR, SUBCONTRACTOR OR

 

78

--------------------------------------------------------------------------------


 

MATERIALMAN ENGAGED IN THE RESTORATION AS OF THE DATE UPON WHICH THE RESTORATION
CONSULTANT CERTIFIES TO LENDER THAT THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN
HAS SATISFACTORILY COMPLETED ALL WORK AND HAS SUPPLIED ALL MATERIALS IN
ACCORDANCE WITH THE PROVISIONS OF THE CONTRACTOR’S, SUBCONTRACTOR’S OR
MATERIALMAN’S CONTRACT, THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN DELIVERS
THE LIEN WAIVERS AND EVIDENCE OF PAYMENT IN FULL OF ALL SUMS DUE TO THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN AS MAY BE REASONABLY REQUESTED BY
LENDER.  IF REQUIRED BY LENDER, THE RELEASE OF ANY SUCH PORTION OF THE
RESTORATION RETAINAGE SHALL BE APPROVED BY THE SURETY COMPANY, IF ANY, WHICH HAS
ISSUED A PAYMENT OR PERFORMANCE BOND WITH RESPECT TO THE CONTRACTOR,
SUBCONTRACTOR OR MATERIALMAN.

 

(V)           LENDER SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS OF THE NET
PROCEEDS MORE FREQUENTLY THAN ONCE EVERY CALENDAR MONTH.

 

(VI)          IF AT ANY TIME THE NET PROCEEDS OR THE UNDISBURSED BALANCE THEREOF
SHALL NOT, IN THE REASONABLE OPINION OF LENDER IN CONSULTATION WITH THE
RESTORATION CONSULTANT, BE SUFFICIENT TO PAY IN FULL THE BALANCE OF THE COSTS
WHICH ARE ESTIMATED BY THE RESTORATION CONSULTANT TO BE INCURRED IN CONNECTION
WITH THE COMPLETION OF THE RESTORATION, BORROWER OR MORTGAGE BORROWER SHALL
DEPOSIT WITHOUT DUPLICATION THE DEFICIENCY (THE “NET PROCEEDS DEFICIENCY”) WITH
LENDER, BEFORE ANY FURTHER DISBURSEMENT OF THE NET PROCEEDS SHALL BE MADE.  THE
NET PROCEEDS DEFICIENCY, IF ANY, DEPOSITED WITH LENDER SHALL BE HELD BY LENDER
IN AN INTEREST BEARING ACCOUNT (WITH INTEREST CREDITED TO BORROWER) AND SHALL BE
DISBURSED FOR COSTS ACTUALLY INCURRED IN CONNECTION WITH THE RESTORATION ON THE
SAME CONDITIONS APPLICABLE TO THE DISBURSEMENT OF THE NET PROCEEDS, AND UNTIL SO
DISBURSED PURSUANT TO THIS SECTION 8.4(B) SHALL CONSTITUTE ADDITIONAL SECURITY
FOR THE DEBT AND OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

(VII)         THE EXCESS, IF ANY, OF THE NET PROCEEDS AND THE REMAINING BALANCE,
IF ANY, OF THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER AFTER THE
RESTORATION CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN
COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 8.4(B), AND THE
RECEIPT BY LENDER OF EVIDENCE SATISFACTORY TO LENDER THAT ALL COSTS INCURRED IN
CONNECTION WITH THE RESTORATION HAVE BEEN PAID IN FULL, SHALL BE REMITTED BY
LENDER TO BORROWER (OR AS DIRECTED BY BORROWER), PROVIDED NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND SHALL BE CONTINUING UNDER THE NOTE, THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS.

 


(C)           ALL NET PROCEEDS NOT REQUIRED (I) TO BE MADE AVAILABLE FOR THE
RESTORATION OR (II) TO BE RETURNED TO BORROWER AS EXCESS NET PROCEEDS PURSUANT
TO SECTION 8.4(B)(VII) MAY (X) BE RETAINED AND APPLIED BY LENDER TOWARD THE
PAYMENT OF THE DEBT WHETHER OR NOT THEN DUE AS AN INVOLUNTARY PARTIAL PREPAYMENT
THEREOF, OR, (Y) AT THE SOLE DISCRETION OF LENDER, THE SAME MAY BE PAID, EITHER
IN WHOLE OR IN PART, TO BORROWER FOR SUCH PURPOSES AND UPON SUCH CONDITIONS AS
LENDER SHALL DESIGNATE.

 


(D)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN THE EVENT THAT
THE PROPERTY IS BEING RESTORED BY MORTGAGE BORROWER PURSUANT TO THE MORTGAGE
LOAN DOCUMENTS, LENDER SHALL AGREE TO THE RELEASE OF THE NET PROCEEDS FOR
RESTORATION OF THE PROPERTY PURSUANT TO THE TERMS AND PROVISIONS OF THE MORTGAGE
LOAN DOCUMENTS, SUBJECT TO LENDER’S RIGHTS TO RECEIVE AND APPROVE IN ITS
DISCRETION ALL DELIVERABLES SET FORTH IN THIS SECTION 8.4.

 

79

--------------------------------------------------------------------------------

 


ARTICLE 9
RESERVE FUNDS

 

Borrower shall cause Mortgage Borrower to comply with all of its obligations
under Article 9 of the Mortgage Loan Agreement.  Notwithstanding anything to the
contrary contained in this Agreement, if at any time and for any reason
(including, without limitation, the satisfaction of the Mortgage Loan), Mortgage
Borrower is no longer maintaining any of the Reserve Accounts required to be
maintained by Mortgage Borrower in accordance with the terms of the Mortgage
Loan Documents, (i) Borrower shall be required to promptly establish and
maintain with Lender and for the benefit of Lender reserves in replacement and
substitution thereof, which substitute reserves shall be subject to all of the
same terms and conditions applicable under the Mortgage Loan Documents with
respect to the Reserve Account being replaced (including, but not limited to,
Article 10 of the Mortgage Loan Agreement relating to cash management and
Borrower shall, and shall cause Mortgage Borrower to, executed a cash management
agreement in form substantially similar to the Cash Management Agreement) and
(ii) to the extent not prohibited by Mortgage Lender under the Mortgage Loan
Documents, Borrower shall or shall cause Mortgage Lender to remit to Lender any
funds from Reserve Accounts that were remaining in such reserves at the time of
the termination of such reserves for the purpose of funding the equivalent
substitute reserves.

 


ARTICLE 10
CASH MANAGEMENT


 

Borrower and Lender acknowledge and agree that all Rents and other income from
the Property payable to Borrower or Mortgage Borrower will be deposited and
disbursed in accordance with the terms of the Cash Management Agreement. 
Notwithstanding anything to the contrary contained in this Agreement, if at any
time and for any reason (including, without limitation, the satisfaction of the
Mortgage Loan), Mortgage Borrower is no longer maintaining the accounts
established pursuant to the Cash Management Agreement or if the Cash Management
Agreement is no longer in full force and effect, Borrower shall promptly enter
into a substitute cash management agreement with such other depository
institution as Lender shall direct, or an agent selected by Borrower and
reasonably acceptable to Lender and, if the Loan is securitized, acceptable to
the Rating Agencies, which such agent shall be an Eligible Institution on
substantially the same terms as the agreements entered into as of the date
hereof in connection with the related Mortgage Loan.

 


ARTICLE 11
EVENTS OF DEFAULT; REMEDIES

 

Section 11.1.          EVENT OF DEFAULT

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 


(A)           IF ANY PORTION OF THE DEBT IS NOT PAID ON OR PRIOR TO THE DATE THE
SAME IS DUE OR IF THE ENTIRE DEBT IS NOT PAID ON OR BEFORE THE MATURITY DATE;
PROVIDED, HOWEVER, BORROWER SHALL NOT BE IN DEFAULT SO LONG AS THERE IS
SUFFICIENT MONEY IN THE CASH MANAGEMENT ACCOUNT FOR PAYMENT

 

80

--------------------------------------------------------------------------------


 

of all amounts then due and payable (including any deposits into Mortgage
Reserve Accounts) and Lender’s access to such money has not been constrained or
constricted in any manner;


 


(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE LOAN DOCUMENTS, IF
ANY OF THE TAXES OR OTHER CHARGES (INCLUDING GROUND RENTS AS DEFINED IN THE
MORTGAGE LOAN AGREEMENT) ARE NOT PAID WHEN THE SAME ARE DUE AND PAYABLE, UNLESS
THERE IS SUFFICIENT MONEY IN THE TAX AND INSURANCE RESERVE ACCOUNT OR (AS
DEFINED IN THE MORTGAGE LOAN AGREEMENT) GROUND RENT RESERVE ACCOUNT (AS DEFINED
IN THE MORTGAGE LOAN AGREEMENT), AS APPLICABLE FOR PAYMENT OF AMOUNTS THEN DUE
AND PAYABLE AND LENDER’S ACCESS TO SUCH MONEY HAS NOT BEEN CONSTRAINED OR
RESTRICTED IN ANY MANNER;


 


(C)           IF THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT, OR IF
CERTIFIED COPIES OF THE POLICIES ARE NOT DELIVERED TO LENDER AS PROVIDED IN
SECTION 8.1;


 


(D)           IF BORROWER BREACHES ANY COVENANT WITH RESPECT TO BORROWER,
MORTGAGE BORROWER, MORTGAGE BORROWER GP OR ANY SPE COMPONENT ENTITY (IF ANY)
CONTAINED IN (I) ARTICLE 6 AND BORROWER SHALL WITHIN FIFTEEN (15) DAYS OF THE
EARLIER OF BORROWER’S KNOWLEDGE OR NOTICE OF SUCH BREACH, FAIL TO CURE THE SAME
AND DELIVER AN UPDATED NON-CONSOLIDATION OPINION ACKNOWLEDGING SUCH BREACH IN
FORM AND SUBSTANCE ACCEPTABLE TO LENDER OR (II) ANY COVENANT CONTAINED IN
ARTICLE 7 HEREOF;


 


(E)           IF ANY REPRESENTATION OR WARRANTY OF, OR WITH RESPECT TO,
BORROWER, MORTGAGE BORROWER, AFFILIATED LESSEE, BORROWER PRINCIPAL, ANY SPE
COMPONENT ENTITY, OR ANY MEMBER, GENERAL PARTNER, PRINCIPAL OR BENEFICIAL OWNER
OF ANY OF THE FOREGOING, MADE HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
CERTIFICATE, REPORT, FINANCIAL STATEMENT OR OTHER INSTRUMENT OR DOCUMENT
FURNISHED TO LENDER AT THE TIME OF THE CLOSING OF THE LOAN OR DURING THE TERM OF
THE LOAN SHALL HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE;


 


(F)            IF (I) BORROWER, ANY MANAGING MEMBER OR GENERAL PARTNER OF
BORROWER, MORTGAGE BORROWER, OPERATING LESSEE, BORROWER PRINCIPAL OR ANY SPE
COMPONENT ENTITY (IF ANY) SHALL COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION
(A) UNDER ANY CREDITORS RIGHTS LAWS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED
WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING REORGANIZATION, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS, OR BORROWER, MORTGAGE BORROWER, OPERATING
LESSEE, ANY MANAGING MEMBER OR GENERAL PARTNER OF BORROWER, MORTGAGE BORROWER,
OPERATING LESSEE, BORROWER PRINCIPAL, OR ANY SPE COMPONENT ENTITY (IF ANY) SHALL
MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL
BE COMMENCED AGAINST BORROWER, MORTGAGE BORROWER, OPERATING LESSEE, ANY MANAGING
MEMBER OR GENERAL PARTNER OF BORROWER, MORTGAGE BORROWER, OPERATING LESSEE,
BORROWER PRINCIPAL, OR ANY SPE COMPONENT ENTITY (IF ANY) ANY CASE, PROCEEDING OR
OTHER ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE WHICH (A) RESULTS IN
THE ENTRY OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B)
REMAINS UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD OF NINETY (90) DAYS;
OR (III) THERE SHALL BE COMMENCED AGAINST BORROWER, MORTGAGE BORROWER, OPERATING
LESSEE, ANY MANAGING MEMBER OR GENERAL PARTNER OF BORROWER, MORTGAGE BORROWER,
OPERATING LESSEE, BORROWER PRINCIPAL, OR ANY SPE COMPONENT ENTITY (IF ANY) ANY
CASE, PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT,
EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF
ITS ASSETS WHICH RESULTS IN THE ENTRY OF ANY ORDER FOR ANY SUCH RELIEF WHICH

 

81

--------------------------------------------------------------------------------


 

shall not have been vacated, discharged, or stayed or bonded pending appeal
within ninety (90) days from the entry thereof; or (iv) Borrower, Mortgage
Borrower, Operating Lessee, any managing member or general partner of Borrower,
Mortgage Borrower, Operating Lessee, Borrower Principal, or any SPE Component
Entity (if any) shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) Borrower, Mortgage Borrower, Operating Lessee,
any managing member or general partner of Borrower, Mortgage Borrower, Operating
Lessee, Borrower Principal, or any SPE Component Entity (if any) shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due;


 


(G)           IF BORROWER SHALL BE IN DEFAULT BEYOND APPLICABLE NOTICE AND GRACE
PERIODS UNDER ANY OTHER PLEDGE OR OTHER SECURITY AGREEMENT COVERING ANY PART OF
THE COLLATERAL, WHETHER IT BE SUPERIOR OR JUNIOR IN LIEN TO THE PLEDGE
AGREEMENT;


 


(H)           IF MORTGAGE BORROWER SHALL BE IN DEFAULT BEYOND APPLICABLE NOTICE
AND GRACE PERIODS UNDER ANY MORTGAGE, DEED OF TRUST, DEED TO SECURE DEBT OF
OTHER SECURITY AGREEMENT COVERING ANY PARTY OF ANY PROPERTY;


 


(I)            IF ANY PROPERTY BECOMES SUBJECT TO ANY MECHANIC’S, MATERIALMAN’S
OR OTHER LIEN OTHER THAN A LIEN FOR ANY TAXES OR OTHER CHARGES NOT THEN DUE AND
PAYABLE AND SUCH LIEN SHALL REMAIN UNDISCHARGED OF RECORD (BY PAYMENT, BONDING
OR OTHERWISE) FOR A PERIOD OF SIXTY (60) DAYS, OR IF ANY PORTION OF THE
COLLATERAL BECOMES SUBJECT TO ANY LIEN AND SUCH LIEN SHALL REMAIN UNDISCHARGED
OF RECORD (BY PAYMENT, BONDING OR OTHERWISE) FOR A PERIOD OF FIFTEEN (15) DAYS;


 


(J)            IF ANY FEDERAL TAX LIEN IS FILED AGAINST BORROWER, ANY MEMBER OR
GENERAL PARTNER OF BORROWER, MORTGAGE BORROWER, AFFILIATED LESSEE, BORROWER
PRINCIPAL, OR ANY SPE COMPONENT ENTITY (IF ANY) OR ANY PROPERTY AND SAME IS NOT
DISCHARGED OF RECORD WITHIN (A) FIFTEEN (15) DAYS AFTER THE SAME IS FILED IN THE
INSTANCE OF A LIEN FILED AGAINST MORTGAGE BORROWER OR MORTGAGE BORROWER’S
GENERAL PARTNER OR (B) THIRTY (30) DAYS AFTER SAME IS FILED IN THE INSTANCE OF A
LIEN FILED AGAINST ANY OF THE OTHER ABOVE STATED ENTITIES;


 


(K)           IF A JUDGMENT IS FILED AGAINST THE BORROWER IN EXCESS OF $100,000
WHICH JUDGMENT IS NOT COVERED BY INSURANCE PROCEEDS AND IS NOT VACATED OR
DISCHARGED WITHIN 30 DAYS;


 


(L)            IF ANY DEFAULT OCCURS UNDER ANY GUARANTY OR INDEMNITY EXECUTED IN
CONNECTION HEREWITH AND SUCH DEFAULT CONTINUES AFTER THE EXPIRATION OF
APPLICABLE GRACE PERIODS, IF ANY;


 


(M)          IF BORROWER SHALL CAUSE MORTGAGE BORROWER TO PERMIT ANY EVENT
WITHIN MORTGAGE BORROWER’S CONTROL TO OCCUR THAT WOULD CAUSE ANY REA TO
TERMINATE WITHOUT NOTICE OR ACTION BY ANY PARTY THERETO OR WOULD ENTITLE ANY
PARTY TO TERMINATE ANY REA AND THE TERM THEREOF BY GIVING NOTICE TO MORTGAGE
BORROWER; OR ANY REA SHALL BE SURRENDERED, TERMINATED OR CANCELED FOR ANY REASON
OR UNDER ANY CIRCUMSTANCE WHATSOEVER EXCEPT AS PROVIDED FOR IN SUCH REA; OR ANY
TERM OF ANY REA SHALL BE MODIFIED OR SUPPLEMENTED WITHOUT LENDER’S PRIOR WRITTEN
CONSENT; OR BORROWER SHALL FAIL TO CAUSE MORTGAGE BORROWER, WITHIN TEN (10)
BUSINESS DAYS AFTER DEMAND BY LENDER, TO EXERCISE MORTGAGE BORROWER’S OPTION TO
RENEW OR EXTEND THE TERM OF ANY REA OR SHALL FAIL OR NEGLECT TO PURSUE
DILIGENTLY ALL ACTIONS NECESSARY TO EXERCISE SUCH RENEWAL RIGHTS PURSUANT TO
SUCH REA EXCEPT AS PROVIDED FOR IN SUCH REA AND THE SAME SHALL HAVE (OR SHALL BE
REASONABLY

 

82

--------------------------------------------------------------------------------


 

expected to have) a material and adverse affect on the value, use, operation or
enjoyment of the applicable Property as a hotel of a similar type as the hotel
situated on such Property as of the Closing Date or on the ability of Borrower
to perform its obligations (including its payment obligations under this
Agreement, the Note and the other Loan Documents);


 


(N)           IF BORROWER BREACHES ANY OF ITS COVENANTS CONTAINED IN
SECTION 5.24;


 


(O)           IF A DEFAULT HAS OCCURRED AND IS CONTINUING BEYOND ANY APPLICABLE
CURE PERIOD UNDER ANY FRANCHISE AGREEMENT OR MANAGEMENT AGREEMENT, WHICH
ENTITLES SUCH FRANCHISOR OR MANAGER, AS THE CASE MAY BE, TO TERMINATE OR CANCEL
SUCH FRANCHISE AGREEMENT OR MANAGEMENT AGREEMENT;


 


(P)           IF BORROWER SHALL BREACH ANY OF THE MATERIAL TERMS OF:


 

(I)            SECTION 2.4(G) (PAYMENTS UPON A LIQUIDATION EVENT);

 

(II)           INTENTIONALLY OMITTED;

 

(III)          SECTION 5.25 (NOTICES), TO THE EXTENT SUCH DEFAULT SHALL CONTINUE
FOR A PERIOD OF FIVE (5) DAYS AFTER LENDER’S NOTICE THEREOF TO BORROWER;

 

(IV)          SECTION 5.27 (SPECIAL DISTRIBUTIONS);

 

(V)           SECTION 5.28 (LIMITATIONS ON SECURITIES ISSUANCES);

 

(VI)          SECTION 5.29 (LIMITATIONS ON DISTRIBUTIONS);

 

(VII)         SECTION 5.30 (OTHER LIMITATIONS);

 

(VIII)        SECTION 5.31 (CONTRACTUAL OBLIGATIONS); OR

 

(IX)           SECTION 5.34 (REFINANCING);

 


(Q)           IF BORROWER SHALL CAUSE MORTGAGE BORROWER, WITHOUT LENDER’S
CONSENT, TO MODIFY, AMEND, TERMINATE OR CANCEL (OR TO PERMIT OR DIRECT OPERATING
LESSEE TO MODIFY, AMEND, TERMINATE OR CANCEL) ANY FRANCHISE AGREEMENT OR TO
OPERATE ANY PROPERTY UNDER THE NAME OF ANY HOTEL CHAIN OR SYSTEM OTHER THAN THE
NAME SUCH PROPERTY IS OPERATED UNDER AS OF THE DATE HEREOF


 


(R)            IF BORROWER SHALL CAUSE MORTGAGE BORROWER, WITHOUT LENDER’S
CONSENT, TO MODIFY, AMEND, TERMINATE OR CANCEL (OR TO PERMIT OR DIRECT ANY
AFFILIATED LESSEE TO MODIFY, AMEND, TERMINATE OR CANCEL) ANY MANAGEMENT
AGREEMENT;


 


(S)           IF ANY AFFILIATED LESSEE IS IN DEFAULT BEYOND ANY APPLICABLE
NOTICE OR CURE PERIOD UNDER THE APPLICABLE OPERATING LEASE;


 


(T)            IF ANY AFFILIATED LESSEE SHALL DEFAULT IN THE PERFORMANCE OR
OBSERVANCE OF THE OBLIGATIONS UNDER THE APPLICABLE SUBORDINATION AND ATTORNMENT
AGREEMENT BEYOND ANY APPLICABLE NOTICE OR CURE PERIOD SET FORTH THEREIN OR (B)
AN “EVENT OF DEFAULT” SHALL OCCUR UNDER

 

83

--------------------------------------------------------------------------------


 

any Subordination, Attornment and Security Agreement (as defined in the Mortgage
Loan Agreement);


 


(U)           IF THERE SHALL OCCUR ANY DEFAULT BY MORTGAGE BORROWER, AS TENANT
UNDER EITHER GROUND LEASE, IN THE OBSERVANCE OR PERFORMANCE OF ANY TERM,
COVENANT OR CONDITION OF THE APPLICABLE GROUND LEASE ON THE PART OF MORTGAGE
BORROWER TO BE OBSERVED OR PERFORMED AND SAID DEFAULT IS NOT CURED FOLLOWING THE
EXPIRATION OF ANY APPLICABLE GRACE AND NOTICE PERIODS THEREIN PROVIDED, OR IF
THE LEASEHOLD ESTATE CREATED BY THE APPLICABLE GROUND LEASE SHALL BE SURRENDERED
OR IF THE APPLICABLE GROUND LEASE SHALL CEASE TO BE IN FULL FORCE AND EFFECT OR
THE APPLICABLE GROUND LEASE SHALL BE TERMINATED OR CANCELED FOR ANY REASON OR
UNDER ANY CIRCUMSTANCES WHATSOEVER, OR IF ANY OF THE TERMS, COVENANTS OR
CONDITIONS OF THE APPLICABLE GROUND LEASE SHALL IN ANY MANNER BE MODIFIED,
CHANGED, SUPPLEMENTED, ALTERED, OR AMENDED WITHOUT THE CONSENT OF LENDER;


 


(V)           IF BORROWER PRINCIPAL BREACHES ITS COVENANT SET FORTH IN
SECTION 5.33 UNLESS WITHIN FIVE (5) DAYS OF WRITTEN NOTICE FROM LENDER, CNL
HOSPITALITY PROPERTIES, INC. EXECUTES THIS AGREEMENT ASSUMING ALL OBLIGATIONS OF
BORROWER PRINCIPAL HEREUNDER AND IN CONNECTION THEREWITH PROVIDES LENDER WITH A
CORPORATE AND ENFORCEABILITY OPINION WITH RESPECT TO SUCH EXECUTION AND THE
OBLIGATIONS SO ASSUMED, ALL ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION;


 


(W)          IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY OTHER TERM,
COVENANT OR CONDITION OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS FOR MORE
THAN TEN (10) DAYS AFTER NOTICE FROM LENDER TO BORROWER IN THE CASE OF ANY
DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF MONEY OR FOR THIRTY (30)
DAYS AFTER NOTICE FROM LENDER TO BORROWER IN THE CASE OF ANY OTHER DEFAULT,
PROVIDED THAT IF SUCH DEFAULT CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30)
DAY PERIOD AND BORROWER SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH
THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO
CURE THE SAME, SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR SO LONG AS IT
SHALL REQUIRE BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH DEFAULT, IT
BEING AGREED THAT NO SUCH EXTENSION SHALL BE FOR A PERIOD IN EXCESS OF SIXTY
(60) DAYS; OR


 


(X)            IF A MORTGAGE LOAN EVENT OF DEFAULT OCCURS.

 

Section 11.2.          REMEDIES

 


(A)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT (OTHER THAN AN EVENT OF
DEFAULT DESCRIBED IN SECTION 11.1(F) ABOVE) AND AT ANY TIME THEREAFTER DURING
THE CONTINUANCE OF SUCH EVENT OF DEFAULT LENDER MAY, IN ADDITION TO ANY OTHER
RIGHTS OR REMEDIES AVAILABLE TO IT PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR AT LAW OR IN EQUITY, TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND,
THAT LENDER DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER
AND IN THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, DECLARING THE DEBT TO BE
IMMEDIATELY DUE AND PAYABLE, AND LENDER MAY ENFORCE OR AVAIL ITSELF OF ANY OR
ALL RIGHTS OR REMEDIES PROVIDED IN THE LOAN DOCUMENTS AND MAY EXERCISE ALL THE
RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UCC, AS ADOPTED AND ENACTED BY
THE STATE OF NEW YORK, AGAINST BORROWER AND THE COLLATERAL (OR ANY PORTION
THEREOF), INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OR REMEDIES AVAILABLE AT LAW
OR IN EQUITY; AND UPON ANY EVENT OF DEFAULT DESCRIBED IN SECTION 11.1(F) ABOVE,
THE DEBT AND ALL OTHER OBLIGATIONS OF BORROWER HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS SHALL IMMEDIATELY AND

 

84

--------------------------------------------------------------------------------


 

automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.


 


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ALL OR ANY ONE OR MORE OF THE RIGHTS, POWERS, PRIVILEGES AND OTHER
REMEDIES AVAILABLE TO LENDER AGAINST BORROWER UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER OR AT
LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY TIME AND FROM TIME TO TIME,
WHETHER OR NOT ALL OR ANY OF THE DEBT SHALL BE DECLARED DUE AND PAYABLE, AND
WHETHER OR NOT LENDER SHALL HAVE COMMENCED ANY FORECLOSURE PROCEEDING OR OTHER
ACTION FOR THE ENFORCEMENT OF ITS RIGHTS AND REMEDIES UNDER ANY OF THE LOAN
DOCUMENTS WITH RESPECT TO THE COLLATERAL.  ANY SUCH ACTIONS TAKEN BY LENDER
SHALL BE CUMULATIVE AND CONCURRENT AND MAY BE PURSUED INDEPENDENTLY, SINGULARLY,
SUCCESSIVELY, TOGETHER OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER
MAY DETERMINE IN ITS SOLE DISCRETION, TO THE FULLEST EXTENT PERMITTED BY LAW,
WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER
PERMITTED BY LAW, EQUITY OR CONTRACT OR AS SET FORTH HEREIN OR IN THE OTHER LOAN
DOCUMENTS.


 


ARTICLE 12
ENVIRONMENTAL PROVISIONS

 

Section 12.1.          ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants, based upon an Environmental Report of each
Property and information that Borrower knows or should reasonably have known,
and subject to all matters disclosed in the Environmental Reports delivered
pursuant to the provisions of (or referenced in) Section 3.2(e) hereof that: 
(a) there are no Hazardous Materials or underground storage tanks in, on, or
under any Property, except those that are both (i) in compliance with
Environmental Laws and with permits issued pursuant thereto (if such permits are
required), if any, and (ii) either (A) in the case of Hazardous Materials, in
amounts not in excess of that necessary to operate such Property for the
purposes set forth herein or (B) fully disclosed to and approved by Lender in
writing pursuant to an Environmental Report; (b) there are no past, present or
threatened Releases of Hazardous Materials in violation of any Environmental Law
or which would require remediation by a Governmental Authority in, on, under or
from any Property except as described in the Environmental Report; (c) there is
no threat of any Release of Hazardous Materials migrating to any Property except
as described in the Environmental Report; (d) there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with any Property except as described in the Environmental Report;
(e) Borrower does not know of, and has not received, any written or oral notice
or other communication from any Person relating to Hazardous Materials in, on,
under or from any Property; and (f) Borrower has truthfully and fully provided
to Lender, in writing, any and all information relating to environmental
conditions in, on, under or from such Property known to Borrower or contained in
Borrower’s files and records, including but not limited to any reports relating
to Hazardous Materials in, on, under or migrating to or from such Property
and/or to the environmental condition of such Property.

 

85

--------------------------------------------------------------------------------


 

Section 12.2.          ENVIRONMENTAL COVENANTS

 

Borrower covenants and agrees that so long as Mortgage Borrower owns, manages,
is in possession of, or otherwise controls the operation of the Properties (but
not any time after the date on which Lender (or any purchaser at a foreclosure
sale) actually acquires title to the equity interest of Borrower in Mortgage
Borrower and Mortgage Borrower’s general partner):  (a) all uses and operations
on or of each Property, whether by Mortgage Borrower or any other Person, shall
be in compliance in all material respects with all Environmental Laws and
permits issued pursuant thereto; (b) there shall be no Releases of Hazardous
Materials in, on, under or from any Property; (c) there shall be no Hazardous
Materials in, on, or under any Property, except those that are both (i) in
compliance with all Environmental Laws and with permits issued pursuant thereto,
if and to the extent required, and (ii) (A) in amounts not in excess of that
necessary to operate any Property for the purposes set forth herein or (B) fully
disclosed to and approved by Lender in writing; (d) cause Mortgage Borrower to
keep each Property free and clear of all Environmental Liens; (e) cause Mortgage
Borrower to, at its sole cost and expense, fully and expeditiously cooperate in
all activities pursuant to Section 12.4 below, including but not limited to
providing all relevant information and making knowledgeable persons available
for interviews; (f) Borrower shall cause Mortgage Borrower to, at its sole cost
and expense, perform any environmental site assessment or other investigation of
environmental conditions in connection with each Property, pursuant to any
reasonable written request of Lender, upon Lender’s reasonable belief that such
Property is not in full compliance with all Environmental Laws, and share with
Lender the reports and other results thereof, and Lender and other Indemnified
Parties shall be entitled to rely on such reports and other results thereof; (g)
Borrower shall cause Mortgage Borrower to, at its sole cost and expense, comply
with all reasonable written requests of Lender to (i) reasonably effectuate
remediation of any Hazardous Materials in, on, under or from such Property; and
(ii) comply with any Environmental Law; (h) Borrower shall cause Mortgage
Borrower not to allow any tenant or other user of any Property to violate any
Environmental Law; and (i) Borrower shall cause Mortgage Borrower to immediately
notify Lender in writing after it has become aware of (A) any presence or
Release or threatened Release of Hazardous Materials in, on, under, from or
migrating towards any Property; (B) any non-compliance with any Environmental
Laws related in any way to any Property; (C) any actual or potential
Environmental Lien against any Property; (D) any required or proposed
remediation of environmental conditions relating to any Property; and (E) any
written or oral notice or other communication of which Borrower becomes aware
from any source whatsoever (including but not limited to a Governmental
Authority) relating in any way to Hazardous Materials.  Any failure of Borrower
to cause Mortgage Borrower to perform such obligations pursuant to this
Section 12.2 shall constitute bad faith waste with respect to the Properties.

 

Section 12.3.          LENDER’S RIGHTS

 

Lender and any other Person designated by Lender, including but not limited to
any representative of a Governmental Authority, and any environmental
consultant, and any receiver appointed by any court of competent jurisdiction,
shall have the right, but not the obligation, to enter upon any Property at all
reasonable times to assess any and all aspects of the environmental condition of
each Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s reasonable discretion) and taking samples of soil, groundwater or other
water, air, or building materials, and conducting

 

86

--------------------------------------------------------------------------------


 

other invasive testing.  Borrower shall cooperate with and provide access to
Lender and any such person or entity designated by Lender.

 

Section 12.4.          OPERATIONS AND MAINTENANCE PROGRAMS

 

If recommended by the Environmental Report or any other environmental assessment
or audit of any Property,  Borrower shall cause Mortgage Borrower to establish
and comply with an operations and maintenance program with respect to any such
Property, in form and substance reasonably acceptable to Lender, prepared by an
environmental consultant reasonably acceptable to Lender, which program shall
address any asbestos-containing material or lead based paint that may now or in
the future be detected at or on any such Property.  Without limiting the
generality of the preceding sentence, Lender may require (a) periodic notices or
reports to Lender in form, substance and at such intervals as Lender may
specify, (b) an amendment to such operations and maintenance program to address
changing circumstances, laws or other matters, (c) at Borrower’s sole expense,
supplemental examination of any such Property by consultants specified by
Lender, (d) access to each Property by Lender, its agents or servicer, to review
and assess the environmental condition of each Property and Borrower’s
compliance with any operations and maintenance program, and (e) variation of the
operations and maintenance program in response to the reports provided by any
such consultants.

 

Section 12.5.          ENVIRONMENTAL DEFINITIONS

 

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act, that apply to Borrower or
any Property and relate to Hazardous Materials or protection of human health or
the environment.  “Environmental Liens” means all Liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
Borrower or any other Person.  “Environmental Report” means the written reports
resulting from the environmental site assessments of any Property delivered to
Lender in connection with the Loan.  “Hazardous Materials” shall mean petroleum
and petroleum products and compounds containing them, including gasoline, diesel
fuel and oil; explosives, flammable materials; radioactive materials;
polychlorinated biphenyls and compounds containing them; lead and lead-based
paint; asbestos or asbestos-containing materials in any form that is or could
become friable; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which on any Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material”, “hazardous waste”,
“toxic substance”, “toxic pollutant”, “contaminant”, or “pollutant” within the
meaning of any Environmental Law.  “Release” of any Hazardous Materials includes
but is not limited to any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials.

 

87

--------------------------------------------------------------------------------


 

Section 12.6.          INDEMNIFICATION

 


(A)           BORROWER AND BORROWER PRINCIPAL COVENANT AND AGREE AT THEIR SOLE
COST AND EXPENSE, TO PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD INDEMNIFIED
PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES IMPOSED UPON OR INCURRED BY
OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR INDIRECTLY ARISING
OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE OF THE FOLLOWING:  (I) ANY
PRESENCE OF ANY HAZARDOUS MATERIALS IN, ON, ABOVE, OR UNDER ANY PROPERTY; (II)
ANY PAST, PRESENT OR THREATENED RELEASE OF HAZARDOUS MATERIALS IN, ON, ABOVE,
UNDER OR FROM ANY PROPERTY; (III) ANY ACTIVITY BY BORROWER OR MORTGAGE BORROWER,
ANY PERSON AFFILIATED WITH BORROWER OR MORTGAGE BORROWER, AND ANY TENANT OR
OTHER USER OF ANY PROPERTY IN CONNECTION WITH ANY ACTUAL, PROPOSED OR THREATENED
USE, TREATMENT, STORAGE, HOLDING, EXISTENCE, DISPOSITION OR OTHER RELEASE,
GENERATION, PRODUCTION, MANUFACTURING, PROCESSING, REFINING, CONTROL,
MANAGEMENT, ABATEMENT, REMOVAL, HANDLING, TRANSFER OR TRANSPORTATION TO OR FROM
ANY PROPERTY OF ANY HAZARDOUS MATERIALS AT ANY TIME LOCATED IN, UNDER, ON OR
ABOVE ANY PROPERTY OR ANY ACTUAL OR PROPOSED REMEDIATION OF ANY HAZARDOUS
MATERIALS AT ANY TIME LOCATED IN, UNDER, ON OR ABOVE ANY PROPERTY, WHETHER OR
NOT SUCH REMEDIATION IS VOLUNTARY OR PURSUANT TO COURT OR ADMINISTRATIVE ORDER,
INCLUDING BUT NOT LIMITED TO ANY REMOVAL, REMEDIAL OR CORRECTIVE ACTION; (IV)
ANY PAST, PRESENT OR THREATENED NON-COMPLIANCE OR VIOLATIONS OF ANY
ENVIRONMENTAL LAWS (OR PERMITS ISSUED PURSUANT TO ANY ENVIRONMENTAL LAW) IN
CONNECTION WITH ANY PROPERTY OR OPERATIONS THEREON, INCLUDING BUT NOT LIMITED TO
ANY FAILURE BY BORROWER OR MORTGAGE BORROWER, ANY PERSON OR ENTITY AFFILIATED
WITH BORROWER OR MORTGAGE BORROWER, AND ANY TENANT OR OTHER USER OF ANY PROPERTY
TO COMPLY WITH ANY ORDER OF ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH ANY
ENVIRONMENTAL LAWS; (V) THE IMPOSITION, RECORDING OR FILING OR THE THREATENED
IMPOSITION, RECORDING OR FILING OF ANY ENVIRONMENTAL LIEN ENCUMBERING ANY
PROPERTY; (VI) ANY ACTS OF BORROWER OR MORTGAGE BORROWER, ANY PERSON OR ENTITY
AFFILIATED WITH BORROWER OR MORTGAGE BORROWER, AND ANY TENANT OR OTHER USER OF
ANY PROPERTY IN (A) ARRANGING FOR DISPOSAL OR TREATMENT, OR ARRANGING WITH A
TRANSPORTER FOR TRANSPORT FOR DISPOSAL OR TREATMENT, OF HAZARDOUS MATERIALS AT
ANY FACILITY OR INCINERATION VESSEL CONTAINING SUCH OR SIMILAR HAZARDOUS
MATERIALS OR (B) ACCEPTING ANY HAZARDOUS MATERIALS FOR TRANSPORT TO DISPOSAL OR
TREATMENT FACILITIES, INCINERATION VESSELS OR SITES FROM WHICH THERE IS A
RELEASE, OR A THREATENED RELEASE OF ANY HAZARDOUS SUBSTANCE WHICH CAUSES THE
INCURRENCE OF COSTS FOR REMEDIATION; AND (VII) ANY MISREPRESENTATION OR
INACCURACY IN ANY REPRESENTATION OR WARRANTY OR MATERIAL BREACH OR FAILURE TO
PERFORM ANY COVENANTS OR OTHER OBLIGATIONS PURSUANT TO THIS AGREEMENT RELATING
TO ENVIRONMENTAL MATTERS.

 


(B)           UPON WRITTEN REQUEST BY ANY INDEMNIFIED PARTY, BORROWER AND
BORROWER PRINCIPAL SHALL DEFEND SAME (IF REQUESTED BY ANY INDEMNIFIED PARTY, IN
THE NAME OF THE INDEMNIFIED PARTY) BY ATTORNEYS AND OTHER PROFESSIONALS
REASONABLY APPROVED BY THE INDEMNIFIED PARTIES.  NOTWITHSTANDING THE FOREGOING,
ANY INDEMNIFIED PARTIES MAY, IN THEIR SOLE DISCRETION, ENGAGE THEIR OWN
ATTORNEYS AND OTHER PROFESSIONALS TO DEFEND OR ASSIST THEM, AND, AT THE OPTION
OF INDEMNIFIED PARTIES, THEIR ATTORNEYS SHALL CONTROL THE RESOLUTION OF ANY
CLAIM OR PROCEEDING.  UPON DEMAND, BORROWER AND BORROWER PRINCIPAL SHALL PAY OR,
IN THE SOLE DISCRETION OF THE INDEMNIFIED PARTIES, REIMBURSE, THE INDEMNIFIED
PARTIES FOR THE PAYMENT OF REASONABLE FEES AND DISBURSEMENTS OF ATTORNEYS,
ENGINEERS, ENVIRONMENTAL CONSULTANTS, LABORATORIES AND OTHER PROFESSIONALS IN
CONNECTION THEREWITH.

 


(C)           NOTWITHSTANDING THE FOREGOING, BORROWER SHALL HAVE NO LIABILITY
FOR ANY LOSSES IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED
PARTIES AND DESCRIBED IN

 

88

--------------------------------------------------------------------------------


 

subsection (a) above to the extent that Borrower can conclusively prove both
that such Losses were caused solely by actions, conditions or events that first
occurred after the date that Lender (or any purchaser at a foreclosure sale)
actually acquired title to the equity interest of Borrower in Mortgage Borrower
and Mortgage Borrower’s general partner and that such Losses were not caused by
the direct or indirect actions of Borrower, Borrower Principal, or any partner,
member, principal, officer, director, trustee or manager of Borrower or Borrower
Principal or any employee, agent, contractor or Affiliate of Borrower or
Borrower Principal (other than Mortgage Borrower to the extent arising after the
Foreclosure Date (as defined in Section 15.1(e))).  The obligations and
liabilities of Borrower and Borrower Principal under this Section 12.6 shall
fully survive indefinitely notwithstanding any termination, satisfaction or
assignment of the Pledge Agreement.


 


ARTICLE 13
SECONDARY MARKET

 

Section 13.1.          TRANSFER OF LOAN

 

Lender may, at any time, sell, transfer or assign the Loan Documents, or grant
participations therein (“Participations”) or syndicate the Loan (“Syndication”)
or issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(“Securities”) (a Syndication or the issuance of Participations and/or
Securities, a “Securitization”).

 

Section 13.2.          DELEGATION OF SERVICING

 

At the option of Lender, the Loan may be serviced by a servicer/trustee selected
by Lender and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to such servicer/trustee
pursuant to a servicing agreement between Lender and such servicer/trustee.

 

Section 13.3.          DISSEMINATION OF INFORMATION

 

Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any Participations and/or
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency rating the Loan, or any Participations and/or Securities,
each prospective Investor, and any organization maintaining databases on the
underwriting and performance of commercial mortgage loans, all documents and
information which Lender now has or may hereafter acquire relating to the Debt
and to Borrower, any managing member or general partner thereof, Mortgage
Borrower, Borrower Principal, any SPE Component Entity (as defined herein and in
the Mortgage Loan Agreement) (if any) and any Property, including financial
statements, whether furnished by Borrower or otherwise, as Lender determines
necessary or desirable.  Borrower irrevocably waives any and all rights it may
have under applicable Legal Requirements to prohibit such disclosure, including
but not limited to any right of privacy.

 

89

--------------------------------------------------------------------------------


 

Section 13.4.          COOPERATION

 

Borrower and Borrower Principal agree to cooperate with Lender in connection
with any sale or transfer of the Loan, Syndication or any Participation and/or
Securities created pursuant to this Article 13.  At the request of the holder of
the Note and, to the extent not already required to be provided by Borrower
under this Agreement, Borrower and Borrower Principal shall take such reasonable
actions for the benefit of, and use reasonable efforts to provide information
not in the possession of the holder of the Note in order to satisfy the market
standards (which may include such holder’s delivery of information with respect
to Borrower, Mortgage Borrower, Borrower Principal, the Collateral and the
Property to any Investor or prospective Investor) to which the holder of the
Note customarily adheres or which may be reasonably required in the marketplace
or by the Rating Agencies in connection with such sales or transfers, including,
without limitation, to:

 


(A)           PROVIDE OR CAUSE THE MORTGAGE BORROWER TO PROVIDE, (I) UPDATED
FINANCIAL, BUDGET AND OTHER INFORMATION (INCLUDING, BUT NOT LIMITED TO, UPDATED
RENT ROLLS MEETING THE REQUIREMENTS SET FORTH IN SECTION 5.11(A)(I) HEREOF AND
OPERATING STATEMENTS FOR EACH PROPERTY MEETING THE REQUIREMENTS SET FORTH IN
SECTION 5.11(A)(II) HEREOF) WITH RESPECT TO EACH PROPERTY, BORROWER, MORTGAGE
BORROWER, BORROWER PRINCIPAL AND MANAGER AND (II) MODIFICATIONS AND/OR UPDATES
TO THE APPRAISALS, MARKET STUDIES, ENVIRONMENTAL REVIEWS AND REPORTS AND
ENGINEERING REPORTS OF ANY PROPERTY OBTAINED IN CONNECTION WITH THE MAKING OF
THE LOAN (ALL OF THE FOREGOING BEING REFERRED TO AS THE “PROVIDED INFORMATION”),
TOGETHER, IF CUSTOMARY, WITH APPROPRIATE VERIFICATION AND/OR CONSENTS OF THE
PROVIDED INFORMATION THROUGH LETTERS OF AUDITORS OR OPINIONS OF COUNSEL OF
INDEPENDENT ATTORNEYS ACCEPTABLE TO LENDER AND THE RATING AGENCIES;


 


(B)           MAKE REASONABLE CHANGES TO THE ORGANIZATIONAL DOCUMENTS OF
BORROWER, MORTGAGE BORROWER OR ANY SPE COMPONENT ENTITY AND THEIR RESPECTIVE
PRINCIPALS, INCLUDING, BUT NOT LIMITED TO, CHANGES TO THE OWNERSHIP STRUCTURE OF
BORROWER AS MAY BE NECESSARY TO CREATE A SECOND BORROWER ACCEPTABLE TO LENDER IN
ITS REASONABLE DISCRETION;


 


(C)           INTENTIONALLY OMITTED;


 


(D)           PERMIT SITE INSPECTIONS, APPRAISALS, MARKET STUDIES AND OTHER DUE
DILIGENCE INVESTIGATIONS OF ANY PROPERTY, AS MAY BE REASONABLY REQUESTED BY THE
HOLDER OF THE NOTE OR THE RATING AGENCIES OR AS MAY BE NECESSARY OR APPROPRIATE
IN CONNECTION WITH THE SECURITIZATION;


 


(E)           MAKE THE REPRESENTATIONS AND WARRANTIES WITH RESPECT TO ANY OR ALL
PROPERTIES, THE COLLATERAL, THE BORROWER, MORTGAGE BORROWER, BORROWER PRINCIPAL
AND THE LOAN DOCUMENTS AS ARE MADE IN THE LOAN DOCUMENTS AND SUCH OTHER
REPRESENTATIONS AND WARRANTIES AS MAY BE REASONABLY REQUESTED BY THE HOLDER OF
THE NOTE OR THE RATING AGENCIES;


 


(F)            EXECUTE SUCH AMENDMENTS TO THE LOAN DOCUMENTS AS MAY BE REQUESTED
BY THE HOLDER OF THE NOTE OR THE RATING AGENCIES OR OTHERWISE TO EFFECT THE
SECURITIZATION INCLUDING, WITHOUT LIMITATION, BIFURCATION OF THE LOAN INTO TWO
OR MORE COMPONENTS AND/OR SEPARATE NOTES AND/OR CREATING A SENIOR/SUBORDINATE
NOTE STRUCTURE AND/OR ADDITIONAL MEZZANINE NOTE COMPONENTS AND/OR ADJUSTING THE
RELATIVE LOAN AMOUNTS OF THE LOAN AND THE MORTGAGE LOAN; PROVIDED, HOWEVER, THAT
BORROWER SHALL NOT BE REQUIRED TO MODIFY OR AMEND ANY LOAN DOCUMENT IF SUCH

 

90

--------------------------------------------------------------------------------


 

modification or amendment would (i) change the interest rate or the stated
maturity, except in connection with a bifurcation of the Loan which may result
in varying LIBOR Rates for each component thereof, but which shall have the same
weighted average coupon of the LIBOR Rate that existed immediately prior to such
modification, or (ii) in the reasonable judgment of Borrower, modify or amend
any other material economic term of the Loan, or (iii) in the reasonable
judgment of Borrower, materially increase Borrower’s obligations and liabilities
under the Loan Documents;


 


(G)           DELIVER TO LENDER AND/OR ANY RATING AGENCY, (I) ONE OR MORE
CERTIFICATES EXECUTED BY AN OFFICER OF THE BORROWER CERTIFYING AS TO THE
ACCURACY, AS OF THE CLOSING DATE OF THE SECURITIZATION, OF ALL REPRESENTATIONS
MADE BY BORROWER IN THE LOAN DOCUMENTS AS OF THE CLOSING DATE IN ALL RELEVANT
JURISDICTIONS OR, IF SUCH REPRESENTATIONS ARE NO LONGER ACCURATE, CERTIFYING AS
TO WHAT MODIFICATIONS TO THE REPRESENTATIONS WOULD BE REQUIRED TO MAKE SUCH
REPRESENTATIONS ACCURATE AS OF THE CLOSING DATE OF THE SECURITIZATION, AND (II)
CERTIFICATES OF THE RELEVANT GOVERNMENTAL AUTHORITIES IN ALL RELEVANT
JURISDICTIONS INDICATING THE GOOD STANDING AND QUALIFICATION OF BORROWER AS OF
THE DATE OF THE CLOSING DATE OF THE SECURITIZATION;


 


(H)           HAVE REASONABLY APPROPRIATE PERSONNEL PARTICIPATE IN A BANK
MEETING AND/OR PRESENTATION FOR THE RATING AGENCIES OR INVESTORS; AND


 


(I)            COOPERATE WITH AND ASSIST LENDER IN OBTAINING RATINGS OF THE
SECURITIES FROM TWO (2) OR MORE OF THE RATING AGENCIES.


 

Upon Lender’s modification the Selected Day pursuant to the terms of
Section 2.2(d) above, Borrower and Borrower Principal shall promptly deliver to
Lender such modifications to the Rate Cap and the Collateral Assignment of
Interest Rate Cap reasonably required by Lender as result of such designation.

 

Borrower shall not be responsible for any costs and expenses incurred by
Borrower or Lender in connection with Borrower’s complying with the requests and
requirements made under this Section 13.4 (including, without limitation, the
fees and expenses of the Rating Agencies).

 

In the event that Borrower requests any consent or approval hereunder and the
provisions of this Agreement or any Loan Documents require the receipt of
written confirmation from each Rating Agency with respect to the rating on the
Securities, or, in accordance with the terms of the transaction documents
relating to a Securitization, such a rating confirmation is required in order
for the consent of Lender to be given, Borrower shall pay all of the costs and
expenses of Lender, Lender’s servicer and each Rating Agency in connection
therewith, and, if applicable, shall pay any fees imposed by any Rating Agency
as a condition to the delivery of such confirmation.

 

Section 13.5.          SECURITIZATION INDEMNIFICATION

 


(A)           BORROWER AND BORROWER PRINCIPAL UNDERSTAND THAT CERTAIN OF THE
PROVIDED INFORMATION MAY BE INCLUDED IN DISCLOSURE DOCUMENTS IN CONNECTION WITH
THE SECURITIZATION, INCLUDING, WITHOUT LIMITATION, A PROSPECTUS, PROSPECTUS
SUPPLEMENT, OFFERING MEMORANDUM OR PRIVATE PLACEMENT MEMORANDUM (EACH, A
“DISCLOSURE DOCUMENT”) AND MAY ALSO BE INCLUDED IN FILINGS WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES ACT OR THE

 

91

--------------------------------------------------------------------------------


 

Exchange Act, or provided or made available to investors or prospective
investors in the Securities, the Rating Agencies, and service providers relating
to the Securitization.  In the event that the Disclosure Document is required to
be revised prior to the sale of all Securities, Borrower and Borrower Principal
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.


 


(B)           BORROWER AND BORROWER PRINCIPAL AGREE IN CONNECTION WITH EACH OF
(I) A PRELIMINARY AND A FINAL OFFERING MEMORANDUM OR PRIVATE PLACEMENT
MEMORANDUM OR SIMILAR DOCUMENT (INCLUDING ANY INVESTOR OR RATING AGENCY “TERM
SHEETS” OR PRESENTATIONS RELATING TO ANY PROPERTY, THE COLLATERAL AND/OR THE
LOAN) OR (II) A PRELIMINARY AND FINAL PROSPECTUS OR PROSPECTUS SUPPLEMENT, AS
APPLICABLE, (A) THAT BORROWER AND BORROWER PRINCIPAL WILL PROVIDE A CERTIFICATE
CERTIFYING THAT BORROWER AND BORROWER PRINCIPAL HAVE CAREFULLY EXAMINED SUCH
MEMORANDUM OR PROSPECTUS OR OTHER DOCUMENT (INCLUDING ANY INVESTOR OR RATING
AGENCY “TERM SHEETS” OR PRESENTATIONS RELATING TO ANY PROPERTY, THE COLLATERAL
AND/OR THE LOAN), AS APPLICABLE, INCLUDING WITHOUT LIMITATION, THE SECTIONS
ENTITLED “SPECIAL CONSIDERATIONS,” AND/OR “RISK FACTORS,” AND “CERTAIN LEGAL
ASPECTS OF THE MORTGAGE LOAN,” OR SIMILAR SECTIONS, AND ALL SECTIONS RELATING TO
BORROWER, BORROWER PRINCIPAL, MANAGER, THEIR AFFILIATES, THE LOAN, THE LOAN
DOCUMENTS, THE COLLATERAL, AND ANY PROPERTY, AND ANY RISKS OR SPECIAL
CONSIDERATIONS RELATING THERETO, AND THAT, TO THE BEST OF BORROWER’S KNOWLEDGE,
SUCH SECTIONS (AND ANY OTHER SECTIONS REASONABLY REQUESTED) DO NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS MADE, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING, AND (B) THAT BORROWER WILL PROVIDE AN
INDEMNIFICATION CERTIFICATE (1) INDEMNIFYING LENDER (AND FOR PURPOSES OF THIS
SECTION 13.5, LENDER HEREUNDER SHALL INCLUDE ITS OFFICERS AND DIRECTORS) AND THE
AFFILIATE OF LENDER THAT (I) HAS FILED THE REGISTRATION STATEMENT, IF ANY,
RELATING TO THE SECURITIZATION AND/OR (II) WHICH IS ACTING AS ISSUER, DEPOSITOR,
SPONSOR AND/OR A SIMILAR CAPACITY WITH RESPECT TO THE SECURITIZATION (ANY PERSON
DESCRIBED IN (I) OR (II), AN “ISSUER PERSON”), AND EACH DIRECTOR AND OFFICER OF
ANY ISSUER PERSON, AND EACH PERSON OR ENTITY WHO CONTROLS ANY ISSUER PERSON
WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT (COLLECTIVELY, THE “ISSUER GROUP”), AND EACH PERSON WHICH IS ACTING
AS AN UNDERWRITER, MANAGER, PLACEMENT AGENT, INITIAL PURCHASER OR SIMILAR
CAPACITY WITH RESPECT TO THE SECURITIZATION, EACH OF ITS DIRECTORS AND OFFICERS
AND EACH PERSON WHO CONTROLS ANY SUCH PERSON WITHIN THE MEANING OF SECTION 15 OF
THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT (COLLECTIVELY, THE
“UNDERWRITER GROUP”) FOR ANY LOSSES TO WHICH LENDER, THE ISSUER GROUP OR THE
UNDERWRITER GROUP MAY BECOME SUBJECT INSOFAR AS THE LOSSES ARISE OUT OF OR ARE
BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT
WHICH IS IN FACT UNTRUE CONTAINED IN SUCH SECTIONS (INCLUDING ANY INVESTOR OR
RATING AGENCY “TERM SHEETS” OR PRESENTATIONS RELATING TO ANY PROPERTY AND/OR THE
LOAN) OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION WHICH
IS IN FACT AN OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED IN
SUCH SECTIONS (INCLUDING ANY INVESTOR OR RATING AGENCY “TERM SHEETS” OR
PRESENTATIONS RELATING TO ANY PROPERTY, THE COLLATERAL AND/OR THE LOAN) OR
NECESSARY IN ORDER TO MAKE THE STATEMENTS IN SUCH SECTIONS (INCLUDING ANY
INVESTOR OR RATING AGENCY “TERM SHEETS” OR PRESENTATIONS RELATING TO ANY
PROPERTY AND/OR THE LOAN) OR IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING (COLLECTIVELY THE “SECURITIES LIABILITIES”) AND (2)
AGREEING TO REIMBURSE LENDER, THE ISSUER GROUP AND THE UNDERWRITER GROUP FOR ANY
LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY LENDER AND ISSUER GROUP IN
CONNECTION WITH INVESTIGATING OR DEFENDING THE SECURITIES LIABILITIES; PROVIDED,
HOWEVER, THAT BORROWER WILL BE LIABLE IN ANY SUCH CASE UNDER

 

92

--------------------------------------------------------------------------------


 

clauses (1) or (2) above only to the extent that any such Securities Liabilities
arise out of or is based upon any such untrue statement or omission made therein
in reliance upon and in conformity with information furnished to Lender or any
member of the Issuer Group or Underwriter Group by or on behalf of Borrower or
Borrower Principal with respect to the Borrower, Mortgage Borrower, Borrower
Principal, Affiliated Lessee, the Property and/or the Loan in connection with
the preparation of the memorandum or prospectus or other document (including any
Investor or Rating Agency “term sheets” or presentations relating to any
Property and/or the Loan) or in connection with the underwriting of the Loan,
including, without limitation, financial statements of Borrower or Borrower
Principal, operating statements, rent rolls, environmental site assessment
reports and Property condition reports with respect to any Property.  This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have.  Moreover, the indemnification provided for in Clauses (1) and
(2) above shall be effective whether or not certificate described in (A) above
is provided and shall be applicable based on information previously provided by
Borrower and Borrower Principal or their Affiliates if Borrower or Borrower
Principal do not provide the indemnification certificate.


 


(C)           IN CONNECTION WITH FILINGS UNDER THE EXCHANGE ACT OR ANY
INFORMATION PROVIDED TO HOLDERS OF SECURITIES ON AN ONGOING BASIS, BORROWER
AGREES TO INDEMNIFY (I) LENDER, THE ISSUER GROUP AND THE UNDERWRITER GROUP FOR
LOSSES TO WHICH LENDER, THE ISSUER GROUP OR THE UNDERWRITER GROUP MAY BECOME
SUBJECT INSOFAR AS THE SECURITIES LIABILITIES ARISE OUT OF OR ARE BASED UPON THE
OMISSION OR ALLEGED OMISSION WHICH IS IN FACT AN OMISSION TO STATE IN THE
PROVIDED INFORMATION A MATERIAL FACT REQUIRED TO BE STATED IN THE PROVIDED
INFORMATION IN ORDER TO MAKE THE STATEMENTS IN THE PROVIDED INFORMATION, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING AND (II)
REIMBURSE LENDER, THE ISSUER GROUP OR THE UNDERWRITER GROUP FOR ANY LEGAL OR
OTHER EXPENSES REASONABLY INCURRED BY LENDER, THE ISSUER GROUP OR THE
UNDERWRITER GROUP IN CONNECTION WITH DEFENDING OR INVESTIGATING THE SECURITIES
LIABILITIES.


 


(D)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 13.5 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY
WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY
UNDER THIS SECTION 13.5, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE
COMMENCEMENT THEREOF, BUT THE OMISSION TO SO NOTIFY THE INDEMNIFYING PARTY WILL
NOT RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY WHICH THE INDEMNIFYING
PARTY MAY HAVE TO ANY INDEMNIFIED PARTY HEREUNDER EXCEPT TO THE EXTENT THAT
FAILURE TO NOTIFY CAUSES PREJUDICE TO THE INDEMNIFYING PARTY.  IN THE EVENT THAT
ANY ACTION IS BROUGHT AGAINST ANY INDEMNIFIED PARTY, AND IT NOTIFIES THE
INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY WILL BE
ENTITLED, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY, TO PARTICIPATE THEREIN AND,
TO THE EXTENT THAT IT (OR THEY) MAY ELECT BY WRITTEN NOTICE DELIVERED TO THE
INDEMNIFIED PARTY PROMPTLY AFTER RECEIVING THE AFORESAID NOTICE FROM SUCH
INDEMNIFIED PARTY, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY
SATISFACTORY TO SUCH INDEMNIFIED PARTY.  AFTER NOTICE FROM THE INDEMNIFYING
PARTY TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 13.5 THE INDEMNIFYING PARTY
SHALL BE RESPONSIBLE FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY
SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN
REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER, IF THE DEFENDANTS IN ANY
SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY AND
THE INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE ARE ANY LEGAL
DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES THAT ARE DIFFERENT
FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY, THE INDEMNIFIED
PARTY OR PARTIES SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL TO ASSERT SUCH
LEGAL DEFENSES AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON

 

93

--------------------------------------------------------------------------------


 

behalf of such indemnified party or parties.  The indemnifying party shall not
be liable for the expenses of more than one such separate counsel unless an
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to another indemnified party.


 


(E)           IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN
CIRCUMSTANCES IN WHICH THE INDEMNITY AGREEMENTS PROVIDED FOR IN  SECTION 13.5(C)
OR SECTION 13.5(D) IS OR ARE FOR ANY REASON HELD TO BE UNENFORCEABLE BY AN
INDEMNIFIED PARTY IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR
ACTION IN RESPECT THEREOF) REFERRED TO THEREIN WHICH WOULD OTHERWISE BE
INDEMNIFIABLE UNDER SECTION 13.5(C) OR SECTION 13.5(D), THE INDEMNIFYING PARTY
SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY THE INDEMNIFIED PARTY AS A
RESULT OF SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTION IN RESPECT
THEREOF); PROVIDED, HOWEVER, THAT NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.  IN DETERMINING THE AMOUNT OF CONTRIBUTION TO
WHICH THE RESPECTIVE PARTIES ARE ENTITLED, THE FOLLOWING FACTORS SHALL BE
CONSIDERED:  (I) THE INDEMNIFIED PARTY’S, BORROWER’S AND BORROWER PRINCIPAL’S
RELATIVE KNOWLEDGE AND ACCESS TO INFORMATION CONCERNING THE MATTER WITH RESPECT
TO WHICH CLAIM WAS ASSERTED; (II) THE OPPORTUNITY TO CORRECT AND PREVENT ANY
STATEMENT OR OMISSION; AND (III) ANY OTHER EQUITABLE CONSIDERATIONS APPROPRIATE
IN THE CIRCUMSTANCES.  LENDER AND BORROWER HEREBY AGREE THAT IT WOULD NOT BE
EQUITABLE IF THE AMOUNT OF SUCH CONTRIBUTION WERE DETERMINED BY PRO RATA OR PER
CAPITA ALLOCATION.

 


(F)            THE LIABILITIES AND OBLIGATIONS OF BORROWER, BORROWER PRINCIPAL
AND LENDER UNDER THIS SECTION 13.5 SHALL SURVIVE THE SATISFACTION OF THIS
AGREEMENT AND THE SATISFACTION AND DISCHARGE OF THE DEBT.

 

Section 13.6.          INTENTIONALLY OMITTED.

 


ARTICLE 14
INDEMNIFICATIONS

 

Section 14.1.          GENERAL INDEMNIFICATION

 

Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about any
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about any Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of any Property or any part thereof; (d) any failure
of any Property or the Collateral to be in compliance with any Applicable Legal
Requirements; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; (f) the holding or investing of the Mortgage Reserve
Accounts or the performance of the Required Work, Additional Required

 

94

--------------------------------------------------------------------------------


 

Repairs or Additional Replacements (all as defined in the Mortgage Loan
Agreement), or (g) the payment of any commission, charge or brokerage fee to
anyone which may be payable in connection with the funding of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender.  To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

 

Section 14.2.          INTANGIBLE TAX INDEMNIFICATION

 

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any tax on
the making of the Pledge Agreement, the Note or any of the other Loan Documents,
but excluding any income, franchise or other similar taxes.

 

Section 14.3.          ERISA INDEMNIFICATION

 

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that Lender may incur, directly or
indirectly, as a result of a default under Section 4.8 or Section 5.18 of this
Agreement.

 

Section 14.4.          SURVIVAL

 

The obligations and liabilities of Borrower under this Article 14 shall fully
survive indefinitely notwithstanding any termination, satisfaction or assignment
of the Pledge Agreement.

 


ARTICLE 15
EXCULPATION

 

Section 15.1.          EXCULPATION

 


(A)           SUBJECT TO THE QUALIFICATIONS BELOW, LENDER SHALL NOT ENFORCE THE
LIABILITY AND OBLIGATION OF BORROWER OR BORROWER PRINCIPAL, AS APPLICABLE, TO
PERFORM AND OBSERVE THE OBLIGATIONS CONTAINED HEREIN OR IN THE OTHER LOAN
DOCUMENTS BY ANY ACTION OR PROCEEDING WHEREIN A MONEY JUDGMENT SHALL BE SOUGHT
AGAINST BORROWER, EXCEPT THAT LENDER MAY BRING ACTION UNDER THE UCC, AN ACTION
FOR SPECIFIC PERFORMANCE OR ANY OTHER APPROPRIATE ACTION OR PROCEEDING TO ENABLE
LENDER TO ENFORCE AND REALIZE UPON THIS AGREEMENT, THE NOTE, THE PLEDGE
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE INTEREST IN THE COLLATERAL AND
ANY OTHER COLLATERAL GIVEN TO LENDER CREATED BY THIS AGREEMENT, THE NOTE, THE
PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT, EXCEPT
AS SPECIFICALLY PROVIDED HEREIN, ANY

 

95

--------------------------------------------------------------------------------


 

judgment in any such action or proceeding shall be enforceable against Borrower
or Borrower Principal, as applicable, only to the extent of Borrower’s or
Borrower Principal’s interest in the Collateral and in any other collateral
given to Lender.  Lender, by accepting this Agreement, the Note, the Pledge
Agreement and the other Loan Documents, agrees that it shall not, except as
otherwise provided in this Section 15.1, sue for, seek or demand any deficiency
judgment against any Borrower, its members, partners, shareholders, officers or
directors or Borrower Principal or its members, partners, shareholders, officers
or directors in any such action or proceeding, under or by reason of or under or
in connection with this Agreement, the Note, the Pledge Agreement or the other
Loan Documents.  The provisions of this Section 15.1 shall not, however, (i)
constitute a waiver, release or impairment of any obligation evidenced or
secured by this Agreement, the Note, the Pledge Agreement or the other Loan
Documents; (ii) impair the right of Lender to name Borrower or Borrower
Principal as a party defendant in any action or suit for judicial foreclosure
and sale under this Agreement and the Pledge Agreement; (iii) affect the
validity or enforceability of any indemnity (including, without limitation,
those contained in the Article 12 and in Section 13.5 and Article 14 of this
Agreement), guaranty, master lease or similar instrument made in connection with
this Agreement, the Note, the Pledge Agreement and the other Loan Documents;
(iv) impair the right of Lender to obtain the appointment of a receiver; (v)
impair the enforcement of the assignment of leases provisions contained in the
Pledge Agreement; (vi) impair the right of Lender to obtain a deficiency
judgment or other judgment on the Note against Borrower or Borrower Principal if
necessary to obtain any Insurance Proceeds or Awards to which Lender would
otherwise be entitled under this Agreement; or (vii) impair the right of Lender
to enforce its rights under the Indemnity; provided however, Lender shall only
enforce such judgment to the extent of the Insurance Proceeds and/or Awards.

 


(B)           NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 15.1 TO THE
CONTRARY, BORROWER AND BORROWER PRINCIPAL SHALL BE PERSONALLY LIABLE TO LENDER
ON A JOINT AND SEVERAL BASIS FOR LOSSES DUE TO:

 

(I)            FRAUD OR INTENTIONAL MISREPRESENTATION BY BORROWER, MORTGAGE
BORROWER, BORROWER PRINCIPAL OR ANY OTHER AFFILIATE OF BORROWER, MORTGAGE
BORROWER OR BORROWER PRINCIPAL IN CONNECTION WITH THE EXECUTION AND THE DELIVERY
OF THIS AGREEMENT, THE NOTE, THE PLEDGE AGREEMENT, THE MORTGAGE NOTE, THE
MORTGAGE LOAN AGREEMENT, THE SECURITY INSTRUMENT AND ANY OF THE OTHER LOAN
DOCUMENTS OR THE MORTGAGE LOAN DOCUMENTS, OR ANY CERTIFICATE, REPORT, FINANCIAL
STATEMENT OR OTHER INSTRUMENT OR DOCUMENT FURNISHED TO LENDER AT THE TIME OF THE
CLOSING OF THE LOAN OR DURING THE TERM OF THE LOAN;

 

(II)           MORTGAGE BORROWER’S OR BORROWER’S MISAPPLICATION OR
MISAPPROPRIATION OF RENTS RECEIVED BY MORTGAGE BORROWER OR BORROWER, AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT;

 

(III)          MORTGAGE BORROWER’S OR BORROWER’S MISAPPLICATION OR
MISAPPROPRIATION OF TENANT SECURITY DEPOSITS OR RENTS COLLECTED IN ADVANCE;

 

(IV)          THE MISAPPLICATION OR MISAPPROPRIATION OF INSURANCE PROCEEDS OR
AWARDS;

 

96

--------------------------------------------------------------------------------


 

(V)           BORROWER’S OR MORTGAGE BORROWER’S FAILURE TO PAY TAXES OR OTHER
CHARGES (EXCEPT TO THE EXTENT THAT SUMS SUFFICIENT TO PAY SUCH AMOUNTS HAVE BEEN
DEPOSITED IN ESCROW WITH MORTGAGE LENDER PURSUANT TO THE TERMS OF THE MORTGAGE
LOAN AGREEMENT AND THERE EXISTS NO IMPEDIMENT TO MORTGAGE LENDER’S UTILIZATION
THEREOF), CHARGES FOR LABOR OR MATERIALS OR OTHER CHARGES THAT CAN CREATE LIENS
ON ANY PROPERTY BEYOND ANY APPLICABLE NOTICE AND EACH CURE PERIOD SPECIFIED
HEREIN AND IN THE MORTGAGE LOAN AGREEMENT;

 

(VI)          BORROWER’S OR MORTGAGE BORROWER’S FAILURE TO RETURN OR TO
REIMBURSE LENDER FOR ALL PERSONAL PROPERTY TAKEN FROM THE PROPERTY BY OR ON
BEHALF OF MORTGAGE BORROWER OR BORROWER AND NOT REPLACED WITH PERSONAL PROPERTY
OF THE SAME UTILITY AND OF THE SAME OR GREATER VALUE;

 

(VII)         ANY ACT OF ACTUAL WASTE OR ARSON BY BORROWER OR MORTGAGE BORROWER
OR ANY PRINCIPAL, AFFILIATE, MEMBER OF GENERAL PARTNER OF EITHER SUCH PARTY OR
BY BORROWER PRINCIPAL, ANY PRINCIPAL, AFFILIATE, MEMBER OF GENERAL PARTNER
THEREOF;

 

(VIII)        THE MISAPPROPRIATION BY MORTGAGE BORROWER OR BORROWER OF ANY NET
LIQUIDATION PROCEEDS OR OTHER AMOUNTS DUE TO LENDER;

 

(IX)           ANY BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT CONTAINED
IN SECTIONS 4(F), (G) AND/OR (H) OF THE PLEDGE AGREEMENT;

 

(X)            ANY VIOLATION OF THE ENVIRONMENTAL COVENANTS CONTAINED IN
ARTICLE 12 OF THIS AGREEMENT;

 

(XI)           BORROWER’S OR MORTGAGE BORROWER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT;

 

(XII)          THE FAILURE BY BORROWER TO PAY DIRECTLY TO LENDER ANY
DISTRIBUTIONS FROM MORTGAGE BORROWER AS REQUIRED BY THE LOAN DOCUMENTS,
FOLLOWING AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT; OR

 

(XIII)         MORTGAGE BORROWER OR ANY AFFILIATED LESSEE SHALL TAKE ANY ACTION
OF ANY KIND OR NATURE WHATSOEVER, EITHER DIRECTLY OR INDIRECTLY TO OPPOSE,
IMPEDE, OBSTRUCT, CHALLENGE, HINDER, FRUSTRATE, ENJOIN OR OTHERWISE INTERFERE
WITH (A) ANY TERMINATION OF ANY OPERATING LEASE WITH ANY AFFILIATED LESSEE, (B)
THE MORTGAGE BORROWER (IN FULL SUBSTITUTION OF THE APPLICABLE AFFILIATED LESSEE)
BEING DEEMED THE “OWNER” UNDER THE MANAGEMENT AGREEMENTS, (C) THE EXECUTION,
DELIVERY OR EFFECTIVENESS OF A REPLACEMENT MANAGEMENT AGREEMENT DIRECTLY BETWEEN
THE MORTGAGE BORROWER AND THE APPLICABLE MANAGER OR (D)  ANY PAYMENT OR OTHER
TRANSFER BY MANAGER OF FUNDS WHICH WOULD OTHERWISE BE PAID TO ANY AFFILIATED
LESSEE UNDER ANY OPERATING LEASE DIRECTLY TO MORTGAGE BORROWER, IN EACH CASE
AFTER OR AS A RESULT OF THE AUTOMATIC TERMINATION OF THE APPLICABLE OPERATING
LEASE PURSUANT TO THE APPLICABLE SUBORDINATION AND ATTORNMENT AGREEMENT, OR
SHALL, EITHER DIRECTLY OR INDIRECTLY, CAUSE OR PERMIT ANY OTHER PERSON TO TAKE
ANY ACTION WHICH, IF TAKEN BY SUCH AFFILIATED LESSEE WOULD CONSTITUTE AN EVENT
DESCRIBED IN THIS SECTION 15.1(B)(XIII).

 

97

--------------------------------------------------------------------------------


 


(C)           NOTWITHSTANDING THE FOREGOING, THE AGREEMENT OF LENDER NOT TO
PURSUE RECOURSE LIABILITY AS SET FORTH IN SUBSECTION (A) ABOVE SHALL BECOME NULL
AND VOID AND SHALL BE OF NO FURTHER FORCE AND EFFECT AND THE DEBT SHALL BECOME
FULLY RECOURSE TO BORROWER AND BORROWER PRINCIPAL; JOINTLY AND SEVERALLY, IN THE
EVENT (I) OF A BREACH BY BORROWER OR SPE COMPONENT ENTITY OF ANY OF THE
COVENANTS SET FORTH IN ARTICLE 6 OF THIS AGREEMENT (OTHER THAN THE COVENANTS SET
FORTH IN SECTIONS 6.1(XV) AND 6.1 (XVIII) HEREOF) OR A BREACH BY AFFILIATED
LESSEE OF ANY OF THE COVENANTS SET FORTH IN SECTION 6 OF THE SUBORDINATION AND
ATTORNMENT AGREEMENT (OTHER THAN THE COVENANTS SET FORTH IN SECTIONS 6(O) AND
6(Q) OF THE SUBORDINATION AND ATTORNMENT AGREEMENT), IN ALL EVENTS EXCEPT TO THE
EXTENT THAT ANY SUCH BREACH WAS INADVERTENT, IMMATERIAL AND IS PROMPTLY CURED,
(II) OF A BREACH OF ANY OF THE COVENANTS SET FORTH IN ARTICLE 7 HEREOF, OR (III)
THE PROPERTY, THE COLLATERAL OR ANY PART THEREOF SHALL BECOME AN ASSET IN (A) A
VOLUNTARY BANKRUPTCY OR INSOLVENCY PROCEEDING OF MORTGAGE BORROWER, BORROWER,
AFFILIATED LESSEE OR BORROWER PRINCIPAL, OR (B) AN INVOLUNTARY BANKRUPTCY OR
INSOLVENCY PROCEEDING OF MORTGAGE BORROWER, BORROWER, AFFILIATED LESSEE OR
BORROWER PRINCIPAL IN CONNECTION WITH WHICH MORTGAGE BORROWER, BORROWER,
AFFILIATED LESSEE, BORROWER PRINCIPAL, SPE COMPONENT ENTITY OR ANY AFFILIATE OF
ANY OF THE FOREGOING HAS OR HAVE COLLUDED IN ANY WAY WITH THE CREDITORS
COMMENCING OR FILING SUCH PROCEEDING AND SUCH PROCEEDING IS NOT DISMISSED IN
NINETY (90) DAYS.


 


(D)           NOTHING HEREIN SHALL BE DEEMED TO BE A WAIVER OF ANY RIGHT WHICH
LENDER MAY HAVE UNDER SECTION 506(A), 506(B), 1111(B) OR ANY OTHER PROVISION OF
THE U.S. BANKRUPTCY CODE TO FILE A CLAIM FOR THE FULL AMOUNT OF THE INDEBTEDNESS
SECURED BY THE PLEDGE AGREEMENT OR TO REQUIRE THAT ALL COLLATERAL SHALL CONTINUE
TO SECURE ALL OF THE INDEBTEDNESS OWING TO LENDER IN ACCORDANCE WITH THIS
AGREEMENT, THE NOTE, THE PLEDGE AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 


(E)           NOTWITHSTANDING THE FOREGOING, BORROWER AND BORROWER PRINCIPAL
SHALL HAVE NO LIABILITY FOR ANY LOSSES UNDER SECTION 15.1(B) (OTHER THAN
15.1(B)(I)), OR RECOURSE LIABILITY AS A RESULT OF ANY ACTION, OF MORTGAGE
BORROWER OR MORTGAGE BORROWER’S GENERAL PARTNER DESCRIBED IN SECTION
15.1(C)(III) (ANY SUCH EVENT, A “RECOURSE EVENT”), TO THE EXTENT THAT A COURT
FINALLY DETERMINES, AFTER THE EXHAUSTION OF ALL APPLICABLE APPEAL PERIODS, BOTH
THAT (I) SUCH LOSSES WERE CAUSED SOLELY BY, OR SUCH RECOURSE EVENT RELATES
SOLELY TO, ACTIONS OF MORTGAGE BORROWER OR MORTGAGE BORROWER’S GENERAL PARTNERS
TAKEN OR CONDITIONS OR EVENTS CONCLUSIVELY PROVEN TO HAVE FIRST OCCURRED AFTER
THE DATE THAT LENDER (OR ANY PURCHASER AT A FORECLOSURE SALE) ACTUALLY ACQUIRED
TITLE TO THE EQUITY INTEREST OF BORROWER IN MORTGAGE BORROWER AND MORTGAGE
BORROWER’S GENERAL PARTNER (SUCH DATE, THE “FORECLOSURE DATE”), AND (II) SUCH
LOSSES WERE NOT, OR RECOURSE EVENT WAS NOT, CAUSED BY (A) THE DIRECT OR INDIRECT
ACTIONS OR FAILURES TO ACT OF BORROWER, BORROWER PRINCIPAL OR ANY AFFILIATE OF
BORROWER OR BORROWER PRINCIPAL, OR ANY PARTNER, MEMBER, PRINCIPAL, OFFICER,
DIRECTOR, TRUSTEE OR MANAGER OF BORROWER OR BORROWER PRINCIPAL OR ANY AFFILIATE
OF BORROWER OR BORROWER PRINCIPAL OR ANY EMPLOYEE, AGENT OR CONTRACTOR OF
BORROWER, BORROWER PRINCIPAL OR ANY AFFILIATE OF BORROWER OR BORROWER PRINCIPAL
(OTHER THAN MORTGAGE BORROWER OR MORTGAGE BORROWER’S GENERAL PARTNER TO THE
EXTENT CONCLUSIVELY PROVEN TO HAVE FIRST ARISEN AFTER THE FORECLOSURE DATE), OR
(B) BY ANY OTHER ACTIONS, CONDITIONS, OCCURRENCE OR CIRCUMSTANCE GIVING RISE TO
LIABILITY UNDER SECTION 15.1(B) OCCURRING OR EXISTING PRIOR TO THE FORECLOSURE
DATE.  WITHOUT LIMITING ANY OTHER PROVISION CONTAINED HEREIN, BORROWER AND
BORROWER PRINCIPAL HEREBY AGREE THAT THE FOREGOING SHALL NOT EXCUSE BORROWER OR
BORROWER PRINCIPAL FROM ANY LIABILITY FOR ANY LOSSES OR RECOURSE LIABILITY
RELATING TO THE ACTIONS OR FAILURE TO ACT OF BORROWER, BORROWER PRINCIPAL OR ANY
EMPLOYEE, AGENT, CONTRACTOR OR AFFILIATE OF BORROWER OR BORROWER PRINCIPAL
(OTHER THAN MORTGAGE BORROWER OR MORTGAGE BORROWER’S GENERAL PARTNER TO THE
EXTENT

 

98

--------------------------------------------------------------------------------


 

conclusively proven to have first arisen after the Foreclosure Date) which
relate to any act or failure to act arising after the Foreclosure Date.  Nothing
contained in this Section 15.1(c) shall in any way limit, alter or otherwise
modify (a) Borrower or Borrower Principal’s liability for Losses due to the
events described in Section 15.1(b)(xii) hereof or (b) the terms and conditions
of, and the obligations of Borrower Principal under the Indemnity.

 


ARTICLE 16
NOTICES

 

Section 16.1.          NOTICES

 

All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or by (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to subsection (b)
above), addressed as follows (or at such other address and Person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section):

 

If to Lender:

 

Fleet National Bank

 

 

Structured Real Estate

 

 

100 Federal Street

 

 

MA DE 10009A

 

 

Boston, Massachusetts 02110

 

 

Attention:  James B. McLaughlin

 

 

Facsimile No.: (617) 434-7108

 

 

 

With a copy to:

 

McKenna Long & Aldridge LLP

 

 

303 Peachtree Street, Suite 5300

 

 

Atlanta, Georgia 30308

 

 

Attention:  William Timmons, Esq.

 

 

Facsimile No.: (404) 527-4198

 

 

 

If to Borrower:

 

c/o CNL Hospitality Properties

 

 

450 South Orange Avenue, 12th Floor

 

 

Orlando, Florida 32801-3336

 

 

Attention:  Chief Financial Officer

 

 

Facsimile No.: (407) 650-1085

 

 

 

With a copy to:

 

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

 

 

215 North Eola Drive

 

 

Orlando, Florida 32801-3336

 

 

Attention:  Richard J. Fildes, Esq.

 

 

Facsimile No.: (407) 843-4444

 

99

--------------------------------------------------------------------------------


 

If to Borrower

 

 

Principal:

 

CNL Hospitality Properties

 

 

450 South Orange Avenue, 12th Floor

 

 

Orlando, Florida 32810-3336

 

 

Attention: Chief Financial Officer

 

 

Facsimile No.: (407) 650-1085

 

 

 

With a copy to:

 

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

 

 

215 North Eola Drive

 

 

Orlando, Florida 32801-3336

 

 

Attention:  Richard J. Fildes, Esq.

 

 

Facsimile No.: (407) 843-4444

 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

 


ARTICLE 17
FURTHER ASSURANCES

 

Section 17.1.          REPLACEMENT DOCUMENTS

 

Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record, and, in the case of any such mutilation, upon surrender and
cancellation of such Note or other Loan Document, Borrower will issue, in lieu
thereof, a replacement Note or other Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

 

Section 17.2.          INTENTIONALLY OMITTED

 

Section 17.3.          FURTHER ACTS, ETC.

 

Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, security agreements, control agreements,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender any Property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing or registering the Pledge Agreement, or
for complying with all Legal Requirements.  Borrower, on demand, will execute
and deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements and financing statement amendments to

 

100

--------------------------------------------------------------------------------


 

evidence more effectively, perfect and maintain the priority of the security
interest of Lender in any Property.  Borrower grants to Lender an irrevocable
power of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to Lender at law and in
equity, including without limitation, such rights and remedies available to
Lender pursuant to this Section 17.3.

 

Section 17.4.          CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS

 


(A)           IF ANY LAW IS ENACTED OR ADOPTED OR AMENDED AFTER THE DATE OF THIS
AGREEMENT WHICH DEDUCTS THE DEBT FROM THE VALUE OF THE PROPERTY OR THE
COLLATERAL FOR THE PURPOSE OF TAXATION OR WHICH IMPOSES A TAX, EITHER DIRECTLY
OR INDIRECTLY, ON THE DEBT OR LENDER’S INTEREST IN ANY PROPERTY OR THE
COLLATERAL (OTHER THAN TAXES IMPOSED ON LENDER’S RECEIPT OF AMOUNTS PAYABLE
HEREUNDER), BORROWER WILL PAY THE TAX, WITH INTEREST AND PENALTIES THEREON, IF
ANY.  IF LENDER IS ADVISED BY COUNSEL CHOSEN BY IT THAT THE PAYMENT OF TAX BY
BORROWER WOULD BE UNLAWFUL OR TAXABLE TO LENDER OR UNENFORCEABLE OR PROVIDE THE
BASIS FOR A DEFENSE OF USURY THEN LENDER SHALL HAVE THE OPTION BY WRITTEN NOTICE
OF NOT LESS THAN ONE HUNDRED TWENTY (120) DAYS TO DECLARE THE DEBT IMMEDIATELY
DUE AND PAYABLE.


 


(B)           BORROWER WILL NOT CLAIM OR DEMAND OR BE ENTITLED TO ANY CREDIT OR
CREDITS ON ACCOUNT OF THE DEBT FOR ANY PART OF THE TAXES OR OTHER CHARGES
ASSESSED AGAINST ANY PROPERTY OR THE COLLATERAL, OR ANY PART THEREOF, AND NO
DEDUCTION SHALL OTHERWISE BE MADE OR CLAIMED FROM THE ASSESSED VALUE OF ANY
PROPERTY OR THE COLLATERAL, OR ANY PART THEREOF, FOR REAL ESTATE TAX PURPOSES BY
REASON OF THE MORTGAGE, THE PLEDGE AGREEMENT OR THE DEBT.  IF SUCH CLAIM, CREDIT
OR DEDUCTION SHALL BE REQUIRED BY LAW, LENDER SHALL HAVE THE OPTION, BY WRITTEN
NOTICE OF NOT LESS THAN ONE HUNDRED TWENTY (120) DAYS, TO DECLARE THE DEBT
IMMEDIATELY DUE AND PAYABLE.


 

If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Pledge Agreement, or any of the other Loan Documents or
impose any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.

 

Section 17.5.          EXPENSES

 

Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender within ten (10) days of receipt of written notice from Lender for all
reasonable costs and expenses (including reasonable, actual attorneys’ fees and
disbursements and the allocated costs of internal legal services and all actual
disbursements of internal counsel) reasonably incurred by Lender in accordance
with this Agreement in connection with (a) the preparation, negotiation,
execution and delivery of this Agreement, the Pledge Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
any Property or the Collateral); (b) any default by Borrower in Borrower’s
ongoing performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement, the Pledge Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (c) following a request

 

101

--------------------------------------------------------------------------------


 

by Borrower, Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement, the Pledge Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(d) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Lender; (e)
securing Borrower’s compliance with any requests made pursuant to the provisions
of this Agreement; (f) the filing and recording fees and expenses, title
insurance and reasonable fees and expenses of counsel for providing to Lender
all required legal opinions, and other similar expenses incurred in creating and
perfecting the Lien in favor of Lender pursuant to this Agreement, the Pledge
Agreement and the other Loan Documents; (g) enforcing or preserving any rights,
in response to third party claims or the prosecuting or defending of any action
or proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Collateral, or any other
security given for the Loan; and (h) enforcing any obligations of or collecting
any payments due from Borrower under this Agreement, the other Loan Documents or
with respect to any Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender.

 


ARTICLE 18
WAIVERS

 

Section 18.1.          REMEDIES CUMULATIVE; WAIVERS

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower or Borrower Principal pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise. 
Lender’s rights, powers and remedies may be pursued singularly, concurrently or
otherwise, at such time and in such order as Lender may determine in Lender’s
sole discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

 

Section 18.2.          MODIFICATION, WAIVER IN WRITING

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall

 

102

--------------------------------------------------------------------------------


 

entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 18.3.          DELAY NOT A WAIVER

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

Section 18.4.          TRIAL BY JURY

 

BORROWER, BORROWER PRINCIPAL AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, BORROWER PRINCIPAL AND LENDER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH OF LENDER, BORROWER
PRINCIPAL AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER, BORROWER
PRINCIPAL AND LENDER.

 

Section 18.5.          WAIVER OF NOTICE

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

103

--------------------------------------------------------------------------------


 

Section 18.6.          REMEDIES OF BORROWER

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment.  The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.  Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.

 

Section 18.7.          WAIVER OF MARSHALLING OF ASSETS

 

To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Mortgage Borrower, Borrower’s partners and others with interests in Borrower or
Mortgage Borrower, the Collateral and of any Property, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Collateral for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Collateral in preference to every other claimant whatsoever.

 

Section 18.8.          WAIVER OF STATUTE OF LIMITATIONS

 

Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its Other Obligations.

 

Section 18.9.          WAIVER OF COUNTERCLAIM

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

 


ARTICLE 19
GOVERNING LAW

 

Section 19.1.          CHOICE OF LAW

 

This Agreement shall be deemed to be a contract entered into pursuant to the
laws of the State of New York and shall in all respects be governed, construed,
applied and enforced in accordance with the laws of the State of New York.

 

Section 19.2.          SEVERABILITY

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be

 

104

--------------------------------------------------------------------------------


 

prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

Section 19.3.          PREFERENCES

 

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder.  To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Creditors Rights
Laws, state or federal law, common law or equitable cause, then, to the extent
of such payment or proceeds received, the obligations hereunder or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender.

 


ARTICLE 20
MISCELLANEOUS

 

Section 20.1.          SURVIVAL

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement,  by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 20.2.          LENDER’S DISCRETION

 

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

Section 20.3.          HEADINGS

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

105

--------------------------------------------------------------------------------


 

Section 20.4.          COST OF ENFORCEMENT

 

In the event (a) that the Pledge Agreement is foreclosed in whole or in part,
(b) of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Mortgage Borrower or Borrower or any of its constituent Persons or an
assignment by Mortgage Borrower or Borrower or any of its constituent Persons
for the benefit of its creditors, or (c) Lender exercises any of its other
remedies under this Agreement or any of the other Loan Documents pursuant to its
rights under any Loan Document, Borrower shall be chargeable with and agrees to
pay all costs of collection and defense, including attorneys’ fees and costs,
incurred by Lender or Borrower in connection therewith and in connection with
any appellate proceeding or post-judgment action involved therein, together with
all required service or use taxes.

 

Section 20.5.          SCHEDULES INCORPORATED

 

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

Section 20.6.          OFFSETS, COUNTERCLAIMS AND DEFENSES

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 20.7.          NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY
BENEFICIARIES

 


(A)           BORROWER AND LENDER INTEND THAT THE RELATIONSHIPS CREATED
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF BORROWER AND
LENDER.  NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE,
PARTNERSHIP, TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER
AND LENDER NOR TO GRANT LENDER ANY INTEREST IN THE COLLATERAL OTHER THAN THAT OF
SECURED PARTY, PLEDGE OR LENDER.


 


(B)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE OTHER THAN LENDER AND
BORROWER ANY RIGHT TO INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE OBLIGATIONS CONTAINED HEREIN OR THEREIN.  ALL CONDITIONS TO THE
OBLIGATIONS OF LENDER TO MAKE THE LOAN HEREUNDER ARE IMPOSED SOLELY AND
EXCLUSIVELY FOR THE BENEFIT OF LENDER AND NO OTHER PERSON SHALL HAVE STANDING TO
REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE
ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO MAKE THE LOAN IN THE ABSENCE OF
STRICT COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER PERSON SHALL UNDER ANY
CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH CONDITIONS, ANY OR ALL OF
WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY LENDER IF, IN LENDER’S SOLE
DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE TO DO SO.

 

106

--------------------------------------------------------------------------------


 


(C)           THE GENERAL PARTNERS, MEMBERS, PRINCIPALS AND (IF BORROWER IS A
TRUST) BENEFICIAL OWNERS OF BORROWER ARE EXPERIENCED IN THE OWNERSHIP AND
OPERATION OF PROPERTIES SIMILAR TO ANY PROPERTY AND THE COLLATERAL, AND BORROWER
AND LENDER ARE RELYING SOLELY UPON SUCH EXPERTISE AND BUSINESS PLAN IN
CONNECTION WITH THE OWNERSHIP AND OPERATION OF ANY PROPERTY AND THE COLLATERAL. 
BORROWER IS NOT RELYING ON LENDER’S EXPERTISE, BUSINESS ACUMEN OR ADVICE IN
CONNECTION WITH ANY PROPERTY OR THE COLLATERAL.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, LENDER
IS NOT UNDERTAKING THE PERFORMANCE OF (I) ANY OBLIGATIONS UNDER THE LEASES; OR
(II) ANY OBLIGATIONS WITH RESPECT TO SUCH AGREEMENTS, CONTRACTS, CERTIFICATES,
INSTRUMENTS, FRANCHISES, PERMITS, TRADEMARKS, LICENSES AND OTHER DOCUMENTS.


 


(E)           BY ACCEPTING OR APPROVING ANYTHING REQUIRED TO BE OBSERVED,
PERFORMED OR FULFILLED OR TO BE GIVEN TO LENDER PURSUANT TO THIS AGREEMENT, THE
PLEDGE AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY OFFICER’S CERTIFICATE, BALANCE SHEET, STATEMENT OF PROFIT AND
LOSS OR OTHER FINANCIAL STATEMENT, SURVEY, APPRAISAL, OR INSURANCE POLICY,
LENDER SHALL NOT BE DEEMED TO HAVE WARRANTED, CONSENTED TO, OR AFFIRMED THE
SUFFICIENCY, THE LEGALITY OR EFFECTIVENESS OF SAME, AND SUCH ACCEPTANCE OR
APPROVAL THEREOF SHALL NOT CONSTITUTE ANY WARRANTY OR AFFIRMATION WITH RESPECT
THERETO BY LENDER.


 


(F)            BORROWER RECOGNIZES AND ACKNOWLEDGES THAT IN ACCEPTING THIS
AGREEMENT, THE NOTE, THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS, LENDER
IS EXPRESSLY AND PRIMARILY RELYING ON THE TRUTH AND ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 4 OF THIS AGREEMENT WITHOUT
ANY OBLIGATION TO INVESTIGATE ANY PROPERTY OR THE COLLATERAL AND NOTWITHSTANDING
ANY INVESTIGATION OF ANY PROPERTY OR THE COLLATERAL BY LENDER; THAT SUCH
RELIANCE EXISTED ON THE PART OF LENDER PRIOR TO THE DATE HEREOF, THAT THE
WARRANTIES AND REPRESENTATIONS ARE A MATERIAL INDUCEMENT TO LENDER IN MAKING THE
LOAN; AND THAT LENDER WOULD NOT BE WILLING TO MAKE THE LOAN AND ACCEPT THIS
AGREEMENT, THE NOTE, THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS IN THE
ABSENCE OF THE WARRANTIES AND REPRESENTATIONS AS SET FORTH IN ARTICLE 4 OF THIS
AGREEMENT.

 

Section 20.8.          PUBLICITY

 

All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender, or any of its Affiliates shall be subject to the prior written approval
of Lender, not to be unreasonably withheld.  Lender shall be permitted to make
any news, releases, publicity or advertising by Lender or its Affiliates through
any media intended to reach the general public which refers to the Loan, the
Collateral, any Property, Mortgage Borrower, Affiliated Lessee, Borrower,
Borrower Principal and their respective Affiliates without the approval of
Borrower or any such Persons.  Borrower also agrees that Lender may share any
information pertaining to the Loan with its Affiliates, in connection with the
sale or transfer of the Loan or any Participations and/or Securities created.

 

107

--------------------------------------------------------------------------------


 

Section 20.9.          CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control.  The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

Section 20.10.        ENTIRE AGREEMENT

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.

 

Section 20.11.        TAX DISCLOSURE

 

Notwithstanding anything herein to the contrary, except as reasonably necessary
to comply with applicable securities laws, each party (and each employee,
representative or other agent of each party) hereto may disclose to any and all
persons, without limitation of any kind, any information with respect to the
United States federal income “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to such parties (or their representatives)
relating to such tax treatment and tax structure; provided that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the United States federal income tax treatment or
tax structure of the transactions contemplated hereby.

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

ROSE MEZZANINE SPE, LP, a Delaware limited partnership

 

 

 

By:

Rose Mezzanine SPE 1 GP, LLC, a Delaware limited liability company, its general
partner

 

 

 

 

 

By:

 

 

 

 

Paul H. Williams

 

 

 

Senior Vice President

 

 

 

 

 

BORROWER PRINCIPAL:

 

 

 

Acknowledged and agreed to with respect to its obligations set forth in Article
4, Section 5.11, Section 5.33, Section 12.6, Article 13, Article 15 and Article
18 hereof:

 

 

 

 

 

RFS PARTNERSHIP, L.P., a Tennessee limited partnership

 

 

 

By:

CNL Rose GP CORP., a Delaware corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Paul H. Williams

 

 

 

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

FLEET NATIONAL BANK, a national banking association

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page 2 of 2 to the Mezzanine Loan Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Annual Budget

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Borrower Equity Ownership Structure

 

Exhibit B to Loan Agreement
ROSE SPE Structure for CMBS (26 Pool)

 

~~  ~~

 

HI Phoenix Chandler, AZ; HOM Phoenix Chandler, AZ; HI Sedona, AZ; RI
Sacramento/Cal Expo, CA; DT San Diego Del Mar, CA; HI Denver SW Lakewood, CO; RI
Wilmington/Newark, DE;  HI Ft. Lauderdale/Cypress, FL;  TPS Miami Airport West,
FL;  TPS Miami Lakes, FL;  RI Orlando International Drive, FL; HOL Crystal Lake,
IL;  HOL Louisville Southwest, KY; RI Ann Arbor, MI;  CY Flint, MI;  HI
Minneapolis Minnetonka, MN;  HI Hattiesburg, MS;  HI Lincoln Airport I-80, NE; 
RI Fishkill, NY;  HI Oklahoma City Airport, OK;  HI Tulsa, OK;  RI Warwick, RI;
RI Ft. Worth River Plaza, TX; TPS Fort Worth Southwest, TX;  HI Laredo, TX; 
and  RI Tyler, TX

 

[g38831ki3image002.gif]

 

v.3.03  11-5-2003

 

CONFIDENTIALITY NOTICE:  The information contained herein is confidential and
intended only for the use of CNL Hospitality Properties, Inc. or it’s affiliates
and legal counsel.  If the reader is not the intended recipient, you are hereby
notified that any dissemination, distribution or copying of this information is
strictly prohibited.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Properties and Initial Allocated Loan Amounts and Percentages

 

Property

 

Initial Allocated
Loan Amount

 

Initial Allocated
Loan Percentage

 

Hampton Inn Phoenix Chandler
Chandler, Arizona

 

$

620,000

 

1.8

%

Homewood Suites Phoenix Chandler
Chandler, Arizona

 

$

700,000

 

2.0

%

Hampton Inn Sedona Sedona, Arizona

 

$

630,000

 

1.8

%

Residence Inn
Sacramento/Cal Expo Sacramento, California

 

$

2,650,000

 

7.6

%

Doubletree Hotel San Diego Del Mar
San Diego, California

 

$

1,960,000

 

5.6

%

Hampton Inn
Denver SW Lakewood Lakewood, Colorado

 

$

400,000

 

1.1

%

Residence Inn
Wilmington/Newark (the “Wilmington
Newark Property”)
Wilmington, Delaware

 

$

2,000,000

 

5.7

%

Hampton Inn Ft. Lauderdale-Cypress Creek
Ft. Lauderdale, Florida

 

$

750,000

 

2.1

%

Towne Place Suites
Miami Airport West (the “Miami Airport
West Property”) Miami, Florida

 

$

800,000

 

2.3

%

Towne Place Suites Miami Lakes
(The “Miami Lakes Property”)
Miami, Florida

 

$

800,000

 

2.3

%

Residence Inn by Marriott International Drive
Orlando, Florida

 

$

2,020,000

 

5.8

%

Holiday Inn Crystal Lake Crystal Lake,
Illinois

 

$

2,270,000

 

6.5

%

Holiday Inn Southwest Louisville (the
“Louisville Southwest Property”) Louisville,
Kentucky

 

$

1,300,000

 

3.7

%

Residence Inn Ann Arbor Ann Arbor,
Michigan

 

$

1,175,000

 

3.4

%

Courtyard Flint
Flint, Michigan (the “Flint Property”)

 

$

1,076,000

 

3.1

%

Hampton Inn
Minneapolis Minnetonka
Minnetonka, Minnesota

 

$

370,000

 

1.1

%

Hampton Inn Hattiesburg
Hattiesburg, Mississippi

 

$

1,240,000

 

3.5

%

 

--------------------------------------------------------------------------------


 

Property

 

Initial Allocated
Loan Amount

 

Initial Allocated
Loan Percentage

 

Hampton Inn Lincoln
Airport I-80
Lincoln, Nebraska

 

$

883,000

 

2.5

%

Residence Inn Fishkill
Fishkill, New York

 

$

3,906,000

 

11.2

%

Hampton Inn Oklahoma City-Airport I-40
Oklahoma City, Oklahoma

 

$

1,139,000

 

3.3

%

Hampton Inn Tulsa
Tulsa, Oklahoma

 

$

800,000

 

2.3

%

Residence Inn Warwick
Warwick, Rhode Island

 

$

1,700,000

 

4.9

%

Ft. Worth Towne Place Suites-Southwest
Ft. Worth, Texas

 

$

938,000

 

2.7

%

Residence Inn - Ft. Worth River Plaza
Ft. Worth, Texas

 

$

1,950,000

 

5.6

%

Hampton Inn - Laredo
Laredo, Texas

 

$

1,820,000

 

5.2

%

Residence Inns Tyler
Tyler, Texas

 

$

1,103,000

 

3.2

%

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Initial Property Manager and Franchisor

 

Property

 

Initial Property Manager

 

Initial Franchisor

 

Hampton Inn Phoenix Chandler
Chandler, Arizona

 

Promus Hotel, Inc.
(“Promus”)

 

Promus

 

Homewood Suites Phoenix Chandler
Chandler, Arizona

 

Promus

 

Promus

 

Hampton Inn Sedona
Sedona, Arizona

 

Promus

 

Promus

 

Residence Inn Sacramento/Cal Expo
Sacramento, California

 

Residence Inn by Marriott,
Inc. (“Residence Inn”)

 

N/A

 

Doubletree Hotel San Diego Del Mar
San Diego, California

 

DT Management, Inc.

 

Double Tree Hotel
Systems, Inc.

 

Hampton Inn
Denver SW Lakewood
Lakewood, Colorado

 

Promus

 

Promus

 

Residence Inn
Wilmington/Newark
Wilmington, Delaware

 

Residence Inn

 

N/A

 

Hampton Inn Ft. Lauderdale-Cypress
Creek
Ft. Lauderdale, Florida

 

Promus

 

Promus

 

Towne Place Suites
Miami Airport West (the “Miami Airport
West Property”)
Miami, Florida(1)

 

N/A

 

N/A

 

Towne Place Suites
Miami Lakes
(the “Miami Lakes Property”)
Miami, Florida(1)

 

N/A

 

N/A

 

Residence Inn by Marriott International
Drive
Orlando, Florida

 

Residence Inn

 

N/A

 

Holiday Inn Crystal Lake
Crystal Lake, Illinois

 

Interstate Management
Company, LLC (“Interstate”)

 

Holiday Hospitality
Franchising, Inc.
(“Holiday”)

 

 

--------------------------------------------------------------------------------

(1) With respect to the Miami Airport West Property and the Miami Lakes
Property, such Properties are leased to the Non-Affiliated Lessee which may or
may not have entered into management agreements and/or franchise agreements for
such Properties.

 

--------------------------------------------------------------------------------


 

Property

 

Initial Property Manager

 

Initial Franchisor

 

Holiday Inn Southwest Louisville
Louisville, Kentucky (“Louisville
Property”)

 

Interstate

 

Holiday

 

Residence Inn Ann Arbor
Ann Arbor, Michigan

 

Residence Inn

 

N/A

 

Courtyard Flint
Flint, Michigan (the “Flint Property”)

 

Flagstone/Interstate(2)

 

Marriott
International, Inc.

 

Hampton Inn Minneapolis Minnetonka
Minnetonka, Minnesota

 

Promus

 

Promus

 

Hampton Inn Hattiesburg
Hattiesburg, Mississippi

 

Promus

 

Promus

 

Hampton Inn Lincoln Airport I-80
Lincoln, Nebraska

 

Promus

 

Promus

 

Residence Inn Fishkill
Fishkill, New York

 

Residence Inn

 

N/A

 

Hampton Inn Oklahoma City-Airport I-40
Oklahoma City, Oklahoma

 

Promus

 

Promus

 

Hampton Inn Tulsa
Tulsa, Oklahoma

 

Promus

 

Promus

 

Residence Inn Warwick
Warwick, Rhode Island

 

Residence Inn

 

N/A

 

Ft. Worth Towne Place Suites-Southwest
Ft. Worth, Texas

 

Towne Place Management
Corporation (“Towne Place”)

 

N/A

 

Residence Inn - Ft. Worth River Plaza
Ft. Worth, Texas

 

Residence Inn

 

N/A

 

Hampton Inn - Laredo
Laredo, Texas

 

Promus

 

Promus

 

Residence Inns Tyler
Tyler, Texas

 

Residence Inn

 

N/A

 

 

--------------------------------------------------------------------------------

(2) On the Closing Date the Initial Manager is Flagstone Hospitality Management
LLC, a Tennessee limited liability company (“Flagstone”).  Borrower anticipates
entering into a new Management Agreement in the exact same form as the ones with
Interstate for the other Interstate Properties in effect on the Closing Date
with Interstate on or before February 15, 2004.

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COST BASIS OF PROPERTIES

 

 

 

Property Name

 

Brand

 

Total
Assigned
Value (from
Purch.
Accounting)

 

Land

 

FF&E

 

Automobiles

 

Renovations
(Building)

 

Building

 

Total
Purchase
Acctg NBV
at 7/10/03

 

CMBS

 

Flint

 

Courtyard

 

9,769,249

 

963,479

 

155,919

 

4,397

 

—

 

8,645,454

 

9,769,249

 

CMBS

 

San Diego Del Mar

 

Doubletree

 

23,284,953

 

1,896,074

 

1,628,247

 

—

 

8,268

 

19,752,364

 

23,284,953

 

CMBS

 

Phoenix Chandler

 

Hampton Inn

 

7,773,222

 

737,860

 

213,707

 

—

 

3,107

 

6,818,548

 

7,773,222

 

CMBS

 

Sedona

 

Hampton Inn

 

6,028,695

 

1,469,150

 

152,093

 

—

 

—

 

4,407,451

 

6,028,695

 

CMBS

 

Denver SW Lakewood

 

Hampton Inn

 

11,273,212

 

745,794

 

471,465

 

—

 

600,356

 

9,455,597

 

11,273,212

 

CMBS

 

Ft. Lauderdale/Cypress

 

Hampton Inn

 

10,045,221

 

931,111

 

712,839

 

12,627

 

8,642

 

8,380,002

 

10,045,221

 

CMBS

 

Minneapolis Minnetonka

 

Hampton Inn

 

9,872,521

 

959,038

 

274,303

 

—

 

698,277

 

7,940,904

 

9,872,521

 

CMBS

 

Hattiesburg

 

Hampton Inn

 

11,259,326

 

467,529

 

559,715

 

—

 

8,152

 

10,223,930

 

11,259,326

 

CMBS

 

Lincoln Airport I-80

 

Hampton Inn

 

8,407,611

 

609,820

 

190,586

 

13,636

 

698,320

 

6,895,250

 

8,407,611

 

CMBS

 

Oklahoma City Airport

 

Hampton Inn

 

10,230,938

 

847,150

 

736,519

 

13,845

 

13,337

 

8,620,088

 

10,230,938

 

CMBS

 

Tulsa

 

Hampton Inn

 

11,001,578

 

589,738

 

370,253

 

—

 

1,047,440

 

8,994,147

 

11,001,578

 

CMBS

 

Laredo

 

Hampton Inn

 

9,300,920

 

532,909

 

354,727

 

—

 

7,439

 

8,405,845

 

9,300,920

 

CMBS

 

Crystal Lake

 

Holiday Inn

 

19,784,530

 

2,852,273

 

1,727,477

 

—

 

(3,027

)

15,207,807

 

19,784,530

 

CMBS

 

Louisville Southwest

 

Holiday Inn

 

12,741,593

 

881,392

 

1,172,623

 

11,866

 

25,338

 

10,650,374

 

12,741,593

 

CMBS

 

Phoenix Chandler

 

Homewood Suites

 

8,205,405

 

905,563

 

536,048

 

—

 

—

 

6,763,794

 

8,205,405

 

CMBS

 

Sacramento/Cal Expo

 

Residence Inn

 

18,481,558

 

1,919,923

 

1,617,702

 

—

 

1,201,158

 

13,742,775

 

18,481,558

 

CMBS

 

Wilmington/Newark

 

Residence Inn

 

12,293,398

 

—

 

392,365

 

13,481

 

9,477

 

11,878,075

 

12,293,398

 

CMBS

 

Orlando International Drive

 

Residence Inn

 

15,968,213

 

1,434,506

 

1,617,897

 

—

 

5,255

 

12,910,555

 

15,968,213

 

CMBS

 

Ann Arbor

 

Residence Inn

 

10,974,675

 

921,516

 

868,776

 

—

 

—

 

9,184,383

 

10,974,675

 

CMBS

 

Fishkill

 

Residence Inn

 

15,215,711

 

2,093,959

 

477,646

 

—

 

1,670,850

 

10,973,257

 

15,215,711

 

CMBS

 

Warwick

 

Residence Inn

 

10,147,626

 

1,745,317

 

543,968

 

11,021

 

3,032

 

7,844,288

 

10,147,626

 

CMBS

 

Ft. Worth River Plaza

 

Residence Inn

 

13,075,233

 

1,928,207

 

720,221

 

—

 

6,398

 

10,420,407

 

13,075,233

 

CMBS

 

Tyler

 

Residence Inn

 

12,071,622

 

788,783

 

657,806

 

—

 

103,007

 

10,522,027

 

12,071,622

 

CMBS

 

Miami Airport West

 

TownePlace Suites

 

8,518,695

 

831,129

 

380,010

 

—

 

—

 

7,307,556

 

8,518,695

 

CMBS

 

Miami Lakes

 

TownePlace Suites

 

8,470,964

 

780,479

 

374,080

 

—

 

—

 

7,316,405

 

8,470,964

 

CMBS

 

Ft. Worth Southwest

 

TownePlace Suites

 

8,532,580

 

835,181

 

447,378

 

—

 

37,091

 

7,212,930

 

8,532,580

 

 

 

Total CMBS Properties

 

 

 

302,729,251

 

28,667,879

 

17,354,370

 

80,873

 

6,151,917

 

250,474,213

 

302,729,251

 

 

 

 

 

 

Depreciation 7/10/03 through 9/30/03

 

Net Book Value as of 9/30/03

 

 

 

Property Name

 

Land

 

FF&E
(Including
Autos)

 

Buildings
(Including
Renovations)

 

Land

 

FF&E (Including
Autos)

 

Buildings
(Including
Renovations)

 

Total

 

CMBS

 

Flint

 

—

 

(5,208

)

(49,149

)

963,479

 

155,108

 

8,596,305

 

9,714,892

 

CMBS

 

San Diego Del Mar

 

—

 

(52,894

)

(112,338

)

1,896,074

 

1,575,353

 

19,648,294

 

23,119,721

 

CMBS

 

Phoenix Chandler

 

—

 

(6,942

)

(38,781

)

737,860

 

206,765

 

6,782,875

 

7,727,499

 

CMBS

 

Sedona

 

—

 

(4,941

)

(25,056

)

1,469,150

 

147,152

 

4,382,395

 

5,998,698

 

CMBS

 

Denver SW Lakewood

 

—

 

(15,316

)

(57,167

)

745,794

 

456,149

 

9,998,786

 

11,200,728

 

CMBS

 

Ft. Lauderdale/Cypress

 

—

 

(23,567

)

(47,689

)

931,111

 

701,899

 

8,340,955

 

9,973,965

 

CMBS

 

Minneapolis Minnetonka

 

—

 

(8,911

)

(49,113

)

959,038

 

265,392

 

8,590,068

 

9,814,498

 

CMBS

 

Hattiesburg

 

—

 

(18,183

)

(58,169

)

467,529

 

541,532

 

10,173,913

 

11,182,975

 

CMBS

 

Lincoln Airport I-80

 

—

 

(6,634

)

(43,169

)

609,820

 

197,588

 

7,550,401

 

8,357,808

 

CMBS

 

Oklahoma City Airport

 

—

 

(24,376

)

(49,080

)

847,150

 

725,988

 

8,584,344

 

10,157,482

 

CMBS

 

Tulsa

 

—

 

(12,028

)

(57,086

)

589,738

 

358,225

 

9,984,502

 

10,932,465

 

CMBS

 

Laredo

 

—

 

(11,523

)

(47,829

)

532,909

 

343,204

 

8,365,455

 

9,241,568

 

CMBS

 

Crystal Lake

 

—

 

(56,118

)

(86,438

)

2,852,273

 

1,671,359

 

15,118,342

 

19,641,974

 

CMBS

 

Louisville Southwest

 

—

 

(38,479

)

(60,691

)

881,392

 

1,146,010

 

10,615,021

 

12,642,424

 

CMBS

 

Phoenix Chandler

 

—

 

(17,414

)

(38,452

)

905,563

 

518,634

 

6,725,343

 

8,149,540

 

CMBS

 

Sacramento/Cal Expo

 

—

 

(52,552

)

(84,955

)

1,919,923

 

1,565,150

 

14,858,978

 

18,344,051

 

CMBS

 

Wilmington/Newark

 

—

 

(13,184

)

(67,580

)

—

 

392,662

 

11,819,972

 

12,212,634

 

CMBS

 

Orlando International Drive

 

—

 

(52,558

)

(73,425

)

1,434,506

 

1,565,339

 

12,842,385

 

15,842,230

 

CMBS

 

Ann Arbor

 

—

 

(28,222

)

(52,213

)

921,516

 

840,554

 

9,132,171

 

10,894,240

 

CMBS

 

Fishkill

 

—

 

(15,516

)

(71,881

)

2,093,959

 

462,130

 

12,572,226

 

15,128,314

 

CMBS

 

Warwick

 

—

 

(18,029

)

(44,611

)

1,745,317

 

536,960

 

7,802,708

 

10,084,986

 

CMBS

 

Ft. Worth River Plaza

 

—

 

(23,397

)

(59,276

)

1,928,207

 

696,824

 

10,367,530

 

12,992,561

 

CMBS

 

Tyler

 

—

 

(21,369

)

(60,403

)

788,783

 

636,437

 

10,564,631

 

11,989,851

 

CMBS

 

Miami Airport West

 

—

 

(12,345

)

(41,543

)

831,129

 

367,665

 

7,266,013

 

8,464,807

 

CMBS

 

Miami Lakes

 

—

 

(12,152

)

(41,593

)

780,479

 

361,928

 

7,274,811

 

8,417,218

 

CMBS

 

Ft. Worth Southwest

 

—

 

(14,533

)

(41,216

)

835,181

 

432,845

 

7,208,805

 

8,476,831

 

 

 

Total CMBS Properties

 

—

 

(566,389

)

(1,458,902

)

28,667,879

 

16,868,854

 

255,167,228

 

300,703,960

 

 

--------------------------------------------------------------------------------